 

 

Exhibit 10.1

EXECUTION VERSION

TERM LOAN AGREEMENT

dated as of

April 29, 2013

among

CDW LLC,

as the Borrower,

THE LENDERS PARTY HERETO,

BARCLAYS BANK PLC,

as Administrative Agent and as Collateral Agent

 

 

BARCLAYS BANK PLC,

as Joint Lead Arranger and Joint Bookrunner,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arranger, Joint Bookrunner and Co-Syndication Agent,

JPMORGAN SECURITIES LLC,

as Joint Lead Arranger, Joint Bookrunner and Co-Syndication Agent

GOLDMAN SACHS LENDING PARTNERS LLC,

as Joint Lead Arranger, Joint Bookrunner and Co-Documentation Agent,

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arranger, Joint Bookrunner and Co-Documentation Agent,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arranger, Joint Bookrunner and Co-Documentation Agent

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

  

Definitions

  

SECTION 1.01.

   Defined Terms      1   

SECTION 1.02.

   Terms Generally      46   

SECTION 1.03.

   Classification of Term Loans and Borrowings      46   

SECTION 1.04.

   Rounding      46   

SECTION 1.05.

   References to Agreements and Laws      47   

SECTION 1.06.

   Times of Day      47   

SECTION 1.07.

   Timing of Payment or Performance      47   

SECTION 1.08.

   Pro Forma Calculations      47   

ARTICLE II

  

The Term Loans

  

SECTION 2.01.

   Term Loan Commitments      48   

SECTION 2.02.

   Term Loans      48   

SECTION 2.03.

   Borrowing Procedure      49   

SECTION 2.04.

   Evidence of Debt; Repayment of Term Loans      50   

SECTION 2.05.

   Administration Fees      50   

SECTION 2.06.

   Interest on Term Loans; Retroactive Adjustments of Applicable Percentage     
51   

SECTION 2.07.

   Default Interest      51   

SECTION 2.08.

   Alternate Rate of Interest      52   

SECTION 2.09.

   Termination of Term Loan Commitments      52   

SECTION 2.10.

   Conversion and Continuation of Borrowings      52   

SECTION 2.11.

   Repayment of Borrowings      53   

SECTION 2.12.

   Optional Prepayment      53   

SECTION 2.13.

   Mandatory Prepayments      54   

SECTION 2.14.

   Reserve Requirements; Change in Circumstances      56   

SECTION 2.15.

   Change in Legality      57   

SECTION 2.16.

   Breakage      58   

SECTION 2.17.

   Pro Rata Treatment; Intercreditor Agreements      59   

SECTION 2.18.

   Sharing of Setoffs      60   

SECTION 2.19.

   Payments      60   

SECTION 2.20.

   Taxes      60   

SECTION 2.21.

   Replacement of Lenders; Defaulting Lenders; Duty to Mitigate      63   

SECTION 2.22.

   Incremental Term Loans      64   

SECTION 2.23.

   Amend and Extend      66   

SECTION 2.24.

   Refinancing Term Loans      67   

ARTICLE III

  

Representations and Warranties

  

SECTION 3.01.

   Organization; Powers      68   

SECTION 3.02.

   Authorization      69   

SECTION 3.03.

   Enforceability      69   

 

-i-



--------------------------------------------------------------------------------

          Page  

SECTION 3.04.

   Governmental Approvals      69   

SECTION 3.05.

   Financial Statements      69   

SECTION 3.06.

   No Material Adverse Change      70   

SECTION 3.07.

   Title to Properties      70   

SECTION 3.08.

   Subsidiaries      70   

SECTION 3.09.

   Litigation; Compliance with Laws      70   

SECTION 3.10.

   Federal Reserve Regulations      70   

SECTION 3.11.

   Investment Company Act      71   

SECTION 3.12.

   Taxes      71   

SECTION 3.13.

   No Material Misstatements      71   

SECTION 3.14.

   Employee Benefit Plans      71   

SECTION 3.15.

   Environmental Matters      72   

SECTION 3.16.

   Security Documents      72   

SECTION 3.17.

   Location of Real Property and Leased Premises      72   

SECTION 3.18.

   Labor Matters      73   

SECTION 3.19.

   Solvency      73   

SECTION 3.20.

   Intellectual Property      73   

SECTION 3.21.

   Subordination of Junior Financing      73   

SECTION 3.22.

   Anti-Terrorism; OFAC; FCPA      73   

ARTICLE IV

  

Conditions of Lending

  

SECTION 4.01.

   All Term Loans      74   

SECTION 4.02.

   Initial Term Loan      74   

ARTICLE V

  

Affirmative Covenants

  

SECTION 5.01.

   Existence; Compliance with Laws; Businesses and Properties      76   

SECTION 5.02.

   Insurance      77   

SECTION 5.03.

   Taxes      77   

SECTION 5.04.

   Financial Statements, Reports, etc      77   

SECTION 5.05.

   Notices      80   

SECTION 5.06.

   Information Regarding Collateral      80   

SECTION 5.07.

   Maintaining Records; Access to Properties and Inspections      80   

SECTION 5.08.

   Use of Proceeds      80   

SECTION 5.09.

   Further Assurances      80   

SECTION 5.10.

   Mortgaged Properties      83   

SECTION 5.11.

   Designation of Subsidiaries      85   

SECTION 5.12.

   Credit Ratings      86   

ARTICLE VI

  

Negative Covenants

  

SECTION 6.01.

   Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock      86   

SECTION 6.02.

   Liens      93   

 

-ii-



--------------------------------------------------------------------------------

          Page  

SECTION 6.03.

   Restricted Payments      93   

SECTION 6.04.

   Fundamental Changes      99   

SECTION 6.05.

   Dispositions      101   

SECTION 6.06.

   Transactions with Affiliates      103   

SECTION 6.07.

   Restrictive Agreements      105   

SECTION 6.08.

   Business of the Borrower and Its Restricted Subsidiaries      106   

SECTION 6.09.

   Modification of Junior Financing Documentation      107   

SECTION 6.10.

   Changes in Fiscal Year      107   

ARTICLE VII

  

Events of Default

  

SECTION 7.01.

   Events of Default      107   

ARTICLE VIII

  

The Administrative Agent and the Collateral Agent

  

ARTICLE IX

  

Miscellaneous

  

SECTION 9.01.

   Notices      113   

SECTION 9.02.

   Survival of Agreement      116   

SECTION 9.03.

   Binding Effect      116   

SECTION 9.04.

   Successors and Assigns      116   

SECTION 9.05.

   Expenses; Indemnity      122   

SECTION 9.06.

   Right of Setoff; Payments Set Aside      124   

SECTION 9.07.

   Applicable Law      125   

SECTION 9.08.

   Waivers; Amendment      125   

SECTION 9.09.

   Interest Rate Limitation      126   

SECTION 9.10.

   Entire Agreement      127   

SECTION 9.11.

   WAIVER OF JURY TRIAL      127   

SECTION 9.12.

   Severability      127   

SECTION 9.13.

   Counterparts      127   

SECTION 9.14.

   Headings      128   

SECTION 9.15.

   Jurisdiction; Consent to Service of Process      128   

SECTION 9.16.

   Confidentiality      129   

SECTION 9.17.

   Electronic Execution of Assignments      129   

SECTION 9.18.

   No Advisory or Fiduciary Responsibility      130   

SECTION 9.19.

   Release of Collateral      130   

SECTION 9.20.

   USA PATRIOT Act Notice      131   

SECTION 9.21.

   Lender Action      131   

 

-iii-



--------------------------------------------------------------------------------

          

Page

SCHEDULES       Schedule 1.01(a)    –    Subsidiary Guarantors Schedule 1.01(b)
   –    Disqualified Institutions Schedule 1.01(c)    –    Immaterial
Subsidiaries Schedule 1.01(d)    –    Existing Investments Schedule 1.01(e)    –
   Existing RP Available Amount Schedule 2.01    –    Lenders and Term Loan
Commitments Schedule 3.08    –    Subsidiaries Schedule 3.09    –    Litigation
Schedule 3.15    –    Environmental Matters Schedule 3.17(a)    –    Owned Real
Property Schedule 3.17(b)    –    Leased Real Property Schedule 3.18    –   
Labor Matters Schedule 3.20    –    Intellectual Property Schedule 6.01    –   
Existing Indebtedness Schedule 6.02    –    Existing Liens EXHIBITS      
Exhibit A    –    Form of Assignment and Acceptance Exhibit B    –    Form of
Note Exhibit C    –    Form of Borrowing Request Exhibit D    –    Form of
Conversion/Continuation Request Exhibit E    –    Form of Prepayment Notice
Exhibit F    –    Form of Non-Bank Certificate Exhibit G    –    Form of
Guarantee and Collateral Agreement

 

-iv-



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT, dated as of April 29, 2013 (this “Agreement”), among CDW
LLC, an Illinois corporation (the “Borrower”), the Lenders (as defined herein),
BARCLAYS BANK PLC (“Barclays”), as joint lead arranger, Administrative Agent and
Collateral Agent, MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), as joint lead
arranger, joint bookrunner and co-syndication agent, J.P. MORGAN SECURITIES LLC
(“JPMS”), as joint lead arranger, joint bookrunner and co-syndication agent,
GOLDMAN SACHS LENDING PARTNERS LLC (“GS”), as joint lead arranger, joint
bookrunner and co-documentation agent, DEUTSCHE BANK SECURITIES INC. (“DBSI”),
as joint lead arranger, joint bookrunner and co-documentation agent and MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED (“MLPFS”), as joint lead arranger,
joint bookrunner, in each case for the Term Loan Facility. Capitalized terms
used in this Agreement shall have the meanings set forth in Article I.

RECITALS

WHEREAS, the Borrower has requested that the Lenders extend credit to the
Borrower in the form of a senior secured term loan facility consisting of
$1,350,000,000 aggregate principal amount of Term Loans pursuant to the terms
of, and subject to the conditions set forth in, this Agreement;

WHEREAS, the proceeds of the Term Loans will be used to (i) repay certain
existing Indebtedness of the Borrower in full on the Closing Date, (ii) pay the
Transaction Expenses and (iii) following the Closing Date, for general corporate
purposes; and

WHEREAS, the Lenders have indicated their willingness to extend the Term Loans
to the Borrower on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Term Loan or Borrowing, refers to whether
such Term Loan, or the Term Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.

“Acquired Indebtedness” shall mean, with respect to any specified Person,

(a) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into or becoming a Restricted Subsidiary of such
specified Person, and

(b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

 

-1-



--------------------------------------------------------------------------------

“Additional Lender” shall mean, at any time, any Person that is not an existing
Lender and that agrees to provide any portion of any (a) Incremental Term Loans
in accordance with Section 2.22 or (b) Refinancing Term Loans pursuant to a
Refinancing Amendment in accordance with Section 2.24; provided that such
Additional Lender shall be an Eligible Assignee that meets the requirements to
be an assignee of Term Loans under Sections 9.04(b) and (c).

“Adjusted LIBO Rate” shall mean, for any Interest Period, an interest rate per
annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal to the
product of (i) the LIBO Rate in effect for such Interest Period and
(ii) Statutory Reserves. Notwithstanding anything herein to the contrary, the
Adjusted LIBO Rate shall not be less than 1.00% per annum at any time.

“Administration Fees” shall have the meaning assigned to such term in
Section 2.05.

“Administrative Agent” shall mean Barclays, in its capacity as administrative
agent for the Lenders, and shall include any successor thereto appointed
pursuant to Article VIII.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
such form as may be supplied from time to time by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by or is under common Control with the Person specified;
provided, however, that no Lender (nor any Affiliate of any Lender) shall be
deemed to be an Affiliate of the Borrower or any of its subsidiaries by virtue
of its capacity as a Lender hereunder.

“Agents” shall have the meaning assigned to such term in Article VIII.

“Agreement” shall have the meaning assigned to such term in the preamble.

“All-In Yield” shall mean, as to any Indebtedness, the effective interest rate
with respect thereto as reasonably determined by the Administrative Agent taking
into account the interest rate, margin, original issue discount, upfront fees
and eurodollar rate floor or base rate floor; provided that original issue
discount and upfront fees shall be equated to interest rate assuming a four-year
life to maturity of such Indebtedness; provided further that “All-in Yield”
shall not include customary arrangement, underwriting, structuring or similar
fees paid to arrangers or fees that are not paid ratably to the market with
respect to such Indebtedness.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (i) the Prime Rate in effect on such day, (ii) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (iii) the Adjusted LIBO
Rate for a one-month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective on the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, as the case may be.

“Applicable Percentage” shall mean, for any day, (i) from the Closing Date until
the first Business Day that immediately follows the date on which the
Section 5.04 Financials and a Compliance Certificate are delivered pursuant to
Section 5.04(c) in respect of the first full fiscal quarter of the Borrower
ending after the Closing Date, 2.50% per annum with respect to any Eurodollar
Term Loan and 1.50% per annum with respect to any ABR Term Loan, and
(ii) thereafter, the applicable percentage per annum set forth below, as
determined by reference to the Total Net Leverage Ratio, as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 5.04(c):

 

-2-



--------------------------------------------------------------------------------

Pricing Level

   Total Net Leverage Ratio      Eurodollar Term Loans     ABR Term Loans  

1

     < 4.00 to 1.00         2.25 %      1.25 % 

2

     ³ 4.00 to 1.00         2.50 %      1.50 % 

Any increase or decrease in the Applicable Percentage resulting from a change in
the Total Net Leverage Ratio shall be effective as of the first Business Day
immediately following the date of delivery to the Administrative Agent of the
Section 5.04 Financials and a Compliance Certificate indicating such change
until the Business Day immediately following the next date of delivery of
Section 5.04 Financials and the related Compliance Certificate indicating
another such change; provided, however, that, at the option of the
Administrative Agent and the Required Lenders, “Pricing Level 2” shall apply
(x) during any period commencing as of the first Business Day after the date on
which any Section 5.04 Financials or any Compliance Certificate was required to
have been delivered to the Administrative Agent but was not delivered and ending
on the first Business Day immediately following the date on which such
Section 5.04 Financials and Compliance Certificate is delivered to the
Administrative Agent, and (y) upon the occurrence and during the continuance of
any Event of Default.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Percentage for any period shall be subject to
the provisions of Section 2.06(d).

“Arrangers” shall mean Barclays, MSSF, JPMS, GS, DBSI and MLPFS.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by any Lender and any assignee, and accepted by the Administrative Agent and, to
the extent required by Section 9.04(b), consented to by the Borrower,
substantially in the form of Exhibit A or such other form as shall be reasonably
approved by the Administrative Agent.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Barclays” shall have the meaning assigned to such term in the preamble.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall have the meaning assigned to such term in the preamble.

“Borrower Materials” shall have the meaning assigned to such term in
Section 5.04.

“Borrowing” shall mean Term Loans of the same Type made, converted or continued
on the same date and, in the case of Eurodollar Term Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

 

-3-



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are generally authorized or required by law to close;
provided, however, if such day relates to any interest rate settings as to a
Eurodollar Term Loan, any fundings, disbursements, settlements and payments in
respect of any such Eurodollar Term Loan, or any other dealings in dollars to be
carried out pursuant to this Agreement in respect of any such Eurodollar Term
Loan, such day shall also exclude any day on which dealings in deposits in
dollars are not conducted by and between banks in the London interbank
eurodollar market.

“Capital Expenditures” shall mean, as to any Person for any period, the
additions to property, plant and equipment and other capital expenditures of
such Person and its subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of such Person.

“Capital Stock” shall mean:

(a) in the case of a corporation, corporate stock;

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Lease Obligations” shall mean, as to any Person, at the time any
determination thereof is to be made, the amount of the liability in respect of a
capital lease that would at such time be required to be capitalized and
reflected as a liability on a balance sheet (excluding the footnotes thereto) of
such Person in accordance with GAAP.

“Cash Equivalents” shall mean:

(a) dollars;

(b) in the case of the Borrower or a Restricted Subsidiary, such local
currencies held by them from time to time in the ordinary course of business;

(c) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof, the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $250,000,000 in the case of U.S. banks and $100,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of non-U.S. banks;

(e) repurchase obligations for underlying securities of the types described in
clauses (c) and (d) of this definition entered into with any financial
institution meeting the qualifications specified in such clause (d);

 

-4-



--------------------------------------------------------------------------------

(f) commercial paper rated P-1 by Moody’s or A-1 by S&P and in each case
maturing within 24 months after the date of creation thereof;

(g) marketable short-term money market and similar securities having a rating of
P-1 or A-1 from either Moody’s or S&P, respectively (or, if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another rating agency of national standing and reasonably satisfactory to the
Administrative Agent) and in each case maturing within 24 months after the date
of creation thereof;

(h) investment funds investing 95% of their assets in securities of the types
described in clauses (a) through (g) of this definition;

(i) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

(j) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA (or the equivalent thereof) or
better by S&P or Aaa (or the equivalent thereof) or better by Moody’s;

(k) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (j) of this
definition; and

(l) in the case of any Foreign Subsidiary, investments of comparable tenure and
credit quality to those described in the foregoing clauses (a) through (k) or
other high quality short term investments, in each case, customarily utilized in
countries in which such Foreign Subsidiary operates for short term cash
management purposes.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and
(b) above, provided that such amounts are converted into any currency listed in
clauses (a) and (b) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“Cash Pooling Arrangements” shall mean a deposit account arrangement among a
single depository institution, the Borrower and one or more Foreign Subsidiaries
involving the pooling of cash deposits in and overdrafts in respect of one or
more deposit accounts (each located outside of the United States and any States
and territories thereof) with such institution by the Borrower and such Foreign
Subsidiaries for cash management purposes.

“CDW Finance” shall mean CDW Finance Corporation, a Delaware corporation.

“Change in Law” shall mean (a) the adoption or taking effect of any law, rule,
regulation or treaty after the date of this Agreement or, in the case of an
assignee, such an adoption or taking effect after the date such Person became a
party to this Agreement, (b) any change in any law, rule, regulation or treaty
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority after the date of this Agreement or, in the case
of an assignee, such a change after the date such Person became a party to this
Agreement, or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental Authority
after the date of this Agreement or, in the case of an assignee, such a making
or issuance after the date such Person became a

 

-5-



--------------------------------------------------------------------------------

party to this Agreement, including the compliance by any Lender (or, for
purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s holding company, if any) therewith; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

A “Change of Control” shall be deemed to have occurred if:

(a) the Permitted Investors cease to have the power, directly or indirectly, to
vote or direct the voting of Voting Equity Interests of the Borrower
representing a majority of the ordinary voting power for the election of the
Governing Board of the Borrower; provided that the occurrence of the foregoing
event shall not be deemed to constitute a Change of Control if,

(i) at any time prior to the consummation of a Qualified Public Offering, and
for any reason whatsoever, (A) the Permitted Investors otherwise have the right,
directly or indirectly, to designate (and do so designate) a majority of the
Governing Board of the Borrower or (B) the Permitted Investors own, directly or
indirectly, of record and beneficially an amount of Voting Equity Interests of
the Borrower that is equal to or more than 50% of the amount of Voting Equity
Interests of the Borrower owned, directly or indirectly, by the Permitted
Investors of record and beneficially as of the Closing Date (determined by
taking into account any stock splits, stock dividends or other events subsequent
to the Closing Date that changed the amount of Voting Equity Interests, but not
the percentage of Voting Equity Interests, held by the Permitted Investors) and
such ownership by the Permitted Investors represents the largest single block of
Voting Equity Interests of the Borrower held by any person or related group for
purposes of Section 13(d) of the Exchange Act, or

(ii) at any time after the consummation of a Qualified Public Offering, and for
any reason whatsoever, (A) no “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act as in effect on the date hereof,
but excluding any employee benefit plan of any such person and its subsidiaries
and any Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), excluding the Permitted Investors, shall become
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of more than the greater of (x) 35% of
outstanding Voting Equity Interests of the Borrower and (y) the percentage of
the then outstanding Voting Equity Interests of the Borrower owned, directly or
indirectly, beneficially and of record by the Permitted Investors, and
(B) during each period of 12 consecutive months, a majority of the Governing
Board of the Borrower shall consist of Continuing Directors; or

(b) any change in control (or similar event, however denominated) with respect
to the Borrower or any Restricted Subsidiary shall occur under and as defined in
(i) the Senior Notes Documentation to the extent the Senior Notes constitute
Material Indebtedness of the Borrower or any Restricted Subsidiary, (ii) the
Senior Subordinated Notes Documentation to the extent the Senior Subordinated
Notes constitute Material Indebtedness of the Borrower or any Restricted
Subsidiary or (iii) the Senior Secured Notes Documentation to the extent the
Senior Secured Notes constitute Material Indebtedness of the Borrower or any
Restricted Subsidiary; or

 

-6-



--------------------------------------------------------------------------------

(c) at any time prior to the consummation of a Qualified Public Offering,
Holdings shall directly or indirectly own, beneficially and of record, less than
100% of the issued and outstanding Equity Interests of the Borrower.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Closing Date” shall mean the first date on which all of the conditions
precedent set forth in Article IV shall have been satisfied (or waived by the
Administrative Agent), which date is April 29, 2013.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any legislation successor thereto.

“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, upon or in respect of which a Lien is or is purported to
be granted (or otherwise created) by any Security Document.

“Collateral Agent” shall mean Barclays, in its capacity as collateral agent for
the Secured Parties, and shall include any successor thereto appointed pursuant
to Article VIII.

“Communications” shall have the meaning assigned to such term in Section 9.01.

“Compliance Certificate” shall mean a certificate delivered pursuant to
Section 5.04(c).

“Connection Income Taxes” shall mean, with respect to the Administrative Agent,
any Lender or any other recipient of any payment to be made by or on account of
any obligation of the Borrower hereunder, Taxes imposed on or measured by net
income (however denominated) or franchise Taxes (or similar) or branch profits
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).

“Consolidated” or “consolidated” with respect to any Person, unless otherwise
specifically indicated, refers to such Person consolidated with the Borrower and
its Restricted Subsidiaries, and excludes from such consolidation any
Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an Affiliate
of such Person.

“Consolidated Depreciation and Amortization Expense” shall mean, for any period,
the total amount of depreciation and amortization expenses, including the
amortization of deferred financing fees and amortization of unrecognized prior
service costs and actuarial gains and losses related to pensions and other
post-employment benefits, of the Borrower and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP.

“Consolidated Indebtedness” shall mean, as of any date of determination, the
sum, without duplication, of (a) the total amount of Indebtedness under clauses
(a)(i), (a)(ii), (a)(iii) (but, in the case of such clause (a)(iii), only to the
extent of any unreimbursed drawings thereunder) and (a)(iv) of the definition
thereof of the Borrower and its Restricted Subsidiaries, plus (b) the greater of
the aggregate liquidation value and maximum fixed repurchase price (without
regard to any change of control or redemption premiums) of all Disqualified
Stock of the Borrower and the Restricted Guarantors and all Preferred Stock of
the Restricted Subsidiaries that are not Guarantors, in each case, as determined
on a consolidated basis in accordance with GAAP.

 

-7-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean, for any period, without duplication,
the sum of:

(a) consolidated interest expense of the Borrower and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (i) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (ii) all commissions, discounts and other fees and charges owed with
respect to letters of credit or bankers acceptances, (iii) non-cash interest
expense (but excluding any non-cash interest expense attributable to the
movement in the mark to market valuation of Hedging Obligations or other
derivative instruments pursuant to GAAP), (iv) the interest component of
Capitalized Lease Obligations, (v) net payments, if any, pursuant to interest
rate Hedging Obligations with respect to Indebtedness, (vi) net losses on
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk and (vii) costs of surety bonds in connection with
financing activities, but excluding (x) amortization of deferred financing fees,
debt issuance costs, commissions, fees and expenses, (y) any expensing of
bridge, commitment and other financing fees and (z) commissions, discounts,
yield and other fees and charges (including any interest expense) related to any
Receivables Facility, any Floorplan Loans or any other inventory financing
agreement entered into in the ordinary course of business); plus

(b) consolidated capitalized interest of the Borrower and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(c) interest income of the Borrower and its Restricted Subsidiaries for such
period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

“Consolidated Net Income” shall mean, for any period, the net income (loss) of
the Borrower and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided, however, that (without
duplication),

(a) the net income (or loss) for such period of any Person that is not a
subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be excluded; provided, that Consolidated Net
Income shall be increased by the aggregate amount of dividends or distributions
or other payments that are actually paid in cash (or to the extent converted
into cash) to the Borrower or a Restricted Subsidiary in respect of such period,
and

(b) solely for the purpose of determining the amount available under clause (b)
of the definition of “Restricted Payment Applicable Amount”, the net income for
such period of any Restricted Subsidiary (other than any Guarantor) shall be
excluded if the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary of its net income is not at the date of determination
wholly permitted without any prior governmental approval (which has not been
obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule, or
governmental regulation applicable to that Restricted Subsidiary or its
equityholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived, provided, that Consolidated
Net Income will be increased by the aggregate amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) to the Borrower or a Restricted Subsidiary in respect of
such period, to the extent not already included therein.

 

-8-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for the purpose of Section 6.03 only (other than
paragraph (c) of the definition of “Restricted Payment Applicable Amount”),
there shall be excluded from Consolidated Net Income any income arising from any
sale or other disposition of Restricted Investments made by the Borrower or any
Restricted Subsidiary, any repurchases and redemptions of Restricted Investments
from the Borrower or any Restricted Subsidiary, any repayments of loans and
advances which constitute Restricted Investments by the Borrower or any
Restricted Subsidiary, any sale of the stock of an Unrestricted Subsidiary or
any distribution or dividend from an Unrestricted Subsidiary, in each case only
to the extent such amounts increase the amount of Restricted Payments permitted
under paragraph (d) of the definition of “Restricted Payment Applicable Amount”.

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing or having the economic effect of guaranteeing any
leases, dividends or other obligations that, in each case, do not constitute
Indebtedness (“primary obligations”) of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, including any obligation of such
Person, whether or not contingent,

(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, or

(b) to advance or supply funds

(i) for the purchase of payment of any such primary obligation, or

(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or

(c) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the
primarily obligor to make payment of such primary obligation against loss in
respect thereof, or

(d) as an account party in respect of any letter of credit, letter of guaranty
or bankers’ acceptance.

“Continuing Directors” shall mean the members of the Governing Board of the
Borrower on the Closing Date, as elected or appointed after giving effect to the
transactions contemplated by this Agreement, and each other member, if, in each
case, such other member’s nomination for election to such Governing Board is
approved by a majority of the then Continuing Directors, such other member is
appointed, approved or recommended by a majority of the then Continuing
Directors or such other member receives the vote of the Permitted Investors or
is designated or appointed by the Permitted Investors in his or her election by
the equityholders of the Borrower.

“Conversion/Continuation Request” shall mean a written request by the Borrower
to convert or continue a Borrowing in accordance with Section 2.10, which
request shall be substantially in the form of Exhibit D.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of Voting Equity Interests, by contract or otherwise, and
the terms “Controlling” and “Controlled” shall have meanings correlative
thereto.

 

-9-



--------------------------------------------------------------------------------

“Current Assets” shall mean, at any time, (a) the consolidated current assets
(other than cash and Cash Equivalents) of the Borrower and its Restricted
Subsidiaries that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as
current assets at such date of determination, other than amounts related to
current or deferred Taxes based on income or profits (but excluding assets held
for sale, loans (permitted) to third parties, pension assets, deferred bank fees
and derivative financial instruments) and (b) in the event that a Receivables
Facility is accounted for off-balance sheet, (x) gross accounts receivable
comprising part of the assets subject to such Receivables Facility less
(y) collections against the amounts sold pursuant to clause (x).

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower and its Restricted Subsidiaries that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as current liabilities at such date of
determination, but excluding, without duplication, (a) the current portion of
any long-term Indebtedness, (b) the outstanding principal amount of loans and
the outstanding amount of letter or credit reimbursement obligations and the
aggregate undrawn face amount of letters of credit, in each case, under the
Revolving Credit Agreement, (c) accruals of consolidated interest expense
(excluding consolidated interest expense that is due and unpaid), (d) accruals
for current or deferred Taxes based on income or profits, (e) accruals of any
costs or expenses related to restructuring reserves to the extent permitted to
be included in the calculation of EBITDA pursuant to clause (a)(v) of the
definition thereof and (f) the current portion of pension liabilities.

“DBSI” shall have the meaning assigned to such term in the preamble.

“Debt Fund Affiliate” shall mean an Affiliate of the Permitted Investors that is
a bona fide debt fund or an investment vehicle that is primarily engaged in the
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of business and with
respect to which no Affiliate of the Permitted Investors that is not engaged
primarily in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of business
directly or indirectly possesses the power to direct or cause the direction of
the investment decisions or policies of such fund or investment vehicle.

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would constitute an Event of
Default.

“Defaulting Lender” shall mean, subject to Section 2.21(c), any Lender that
(a) has failed to (i) fund all or any portion of the Term Loans required to be
funded by it hereunder on the date required to be funded by it hereunder or
(ii) pay to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, (b) has notified the Administrative Agent and/or the Borrower in writing
that it does not intend to comply with its funding obligations hereunder or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Term Loan hereunder and states
that such position is based on such Lender’s determination that a condition
precedent to funding (which condition precedent, together with any applicable
Default, shall be specifically identified in such writing or public

 

-10-



--------------------------------------------------------------------------------

statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.21(c)) upon delivery of written notice of such determination to the
Borrower and each Lender.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition that is so designated as Designated Non-Cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
executed by a Responsible Officer of the Borrower, less the amount of cash or
Cash Equivalents received in connection with a subsequent sale of or collection
on such Designated Non-Cash Consideration.

“Designated Preferred Stock” shall mean Preferred Stock of the Borrower, a
Restricted Subsidiary or any direct or indirect parent corporation thereof (in
each case other than Disqualified Stock) that is issued for cash (other than to
the Borrower or a Restricted Subsidiary or an employee stock ownership plan or
trust established by the Borrower or its Subsidiaries) and is so designated as
Designated Preferred Stock pursuant to an Officer’s Certificate executed by a
Responsible Officer of the Borrower, on the issuance date thereof, the cash
proceeds of which are excluded from the calculation set forth in the definition
of Restricted Payment Applicable Amount.

“Disposition” shall mean:

(a) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Borrower or any
of its Restricted Subsidiaries; or

(b) the issuance or sale of Equity Interests of any Restricted Subsidiary,
whether in a single transaction or a series of related transactions.

“Disqualified Institutions” shall mean (a) those institutions set forth on
Schedule 1.01(b) and (b) any other Person that is a competitor of the Borrower
and its subsidiaries and is specifically identified to the Administrative Agent
and the Lenders in writing from time to time.

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than

 

-11-



--------------------------------------------------------------------------------

solely for Capital Stock which is not Disqualified Stock) pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof (in each case, other than solely as a result of a change of control or
asset sale, so long as any rights of the holders thereof upon the occurrence of
a change of control or asset sale shall be subject to the occurrence of the
Termination Date or such repurchase or redemption is otherwise permitted by this
Agreement (including as a result of a waiver or amendment hereunder)), in whole
or in part, in each case prior to the date 91 days after the Term Loan Maturity
Date; provided, however, that if such Capital Stock is issued to any plan for
the benefit of employees of the Borrower or its subsidiaries or by any such plan
to such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased in order to satisfy
applicable statutory or regulatory obligations.

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean, with respect to any Person, any subsidiary of
such Person other than a Foreign Subsidiary.

“EBITDA” shall mean, for any period, Consolidated Net Income of the Borrower and
its Restricted Subsidiaries for such period:

(a) increased (without duplication) by:

(i) provision for taxes based on income or profits or capital (or any
alternative tax in lieu thereof), including, without limitation, foreign, state,
franchise and similar taxes and foreign withholding taxes of the Borrower and
its Restricted Subsidiaries paid or accrued during such period deducted (and not
added back) in computing Consolidated Net Income, including payments made
pursuant to any tax sharing agreements or arrangements among the Borrower, its
Restricted Subsidiaries and any direct or indirect parent company of the
Borrower (so long as such tax sharing payments are attributable to the
operations of the Borrower and its Restricted Subsidiaries); plus

(ii) Fixed Charges for such period to the extent the same was deducted (and not
added back) in calculating Consolidated Net Income; plus

(iii) Consolidated Depreciation and Amortization Expense for such period to the
extent the same were deducted (and not added back) in computing Consolidated Net
Income; plus

(iv) any fees, costs, commissions, expenses or other charges (other than
Consolidated Depreciation or Amortization Expense but including the effects of
purchase accounting adjustments) related to the Transactions, any issuance of
Equity Interests, Investment, acquisition, disposition, dividend or similar
Restricted Payment, recapitalization or the incurrence, repayment, amendment or
modification of Indebtedness permitted to be incurred under this Agreement
(including a permitted refinancing thereof) and any charges or non-recurring
merger costs incurred during such period (in each case whether or not
successful), including (w) any expensing of bridge, commitment or other
financing fees, (x) such fees, costs, commissions, expenses or other charges
related to the arrangement and incurrence of the Term Loan Facility, (y) any
such fees, costs (including call premiums), commissions, expenses or other
charges related to any amendment or other modification of the Senior Notes, the
Senior Subordinated Notes, the Senior Secured Notes, the Revolving Credit
Facility and the Term Loan

 

-12-



--------------------------------------------------------------------------------

Facility and (z) commissions, discounts, yield and other fees and charges
(including any interest expense) related to any Receivables Facility, any
Floorplan Loans or any other inventory financing agreement entered into in the
ordinary course of business, and, in each case, deducted (and not added back) in
computing Consolidated Net Income; plus

(v) (i) in connection with the operation of the Krasny Plan, tax withholding
payments made in cash to the IRS in connection with in-kind withholding for
payments to participants in Equity Interests of any indirect or direct parent of
the Borrower; provided that the maximum add-back to EBITDA pursuant to this
clause (i) shall be no greater than $1.0 million in any four quarter period; and
(ii) payments made in cash to the Circle of Service Foundation, Inc. in an
amount not in excess of the amount of the net tax benefit to the Borrower as a
result of the implementation and continuing operation of the Krasny Plan; plus

(vi) any other non-cash charges, expenses or losses including any write offs or
write downs and any non-cash expense relating to the vesting of warrants,
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from EBITDA in such future period to the extent paid, and
excluding amortization of a prepaid cash item that was paid in a prior period);
plus

(vii) other than for the purpose of determining the amount available for
Restricted Payments under paragraph (b) of the definition of “Restricted Payment
Applicable Amount”, the amount of management, monitoring, consulting,
transaction and advisory fees, reasonable and documented out-of pocket expenses
of the Sponsors owed to non-affiliated third parties and out-of-pocket and
documented indemnification obligations of the Sponsors paid in such period to
the Sponsors to the extent otherwise permitted under Section 6.06 deducted (and
not added back) in computing Consolidated Net Income; plus

(viii) the amount of loss on sale of receivables and related assets to the
Receivables Subsidiary in connection with a Receivables Facility deducted (and
not added back) in computing Consolidated Net Income; plus

(ix) (A) non-cash compensation or other expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
or as a result of the Krasny Plan and (B) other costs or expenses deducted (and
not added back) in computing Consolidated Net Income pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement or any stock subscription or shareholder agreement, to the
extent that such costs or expenses are funded with cash proceeds contributed to
the capital of the Borrower or Net Cash Proceeds of an issuance of Equity
Interest of the Borrower (other than Disqualified Stock) solely to the extent
that such Net Cash Proceeds are excluded from the calculation set forth in the
definition of “Restricted Payment Applicable Amount”; plus

(x) the amount of net cost savings and acquisition synergies projected by the
Borrower in good faith to be realized during such period (calculated on a pro
forma basis as though such cost savings and/or acquisition synergies had been
realized on the first day of such period) as a result of actions taken or to be
taken in connection with the Transactions or any permitted acquisition by the
Borrower or any Restricted Subsidiary,

 

-13-



--------------------------------------------------------------------------------

net of the amount of actual benefits realized during such period that are
otherwise included in the calculation of EBITDA from such actions; provided that
(A) such cost savings and/or acquisition synergies are reasonably identifiable,
factually supportable and expected to have continuing effect (in each case as
determined in accordance with Article 11 of Regulation S-X under the Securities
Act certified by the Chief Financial Officer of the Borrower in an Officer’s
Certificate delivered to the Administrative Agent), (B) such actions are taken
within 18 months after the Closing Date or the date of such acquisition and
(C) the aggregate amount of cost savings and/or acquisition synergies added
pursuant to this clause (x) for any period with respect to a particular
acquisition shall not exceed an amount equal to 10% of the EBITDA of the Person
acquired in accordance with the terms of this Agreement but not subsequently so
disposed of (determined as if references to the Borrower and its Restricted
Subsidiaries in this definition were references to such acquired Person and its
subsidiaries, without giving effect to any adjustments pursuant to this clause
(x) or clause (xi) of this definition) for the period of four consecutive fiscal
quarters most recently ended prior to the determination date; plus

(xi) any net after-tax non-recurring, extraordinary or unusual gains or losses
(less all fees and expenses relating thereto) or expenses; plus

(xii) to the extent covered by insurance and actually reimbursed or otherwise
paid, or, so long as the Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed or otherwise
paid by the insurer and only to the extent that such amount is (A) not denied by
the applicable carrier in writing within 180 days and (B) in fact reimbursed or
otherwise paid within 365 days of the date of such evidence (with a deduction
for any amount so added back to the extent not so reimbursed or otherwise paid
within such 365 days), expenses with respect to liability or casualty events and
expenses or losses relating to business interruption; plus

(xiii) expenses to the extent covered by contractual indemnification or
refunding provisions in favor of the Borrower or a Restricted Subsidiary and
actually paid or refunded, or, so long as the Borrower has made a determination
that there exists reasonable evidence that such amount will in fact be paid or
refunded by the indemnifying party or other obligor and only to the extent that
such amount is (A) not denied by the applicable indemnifying party or obligor in
writing within 90 days and (B) in fact reimbursed within 180 days of the date of
such evidence (with a deduction for any amount so added back to the extent not
so reimbursed within such 180 days); plus

(xiv) any non-cash increase (A) resulting from the revaluation of inventory
(including any impact of changes to inventory valuation policy methods including
changes in capitalization of variances) or (B) in expenses due to purchase
accounting associated with the Transactions or any future acquisitions; plus

(xv) the amount of loss from the early extinguishment of Indebtedness or Hedging
Obligations or other derivative instruments;

(b) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income for such period, excluding any non-cash gains to the extent they
represent the reversal of an accrual or reserve for a potential cash item that
reduced EBITDA in any prior period; and

(c) increased or decreased by (without duplication):

 

-14-



--------------------------------------------------------------------------------

(i) any net gain or loss resulting in such period from Hedging Obligations and
the application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standards No. 39 and their respective related
pronouncements and interpretations; plus or minus, as applicable,

(ii) any net gain or loss included in calculating Consolidated Net Income
resulting in such period from currency translation gains or losses related to
currency remeasurements of indebtedness (including any net loss or gain
resulting from hedge agreements for currency exchange risk), plus or minus, as
applicable,

(iii) the cumulative effect of a change in accounting principles during such
period, plus or minus, as applicable,

(iv) any net gain or loss from disposed or discontinued operations and any net
gains or losses on disposal of disposed, abandoned or discontinued operations,
plus or minus, as applicable, and

(v) the amount of gains or losses (less all accrued fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, plus or minus, as applicable.

“ECF Percentage” shall mean, with respect to any fiscal year, 50%; provided,
however, if the Total Net Leverage Ratio as of the end of a fiscal year is
(a) less than or equal to 5.50 to 1.00 but greater than 4.50 to 1.00, then the
ECF Percentage with respect to such fiscal year shall mean 25%, and (b) less
than or equal to 4.50 to 1.00, then the ECF Percentage with respect to such
fiscal year shall mean 0%.

“Eligible Assignee” shall mean any Person other than a natural Person that is
(i) a Lender, an affiliate of any Lender or a Related Fund (any two or more
Related Funds being treated as a single Eligible Assignee for all purposes
hereof), or (ii) a commercial bank, insurance company, investment or mutual fund
or other entity that is an “accredited investor” (as defined in Regulation D
under the Securities Act) and which extends credit or buys loans in the ordinary
course of business; provided, no Disqualified Institution, Defaulting Lender,
Loan Party or Affiliate of a Loan Party shall be an Eligible Assignee (except
pursuant to any assignment to (x) the Borrower pursuant to Section 9.04(n) or
(y) any Fund Affiliates pursuant to Section 9.04(m).

“Environmental Laws” shall mean all applicable Federal, state, local and foreign
laws (including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives and orders (including consent orders), having the
force and effect of law, in each case, relating to protection of the environment
or natural resources, or to human health and safety as it relates to protection
from environmental hazards.

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

“Equity Offering” shall mean any public or private sale of common stock or
Preferred Stock of the Borrower or of a direct or indirect parent of the
Borrower (excluding Disqualified Stock), other than:

(a) public offerings with respect to any such Person’s common stock registered
on Form S-4 or S-8;

(b) issuances to the Borrower or any subsidiary of the Borrower; and

(c) any such public or private sale that constitutes an Excluded Contribution.

 

-15-



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is under common control with any Loan Party under Section 414 of the Code
or Section 4001 of ERISA.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived, with respect to a Pension Plan, (b) any
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, or the failure to satisfy any
statutory funding requirement that results in a Lien, with respect to a Pension
Plan, (c) the incurrence by any Loan Party or an ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan or the withdrawal or partial withdrawal of any Loan Party or an ERISA
Affiliate from any Pension Plan or Multiemployer Plan, (d) the filing or a
notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the receipt by any Loan
Party or any ERISA Affiliate from the PBGC or a plan administrator of any notice
of intent to terminate any Pension Plan or Multiemployer Plan or to appoint a
trustee to administer any Pension Plan, (e) the adoption of any amendment to a
Pension Plan that would require the provision of security pursuant to the Code,
ERISA or other applicable law, (f) the receipt by any Loan Party or any ERISA
Affiliate of any notice concerning statutory liability arising from the
withdrawal or partial withdrawal of any Loan Party or any ERISA Affiliate from a
Multiemployer Plan or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, (g) the occurrence of a “prohibited transaction” (within the meaning
of Section 4975 of the Code) with respect to which the Borrower or any
Restricted Subsidiary is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which the Borrower or any
Restricted Subsidiary could reasonably be expected to have any liability,
(h) any event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of any Pension Plan or Multiemployer Plan or the appointment
of a trustee to administer any Pension Plan or (i) any other extraordinary event
or condition with respect to a Pension Plan or Multiemployer Plan which could
reasonably be expected to result in a Lien or any acceleration of any statutory
requirement to fund all or a substantial portion of the unfunded accrued benefit
liabilities of such plan.

“Eurodollar”, when used in reference to any Term Loan or Borrowing, refers to
whether such Term Loan, or the Term Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any fiscal year of the Borrower, an amount
equal to:

(a) the sum, without duplication, of

(i) EBITDA; plus

(ii) reductions to working capital of the Borrower and its Restricted
Subsidiaries (i.e., the decrease, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such fiscal year), but excluding
any such reductions in working capital arising from the acquisition of any
Person by the Borrower and/or the Restricted Subsidiaries; plus

 

-16-



--------------------------------------------------------------------------------

(iii) foreign currency translation gains received in cash related to currency
remeasurements of indebtedness (including any net cash gain resulting from hedge
agreements for currency exchange risk), to the extent not otherwise included in
calculating EBITDA; plus

(iv) net cash gains resulting in such period from Hedging Obligations and the
application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standards No. 39 and their respective pronouncements
and interpretations; plus

(v) extraordinary, unusual or nonrecurring cash gains (other than gains on
Dispositions), to the extent not otherwise included in calculating EBITDA; plus

(vi) to the extent not otherwise included in calculating EBITDA, cash gains from
any sale or disposition outside the ordinary course of business;

minus

(b) the sum, without duplication, of

(i) the amount of any Taxes, including Taxes based on income, profits or
capital, (or alternative tax in lieu thereof), foreign, state, franchise and
similar Taxes, foreign withholding Taxes and foreign unreimbursed value added
Taxes (to the extent added in calculating EBITDA), and including penalties and
interest on any of the foregoing, in each case, paid in cash by the Borrower and
its Restricted Subsidiaries (to the extent not otherwise deducted in calculating
EBITDA), including payments made pursuant to any tax sharing agreements or
arrangements among the Borrower, its Restricted Subsidiaries and any direct or
indirect parent company of the Borrower (so long as such tax sharing payments
are attributable to the operations of the Borrower and its Restricted
Subsidiaries); plus

(ii) Consolidated Interest Expense, to the extent payable in cash and not
otherwise deducted in calculating EBITDA; plus

(iii) foreign currency translation losses payable in cash related to currency
remeasurements of indebtedness (including any net cash loss resulting from hedge
agreements for currency risk), to the extent not otherwise deducted in
calculating EBITDA; plus

(iv) without duplication of amounts deducted pursuant to clause (xviii) below in
a prior fiscal year, Capital Expenditures of the Borrower and its Restricted
Subsidiaries made in cash, to the extent financed with Internally Generated
Cash; plus

(v) repayments of long-term Indebtedness (including (A) the principal component
of Capitalized Lease Obligations and (B) the amount of repayment of Term Loans
pursuant to Section 2.11 and, to the extent made with the Net Cash Proceeds of a
Prepayment Asset Sale that resulted in an increase to Consolidated Net Income
and not in excess of the amount of such increase, Section 2.13(a), but excluding
all other prepayments of the Term Loans), made by the Borrower and its
Restricted Subsidiaries, but only to the extent that such repayments (x) by
their terms cannot be reborrowed or redrawn and (y) are not financed with the
proceeds of long-term Indebtedness (other than revolving Indebtedness); plus

 

-17-



--------------------------------------------------------------------------------

(vi) additions to working capital (i.e., the increase, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year),
but excluding any such additions to working capital arising from the acquisition
of any Person by the Borrower and/or the Restricted Subsidiaries; plus

(vii) without duplication of amounts deducted pursuant to clause (xviii) below
in a prior fiscal year, the amount of Investments made by the Borrower and its
Restricted Subsidiaries pursuant to Section 6.03 (other than Permitted
Investments in (x) Cash Equivalents and Government Securities and (y) the
Borrower or any of its Restricted Subsidiaries), in cash, to the extent such
Investments were financed with Internally Generated Cash; plus

(viii) letter of credit fees paid in cash, to the extent not otherwise deducted
in calculating EBITDA; plus

(ix) extraordinary, unusual or nonrecurring cash charges, to the extent not
otherwise deducted in calculating EBITDA; plus

(x) cash fees and expenses incurred in connection with the Transactions, any
Investment permitted under Section 6.03, any disposition not prohibited under
Section 6.05, any recapitalization, any Equity Offering, the issuance of any
Indebtedness or any exchange, refinancing or other early extinguishment of
Indebtedness permitted by this Agreement (in each case, whether or not
consummated); plus

(xi) cash charges, expenses or losses added to EBITDA pursuant to clauses
(a)(v), (viii), (ix) and (x) of the definition thereof; plus

(xii) the amount of management, monitoring, consulting, transactional and
advisory fees and related expenses paid to the Sponsor permitted by
Section 6.06, to the extent not otherwise deducted in calculating EBITDA; plus

(xiii) the amount of Restricted Payments made by the Borrower to the extent
permitted by clauses (iv), (xv) (but, with respect to Section 6.03(b)(xv)(H),
only to the extent such amounts would have been permitted to be deducted under
clause (b) of this definition if the Borrower or Restricted Subsidiary had
instead made such Investment) and (xx) of Section 6.03(b) to the extent that
such Restricted Payments were financed with Internally Generated Cash; plus

(xiv) cash expenditures in respect of Hedging Obligations (including net cash
losses resulting in such period from Hedging Obligations and the application of
Statement of Financial Accounting Standards No. 133 and International Accounting
Standards No. 39 and their respective pronouncements and interpretations), to
the extent not otherwise deducted in calculating EBITDA; plus

(xv) to the extent added to Consolidated Net Income, cash losses from any sale
or disposition outside the ordinary course of business; plus

 

-18-



--------------------------------------------------------------------------------

(xvi) cash payments by the Borrower and its Restricted Subsidiaries in respect
of long-term liabilities (other than Indebtedness) of the Borrower and its
Restricted Subsidiaries; plus

(xvii) the aggregate amount of expenditures actually made by the Borrower and
its Restricted Subsidiaries in cash (including expenditures for the payment of
financing fees) to the extent that such expenditures are not expensed; plus

(xviii) without duplication of amounts deducted from Excess Cash Flow in a prior
fiscal year, the aggregate consideration required to be paid in cash by the
Borrower and its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such fiscal year
relating to Investments permitted under Section 6.03 (other than Investments in
(x) Cash Equivalents and Government Securities and (y) the Borrower or any of
its Restricted Subsidiaries) or Capital Expenditures to be consummated or made
during the period of four consecutive fiscal quarters of the Borrower following
the end of such fiscal year, provided that to the extent the aggregate amount of
Internally Generated Cash actually utilized to finance such Capital Expenditures
or Investments during such period of four consecutive fiscal quarters is less
than the Contract Consideration, the amount of such shortfall shall be added to
the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Contributions” shall mean Net Cash Proceeds, marketable securities or
Qualified Proceeds received by or contributed to the Borrower from,

(a) contributions to its common equity capital, and

(b) the sale (other than to the Borrower or a subsidiary of the Borrower or to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement of the Borrower or a subsidiary of the
Borrower) of Capital Stock (other than Disqualified Stock and Designated
Preferred Stock) of the Borrower,

in each case, designated as Excluded Contributions pursuant to an Officer’s
Certificate on the date such capital contributions are made or the date such
Equity Interests are sold, as the case may be, which are excluded from the
calculation of the Restricted Payment Applicable Amount.

“Excluded Parties” shall have the meaning assigned to such term in Section 9.16.

“Excluded Subsidiary” shall mean (a) any subsidiary that is not a Wholly-Owned
Subsidiary, (b) any Immaterial Subsidiary, (c) any subsidiary that is prohibited
by applicable law or contractual obligations from guaranteeing the Obligations,
(d) any Unrestricted Subsidiary, (e) any direct or indirect Domestic Subsidiary
of a direct or indirect Foreign Subsidiary, (f) any captive insurance
subsidiary, (g) any not-for-profit subsidiary, (h) any other subsidiary with
respect to which in the reasonable judgment of the Administrative Agent and the
Borrower, the cost or other consequences of providing a guarantee of the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom (it being agreed that the cost and other consequences of a
Foreign Subsidiary providing a guarantee are excessive in view of the benefits),
(i) any Receivables Subsidiary and (j) any subsidiary that is a special purpose
entity.

 

-19-



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income Taxes imposed on (or measured
by) its income and franchise (and similar) Taxes imposed on it in lieu of income
Taxes pursuant to the laws of the United States of America, or by the
jurisdiction in which such recipient is organized or in which the principal
office or applicable lending office of such recipient is located (or any
political subdivision thereof), (b) any branch profits Taxes imposed by the
United States of America or any similar Tax imposed by any other jurisdiction
described in clause (a) above, (c) in the case of a recipient (other than an
assignee pursuant to a request by the Borrower under Section 2.21(a)), any
withholding Tax that (i) is imposed on amounts payable to such recipient at the
time such recipient becomes a party to this Agreement (or designates a new
lending office) or (ii) is attributable to such recipient’s failure to comply
with Section 2.20(e), (f) or (g), as applicable, except in the case of
clause (i) to the extent that such recipient (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.20(a) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Intercompany Debt” shall mean the intercompany Indebtedness among the
Borrower and its Foreign Subsidiaries outstanding on the Closing Date and
identified as such on Schedule 6.01.

“Existing RP Available Amount” shall mean the “Restricted Payment Applicable
Amount” under (and as defined in) the Existing Term Loan Agreement immediately
prior to the consummation of the Transactions on the Closing Date, which amount
is set forth on Schedule 1.01(e).

“Existing Term Debt” shall mean Indebtedness of the Borrower (and guarantees
thereof by certain of its subsidiaries and by Holdings) outstanding under the
Existing Term Loan Agreement.

“Existing Term Loan Agreement” shall mean that certain Term Loan Agreement,
dated as of October 12, 2007 and amended and restated as of March 12, 2008,
among the Borrower, MSSF, as administrative agent, Morgan Stanley & Co.
Incorporated, as collateral agent and the lenders party thereto, as amended,
supplemented or otherwise modified from time to time prior to (and as in effect
on) the Closing Date immediately prior to the effectiveness of the Transactions.

“Extension” shall have the meaning assigned to such term in Section 2.23(a).

“Extension Amendment” shall mean an amendment to this Agreement (which may, at
the option of the Administrative Agent, be in the form of an amendment and
restatement of this Agreement) providing for any Extended Term Loans pursuant to
Section 2.23, which shall be consistent with the applicable provisions of this
Agreement and otherwise satisfactory to the parties thereto and reasonably
satisfactory to the Administrative Agent.

“Extension Offer” shall have the meaning assigned to such term in
Section 2.23(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for the day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

-20-



--------------------------------------------------------------------------------

“Financial Officer” of any Person shall mean the chief executive officer, the
president, chief financial officer, principal accounting officer, treasurer,
assistant treasurer or controller of such Person.

“Fixed Charges” shall mean, for any period, the sum, without duplication, of:

(a) Consolidated Interest Expense of the Borrower and its Restricted
Subsidiaries for such period; plus

(b) all cash dividends or other distributions paid to any Person other than the
Borrower or any Restricted Subsidiary (excluding items eliminated in
consolidation) on any series of Preferred Stock of the Borrower or a Restricted
Subsidiary during such period; plus

(c) all cash dividends or other distributions paid to any Person other than the
Borrower or any Restricted Subsidiary (excluding items eliminated in
consolidation) on any series of Disqualified Stock of the Borrower or a
Restricted Subsidiary during such period.

“Flood Act” shall have the meaning assigned thereto in Section 3.17(c).

“Floorplan Loans” shall mean the “Floorplan Loans” under (and as defined in) the
Revolving Credit Agreement.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia, unless such Lender is a disregarded entity for U.S.
federal income tax purposes owned by a non-disregarded U.S. entity.

“Foreign Plan” shall mean any pension plan, fund or other similar program (other
than a government-sponsored plan) that (a) primarily covers employees of any
Loan Party and/or any of its Restricted Subsidiaries who are employed outside of
the United States and (b) is subject to any statutory funding requirement as to
which the failure to satisfy results in a Lien or other statutory requirement
permitting any governmental authority to accelerate the obligation of the
Borrower or any Restricted Subsidiary to fund all or a substantial portion of
the unfunded, accrued benefit liabilities of such plan.

“Foreign Subsidiary” shall mean, with respect to any Person, (a) any subsidiary
of such Person that is organized and existing under the laws of any jurisdiction
other than the United States of America, any State thereof or the District of
Columbia or (b) any subsidiary of such Person that has no material assets other
than (x) the Capital Stock of one or more subsidiaries described in clause
(a) of this definition and (y) other assets relating to its ownership of such
Capital Stock.

“Fund Affiliate” shall mean, collectively, any Debt Fund Affiliate and any
Non-Debt Fund Affiliate.

“GAAP” shall mean United States generally accepted accounting principles.

“Governing Board” shall mean, with respect to any Person, the duly elected and
incumbent board of directors, board of managers or other equivalent governing
body of such Person.

“Government Securities” shall mean securities that are:

 

-21-



--------------------------------------------------------------------------------

(a) direct obligations of the United States of America for the timely payment of
which its full faith and credit is pledged; or

(b) obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States of America the timely payment of which
is unconditionally guaranteed as a full faith and credit obligation by the
United States of America, which, in either case, are not callable or redeemable
at the option of the issuer thereof, and shall also include a depository receipt
issued by a bank (as defined in Section 3(a)(2) of the Securities Act), as
custodian with respect to any such Government Securities or a specific payment
of principal of or interest on any such Government Securities held by such
custodian for the account of the holder of such depository receipt; provided
that (except as required by law) such custodian is not authorized to make any
deduction from the amount payable to the holder of such depository receipt from
any amount received by the custodian in respect of the Government Securities or
the specific payment of principal of or interest on the Government Securities
evidenced by such depository receipt.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“GS” shall have the meaning assigned to such term in the preamble.

“Guarantee and Collateral Agreement” shall mean the Amended and Restated
Guarantee and Collateral Agreement, substantially in the form of Exhibit G,
among the Loan Parties party thereto and the Collateral Agent for the benefit of
the Secured Parties.

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Hazardous Materials” shall mean any material, substance or waste classified,
characterized or regulated as “hazardous,” “toxic,” “pollutant” or “contaminant”
under any Environmental Laws.

“Hedging Agreement” shall mean any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, commodity swap agreement,
commodity cap agreement, commodity collar agreement, foreign exchange contract,
currency swap agreement or similar agreement providing for the transfer or
mitigation of interest rate or currency risks either generally or under specific
contingencies.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Hedging Agreement.

“Holdings” shall mean CDW Corporation, a Delaware corporation.

“Immaterial Subsidiary” shall mean each of the Restricted Subsidiaries of the
Borrower for which (a) (i) the assets of such Restricted Subsidiary constitute
less than 2.5% of Total Assets and (ii) the EBITDA of such Restricted Subsidiary
accounts for less than 2.5% of the EBITDA of the Borrower and its Restricted
Subsidiaries on a consolidated basis and (b) (i) the assets of all relevant
Restricted Subsidiaries constitute 5.0% or less of Total Assets, and (ii) the
EBITDA of all relevant Restricted Subsidiaries accounts for less than 5.0% of
the EBITDA of the Borrower and its Restricted Subsidiaries on a consolidated
basis, in each case that has been designated as such by the Borrower in a
written notice delivered to the Administrative Agent (or, on the Closing Date,
listed on Schedule 1.01(c)) other than any such Restricted Subsidiary as to
which the Borrower has revoked such designation by written notice to the
Administrative Agent.

 

-22-



--------------------------------------------------------------------------------

“Incremental Amendment” shall have the meaning assigned to such term in
Section 2.22(b).

“Incremental Facility Closing Date” shall have the meaning assigned to such term
in Section 2.22(b).

“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.22(a).

“Indebtedness” shall mean, with respect to any Person, without duplication:

(a) any indebtedness (including principal and premium) of such Person, whether
or not contingent

(i) in respect of borrowed money;

(ii) evidenced by bonds, notes, debentures or similar instruments;

(iii) evidenced by letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof);

(iv) Capitalized Lease Obligations;

(v) representing the balance deferred and unpaid of the purchase price of any
property (other than Capitalized Lease Obligations), except (A) any such balance
that constitutes a trade payable or similar obligation to a trade creditor, in
each case accrued in the ordinary course of business, (B) liabilities accrued in
the ordinary course of business and (C) earn-outs and other contingent payments
in respect of acquisitions except to the extent that the liability on account of
any such earn-outs or contingent payment becomes fixed; or

(vi) representing any Hedging Obligations;

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit, bankers’ acceptances and Hedging Obligations) would appear as a
liability upon a balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP;

(b) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (a) of a third Person (whether or not such items
would appear upon the balance sheet of such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business; and

(c) to the extent not otherwise included, the obligations of the type referred
to in clause (a) of a third Person secured by a Lien on any asset owned by such
first Person, whether or not such Indebtedness is assumed by such first Person;

 

-23-



--------------------------------------------------------------------------------

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include any (x) Contingent Obligations incurred in the ordinary
course of business, (y) obligations under or in respect of Receivables
Facilities and (z) obligations under or in respect of Floorplan Loans and other
inventory financing agreements entered into in the ordinary course of business.
The amount of Indebtedness of any Person under clause (c) above shall be deemed
to equal the lesser of (x) the aggregate unpaid amount of such Indebtedness
secured by such Lien and (y) the fair market value of the property encumbered
thereby as reasonably determined by such Person in good faith.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged.

“Insolvency Proceedings” shall mean, with respect to any Person, any case or
proceeding with respect to such Person under any Debtor Relief Law, or the
appointment, whether at common law, in equity or otherwise, of any trustee,
custodian, receiver, liquidator or the like for all or any material portion of
the property of such Person.

“Intellectual Property Security Agreement” shall mean one or more trademark
security agreements, patent security agreements or copyright security
agreements, in each case executed and/or delivered by any Loan Party and in form
and substance reasonably satisfactory to the Collateral Agent.

“Intercreditor Agreements” shall mean the Term/Revolving Intercreditor Agreement
and the Term/Notes Intercreditor Agreement.

“Interest Payment Date” shall mean (a) with respect to any ABR Term Loan, the
last day of each March, June, September and December and (b) with respect to any
Eurodollar Term Loan, the last day of the Interest Period applicable to such
Term Loan and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three months’ duration been
applicable to such Borrowing.

“Interest Period” shall mean with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one, two, three or six (or twelve, if
available to all of the Lenders) months (or such other periods acceptable to the
Lenders) thereafter, as the Borrower may elect; provided, however, that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day.

“Internally Generated Cash” shall mean any amount expended by the Borrower and
its Restricted Subsidiaries and not representing (a) a reinvestment by the
Borrower or any Restricted Subsidiaries of the Net Cash Proceeds of any
Prepayment Asset Sale outside the ordinary course of business or Property Loss
Event, (b) the proceeds of any issuance of any Disqualified Stock, Preferred
Stock or long-term Indebtedness of the Borrower or any Restricted Subsidiary
(other than Indebtedness under any revolving credit facility) or (c) any credit
received by the Borrower or any Restricted Subsidiary with respect to any trade
in of property for substantially similar property or any “like kind exchange” of
assets.

 

-24-



--------------------------------------------------------------------------------

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other rating agency of national standing and reasonably
satisfactory to the Administrative Agent.

“Investment Grade Securities” shall mean:

(a) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents);

(b) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among Holdings, the Borrower and its subsidiaries;

(c) investments in any fund that invests exclusively in investments of the type
described in clauses (a) and (b) which fund may also hold immaterial amounts of
cash pending investment or distribution; and

(d) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans, guarantees,
advances, issuances of letters of credit or similar financial accommodations or
capital contributions (excluding accounts receivable, trade credit, management
fees, advances to customers, commission, travel, entertainment, relocation,
payroll and similar advances to directors, officers and employees, in each case
made in the ordinary course of business), purchases or other acquisitions for
consideration of Indebtedness, Equity Interests or other securities issued by
any other Person and investments that are required by GAAP to be classified on
the balance sheet (excluding the footnotes) of such Person in the same manner as
the other investments included in this definition to the extent such
transactions involve the transfer of cash or other property. The amount of any
Investment shall be deemed to be the amount actually invested, without
adjustment for subsequent increases or decreases in value but giving effect to
any returns or distributions received by such Person with respect thereto. For
purposes of the definition of “Unrestricted Subsidiary” and Section 6.03:

(a) “Investments” shall include the portion (proportionate to the Borrower’s
direct or indirect equity interest in such subsidiary) of the fair market value
of the net assets of a subsidiary of the Borrower at the time that such
subsidiary is designated an Unrestricted Subsidiary; provided, however, that
upon a redesignation of such subsidiary as a Restricted Subsidiary, the Borrower
or applicable Restricted Subsidiary shall be deemed to continue to have a
permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
equal to:

(i) the Borrower’s direct or indirect “Investment” in such subsidiary at the
time of such redesignation; minus

(ii) the portion (proportionate to the Borrower’s direct or indirect equity
interest in such subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation; and

(b) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer, in each case as
reasonably determined in good faith by the Borrower.

 

-25-



--------------------------------------------------------------------------------

“IRS” shall mean U.S. Internal Revenue Service and any successor Governmental
Authority.

“JPMS” shall have the meaning assigned to such term in the preamble.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.15(d).

“Junior Financing” shall mean any Subordinated Indebtedness which is Material
Indebtedness.

“Junior Financing Documentation” shall mean any indenture and/or other agreement
pertaining to Junior Financing and all documentation delivered pursuant thereto.

“Krasny Plan” shall mean the MPK Coworker Incentive Plan II established on
October 15, 2007, as in effect on the Closing Date.

“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance or pursuant to Section 2.21(a)) and (b) any Person that shall have
become a party hereto pursuant to an Assignment and Acceptance.

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum equal to the British Bankers Association’s
LIBOR (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m. (London time) on the date
that is two Business Days prior to the commencement of such Interest Period for
a period equal to such Interest Period; provided that to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the interest rate per annum determined by
the Administrative Agent to be the average of the rates per annum at which
deposits in dollars are offered for such relevant Interest Period to major banks
in the London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period.

“Lien” shall mean, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof and any other agreement to give a security interest in such asset;
provided that in no event shall an operating lease or occupancy agreement be
deemed to constitute a Lien.

“Limited Non-Guarantor Debt Exceptions” shall have the meaning assigned to such
term in Section 6.01(g).

“Loan Documents” shall mean this Agreement, the Security Documents, the Notes
(if any), each Compliance Certificate, each Officer’s Certificate, and each
other certificate, agreement or other document expressly designated as a “Loan
Document” by the Borrower or any other Loan Party.

“Loan Parties” shall mean the Borrower and the Guarantors.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect (a) on the
business, operations, assets, financial condition or results of operations of
the Borrower and its Restricted Subsidiaries, taken as a whole or (b) on any
material rights and remedies of the Administrative Agent and the Lenders under
any Loan Document, taken as a whole.

 

-26-



--------------------------------------------------------------------------------

“Material Indebtedness” shall mean Indebtedness (other than the Term Loans), or
Hedging Obligations, of any one or more of the Borrower and its Restricted
Subsidiaries in an aggregate principal amount greater than or equal to
$80,000,000. For purposes of determining “Material Indebtedness”, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Hedging Obligation at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Restricted Subsidiary would be required to pay if the relevant hedging agreement
were terminated at such time.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Minimum Threshold” shall mean (a) in the case of ABR Term Loans, $2,000,000 or
an integral multiple of $1,000,000 in excess thereof and (b) in the case of
Eurodollar Term Loans denominated in dollars, $5,000,000 or an integral multiple
of $1,000,000 in excess thereof.

“MLPFS” shall have the meaning assigned to such term in the preamble.

“MNPI” shall mean material non-public information with respect to Holdings, the
Borrower or any of their respective Subsidiaries or the respective securities of
any of the foregoing.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” shall mean each parcel of fee owned real property located
in the United States with a book value in excess of $5,000,000 and improvements
thereto with respect to which a Mortgage is granted pursuant to Section 5.09 or
Section 5.10 to secure the Secured Obligations.

“Mortgages” shall mean the mortgages, deeds of trust and other security
documents granting a Lien on any fee owned real property of a Loan Party,
together with its interest in such fee owned real property, to secure the
Secured Obligations, each in a form reasonably satisfactory to the Collateral
Agent.

“MSSF” shall have the meaning assigned to such term in the preamble.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA under which the Borrower, any Restricted Subsidiary
or any of their respective ERISA Affiliates has any obligation or liability
(contingent or otherwise).

“Net Cash Proceeds” shall mean (a) with respect to any Disposition or Property
Loss Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds subsequently received (as and when received) in
respect of deferred payments or noncash consideration initially received, net of
any costs relating to the disposition thereof), net of (i) out-of-pocket
expenses incurred (including reasonable and customary broker’s fees or
commissions, investment banking, consultant, legal, accounting or similar fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer, deed, recording and similar taxes incurred by the Borrower
and its Restricted Subsidiaries in connection therewith), and the Borrower’s
good faith estimate of Taxes paid or payable (including payments under any tax
sharing agreement or arrangement of the type described in clause (b)(i) of the
definition of Excess Cash Flow), in connection with such Disposition or such
Property Loss Event (including, in the case of any such Disposition or Property
Loss Event in respect of property of any Foreign Subsidiary, Taxes payable upon
the repatriation of any such proceeds), (ii) amounts provided as a

 

-27-



--------------------------------------------------------------------------------

reserve, in accordance with GAAP, against any (x) liabilities under any
indemnification obligations or purchase price adjustment associated with such
Disposition and (y) other liabilities associated with the asset disposed of and
retained by the Borrower or any of its Restricted Subsidiaries after such
disposition, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters (provided that to the extent and at
the time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds), (iii) the principal amount, premium or penalty,
if any, interest and other amounts on any Indebtedness or other obligation which
is secured by a Lien on the asset sold that (A) has priority over the Lien
securing the Obligations and which is repaid (other than Indebtedness hereunder)
or (B) is required to be repaid and is repaid pursuant to intercreditor
arrangements entered into by the Administrative Agent or the Collateral Agent
and (iv) in the case of any such Disposition or Property Loss Event by a
non-Wholly-Owned Restricted Subsidiary, the pro rata portion of the Net Cash
Proceeds thereof (calculated without regard to this clause (iv)) attributable to
minority interests and not available for distribution to or for the account of
the Borrower or a wholly owned Restricted Subsidiary as a result thereof, and
(b) with respect to any incurrence of Indebtedness or issuance of Equity
Interests, the cash proceeds thereof, net of all Taxes (including, in the case
of such Indebtedness incurred by a Foreign Subsidiary, Taxes payable upon the
repatriation of any such proceeds) and customary fees, commissions, costs and
other expenses incurred by the Borrower and its Restricted Subsidiaries in
connection therewith.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.21(a).

“Non-Debt Fund Affiliate” shall mean an Affiliate of the Permitted Investors
that is neither Holdings, the Borrower, a subsidiary nor a Debt Fund Affiliate.

“Note” has the meaning specified in Section 2.04(e).

“Obligations” shall mean the unpaid principal of and interest on the Term Loans
and all other obligations and liabilities of the Borrower or any other Loan
Party to the Administrative Agent or any Lender, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document and whether on account of principal, interest, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or any Lender that are required to be paid
pursuant hereto or any other Loan Document and including interest accruing after
the maturity of the Term Loans and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to a Loan Party, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) or
otherwise.

“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower by a Responsible Officer of the Borrower.

“Opinion of Counsel” shall mean a written opinion from legal counsel who is
reasonably acceptable to the Administrative Agent. The counsel may be an
employee of or counsel to the Borrower or the relevant Loan Party.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Parent” shall mean a Person formed for the purpose of owning all of the Equity
Interests, directly or indirectly, of Holdings.

 

-28-



--------------------------------------------------------------------------------

“Participating Lender” shall have the meaning assigned to such term in
Section 2.22(a).

“Participation Portion” shall have the meaning assigned to such term in
Section 2.22(a).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Event” shall mean (a) the whole or partial withdrawal of a Loan Party
or any Restricted Subsidiary from a Foreign Plan during a Foreign Plan year,
(b) the filing or a notice of interest to terminate in whole or in part a
Foreign Plan or the treatment of a Foreign Plan amendment as a termination or
partial termination, (c) the institution of proceedings by any Governmental
Authority to terminate in whole or in part or have a trustee appointed to
administer a Foreign Plan, (d) any other event or condition which might
constitute grounds for the termination of, winding up or partial termination or
winding up or the appointment of a trustee to administer, any Foreign Plan,
(e) the failure to satisfy any statutory funding requirement, (f) the adoption
of any amendment to a Foreign Plan that would require the provision of security
pursuant to applicable law or (g) any other extraordinary event or condition
with respect to a Foreign Plan which, with respect to each of the foregoing
clauses, could reasonably be expected to result in a Lien or any acceleration of
any statutory requirement to fund all or a substantial portion of the unfunded
accrued benefit liabilities of such plan.

“Pension Plan” shall mean any employee pension benefit plan as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan or Foreign Plan) that is
subject to Title IV of ERISA and/or Section 412 of the Code or Section 302 of
ERISA and is sponsored or maintained by any Loan Party or any ERISA Affiliate or
to which any Loan Party or any ERISA Affiliate contributes or has any obligation
or liability (contingent or otherwise).

“Perfection Certificate” shall mean a perfection certificate executed by the
Loan Parties in a form reasonably approved by the Collateral Agent, as the same
shall be supplemented in writing from time to time in accordance with the
Guarantee and Collateral Agreement.

“Permitted Asset Swap” shall mean, to the extent allowable under Section 1031 of
the Code, the concurrent purchase and sale or exchange of Related Business
Assets or a combination of Related Business Assets (excluding any boot thereon)
between the Borrower or any of its Restricted Subsidiaries and another Person.

 

“Permitted Investments” shall mean:

(a) any Investment in the Borrower or any of its Restricted Subsidiaries;
provided that the fair market value of all Investments made by Loan Parties in
Restricted Subsidiaries that are not Loan Parties made pursuant to this clause
(a) shall not exceed the sum of (i) $100,000,000 and (ii) the Net Cash Proceeds
from any Disposition or Property Loss Event which are not required to be used
prior to such time to prepay Term Loans or reinvested (other than in reliance on
this clause (a)) pursuant to Section 2.13(a) and which are not used for purposes
of clause (l) below (with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value);

(b) any Investment in cash and Cash Equivalents or Investment Grade Securities;

(c) any Investment by the Borrower or any of its Restricted Subsidiaries in a
Person that is engaged in a Similar Business if as a result of such Investment:

(i) such Person becomes a Loan Party; or

 

-29-



--------------------------------------------------------------------------------

(ii) such Person, in one transaction or a series of related transactions, is
merged or consolidated with or into, or transfers or conveys substantially all
of its assets to, or is liquidated into, a Loan Party,

and, in each case, any Investment held by such Person; provided that such
Investment was not made or acquired by such Person in contemplation of such
acquisition, merger, consolidation or transfer;

(d) any Investment in securities or other assets not constituting cash, Cash
Equivalents or Investment Grade Securities and received in connection with a
Disposition made pursuant to Section 6.05;

(e) any Investment existing on the Closing Date or made pursuant to binding
commitments in effect on the Closing Date, or an Investment consisting of any
extension, modification or renewal of any Investment existing on the Closing
Date, in each case, if greater than $5,000,000 as listed on Schedule 1.01(d);
provided that the amount of any such Investment may be increased (i) as required
by the terms of such Investment as in existence on the Closing Date or (ii) as
otherwise permitted under this Agreement;

(f) any Investment acquired by the Borrower or any of its Restricted
Subsidiaries:

(i) in exchange for any other Investment or accounts receivable held by the
Borrower or any such Restricted Subsidiary in connection with or as a result of
a bankruptcy workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable; or

(ii) as a result of a foreclosure by the Borrower or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

(g) Hedging Obligations permitted under Section 6.01(b)(ix);

(h) Investments the payment for which consists of Equity Interests (exclusive of
Disqualified Stock) of the Borrower or any of its direct or indirect parent
companies; provided, however, that such Equity Interests will not increase the
Restricted Payment Applicable Amount;

(i) Indebtedness permitted under Section 6.01;

(j) any transaction to the extent it constitutes an Investment that is permitted
and made in accordance with Section 6.06 (except transactions described in
clauses (c)(ix), (x) and (xiii) thereof);

(k) Investments consisting of purchases and acquisitions of inventory, supplies,
material or equipment;

(l) additional Investments having an aggregate fair market value, taken together
with all other Investments made pursuant to this clause (l) that are at the time
outstanding (without giving effect to the sale of an Unrestricted Subsidiary to
the extent the proceeds of such sale do not consist of cash or marketable
securities), not to exceed the sum of (A) the greater of $100,000,000 and 2.0%
of Total Assets at the time of such Investment, plus (B) the Net Cash Proceeds
from any Disposition or Property Loss Event which are not required to be used
prior to

 

-30-



--------------------------------------------------------------------------------

such time to prepay Term Loans or reinvested (other than in reliance on this
clause (l)) pursuant to Section 2.13(b) and which are not used for purposes of
clause (a) above (such sum, the “Maximum Investment Amount”), so long as after
giving pro forma effect to such Investment and any Indebtedness, Disqualified
Stock or Preferred Stock assumed or incurred in connection therewith, the Total
Net Leverage Ratio is less than or equal to the Total Net Leverage Ratio
immediately prior to the making of such Investment; provided, however, the fair
market value of Investments in Unrestricted Subsidiaries made pursuant to this
clause (l) shall not exceed the greater of $50,000,000 and 1.0% of Total Assets
(with the fair market value of each Investment being measured at the time made
and without giving effect to subsequent changes in value); provided, further, if
immediately after giving effect to any Investment that would otherwise be
subject to this clause (l), the Borrower could incur $1.00 of additional
Indebtedness pursuant to the Total Net Leverage Ratio test described in
Section 6.01(a) on a pro forma basis taking into account such Investment and any
Indebtedness, Disqualified Stock or Preferred Stock assumed or incurred in
connection therewith, such additional Investments shall not be subject to the
Maximum Investment Amount limit set forth above;

(m) Investments relating to a Receivables Subsidiary that, in the reasonable,
good faith determination of the Borrower, are necessary or advisable to effect
any Receivables Facility;

(n) advances to, or guarantees of Indebtedness of, directors, employees,
officers and consultants not in excess of $15,000,000 outstanding at any one
time, in the aggregate;

(o) loans and advances to officers, directors and employees for moving or
relocation expenses and other similar expenses, in each case incurred in the
ordinary course of business or to fund such Person’s purchase of Equity
Interests of the Borrower or any direct or indirect parent company thereof;

(p) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(q) additional Investments in joint ventures in an aggregate amount not in
excess of $25,000,000 at any time outstanding;

(r) loans and advances relating to indemnification or reimbursement of any
officers, directors or employees in respect of liabilities relating to their
serving in any such capacity or as otherwise specified in Section 6.06;

(s) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

(t) Investments in industrial development or revenue bonds or similar
obligations secured by assets leased to and operated by the Borrower or any of
its subsidiaries that were issued in connection with the financing of such
assets, so long as the Borrower or any such subsidiary may obtain title to such
assets at any time by optionally canceling such bonds or obligations, paying a
nominal fee and terminating such financing transaction;

(u) deposits made by the Borrower and Foreign Subsidiaries in Cash Pooling
Arrangements; and

(v) extensions of trade credit in the ordinary course of business.

 

-31-



--------------------------------------------------------------------------------

“Permitted Investors” shall mean (a) the Sponsors, (b) any Person who is an
officer or otherwise a member of management of the Parent or any of its
subsidiaries on or after the Closing Date, (c) any Related Entity of any of the
foregoing Persons and (d) any “group” (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act or any successor provision) of which any of
the foregoing are members; provided that in the case of such “group” and without
giving effect to the existence of such “group” or any other “group,” such
Persons specified in clauses (a), (b) or (c) (subject, in the case of officers,
to the foregoing limitation) above, collectively, have beneficial ownership,
directly or indirectly, of more than 50% of the total voting power of the Voting
Equity Interests of the Parent or any of its direct or indirect parent entities
held by such “group”.

“Permitted Liens” shall mean, with respect to any Person:

(a) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;

(b) Liens imposed by law, such as landlords’, carriers’, warehousemen’s and
mechanics’ Liens, in each case for sums not yet overdue for a period of more
than 60 days or being contested in good faith by appropriate proceedings or
other Liens arising out of judgments or awards against such Person with respect
to which such Person shall then be proceeding with an appeal or other
proceedings for review if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP;

(c) Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than 45 days or subject to penalties for nonpayment or
which are being contested in good faith by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of such Person in accordance with GAAP;

(d) Liens in favor of the issuer of stay, customs, appeal, performance and
surety bonds or bid bonds or with respect to other regulatory requirements or
letters of credit issued pursuant to the request of and for the account of such
Person in the ordinary course of its business;

(e) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

(f) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.01(b)(iv), (xiii), (xv), (xxii) and (xxvi); provided, that (i) Liens
securing Indebtedness permitted to be incurred pursuant to paragraphs (iv) and
(xiii) of such Section 6.01(b) are solely on the assets financed, purchased,
constructed, improved, acquired or assets of the acquired entity, as the case
may be, and such Liens attach concurrently with or, in the case of paragraph
(iv) of such Section 6.01(b), within 270 days after the purchase, construction,
improvement or acquisition of such assets and (ii) Liens securing Indebtedness
permitted to be incurred pursuant to paragraph (xv) of such Section 6.01(b)
shall be subject to the Term/Revolving Intercreditor Agreement;

 

-32-



--------------------------------------------------------------------------------

(g) Liens existing on the Closing Date and described in all material respects on
Schedule 6.02;

(h) Liens on property or shares of stock of a Person at the time such Person
becomes a subsidiary; provided, however, such Liens are not created or incurred
in connection with, or in contemplation of, such other Person becoming such a
subsidiary; provided, further, that such Liens may not extend to any other
property owned by the Borrower or any of its Restricted Subsidiaries;

(i) Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or any of its Restricted Subsidiaries;
provided, however, that such Liens are not created or incurred in connection
with, or in contemplation of, such acquisition; provided, further, that the
Liens may not extend to any other property owned by the Borrower or any of its
Restricted Subsidiaries;

(j) Liens securing Indebtedness or other obligations of the Borrower or a
Restricted Subsidiary owing to the Borrower or another Restricted Subsidiary
permitted to be incurred in accordance with Section 6.01(b)(vii);

(k) Liens securing Hedging Obligations so long as, in the case of Hedging
Obligations related to interest, the related Indebtedness is secured by a Lien
on the same property securing such Hedging Obligations;

(l) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.01(b)(xxi); provided that such Liens shall be subject to the terms of
the Intercreditor Agreements;

(m) leases, subleases, licenses or sublicenses or operating agreements
(including licenses and sublicenses of intellectual property) granted to others
by the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business which do not materially interfere with the ordinary conduct of the
business of the Borrower or any of its Restricted Subsidiaries or which do not
by their own terms secure any Indebtedness;

(n) Liens arising from UCC financing statement filings regarding operating
leases entered into by the Borrower and its Restricted Subsidiaries in the
ordinary course of business;

(o) Liens in favor of the Borrower or any Restricted Guarantor;

(p) Liens on inventory or equipment of the Borrower or any of its Restricted
Subsidiaries granted in the ordinary course of business to the Borrower’s or
such Restricted Subsidiary’s clients or customers at which such inventory or
equipment is located;

(q) Liens on accounts receivable and related assets incurred in connection with
a Receivables Facility;

 

-33-



--------------------------------------------------------------------------------

(r) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness permitted by
Section 6.01 and secured by any Lien referred to in the foregoing clauses (f),
(g), (h), (i) and (l); provided, however, that (i) such new Lien shall be
limited to all or part of the same property that secured the original Lien (plus
improvements on such property), (ii) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (f), (g), (h), (i) and (l) at the time the
original Lien became a Permitted Lien hereunder, and (B) an amount necessary to
pay any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement and (iii) such new Lien shall be
subject to the Intercreditor Agreements to the same extent as the original Lien
was subject thereto;

(s) pledges or deposits made in the ordinary course of business to secure
liability to insurance carriers and Liens on insurance policies and the proceeds
thereof (whether accrued or not), rights or claims against an insurer or other
similar asset securing insurance premium financings permitted under
Section 6.01(b)(xxiv);

(t) Liens securing judgments for the payment of money not constituting an Event
of Default so long as such Liens are adequately bonded and any appropriate legal
proceedings that may have been duly initiated for the review of such judgment
have not been finally terminated or the period within which such proceedings may
be initiated has not expired;

(u) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(v) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business, and (iii) in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;

(w) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.01; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(x) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(y) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(z) Liens securing the Obligations and the Secured Obligations;

 

-34-



--------------------------------------------------------------------------------

(aa) Liens on cash deposits of the Borrower and Foreign Subsidiaries subject to
a Cash Pooling Arrangement or otherwise over bank accounts of the Borrower and
Foreign Subsidiaries maintained as part of the Cash Pooling Arrangement, in each
case securing liabilities for overdrafts of the Borrower and Foreign
Subsidiaries participating in such Cash Pooling Arrangements;

(bb) any encumbrance or retention (including put and call agreements and rights
of first refusal) with respect to the Equity Interests of any joint venture or
similar arrangement pursuant to the joint venture or similar agreement with
respect to such joint venture or similar arrangement, provided that no such
encumbrance or restriction affects in any way the ability of the Borrower or any
Restricted Subsidiary to comply with Section 5.09;

(cc) Liens on property subject to Sale and Lease-Back Transactions permitted
hereunder and general intangibles related thereto;

(dd) Liens consisting of contractual restrictions of the type described in the
definition of Restricted Cash;

(ee) Liens securing obligations under inventory financing agreements entered
into in the ordinary course of business; and

(ff) other Liens securing obligations incurred in the ordinary course of
business which obligations do not exceed $50,000,000 at any one time
outstanding.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Platform” shall have the meaning assigned to such term in Section 5.04.

“Preferred Stock” shall mean any Equity Interest with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Asset Sale” shall mean any Disposition, to the extent that (a) the
aggregate Net Cash Proceeds of all such Dispositions, together with all Property
Loss Events, without giving effect to the dollar thresholds in the definition
thereof, during any fiscal year exceed $25,000,000 and (b) the aggregate Net
Cash Proceeds of all such Dispositions, together with all Property Loss Events,
without giving effect to the dollar thresholds in the definition thereof, during
any five fiscal year period exceed $50,000,000; provided, however, that the term
“Prepayment Asset Sale” shall not include any transaction permitted (or not
expressly prohibited) by Section 6.05 (other than transactions consummated in
reliance on Section 6.05(o), (p) and (q)).

“Prepayment Notice” shall mean a written notice of prepayment of Term Loans in
accordance with Section 2.12, which notice shall be substantially in the form of
Exhibit E.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Person acting as the Administrative Agent as its prime rate
in effect at its principal office in New York City. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent or any Lender may
make commercial loans or other loans at rates of interest at, above or below the
Prime Rate. Any change in the Prime Rate shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

-35-



--------------------------------------------------------------------------------

“Principal Payment Date” shall mean the last Business Day of each March, June,
September and December, commencing June 30, 2013.

“Property Loss Event” shall mean any event that gives rise to the receipt by the
Borrower or any of its Restricted Subsidiaries of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property; provided, however, for purposes of determining whether
a prepayment under Section 2.13(a) would be required, a Property Loss Event
shall be deemed to have occurred only to the extent that the aggregate Net Cash
Proceeds (a) of all such events, together with all Dispositions that constitute
Prepayment Asset Sales without giving effect to the dollar thresholds in the
definition thereof, during any fiscal year exceed $25,000,000 and (b) of all
such events, together with all Dispositions that constitute Prepayment Asset
Sales without giving effect to the dollar thresholds in the definition thereof,
during any five-fiscal year period exceed $50,000,000.

“Public Lender” shall have the meaning assigned to such term in Section 5.04.

“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business; provided that the fair
market value of any such assets or Capital Stock shall be determined by the
Borrower reasonably and in good faith.

“Qualified Public Offering” shall mean the initial underwritten primary public
offering of common Equity Interests of Holdings or the Borrower pursuant to an
effective registration statement (other than on Form S-8) filed with the SEC in
accordance with the Securities Act.

“Rating Agencies” shall mean Moody’s and S&P.

“Receivables Facility” shall mean any of one or more receivables financing
facilities as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the obligations of which are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Borrower or any of its Restricted
Subsidiaries (other than a Receivables Subsidiary) pursuant to which the
Borrower or any of its Restricted Subsidiaries sells its accounts receivable to
either (A) a Person that is not a Restricted Subsidiary or (B) a Receivables
Subsidiary that in turn sells its accounts receivable to a Person that is not a
Restricted Subsidiary.

“Receivables Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any accounts receivable or participation
interest therein issued or sold in connection with, and other fees paid to a
Person that is not a Restricted Subsidiary in connection with, any Receivables
Facility.

“Receivables Subsidiary” shall mean any subsidiary formed for the purpose of,
and that solely engages only in one or more Receivables Facilities and other
activities reasonably related thereto.

“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).

“Refinancing Indebtedness” shall have the meaning assigned to such term in
Section 6.01(b)(xii).

“Refunding Capital Stock” shall have the meaning assigned to such term in
Section 6.03(b)(ii).

 

-36-



--------------------------------------------------------------------------------

“Register” shall have the meaning assigned to such term in Section 9.04(e).

“Regulation T” shall mean Regulation T of the Board and all official rulings and
interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board and all official rulings and
interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board and all official rulings and
interpretations thereunder or thereof.

“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business, provided that any assets
received by the Borrower or a Restricted Subsidiary in exchange for assets
transferred by the Borrower or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.

“Related Entity” shall mean: (a) with respect to Madison Dearborn Partners, LLC
and Providence Equity Partners, (i) any investment fund controlled by or under
common control with Madison Dearborn Partners, LLC or Providence Equity
Partners, any officer, director or person performing an equivalent function of
the foregoing persons, or any entity controlled by any of the foregoing Persons
and (ii) any spouse or lineal descendant (including by adoption and
stepchildren) of the officers and directors referred to clause (a)(i) above; and
(b) with respect to any officer of the Borrower or its subsidiaries, (i) any
spouse or lineal descendant (including by adoption and stepchildren) of the
officer and (ii) any trust, corporation or partnership or other entity, in each
case to the extent not an operating company, of which an 80% or more controlling
interest is held by the beneficiaries, equityholders, partners or owners who are
the officer, any of the persons described in clause (b)(i) above or any
combination of these identified relationships.

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans or similar extensions
of credit, any other fund that invests in bank loans or similar extensions of
credit and is managed or advised by the same investment advisor as such Lender
or by an Affiliate of such investment advisor.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, trustees,
agents and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment.

“Remaining Incremental Term Loans” shall have the meaning assigned to such term
Section 2.22(a).

“Replacement Term Loan” shall mean one or more new Borrowings of Term Loans that
result from a Refinancing Amendment in accordance with Section 2.24.

“Required Lenders” shall mean, at any time, Lenders having Term Loans and Term
Loan Commitments representing more than 50% of the sum of all Term Loans and
Term Loan Commitments at such time; provided that any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

-37-



--------------------------------------------------------------------------------

“Resignation Effective Date” shall have the meaning assigned to such term in
Article VIII.

“Responsible Officer” of any Person shall mean any Financial Officer or any
executive vice president, senior vice president, vice president, secretary or
assistant secretary of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement and, as to any document delivered on the Closing Date,
any secretary or assistant secretary of such Person.

“Restricted Cash” shall mean cash and Cash Equivalents held by the Borrower and
its Restricted Subsidiaries that are contractually restricted from being
distributed to the Borrower or that are classified as “restricted cash” on the
consolidated balance sheet of the Borrower prepared in accordance with GAAP.

“Restricted Guarantor” shall mean a Guarantor that is a Restricted Subsidiary.

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

“Restricted Payment” shall mean:

(a) the declaration or payment of any dividend or the making of any payment or
distribution on account of the Borrower’s or any Restricted Subsidiary’s Equity
Interests, including any dividend or distribution payable in connection with any
merger or consolidation other than:

(i) dividends or distributions payable solely in Equity Interests (other than
Disqualified Stock) of the Borrower; or

(ii) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly-Owned
Subsidiary, the Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities;

(b) the purchase, redemption, defeasance or other acquisition or retirement for
value of any Equity Interests of the Borrower or any direct or indirect parent
of the Borrower, including in connection with any merger or consolidation;

(c) the making of any principal payment on, or redemption, repurchase,
defeasance or other acquisition or retirement for value in each case, prior to
any scheduled repayment, sinking fund payment or maturity, of any Senior Notes
or any Subordinated Indebtedness other than:

(i) Indebtedness permitted under Section 6.01(b)(vii); or

(ii) the purchase, repurchase or other acquisition of any Senior Notes or
Subordinated Indebtedness purchased in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of purchase, repurchase or acquisition; or

(d) the making of any Restricted Investment.

 

-38-



--------------------------------------------------------------------------------

“Restricted Payment Applicable Amount” shall mean, at any time (the “Reference
Time”), an amount equal to the sum (without duplication) of:

(a) the Existing RP Available Amount; plus

(b) an amount determined on a cumulative basis equal to the Retained ECF
Percentage of Excess Cash Flow (or, for each such year Excess Cash Flow is a
negative number, 100% of such Excess Cash Flow) for each fiscal year of the
Borrower ended on or after December 31, 2013 and prior to the Reference Time;
plus

(c) 100% of the aggregate net cash proceeds received by the Borrower or a
Restricted Subsidiary (without the issuance of additional Equity Interests in
such Restricted Subsidiary) since immediately after the Closing Date (other than
(i) to the extent used to fund the Transactions or other Permitted Investments
or Restricted Payments pursuant to Section 6.03(b), and (ii) net cash proceeds
to the extent such net cash proceeds have been used pursuant to
Section 6.01(b)(xi)(A)) from the issue or sale of:

(i) (A) Equity Interests of the Borrower, including Treasury Capital Stock, but
excluding cash proceeds received from the sale of:

(x) Equity Interests to members of management, directors or consultants of the
Borrower, Restricted Subsidiaries and any direct or indirect parent company of
the Borrower, after the Closing Date to the extent such amounts have been
applied to Restricted Payments made in accordance with Section 6.03(b)(iv); and

(y) Designated Preferred Stock;

(B) to the extent such net cash proceeds are actually contributed to the capital
of the Borrower or any Restricted Subsidiary (without the issuance of additional
Equity Interests of such Restricted Subsidiary), Equity Interests of the
Borrower’s direct or indirect parent companies (excluding contributions of the
proceeds from the sale of Designated Preferred Stock of such companies or
contributions to the extent such amounts have been applied to Restricted
Payments made in accordance with Section 6.03(b)(iv)); or

(ii) debt of the Borrower or any Restricted Subsidiary that has been converted
into or exchanged for such Equity Interests of the Borrower or a direct or
indirect parent company of the Borrower; or

(iii) Disqualified Stock of the Borrower or any Restricted Subsidiary that has
been converted into or exchanged for Qualified Capital Stock of the Borrower;

provided, however, that this paragraph (c) shall not include the proceeds from
(w) Refunding Capital Stock, (x) Equity Interests or convertible debt securities
sold to the Borrower or a Restricted Subsidiary, as the case may be,
(y) Disqualified Stock or debt securities that have been converted into
Disqualified Stock or (z) Excluded Contributions; plus

(d) 100% of the aggregate amount of cash contributed to the capital of the
Borrower following the Closing Date (other than (i) net cash proceeds to the
extent utilized pursuant to Section 6.01(b)(xi)(A), (ii) to the extent applied
to fund the Transactions or other Permitted Investments or Restricted Payments
pursuant to Section 6.03(b), (iii) by a Restricted Subsidiary and (iv) any
Excluded Contributions); plus

 

-39-



--------------------------------------------------------------------------------

(e) 100% of the aggregate amount received in cash by the Borrower or a
Restricted Subsidiary by means of:

(i) the sale or other disposition (other than to the Borrower, a Restricted
Subsidiary or any direct or indirect parent company of the Borrower) of, or
interest, returns, profits, distribution, income or similar amounts in respect
of, Restricted Investments made by the Borrower or its Restricted Subsidiaries
and repurchases and redemptions of such Restricted Investments from the Borrower
or its Restricted Subsidiaries and repayments of loans or advances, and releases
of guarantees, which constitute Restricted Investments by the Borrower or its
Restricted Subsidiaries, in each case after the Closing Date; or

(ii) the sale or other disposition (other than to the Borrower, a Restricted
Subsidiary or any direct or indirect parent company of the Borrower) of the
stock of an Unrestricted Subsidiary (other than to the extent such Investment
constituted a Permitted Investment) or a dividend or distribution from an
Unrestricted Subsidiary after the Closing Date; plus

(f) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Closing Date, the fair market value of the
Investment in such Unrestricted Subsidiary, as reasonably determined by the
Borrower in good faith or if such fair market value may exceed $35,000,000, in
writing by an Independent Financial Advisor, at the time of the redesignation of
such Unrestricted Subsidiary as a Restricted Subsidiary, other than to the
extent such Investment constituted a Permitted Investment.

“Restricted Subsidiary” shall mean, at any time, each direct and indirect
subsidiary of the Borrower (including any Foreign Subsidiary) that is not then
an Unrestricted Subsidiary; provided, however, that upon the occurrence of an
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be included in the definition of “Restricted Subsidiary”.

“Retained ECF Percentage” shall mean, at any time, a percentage equal to 100%
minus the ECF Percentage applicable at such time.

“Revolving Credit Agreement” shall mean the Revolving Loan Credit Agreement,
dated as of June 24, 2011, among the Borrower, JPMorgan Chase Bank, N.A., as
administrative agent, JPMS and DBSI, as joint lead arrangers, JPMS, DBSI, GE
Capital Markets Inc., MLPFS, MSSF, Barclays Capital, the Investment Banking
Division of Barclays Bank PLC, and Wells Fargo Capital Finance, LLC, as joint
bookrunners, DBSI and General Electric Capital Corporation, as co-collateral
agents, DBSI, as syndication agent, Bank of America, N.A., General Electric
Capital Corporation, MSSF, Barclays and Wells Fargo Capital Finance, LLC, as
co-documentation agents, and GE Commercial Distribution Finance Corporation, as
floorplan funding agent, as amended by the First Amendment, dated as of July 20,
2012, and as in effect on the Closing Date immediately prior to the
effectiveness of the Transactions and as further amended, restated,
supplemented, or otherwise modified in accordance herewith and as permitted by
the Term/Revolving Intercreditor Agreement.

“Revolving Credit Documents” shall mean the “Loan Documents” under (and as
defined in) the Revolving Credit Agreement.

 

-40-



--------------------------------------------------------------------------------

“Revolving Credit Facility” shall mean the asset-based revolving credit facility
made available to the Borrower pursuant to the Revolving Credit Agreement.

“Revolving Credit Facility Collateral” shall mean the “Collateral” as defined in
the Revolving Credit Agreement as in effect on the date hereof.

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc., and any successor thereto.

“Sale and Lease-Back Transaction” shall mean any arrangement providing for the
leasing by the Borrower or any of its Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to a third Person in
contemplation of such leasing.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Section 5.04 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Sections 5.04(a) and (b).

“Secured Indebtedness” shall mean any Indebtedness of the Borrower or any of its
Restricted Subsidiaries secured by a Lien.

“Secured Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.

“Secured Parties” shall mean the “Secured Parties” as defined in the Guarantee
and Collateral Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Security Documents” shall mean the Mortgages, Guarantee and Collateral
Agreement, the Intellectual Property Security Agreements, the Perfection
Certificate and the Intercreditor Agreements and any other intercreditor
agreement entered into by the Administrative Agent or the Collateral Agent with
the approval or at the direction of the Required Lenders and each of the other
instruments and documents executed and delivered with respect to the Collateral
pursuant to Section 5.09 or 5.10 or otherwise.

“Senior Notes” shall mean up to $1,305,000,000 aggregate principal amount of the
Senior Notes of the Borrower and CDW Finance issued on each of April 13,
2011, May 20, 2011 and February 17, 2012 and maturing on April 1, 2019.

“Senior Notes Documentation” shall mean the indenture governing the Senior Notes
and all documentation delivered pursuant thereto, all as amended, supplemented
or otherwise modified from time to time to prior to (and as in effect on) the
Closing Date immediately prior to the effectiveness of the Transactions, and as
further amended, restated, supplemented, or otherwise modified in accordance
herewith.

“Senior Secured Net Leverage Ratio” shall mean, as of any date, the ratio of
(i) (A) Consolidated Indebtedness on such date that is not contractually
subordinated in right of payment to other Indebtedness and that is secured by a
Lien on property of the Borrower or any of its Restricted Subsidiaries,
including

 

-41-



--------------------------------------------------------------------------------

all Capital Lease Obligations, at such date minus (B) the amount of cash and
Cash Equivalents in excess of any Restricted Cash that would be stated on the
balance sheet of the Borrower and its Restricted Subsidiaries and held by the
Borrower and its Restricted Subsidiaries as of such date of determination, as
determined in accordance with GAAP to (ii) EBITDA for the most recently ended
four fiscal quarters ending immediately prior to such date for which
Section 5.04 Financials have been delivered to the Administrative Agent.

“Senior Secured Notes” shall mean up to $500,000,000 aggregate principal amount
of the senior secured notes of the Borrower and CDW Finance issued on
December 17, 2010 and maturing on December 15, 2018.

“Senior Secured Notes Documentation” shall mean the indenture governing the
Senior Secured Notes and all documentation delivered pursuant thereto, all as
amended, supplemented or otherwise modified from time to time to prior to (and
as in effect on) the Closing Date immediately prior to the effectiveness of the
Transactions, and as further amended, restated, supplemented, or otherwise
modified in accordance herewith and as permitted by the Term/Notes Intercreditor
Agreement.

“Senior Subordinated Notes” shall mean up to $571,500,000 aggregate principal
amount of the Senior Subordinated Notes of the Borrower and CDW Finance maturing
on October 12, 2017.

“Senior Subordinated Notes Documentation” shall mean the indenture governing the
Senior Subordinated Notes and all documentation delivered pursuant thereto, all
as amended, supplemented or otherwise modified from time to time to prior to
(and as in effect on) the Closing Date immediately prior to the effectiveness of
the Transactions, and as further amended, restated, supplemented, or otherwise
modified in accordance herewith.

“Similar Business” shall mean any business and any services, activities or
businesses incidental, or directly related or similar to, or complementary to
any line of business engaged in by the Company and its subsidiaries on the
Closing Date or any business activity that is a reasonable extension,
development or expansion thereof or ancillary thereto.

“Solvent” shall mean, with respect to any Person, (a) on a going concern basis
the consolidated fair value of the assets of such Person and its subsidiaries,
at a fair valuation, will exceed their consolidated debts and liabilities,
subordinated, contingent or otherwise; (b) the consolidated present fair
saleable value of the property of such Person and its subsidiaries will be
greater than the amount that will be required to pay the probable liability of
their consolidated debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) such Person and its subsidiaries will be able to pay their consolidated
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) such Person and its
subsidiaries, taken as a whole, will not have unreasonably small capital with
which to conduct the business in which they are engaged. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“SPC” shall have the meaning assigned to such term in Section 9.04(j).

“Specified Default” shall have the meaning assigned to such term in
Section 2.13(a).

“Sponsors” shall mean Madison Dearborn Partners, LLC and Providence Equity
Partners and each of their respective controlled Affiliates but excluding,
however, any operating portfolio companies of any of the foregoing.

 

-42-



--------------------------------------------------------------------------------

“Sponsor Management Agreement” shall mean the management services agreement,
dated as of October 12, 2007, between certain management companies associated
with the Sponsors and Holdings, as in effect on the Closing Date.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) applicable on the
interest rate determination date (expressed as a decimal) established by the
Board and applicable to any member of bank of the Federal Reserve System (and
whether or not applicable to any Lender) in respect of Eurocurrency Liabilities
(as defined in Regulation D of the Board).

“Subordinated Indebtedness” shall mean any Indebtedness of the Borrower and the
Guarantors which is by its terms subordinated in right of payment to the
Obligations of the Borrower or such Guarantor, as applicable.

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
owned or held by the parent, one or more subsidiaries of the parent or a
combination thereof. Unless otherwise specified, “subsidiary” shall mean any
subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean each subsidiary listed on Schedule 1.01(a),
and each other subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement pursuant to Section 5.09 or otherwise, excluding (a) any
Excluded Subsidiary and (b) any Foreign Subsidiary.

“Successor Company” shall have the meaning assigned to such term in
Section 6.04(a)(i).

“Successor Person” shall have the meaning assigned to such term in
Section 6.04(c)(i).

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any material exterior construction on the site of such Mortgaged
Property or any material easement, right of way or other interest in the
Mortgaged Property has been granted or become effective through operation of law
or otherwise with respect to such Mortgaged Property which, in either case, can
be depicted on a survey, in which events, as applicable, such survey shall be
dated (or redated) within a reasonable period after the completion of such
construction or if such construction shall not have been completed as of such
date of delivery, not earlier than 20 days prior to such date of delivery, or
after the grant or effectiveness of any such easement, right of way or other
interest in the Mortgaged Property, (iii) certified by the surveyor (in a manner
reasonably acceptable to the Administrative Agent) to the Administrative Agent,
the Collateral Agent and the Title Company, (iv) complying in all respects with
the minimum detail requirements of the American Land Title Association as such
requirements are in effect on the date of preparation of such survey and
(v) sufficient for the Title Company to remove all standard survey exceptions
from the title insurance policy (or commitment) relating to such Mortgaged
Property and issue the endorsements of the type required by Section 5.10 or
(b) otherwise reasonably acceptable to the Collateral Agent.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority.

 

-43-



--------------------------------------------------------------------------------

“Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01 and, if applicable, any Incremental Term Loans.

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender assumed its Term
Loan Commitment or Term Loans, as applicable, as the same may be (a) reduced
from time to time pursuant to Section 2.09 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The aggregate amount of the initial Term Loan Commitments is
$1,350,000,000.

“Term Loan Facility” shall mean the term loan facility contemplated by
Section 2.01.

“Term Loan Maturity Date” shall mean the seventh anniversary of the Closing
Date.

“Term/Revolving Intercreditor Agreement” shall mean the Amended and Restated
Intercreditor Agreement, dated as of the date hereof, among the administrative
agent under the Revolving Credit Agreement, as the ABL Agent (as defined
therein), and the Collateral Agent, as the Term Loan Agent (as defined therein).

“Term/Notes Intercreditor Agreement” shall mean the Amended and Restated
Intercreditor Agreement, dated as of the date hereof, among the Collateral Agent
(as successor to Morgan Stanley & Co. Incorporated), as collateral agent and as
authorized representative for the Loan Agreement Secured Parties (as defined
therein), U.S. Bank National Association, as authorized representative for the
Initial Additional First Lien Secured Parties (as defined therein), and each
additional authorized representative for the Additional First Lien Secured
Parties (as defined therein).

“Termination Date” shall mean the date upon which all Term Loan Commitments have
terminated and the Term Loans, together with all interest, the Administration
Fees and other non-contingent Obligations, have been paid in full in cash.

“Title Company” shall mean any title insurance company as shall be retained by
the Borrower and reasonably acceptable to the Administrative Agent.

“Title Policy” shall have the meaning assigned to such term in
Section 5.10(iii).

“Total Assets” shall mean, as of any date of determination, the total amount of
all assets of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP as of such date, as expressly stated
on the most recent balance sheet of the Borrower and its Restricted Subsidiaries
delivered to the Administrative Agent and the Lenders.

“Total Interest Coverage Ratio” shall mean, as of any date, the ratio of
(i) EBITDA for the most recently ended four fiscal quarters ending immediately
prior to such date for which Section 5.04 Financials have been delivered to the
Administrative Agent to (ii) Consolidated Interest Expense (calculated without
giving effect to clauses (v) and (vi) of paragraph (a) of the definition of
“Consolidated Interest Expense”) for such period.

“Total Net Leverage Ratio” shall mean, as of any date, the ratio of
(i) (A) Consolidated Indebtedness on such date minus (B) the amount of cash and
Cash Equivalents in excess of any Restricted Cash that would be stated on the
balance sheet of the Borrower and its Restricted Subsidiaries and held by the
Borrower and its Restricted Subsidiaries as of such date of determination, as
determined in accordance with GAAP to (ii) EBITDA for the most recently ended
four fiscal quarters ending immediately prior to such date for which
Section 5.04 Financials have been delivered to the Administrative Agent.

 

-44-



--------------------------------------------------------------------------------

“Transaction Expenses” shall mean any fees, costs or expenses incurred or paid
prior to, on or promptly following the Closing Date by the Borrower (or any
direct or indirect parent of the Borrower) or any of its Subsidiaries in
connection with the Transactions, this Agreement and the other Loan Documents.

“Transactions” shall mean, collectively, (a) the borrowing of the Term Loans and
the repayment in full of the Existing Term Debt with the proceeds thereof by the
Borrower on the Closing Date, (b) the consummation of the other transactions
contemplated by the Loan Documents, and (c) the payment of the Transaction
Expenses.

“Treasury Capital Stock” shall have the meaning set forth in
Section 6.03(b)(ii).

“Type”, when used in respect of any Term Loan or Borrowing, shall refer to the
Rate by reference to which interest on such Term Loan or on the Term Loans
comprising such Borrowing is determined. For purposes hereof, the term “Rate”
shall mean the Adjusted LIBO Rate and the Alternate Base Rate.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in any applicable jurisdiction from time to time.

“Unrestricted Subsidiary” shall mean:

(a) any subsidiary of the Borrower which at the time of determination is an
Unrestricted Subsidiary (as designated by the Borrower, as provided in
Section 5.11); and

(b) any subsidiary of an Unrestricted Subsidiary.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Voting Equity Interests” of any Person as of any date, shall mean the Equity
Interests of such Person that are at such time entitled to vote for the election
of the Governing Board (or members thereof) of such Person.

“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness, Disqualified Stock or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing:

(a) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by

(b) the sum of all such payments.

“Wholly-Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
100% of the Equity Interests of which (other than directors’ qualifying shares)
shall be owned by such Person or by one or more Wholly-Owned Subsidiaries of
such Person.

 

-45-



--------------------------------------------------------------------------------

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. The words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement unless the context shall otherwise require. All
references herein to Articles, Sections, paragraphs, clauses, subclauses,
Exhibits and Schedules shall be deemed references to Articles, Sections,
paragraphs, clauses and subclauses of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, the Total Net Leverage Ratio, Senior Secured Net
Leverage Ratio and Total Interest Coverage Ratio (and the financial definitions
used therein) shall be construed in accordance with GAAP, as in effect on the
Closing Date; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend the Total Net Leverage
Ratio, Senior Secured Net Leverage Ratio or Total Interest Coverage Ratio or any
financial definition used therein to address the effect of any change in GAAP or
the application thereof occurring after the Closing Date on the operation
thereof (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend the Total Net Leverage Ratio, Senior Secured Net Leverage
Ratio or Total Interest Coverage Ratio or any financial definition used therein
for such purpose), then the Borrower and the Administrative Agent shall
negotiate in good faith to amend the Total Net Leverage Ratio, Senior Secured
Net Leverage Ratio or Total Interest Coverage Ratio or the definitions used
therein (subject to the approval of the Required Lenders) to preserve the
original intent thereof in light of such changes in GAAP; provided that all
determinations made pursuant to the Total Net Leverage Ratio, Senior Secured Net
Leverage Ratio or Total Interest Coverage Ratio or any financial definition used
therein shall be determined on the basis of GAAP as applied and in effect
immediately before the relevant change in GAAP or the application thereof became
effective, until the Total Net Leverage Ratio, Senior Secured Net Leverage Ratio
or Total Interest Coverage Ratio or such financial definition is amended;
provided, further, that, if at any time after the Closing Date, any obligations
of the Borrower or any of the Restricted Subsidiaries that would not have
constituted Indebtedness as of the Closing Date are recharacterized as
Indebtedness in accordance with any relevant changes in GAAP, such
recharacterized obligations shall not be considered Indebtedness for all
purposes hereunder. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data required to
be submitted pursuant to this Agreement shall be prepared in conformity with,
GAAP, as in effect from time to time. The words “date hereof” and “date of this
Agreement” and words of similar import mean April 29, 2013.

SECTION 1.03. Classification of Term Loans and Borrowings. For purposes of this
Agreement, Term Loans may be classified and referred to by Type (e.g., a
“Eurodollar Term Loan”). Borrowings also may be classified and referred to by
Type (e.g., a “Eurodollar Borrowing”).

SECTION 1.04. Rounding. The calculation of any financial ratios under this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-down if there is no nearest number).

 

-46-



--------------------------------------------------------------------------------

SECTION 1.05. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) all references to documents, instruments and other
agreements (including the Loan Documents and organizational documents) shall be
deemed to include all subsequent amendments, restatements, amendments and
restatements, supplements and other modifications thereto, but only to the
extent that such amendments, restatements, amendments and restatements,
supplements and other modifications are not prohibited by any Loan Document and
(b) references to any law, statute, rule or regulation shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law.

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable) in New York City.

SECTION 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of time shall be reflected in computing interest or fees,
as the case may be; provided that with respect to any payment of interest on or
principal of Eurodollar Term Loans, if such extension would cause any such
payment to be made in the next succeeding calendar month, such payment shall be
made on the immediately preceding Business Day.

SECTION 1.08. Pro Forma Calculations. For purposes of determining whether any
action is otherwise permitted to be taken hereunder, the Total Net Leverage
Ratio, Senior Secured Net Leverage Ratio and Total Interest Coverage Ratio shall
be calculated as follows:

(a) In the event that the Borrower or any Restricted Subsidiary (i) incurs,
redeems, retires or extinguishes any Indebtedness or (ii) issues or redeems
Disqualified Stock or Preferred Stock subsequent to the commencement of the
period for which such ratio is being calculated but prior to or simultaneously
with the event for which the calculation of such ratio is made (a “Ratio
Calculation Date”), then such ratio shall be calculated giving pro forma effect
to such incurrence, redemption, retirement or extinguishment of Indebtedness, or
such issuance or redemption of Disqualified Stock or Preferred Stock, as if the
same had occurred at the beginning of the applicable four-quarter period.

(b) For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business made (or committed to be made
pursuant to a definitive agreement) during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the relevant Ratio Calculation Date, and other operational changes that the
Borrower or any of its Restricted Subsidiaries has made during the four-quarter
reference period or subsequent to such reference period and on or prior to or
simultaneously with such Ratio Calculation Date shall be calculated on a pro
forma basis in accordance with GAAP assuming that all such Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations, discontinued
operations and other operational changes had occurred on the first day of the
four-

 

-47-



--------------------------------------------------------------------------------

quarter reference period. If since the beginning of such period any Person that
subsequently became a Restricted Subsidiary or was merged with or into the
Borrower or any of its Restricted Subsidiaries since the beginning of such
period shall have made any Investment, acquisition, disposition, merger,
amalgamation, consolidation, discontinued operation or operational change, in
each case with respect to an operating unit of a business, that would have
required adjustment pursuant to this definition, then such ratio shall be
calculated giving pro forma effect thereto for such period as if such
Investment, acquisition, disposition, merger, consolidation, discontinued
operation or operational change had occurred at the beginning of the applicable
four-quarter period.

(c) For purposes of this Section 1.08, whenever pro forma effect is to be given
to any Investment, acquisition, disposition, merger, amalgamation,
consolidation, discontinued operation or operational change, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower. Any such pro forma calculation may include
adjustments appropriate, in the reasonable determination of the Borrower as set
forth in an Officer’s Certificate, to reflect operating expense reductions and
other operating improvements or synergies reasonably expected to result from any
acquisition, amalgamation, merger or operational change (including, to the
extent applicable, from the Transactions); provided that such operating expense
reductions and other operating improvements or synergies are reasonably
identifiable and factually supportable and otherwise comply with the limitations
set forth in the definition of “EBITDA”.

(d) Interest on a Capitalized Lease Obligation shall be deemed to accrue at the
interest rate reasonably determined by a responsible financial or accounting
officer of the Borrower to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate.

ARTICLE II

The Term Loans

SECTION 2.01. Term Loan Commitments. Subject to the terms and conditions herein
set forth, each Lender agrees, severally and not jointly, to make a Term Loan to
the Borrower on the Closing Date in a principal amount not to exceed its Term
Loan Commitment. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

SECTION 2.02. Term Loans.

(a) Each Term Loan shall be made as part of a Borrowing consisting of Term Loans
made by the Lenders ratably in accordance with their applicable Term Loan
Commitments; provided, however, that the failure of any Lender to make any Term
Loan shall not relieve any other Lender of its obligation to lend hereunder (it
being understood, however, that no Lender shall be responsible for the failure
of any other Lender to make any Term Loan required to be made by such other
Lender). The Term Loans comprising any Borrowing shall be in an aggregate
principal amount that is not less than the Minimum Threshold.

 

-48-



--------------------------------------------------------------------------------

(b) Subject to Sections 2.02(e), 2.08 and 2.15, all Term Loans shall be made as
ABR Term Loans or Eurodollar Term Loans. Borrowings of more than one Type may be
outstanding at the same time; provided, however, that the Borrower shall not be
entitled to request any Borrowing that, if made, would result in more than
fifteen Eurodollar Borrowings outstanding hereunder at any time.

(c) Each Lender shall make each Term Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 11:00 a.m. and the Administrative Agent shall promptly wire transfer the
amounts so received to an account designated by the Borrower in the applicable
Borrowing Request or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable to the Term Loans comprising such Borrowing at
the time and (ii) in the case of such Lender, for the first such day, the
Federal Funds Effective Rate, and for each day thereafter, the Alternate Base
Rate plus the Applicable Percentage for ABR Term Loans. If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount shall
constitute such Lender’s Term Loan as part of such Borrowing for purposes of
this Agreement and (x) the Borrower’s obligation to repay the Administrative
Agent such corresponding amount pursuant to this Section 2.02(d) shall cease and
(y) if the Borrower pays such amount to the Administrative Agent, the amount so
paid shall constitute a repayment of such Borrowing by such amount.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Eurodollar Borrowing if the Interest Period
requested with respect thereto would end after the Term Loan Maturity Date.

SECTION 2.03. Borrowing Procedure. In order to request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by irrevocable written
notice (in accordance with the immediately succeeding sentence) (a) in the case
of a Eurodollar Borrowing, not later than 12:30 p.m. three Business Days before
a proposed Borrowing (or, in the case of any Eurodollar Borrowing to be made on
the Closing Date, not later than 12:30 p.m. on the Business Day immediately
preceding Closing Date) and (b) in the case of an ABR Borrowing, not later than
12:30 p.m. one Business Day before a proposed Borrowing. Each such notice shall
be in the form of a Borrowing Request and shall be delivered to the
Administrative Agent by hand delivery or fax, and shall specify the following
information: (i) whether such Borrowing is to be a

 

-49-



--------------------------------------------------------------------------------

Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which
shall be a Business Day); (iii) the number and location of the account to which
funds are to be disbursed; (iv) the amount of such Borrowing; and (v) if such
Borrowing is to be a Eurodollar Borrowing, the initial Interest Period or
Interest Periods with respect thereto; provided, however, that notwithstanding
any contrary specification in any Borrowing Request, each requested Borrowing
shall comply with the requirements set forth in Section 2.02. If no election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.

SECTION 2.04. Evidence of Debt; Repayment of Term Loans.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender, the principal amount of each Term Loan of
such Lender as provided in Section 2.11.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from the Term Loan made by such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Term Loan made hereunder, the Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Term Loans
in accordance with the terms of this Agreement.

(e) Any Lender may request that the Term Loan made by it hereunder be evidenced
by a promissory note in substantially the form of Exhibit B with appropriate
insertions and deletions (each, a “Note”). In such event, the Borrower shall
execute and deliver to such Lender a Note payable to such Lender and its
permitted registered assigns. Notwithstanding any other provision of this
Agreement, in the event any Lender shall request and receive such a Note, the
interests represented by such Note shall at all times (including after any
assignment of all or part of such interests pursuant to Section 9.04) be
represented by one or more Notes payable to the payee named therein or its
registered assigns.

SECTION 2.05. Administration Fees. The Borrower agrees to pay to the Agents, for
their own account, the administrative fees in the amounts and at the times as
separately agreed by the Borrower and the Agents (collectively, the
“Administration Fees”).

 

-50-



--------------------------------------------------------------------------------

SECTION 2.06. Interest on Term Loans; Retroactive Adjustments of Applicable
Percentage.

(a) Subject to the provisions of Section 2.07, the Term Loans comprising each
ABR Borrowing shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Percentage in effect from time to time.

(b) Subject to the provisions of Section 2.07, Term Loans comprising a
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.

(c) Interest, including interest payable pursuant to Section 2.07, shall be
computed on the basis of the actual number of days elapsed over a year of
360 days (other than computations of interest for ABR Term Loans, which shall be
made by the Administrative Agent on the basis of the actual number of days
elapsed over a year of 365 or 366 day, as applicable) and shall be calculated
from and including the date of the relevant Borrowing to, but excluding, the
date of repayment thereof. Interest on each Term Loan shall be payable on the
Interest Payment Dates applicable to such Term Loan, except as otherwise
provided in this Agreement. The applicable Alternate Base Rate or Adjusted LIBO
Rate for each Interest Period or day within an Interest Period, as the case may
be, shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

(d) If, as a result of any restatement of or other adjustment to the financial
statements (including, without limitation, the Section 5.04 Financials) of the
Borrower or for any other reason, the Borrower or the Lenders determine that
(i) the Total Net Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Total Net
Leverage Ratio would have resulted in a higher Applicable Percentage for such
period, the Borrower shall be obligated to pay to the Administrative Agent for
the account of the Lenders, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code or any comparable provision of
applicable insolvency law, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest that should have been paid for such period over the amount of
interest actually paid for such period. This Section 2.06(d) shall not limit the
rights of the Administrative Agent or any Lender, as the case may be, under
Section 2.07 or under Article VII. The Borrower’s obligations under this
Section 2.06(d) shall survive the termination of the Commitments and
acceleration of the Term Loans pursuant to Section 7.01 and the repayment of all
other Obligations after an acceleration of the Term Loans pursuant to
Section 7.01. Any additional interest under this Section 2.06(d) shall not be
due and payable until demand is made for such payment pursuant to clause (ii) of
the first sentence of this Section 2.06(d) and accordingly, any nonpayment of
such interest as result of any such inaccuracy shall not constitute a Default
(whether retroactively or otherwise), and no such amounts shall be deemed
overdue (and no such amounts shall be subject to Section 2.07), at any time
prior to the date that is five Business Days following such demand.

SECTION 2.07. Default Interest. If an Event of Default under Section 7.01(b) or
(c) shall have occurred and shall be continuing, by acceleration or otherwise,
then, upon the request of the Required Lenders until the related defaulted
amount shall have been paid in full, to the extent permitted by law, such
overdue amount shall bear interest (after as well as before judgment), payable
on demand, (a) in the case of principal of a Term Loan, at the rate otherwise
applicable to such Term Loan pursuant to Section 2.06 plus 2.00% per annum and
(b) in all other cases, at a rate per annum equal to the rate that would be
applicable to an ABR Term Loan plus 2.00% per annum.

 

-51-



--------------------------------------------------------------------------------

SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that (i) the Administrative Agent shall have reasonably determined that deposits
in the principal amounts and denominations of the Term Loans comprising any
Borrowing are not generally available in the London interbank market, or that
the rates at which such deposits are being offered in the London interbank
market will not adequately and fairly reflect the cost to any Lender of making
or maintaining its Eurodollar Term Loan during the applicable Interest Period,
or that reasonable means do not exist for ascertaining the Adjusted LIBO Rate
for such Interest Period or (ii) the Required Lenders notify the Administrative
Agent that the Adjusted LIBO Rate for any Interest Period will not adequately
reflect the cost to the Lenders of making or maintaining such Term Loans for
such Interest Period, the Administrative Agent shall, as soon as practicable
thereafter, give written or fax notice of such determination to the Borrower and
the Lenders. In the event of any such determination, until the Administrative
Agent shall have advised the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist (which the Administrative Agent
agrees to give promptly after such circumstances no longer exist), each affected
Eurodollar Term Loan shall automatically, on the last day of the current
Interest Period for such Term Loan, convert into an ABR Term Loan and the
obligations of the Lenders to make Eurodollar Term Loans denominated in dollars
or to convert ABR Term Loans into Eurodollar Term Loans shall be suspended until
the Administrative Agent shall notify the Borrower that the Required Lenders
have determined that the circumstances causing such suspension no longer exist.
Each determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

SECTION 2.09. Termination of Term Loan Commitments. The Term Loan Commitments
shall automatically terminate upon the making of the Term Loans on the Closing
Date.

SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior written or fax notice (in the form of a
Conversion/Continuation Request) to the Administrative Agent (i) not later than
12:30 p.m., three Business Days prior to conversion, to convert any Eurodollar
Borrowing into an ABR Borrowing and (ii) not later than 12:30 p.m., three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as a
Eurodollar Borrowing for an additional Interest Period, subject in each case to
the following:

(a) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Term Loans comprising
the converted or continued Borrowing;

(b) if less than all of the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(c) each conversion shall be effected by each Lender and the Administrative
Agent recording, for the account of such Lender, the Type of such Term Loan
resulting from such conversion and reducing the Term Loan (or portion thereof)
of such Lender being converted by an equivalent principal amount; accrued
interest on any Eurodollar Term Loan (or portion thereof) being converted shall
be paid by the Borrower at the time of conversion; and

 

-52-



--------------------------------------------------------------------------------

(d) if any Eurodollar Borrowing is converted at a time other than the end of the
Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16.

Each Conversion/Continuation Request made pursuant to this Section 2.10 shall be
irrevocable (subject to Sections 2.08 and 2.15) and shall refer to this
Agreement and specify (i) the identity and amount of the Borrowing that the
Borrower requests be converted or continued, (ii) whether such Borrowing is to
be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such Conversion/Continuation Request
with respect to any conversion to or continuation as a Eurodollar Borrowing, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall advise the Lenders of any notice given
pursuant to this Section 2.10 and of each Lender’s portion of any converted or
continued Borrowing. If the Borrower shall not have given notice in accordance
with this Section 2.10 to continue any Borrowing into a subsequent Interest
Period (and shall not otherwise have given notice in accordance with this
Section 2.10 to convert such Borrowing), such Borrowing shall, at the end of the
Interest Period applicable thereto (unless repaid pursuant to the terms hereof),
automatically be converted into an ABR Borrowing.

SECTION 2.11. Repayment of Borrowings.

(a) The Borrower shall pay to the Administrative Agent for the ratable account
of the Lenders, on each Principal Payment Date occurring prior to the Term Loan
Maturity Date, a principal amount of the Term Loans (as adjusted from time to
time pursuant to Sections 2.12(b) and 2.13(e)) equal to 0.25% of the original
principal amount of the Term Loans.

(b) To the extent not previously paid, the Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders the outstanding
principal amount of the Term Loans on the Term Loan Maturity Date, together with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of payment.

SECTION 2.12. Optional Prepayment.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, upon at least three Business Days’
prior written or fax Prepayment Notice by the Borrower in the case of Eurodollar
Term Loans, or written or fax Prepayment Notice by the Borrower at least one
Business Day prior to the date of prepayment in the case of ABR Term Loans, to
the Administrative Agent before 12:30 p.m.; provided, however, that each partial
prepayment shall be in an aggregate amount of not less than the Minimum
Threshold.

(b) Optional prepayments of the Term Loans shall be applied against the
remaining scheduled installments of principal due in respect of such Term Loans
under Section 2.11 in the manner specified by the Borrower or, if not so
specified on or prior to the date of such optional prepayment, in direct order
of maturity. Optional prepayments of Term Loans and any Incremental Term Loans
shall be applied ratably among the outstanding Term Loans and Incremental Term
Loans.

 

-53-



--------------------------------------------------------------------------------

(c) Each Prepayment Notice shall specify the prepayment date and the principal
amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein.

(d) In the event that all or any portion of the Term Loans are repaid, prepaid
(which shall be deemed for these purposes to include any assignments pursuant to
Section 2.21(a)), replaced, repriced or effectively refinanced through (i) the
incurrence of Indebtedness (other than pursuant to Section 2.13 (other than
Sections 2.13(c) or (d)) or following acceleration of the Term Loans pursuant to
Article VII) or (ii) any waiver, consent or amendment (including, without
limitation, any Extension Amendment or Refinancing Amendment) the result of
which would be the lowering of the effective interest cost or the weighted
average yield of any of the Term Loans, in each case on or prior to the first
anniversary of the Closing Date, such repayment, prepayment, replacement,
repricing or refinancing shall be made at 101% of the principal amount so
repaid, prepaid, refinanced, replaced or repriced. Such applicable amount shall
be due and payable on the date of such repayment, prepayment, replacement,
repricing or effective refinancing (whether or not an Event of Default is
occurring) and shall be a condition precedent to the effectiveness of any
applicable amendment contemplated by, or transaction pursuant to, Sections
2.21(a), 2.23 or 2.24.

(e) All repayments pursuant to this Section 2.12 shall be subject to
Section 2.12(d) and Section 2.16, but shall otherwise be without premium or
penalty.

SECTION 2.13. Mandatory Prepayments.

(a) Not later than the tenth Business Day following the receipt by the Borrower
or any of its Restricted Subsidiaries of Net Cash Proceeds in respect of any
Prepayment Asset Sale or Property Loss Event, the Borrower shall apply an amount
equal to 100% of the Net Cash Proceeds received by the Borrower or any of its
Restricted Subsidiaries with respect thereto, to prepay outstanding Term Loans
in accordance with Section 2.13(e); provided, however, that, the foregoing
percentage shall be reduced to (i) 50% if the Total Net Leverage Ratio is less
than or equal to 6.00 to 1.00 but greater than 5.00 to 1.00 and (ii) 0% if the
Total Net Leverage Ratio is less than or equal to 5.00 to 1.00, in each case,
determined by reference to the most recently delivered Compliance Certificate at
the time of receipt of such Net Cash Proceeds; and provided, further, that if
(A) prior to the date any such prepayment is required to be made, the Borrower
notifies the Administrative Agent of its intent to reinvest such Net Cash
Proceeds in assets of a kind then used or usable in the business of the Borrower
and its Restricted Subsidiaries (including any Related Business Assets) and
(B) no Event of Default shall have occurred and be continuing at the time of
such proposed reinvestment, and no Event of Default under clause (b), (c),
(g) or (h) of Section 7.01 (each, a “Specified Default”) shall have occurred and
shall be continuing at the time of proposed reinvestment (unless, in the case of
such Specified Default, such reinvestment is made pursuant to a binding
commitment entered into at a time when no Specified Default was continuing),
then the Borrower shall not be required to prepay Term Loans hereunder in
respect of such Net Cash Proceeds to the extent that such Net Cash Proceeds are
so reinvested within 365 days after the date of receipt of such Net Cash
Proceeds (or, if within such 365 day period, the Borrower or any of its
Restricted Subsidiaries enters into a binding commitment to so reinvest in such
Net Cash Proceeds, and such Net Cash Proceeds are so reinvested within 180 days
after such binding commitment is so entered into); provided, however, that
(I) if any Net Cash Proceeds are not reinvested or applied as a repayment on or
prior to the last day of the applicable reinvestment or repayment period, such
Net Cash Proceeds shall be applied within five

 

-54-



--------------------------------------------------------------------------------

Business Days to the prepayment of the Term Loans as set forth above (without
regard to the immediately preceding proviso) and (II) if, as a result of any
Prepayment Asset Sale or Property Loss Event, the Borrower would be required to
prepay or make an “offer to purchase” the Senior Notes or the Senior Secured
Notes (pursuant to the terms of the Senior Notes Documentation or the Senior
Secured Notes Documentation, as the case may be) or any other Material
Indebtedness, in any such case prior to the expiry of the foregoing reinvestment
or repayment periods, the Borrower shall apply the relevant percentage of such
Net Cash Proceeds as required above by this paragraph (a) to prepay Term Loans
in accordance with Section 2.13(e) on the day immediately preceding the date of
such required “offer to purchase” (without regard to the immediately preceding
proviso).

(b) No later than the tenth Business Day following the delivery of the
Section 5.04 Financials under Section 5.04(a) (commencing with the fiscal year
ending December 31, 2013), the Borrower shall prepay outstanding Term Loans in
accordance with Section 2.13(e) in an aggregate principal amount equal to the
excess, if any, of (i) the applicable ECF Percentage of Excess Cash Flow for the
fiscal year then ended over (ii) the aggregate principal amount of Term Loans
prepaid pursuant to Section 2.12 and “Revolving Loans” (to the extent
accompanied by a permanent reduction of the “Revolving Credit Commitments” (each
as defined under the Revolving Credit Agreement)) during such fiscal year or on
or prior to the date such payment is required to be made (without duplication),
in each case to the extent such prepayments are not funded with the proceeds of
long-term Indebtedness (other than revolving Indebtedness).

(c) Subject to Section 2.12(d), in the event that the Borrower or any of its
Restricted Subsidiaries shall receive Net Cash Proceeds from the issuance or
incurrence of Indebtedness (other than any cash proceeds from the issuance or
incurrence of Indebtedness permitted pursuant to Section 6.01), the Borrower
shall no later than the third Business Day following the receipt of such Net
Cash Proceeds, apply an amount equal to 100% of such Net Cash Proceeds to prepay
outstanding Term Loans in accordance with Section 2.13(e).

(d) Subject to Section 2.12(d), in the event that the Borrower or any of its
Restricted Subsidiaries shall receive Net Cash Proceeds from the issuance of
Senior Secured Notes, the Borrower shall immediately apply an amount equal to
100% of such Net Cash Proceeds to prepay the outstanding Term Loans in
accordance with Section 2.13(e).

(e) Prior to the repayment in full of all Term Loans and all Obligations (other
than contingent obligations for which a claims has not been made) relating
thereto, (i) all prepayments required by this Section 2.13 shall be applied to
the repayment of the Term Loans until paid in full (applied against the
remaining scheduled installments of principal due in respect of such Term Loans
in the direct order of maturity); provided that, to the extent an Event of
Default then exists, such prepayment shall instead be applied in accordance with
Section 2.17(b).

(f) Notwithstanding anything to the contrary contained in this Section 2.13 or
elsewhere in this Agreement including in Section 9.08, the Borrower shall have
the option in its sole discretion to give the Lenders the option to waive their
pro rata share of a mandatory prepayment of Term Loans which is otherwise
required to be made pursuant to Section 2.13(a), (b) or (c) (each such mandatory
prepayment, a “Waivable Mandatory Prepayment”) upon the terms and provisions set
forth in this Section 2.13(f). If the Borrower elects to exercise the option
referred to in the immediately preceding sentence, the Borrower shall give to
the Administrative Agent written notice of its intention to give the Lenders the
right to waive a Waivable Mandatory Prepayment including in such Prepayment
Notice the aggregate amount of such proposed prepayment not later than 12:30
p.m. five Business Days prior to the date of the proposed prepayment which
notice the Administrative Agent shall promptly forward to all Lenders indicating
in such notice the amount of such prepayment to be applied to each such Lender’s
outstanding Term Loans.

 

-55-



--------------------------------------------------------------------------------

The Borrower’s offer to permit the Lenders to waive any such Waivable Mandatory
Prepayment may apply to all or part of such prepayment, provided that any offer
to waive part of such prepayment must be made ratably to the Lenders (based on
the principal amount of the Term Loans on the date of prepayment). In the event
that any such Lender desires to waive its pro rata share of such Lender’s right
to receive any such Waivable Mandatory Prepayment in whole or in part such
Lender shall so advise the Administrative Agent no later than 4:00 p.m. on the
date which is two Business Days after the date of such notice from the
Administrative Agent and the Administrative Agent shall promptly thereafter
notify the Borrower thereof which notice shall also include the amount such
Lender desires to receive in respect of such prepayment. If any Lender does not
reply to the Administrative Agent within such two Business Day period such
Lender will be deemed not to have waived any part of such prepayment. If any
Lender does not specify an amount it wishes to receive such Lender will be
deemed to have accepted 100% of its share of such prepayment. In the event that
any such Lender waives all or part of its share of any such Waivable Mandatory
Prepayment the Borrower shall retain 100% of the amount so waived by such
Lender. Notwithstanding anything to the contrary contained above, if one or more
Lenders waives its right to receive all or any part of any Waivable Mandatory
Prepayment but less than all the Lenders waive in full their right to receive
100% of the total Waivable Mandatory Prepayment otherwise required with respect
to the Term Loans, then the amount actually applied to the repayment of Term
Loans of Lenders which have waived all or any part of their right to receive
100% of such prepayment shall be applied to each then outstanding Borrowing of
Term Loans on a pro rata basis so that each Lender with outstanding Term Loans
shall, after giving effect to the application of the respective repayment,
maintain the same percentage as determined for such Lender but not the same
percentage that the other Lenders hold and not the same percentage held by such
Lender prior to prepayment of each Borrowing of Term Loans which remains
outstanding after giving effect to such application. Notwithstanding anything to
the contrary, Lenders shall not have the right to waive mandatory prepayments
under this Section 2.13 except as set forth in this Section 2.13(f).

SECTION 2.14. Reserve Requirements; Change in Circumstances.

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender (except any such reserve requirement which is reflected
in the Adjusted LIBO Rate) or shall impose on such Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar Term
Loans made by such Lender, and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any Eurodollar Term
Loan or to reduce the amount of any sum received or receivable by such Lender
(whether of principal, interest or otherwise) by an amount deemed by such Lender
to be material, then the Borrower will pay to such Lender upon demand such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

(b) If any Lender shall have determined that any Change in Law regarding capital
adequacy or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Term Loans
made or participations in Term Loans purchased by such Lender pursuant hereto to
a level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy or liquidity) by an amount deemed by such Lender to be
material, then the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

 

-56-



--------------------------------------------------------------------------------

(c) If any Change in Law shall subject any Lender to any Taxes (other than
(A) Indemnified Taxes for which an indemnity is provided in Section 2.20,
(B) Taxes described in clauses (c) and (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, and the result of any of the foregoing shall be to
increase the cost to such Lender of making, converting to, continuing or
maintaining any Term Loan or of maintaining its obligation to make any such Term
Loan, or to reduce the amount of any sum received or receivable by such Lender
(whether of principal, interest or any other amount) then, upon request of such
Lender the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender for such additional costs incurred or reduction
suffered.

(d) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) above shall be delivered to the Borrower, shall describe
the applicable Change in Law, the resulting costs incurred or reduction suffered
(including a calculation thereof), certifying that such Lender is generally
charging such amounts to similarly situated borrowers and shall be conclusive
absent manifest error. The Borrower shall pay such Lender, as applicable, the
amount shown as due on any such certificate delivered by it within 30 days after
its receipt of the same.

(e) Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be under any obligation
to compensate any Lender under paragraph (a) or (b) above with respect to
increased costs or reductions with respect to any period prior to the date that
is 180 days prior to such request; provided further, that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any Change in Law within such 180-day period. The
protection of this Section 2.14 shall be available to each Lender regardless of
any possible contention of the invalidity or inapplicability of the Change in
Law that shall have occurred or been imposed; provided that if, after the
payment of any amounts by the Borrower under this Section 2.14, any Change in
Law in respect of which a payment was made is thereafter determined to be
invalid or inapplicable to the relevant Lender, then such Lender shall, within
30 days after such determination, repay any amounts paid to it by the Borrower
hereunder in respect of such Change in Law.

SECTION 2.15. Change in Legality.

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for any Lender to make or maintain any Eurodollar Term
Loan or to give effect to its obligations as contemplated hereby with respect to
any Eurodollar Term Loan, then, by written notice to the Borrower and to the
Administrative Agent:

(i) such Lender may declare that Eurodollar Term Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Term Loans will not
thereafter (for such duration) be converted into Eurodollar Term Loans,
whereupon any request for a Eurodollar Borrowing (or to convert an ABR Borrowing
to a Eurodollar Borrowing or to continue a Eurodollar Borrowing for an
additional Interest Period) shall, as to such Lender only, be deemed a request
for an ABR Term Loan (or a request to continue an ABR Term Loan as such for an
additional Interest Period or to convert a Eurodollar Term Loan into an ABR Term
Loan, as the case may be), unless such declaration shall be subsequently
withdrawn; and

 

-57-



--------------------------------------------------------------------------------

(ii) such Lender may require that all outstanding Eurodollar Term Loans made by
such Lender shall be converted to ABR Term Loans, in which event all such
Eurodollar Term Loans shall be automatically converted to ABR Term Loans as of
the effective date of such notice as provided in paragraph (b) below.

In the event any Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Term Loans that would have been made by
such Lender or the converted Eurodollar Term Loans of such Lender shall instead
be applied to repay the ABR Term Loans made by such Lender in lieu of, or
resulting from the conversion of, such Eurodollar Term Loans.

(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Term Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Term Loan; in all other cases such notice shall be effective on the
date of receipt by the Borrower. Such Lender shall withdraw such notice promptly
following any date on which it becomes lawful for such Lender to make and
maintain Eurodollar Term Loans or give effect to its obligations as contemplated
hereby with respect to any Eurodollar Term Loan.

SECTION 2.16. Breakage. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Term
Loan prior to the end of the Interest Period in effect therefor, (ii) the
conversion of any Eurodollar Term Loan to an ABR Term Loan or the conversion of
the Interest Period with respect to any Eurodollar Term Loan, in each case other
than on the last day of the Interest Period in effect therefor, or (iii) any
Eurodollar Term Loan to be made by such Lender (including any Eurodollar Term
Loan to be made pursuant to a conversion or continuation under Section 2.10) not
being made after notice of such Term Loan shall have been given by the Borrower
hereunder other than by operation of Section 2.08 (any of the events referred to
in this clause (a) being called a “Breakage Event”) or (b) any default in the
making of any payment or prepayment required to be made hereunder. In the case
of any Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Term Loan that is the subject of such Breakage Event for the period
from the date of such Breakage Event to the last day of the Interest Period in
effect (or that would have been in effect) for such Term Loan over (ii) the
amount of interest likely to be realized by such Lender in redeploying the funds
released or not utilized by reason of such Breakage Event for such period
(exclusive of any loss of anticipated profits). For purposes of calculating
amounts payable by the Borrower to the Lenders under this Section 2.16, each
Lender shall be deemed to have funded each Eurodollar Term Loan made by it at
the Adjusted LIBO Rate (excluding the impact of the last sentence of the
“Adjusted LIBO Rate” definition) for such Term Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Adjusted LIBO Rate Term
Loan was in fact so funded. A certificate of any Lender setting forth any amount
or amounts which such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Borrower and shall be conclusive absent
manifest error.

 

-58-



--------------------------------------------------------------------------------

SECTION 2.17. Pro Rata Treatment; Intercreditor Agreements.

(a) Except as provided below in this Section 2.17 and as required under
Section 2.13, 2.14, 2.15, 2.16, 2.20 or 2.21, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Term
Loans and each conversion of any Borrowing to or continuation of any Borrowing
as a Borrowing of any Type shall be allocated pro rata among the Lenders in
accordance with their respective applicable Term Loan Commitments (or, if such
Term Loan Commitments shall have terminated, in accordance with the respective
principal amounts of their respective applicable outstanding Term Loans). In
addition, in computing such Lender’s portion of any Borrowing to be made
hereunder, the Administrative Agent may, in its discretion, round each Lender’s
percentage of such Borrowing to the next higher or lower whole dollar amount.

(b) Notwithstanding anything to the contrary contained in this Agreement, any
payment or other distribution (whether from proceeds of collateral or any other
source, whether in the form of cash, securities or otherwise, and whether made
by any Loan Party or in connection with any exercise of remedies by the
Collateral Agent, the Administrative Agent or any Lender) made or applied in
respect of any of the Obligations during the existence of an Event of Default or
during or in connection with Insolvency Proceedings involving any Loan Party (or
any plan of liquidation, distribution or reorganization in connection
therewith), shall be made or applied, as the case may be, in the following order
of priority (with higher priority Obligations to be paid in full prior to any
payment or other distribution in respect of lower priority Obligations):
(i) first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Collateral Agent and the Administrative Agent in their capacities as such;
(ii) second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among such Lenders in proportion to
the respective amounts described in this clause second payable to them);
(iii) third, to payment of that portion of the Obligations constituting accrued
and unpaid interest (including any default interest) on the Term Loans (ratably
among such Lenders in proportion to the respective amounts described in this
clause third payable to them), including interest accruing after the filing or
commencement of any Insolvency Proceedings in respect of any Loan Party, whether
or not any claim for post-filing or post-petition interest is or would be
allowed, allowable or otherwise enforceable in any such Insolvency Proceedings;
(iv) fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans (ratably among such Lenders in proportion to the
respective amounts described in this clause fourth held by them); and (v) last,
in the case of proceeds of collateral, the balance, if any, thereof, after all
of the Obligations have been paid in full, to the Borrower or as otherwise
required by Applicable Law. Each Lender agrees that the provisions of this
Section 2.17 (including the priority of the Obligations as set forth herein)
constitute an intercreditor agreement among them for value received that is
independent of any value received from the Loan Parties, and that such agreement
shall be enforceable as against each Lender, including in any Insolvency
Proceedings in respect of any Loan Party, to the same extent that such agreement
is enforceable under applicable non-bankruptcy law (including pursuant to
Section 510(a) of the Bankruptcy Code or any comparable provision of applicable
insolvency law), and that, if any Lender receives any payment or distribution in
respect of any Obligation (including in connection with any Insolvency
Proceedings or any plan of liquidation, distribution or reorganization therein)
to which such Lender is not entitled in accordance with the priorities set forth
in this Section 2.17, such amount shall be held in trust by such Lender for the
benefit of the Person or Persons entitled to such payment or distribution
hereunder, and promptly shall be turned over by such Lender to the
Administrative Agent for distribution to the Person or Persons entitled to such
payment or distribution in accordance with this Section 2.17.

 

-59-



--------------------------------------------------------------------------------

SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under the

Bankruptcy Code or other security or interest arising from, or in lieu of, such
secured claim received by such Lender under any applicable Debtor Relief Law or
otherwise, or by any other means, obtain payment (voluntary or involuntary) in
respect of any Term Loan as a result of which the unpaid principal portion of
its Term Loans shall be proportionately less than the unpaid principal portion
of the Term Loans of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Term Loans of such
other Lender, so that the aggregate unpaid principal amount of the Term Loans
and participations in Term Loans held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Term Loans then
outstanding as the principal amount of its Term Loans prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Term Loans outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that (i) if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.18 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest and
(ii) the provisions of this Section 2.18 shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans to any assignee or participant. The Borrower expressly consent to the
foregoing arrangements and agrees that any Lender holding a participation in a
Term Loan deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender had
made a Term Loan directly to the Borrower in the amount of such participation.

SECTION 2.19. Payments. The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Administration Fees or other
amounts) hereunder and under any other Loan Document not later than 2:00 p.m. on
the date when due in dollars in immediately available funds. Each such payment
shall be made to the Administrative Agent at its offices at Barclays Capital,
1301 Ave of the Americas, New York, NY 10019, Attn: Sookie Siew, Fax:
(917) 522-0569, Email: sookie.siew@barclays.com and Xrausloanops5@barclays.com,
Tel: (212) 320-7205. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.

SECTION 2.20. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower or
any other Loan Party hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided, that if any Indemnified Taxes or Other Taxes are required to be
withheld or deducted from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 2.20) the Administrative Agent or Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the Borrower or such Loan Party shall
make such deductions or withholdings and (iii) the Borrower or such Loan Party
shall pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law.

 

-60-



--------------------------------------------------------------------------------

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower or any other Loan Party hereunder or under any
other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, in each case, whether or not such Indemnified Taxes (but not Other
Taxes) were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that if, after the payment of any amounts by
the Borrower under this Section, any such Indemnified Taxes in respect of which
a payment was made are thereafter determined to have been incorrectly or
illegally imposed, then the relevant recipient of such payment shall, within
30 days after such determination, repay any amounts paid to it by the Borrower
hereunder in respect of such Indemnified Taxes; provided, further, that the
Borrower shall not be required to indemnify the Administrative Agent or any
Lender pursuant to this Section 2.20(c) for any amounts incurred more than six
months prior to the date the Administrative Agent or such Lender, as applicable,
notifies the Borrower of its intention to claim compensation therefor. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on behalf of itself or a
Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Each Foreign Lender shall (a) furnish to the Borrower (with a copy to the
Administrative Agent) on or before the date it becomes a party to the Agreement
either (i) two accurate and complete originally executed copies of IRS
Form W-8BEN (or successor form), (ii) two accurate and complete originally
executed copies of IRS Form W-8ECI (or successor form) or (iii) two accurate and
complete originally executed copies of IRS Form W-8IMY (or successor form)
together with any required attachments, certifying, in any case, to such Foreign
Lender’s legal entitlement to an exemption or reduction from U.S. federal
withholding tax with respect to all payments hereunder and (b) provide to the
Borrower (with a copy to the Administrative Agent) a new Form W-8BEN (or
successor form), Form W-8ECI (or successor form) or Form W-8IMY (or successor
form) together with any required attachments upon (i) the expiration or
obsolescence of any previously delivered form to reconfirm any complete
exemption from, or any entitlement to a reduction in, U.S. federal withholding
tax with respect to any payment hereunder, (ii) the occurrence of any event
requiring a change in the most recent form previously delivered by it and
(iii) from time to time if requested by the Borrower or the Administrative
Agent; provided that any Foreign Lender that is relying on the so-called
“portfolio interest exemption” shall also furnish a “Non-Bank Certificate” in
the form of Exhibit F together with a Form W-8BEN. Notwithstanding any other
provision of this paragraph, a Foreign Lender shall not be required to deliver
any form pursuant to this paragraph that such Foreign Lender is not legally able
to deliver. Barclays, as the Administrative Agent, and any successor or
supplemental Administrative Agent that is not a United States person under
Section 7701(a)(30) of the Code, shall deliver to the Borrower two duly
completed copies of Internal Revenue Service Form W-8IMY certifying that it is a
“U.S. branch” and that the payments it receives for the account of others are
not effectively connected with the conduct of its trade or business in the
United States and that it is using such form as evidence of its agreement with
the Borrower to be treated as a United States person with respect to such
payments (and the Borrower and the Administrative Agent agree to so treat the
Administrative Agent as a United States person with respect to

 

-61-



--------------------------------------------------------------------------------

such payments as contemplated by Treasury Regulation
Section 1.1441-1(b)(2)(iv)(A)). If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (e), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(f) Any Lender that is a United States Person, or the Administrative Agent if it
is a United States Person, in either case as defined in Section 7701(a)(30) of
the Code, shall (unless such Lender or Administrative Agent may be treated as an
exempt recipient based on the indicators described in Treasury
Regulation Section 1.6049-4(c)(1)(ii)(A)(1)) deliver to the Borrower (with a
copy to the Administrative Agent), at the times specified in Section 2.20(e),
two accurate and complete original signed copies of IRS Form W-9, or any
successor form that such Person is entitled to provide at such time, in order to
qualify for an exemption from United States back-up withholding requirements.

(g) In the event that the Borrower is resident in or conducts business in Puerto
Rico, each Lender that is not a resident of Puerto Rico for Puerto Rican Tax
purposes shall file any certificate or document reasonably requested by the
Borrower and, when prescribed by applicable law and reasonably requested by the
Borrower, update or renew any such certificate or document, pursuant to any
applicable law or regulation, if such filing (i) would eliminate or reduce the
amount of withholding Taxes imposed by Puerto Rico with respect to any payment
hereunder and (ii) would not, in the sole discretion of such Lender, result in a
legal, economic or regulatory disadvantage to such Lender.

(h) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.20, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.20(h) with respect to the Indemnified Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that (i) the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority and (ii) nothing herein contained shall interfere with
the right of a Lender or Administrative Agent to arrange its tax affairs in
whatever manner it thinks fit nor oblige any Lender or Agent to claim any tax
refund or to make available its tax returns or disclose any information relating
to its tax affairs or any computations in respect thereof or require any Lender
or Administrative Agent to do anything that would prejudice its ability to
benefit from any other refunds, credits, reliefs, remissions or repayments to
which it may be entitled.

(i) Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Term Loan
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Documents.

 

-62-



--------------------------------------------------------------------------------

SECTION 2.21. Replacement of Lenders; Defaulting Lenders; Duty to Mitigate.

(a) In the event (i) any Lender requests compensation pursuant to Section 2.14,
(ii) any Lender delivers a notice described in Section 2.15, (iii) the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender pursuant to Section 2.20, (iv) any Lender
shall become a Defaulting Lender or (v) any Lender does not consent to any
amendment, waiver or other modification of any Loan Document requested by the
Borrower that requires the consent of all affected Lenders in accordance with
the terms of Section 9.08 or all the Lenders and such amendment, waiver or other
modification is consented to by the Required Lenders (any such Lender, a
“Non-Consenting Lender”), the Borrower may, at its sole cost and expense, upon
notice to such Lender and upon the consent of the Administrative Agent, which
shall not be unreasonably withheld, either:

(x) replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign, at par, 100% of the principal amount of its outstanding
Term Loans, plus any accrued and unpaid interest on such Term Loans pursuant to
Section 9.04 (with the assignment fee to be waived in such instance) and all of
its rights and obligations as a Lender under this Agreement in respect of the
Term Loans to one or more Persons (which Persons shall otherwise be subject to
the approval rights set forth in Section 9.04(b)); provided that (I)(A) the
replacement Lender shall agree (and shall by its acceptance of such assignment
be deemed to have agreed) to the consent, waiver or amendment to which the
Non-Consenting Lender did not agree, (B) neither the Administrative Agent nor
any Lender shall have any obligation to the Borrower to find a replacement
Lender or other such Person and (C) in the case of any such assignment resulting
from a claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.20, such assignment will result in a reduction in such
compensation or payments and (II) the Borrower shall pay to such Lender all
Obligations (other than (i) contingent obligations for which a claim has not
been made, (ii) principal paid by the assignee and (iii) accrued interest, which
shall be paid by Borrower when due and allocated by the Administrative Agent to
the assignor and assignee in accordance with their respective periods of
ownership of the applicable Term Loans assigned) in respect of the Term Loans
owing to such Lender as of the date of such assignment (which shall include, if
then applicable, the call premium referred to in Section 2.12(d) (with such
assignment being deemed to be a voluntary prepayment for purposes of determining
the applicability of Sections 2.12(a), (c) and (d))); or

(y) repay all Obligations (other than contingent obligations for which a claim
has not been made) in respect of the Term Loans owing to such Lender as of such
termination date.

Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in respect of the
circumstances contemplated by this Section 2.21.

(b) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of a Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Article VII or otherwise) or received by
the Administrative Agent from a Defaulting Lender pursuant to Section 9.06 shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative

 

-63-



--------------------------------------------------------------------------------

Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Term Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Term Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (i) such payment is a payment of the principal amount of any Term Loans
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (ii) such Loans were made at a time when the conditions set forth in
Article IV were satisfied or waived, such payment shall be applied solely to pay
the Term Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Term Loans of such Defaulting Lender until such
time as all Term Loans are held by the Lenders pro rata in accordance with the
Term Loan Commitments. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender pursuant to this Section 2.21(b) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(c) If the Borrower and the Administrative Agent agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; provided further that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.

(d) If (i) any Lender requests compensation under Section 2.14, (ii) any Lender
delivers a notice described in Section 2.15 or (iii) the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority on account
of any Lender, pursuant to Section 2.20, then such Lender shall use reasonable
efforts (which shall not require such Lender to take any action inconsistent
with its internal policies or legal or regulatory restrictions or suffer any
disadvantage or burden deemed by it to be material) (x) to file any certificate
or document reasonably requested by the Borrower or (y) to assign its rights and
delegate and transfer its obligations hereunder to another of its offices,
branches or affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future.

SECTION 2.22. Incremental Term Loans.

(a) The Borrower may at any time or from time to time after the Closing Date, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request the establishment of
one or more new term loan commitments (the “Incremental Term Loans”); provided
that both at the time of any such request and upon the effectiveness of any
Incremental Amendment referred to below, no Default shall exist. Each
Incremental Term Loan shall be

 

-64-



--------------------------------------------------------------------------------

in a minimum aggregate principal amount of $50,000,000 (or such lower amount
that either (A) represents all remaining availability under the limit set forth
in the next sentence or (B) is acceptable to the Administrative Agent) and
integral multiples of $5,000,000 in excess thereof. Notwithstanding anything to
the contrary herein, the aggregate amount of all Incremental Term Loans shall
not exceed an amount equal to (x) $500,000,000 plus (y) the maximum amount at
the time of such proposed Incremental Term Loans that could be incurred such
that both immediately before and after giving pro forma effect to such
Incremental Term Loans and the application of the proceeds thereof (and assuming
such Incremental Term Loans are fully drawn), the Senior Secured Net Leverage
Ratio (calculated treating the cash proceeds of such Incremental Term Loans as
Restricted Cash) does not exceed 3.25 to 1.00 as of the last date for which
Section 5.04 Financials have been delivered to the Administrative Agent. The
Incremental Term Loans (i) shall rank pari passu in right of payment and of
security with the then existing Term Loans and none of the obligors or
guarantors with respect thereto shall be a Person that is not a Loan Party,
(ii) shall not mature earlier than the Term Loan Maturity Date, (iii) shall not
have a shorter Weighted Average Life to Maturity than the then existing Term
Loans, (iv) the amortization schedule and Applicable Percentages for the
Incremental Term Loans shall be determined by the Borrower and the Lenders of
the Incremental Term Loans; provided, that (x) if the All-in Yield on any
Incremental Term Loans exceeds the initial All-in Yield for the Term Loans by
more than 50 basis points (the amount of such excess above 50 basis points being
referred to herein as the “Yield Differential”), then the Applicable Percentage
for Term Loans shall automatically be increased by the Yield Differential,
effective upon the making of such Incremental Term Loans, and (v) may have terms
and conditions different from those of the then existing Term Loans (except as
provided in clause (i) through (iv) above); provided that any such differences
pursuant to this clause (v) shall be reasonably satisfactory to the
Administrative Agent. Each notice from the Borrower pursuant to this
Section 2.22 shall set forth the requested amount and proposed terms of the
relevant Incremental Term Loan. Incremental Term Loans may be made by any
existing Lender or by any Additional Lender (and each existing Lender will have
the right, but not the obligation, to make a portion of any Incremental Term
Loan up to an amount equal to its pro rata share of the then existing Term Loans
(a “Participation Portion”), on terms permitted in this Section 2.22; provided
that to the extent that any existing Lender does not offer to lend its full
Participation Portion (any such remaining Incremental Term Loans, “Remaining
Incremental Term Loans”), any existing Lender that does offer to lend its full
Participation Portion (a “Participating Lender”) will have the right, but not
the obligation, to make all or any portion of the entire Remaining Incremental
Term Loans, and if the Participating Lenders, in the aggregate have elected,
pursuant to this proviso, to make Incremental Term Loans in excess of the
Remaining Incremental Term Loans, then the Remaining Incremental Term Loans
shall be allocated among such Lenders pro rata based on the amount of Remaining
Incremental Term Loans such Lender was willing to make; provided, further, that
any existing Lender may assign its right to make Incremental Term Loans to an
Affiliate of such existing Lender); provided that the relevant Persons under
Section 9.04(b) shall have consented (in each case, not to be unreasonably
withheld or delayed) to such Lender’s or Additional Lender’s making such
Incremental Term Loans, if such consent would be required under Section 9.04(b)
for an assignment of Term Loans to such Lender or Additional Lender.

(b) Commitments in respect of Incremental Term Loans shall become Term Loan
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Lender agreeing to provide such Term Loan
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.22. The
effectiveness of any Incremental Amendment shall be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in Section 4.01 (it being understood that all
references to “the date of such Borrowing” or similar

 

-65-



--------------------------------------------------------------------------------

language in such Section 4.01 shall be deemed to refer to the effective date of
such Incremental Amendment). No Lender shall be obligated to provide any
Incremental Term Loan unless it so agrees in its sole discretion.

(c) The Term Loans and Term Loan Commitments established pursuant to this
paragraph shall constitute Term Loans and Term Loan Commitments under, and shall
be entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any such new Term
Loans or any such new Term Loan Commitments.

(d) This Section 2.22 shall supersede any provisions in Sections 2.18 or 9.08 to
the contrary.

SECTION 2.23. Amend and Extend.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request an extension (each, an “Extension”) of the Term Loan Maturity Date
of any Borrowing to the extended maturity date specified in such notice. Such
notice shall set forth (1) the amount of the applicable Borrowing of Term Loans
to be extended (which shall not be less than the Minimum Threshold) and (2) the
date on which such Extension are requested to become effective (which shall be
not less than ten Business Days nor more than sixty days after the date of such
Extension Request (or such longer or shorter periods as the Administrative Agent
shall agree)) and (iii) identifying the relevant Borrowing or Borrowings of Term
Loans to which the Extension Request relates. Each Lender of the applicable
Borrowing shall be offered (an “Extension Offer”) an opportunity to participate
in such Extension on a pro rata basis and on the same terms and conditions as
each other Lender of such Borrowing pursuant to procedures established by, or
reasonably acceptable to, the Administrative Agent. If the aggregate principal
amount of Term Loans (calculated on the face amount thereof) in respect of which
Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Term Loans offered to be extended by the
Borrower pursuant to such Extension Offer, then the Term Loans of Lenders of the
applicable Borrowing shall be extended ratably up to such maximum amount based
on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such Extension Offer.

(b) It shall be a condition precedent to the effectiveness of any Extension that
(1) no Default or Event of Default shall have occurred and be continuing
immediately prior to and immediately after giving effect to such Extension,
(2) the representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of such Extension, and (3) the terms of such Extended Term Loans
shall comply with Section 2.23(c).

(c) The terms of each Extension shall be determined by the Borrower and the
applicable extending Lender and set forth in an Extension Amendment; provided
that (1) the final maturity date of any Extended Term Loan shall be no earlier
than the Term Loan Maturity Date, (2) the Weighted Average Life to Maturity of
the Extended Term Loans shall be no shorter than the remaining Weighted Average
Life to Maturity of the Term Loans, (3) the Extended Term Loans will rank pari
passu in right of payment and with respect to security with the Term Loans and
none of the obligors or guarantors with respect thereto shall be a Person that
is not a Loan Party, (4) the interest rate margin, rate floors, fees, original
issue discounts and premiums applicable to any Extended Term Loans shall be
determined by the

 

-66-



--------------------------------------------------------------------------------

Borrower and the Lenders providing such Extended Term Loans and (5) to the
extent the terms of the Extended Term Loans are inconsistent with the terms set
forth herein (except as set forth in clause (i) through (iv) above), such terms
shall be reasonably satisfactory to the Administrative Agent.

(d) In connection with any Extension, the Borrower, the Administrative Agent and
each applicable extending Lender shall execute and deliver to the Administrative
Agent an Extension Amendment and such other documentation as the Administrative
Agent shall reasonably specify to evidence the Extension. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension. Any Extension Amendment may, without the consent of any other Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to implement the terms of any such Extension Offer, including
any amendments necessary to establish Extended Term Loans as a new Borrowing or
tranche of Term Loans and such other technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new Borrowing or tranche
(including, if desirable, to preserve the pro rata treatment of the extended and
non-extended Borrowings or tranches), in each case on terms not inconsistent
with this Section 2.23).

(e) This Section 2.23 shall supersede any provisions in Sections 2.18 or 9.08 to
the contrary.

SECTION 2.24. Refinancing Term Loans.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request Replacement Term Loans to refinance all or a portion of any
existing Borrowing of Term Loans (the “Refinanced Term Loans”) in an aggregate
principal amount not to exceed the aggregate principal amount of the Refinanced
Term Loans plus any accrued interest, fees, costs and expenses related thereto
(including any original issue discount or upfront fees). Such notice shall set
forth (i) the principal amount of the applicable Replacement Term Loans (which
shall not be less than the Minimum Threshold) and (ii) the date on which the
applicable Replacement Term Loans are to be incurred (which shall not be less
than ten Business Days nor more than sixty days after the date of such notice
(or such longer or shorter periods as the Administrative Agent shall agree)).
The Borrower may seek Replacement Term Loans from existing Lenders (each of
which shall be entitled to agree or decline to participate in its sole
discretion) or any Additional Lender.

(b) It shall be a condition precedent to the incurrence of any Replacement Term
Loans that (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to or immediately after giving effect to the
incurrence of such Replacement Term Loans, (ii) the representations and
warranties set forth in Article III and in each other Loan Document shall be
true and correct in all material respects on and as of the date such Replacement
Term Loans are made, (iii) the terms of the Replacement Term Loans shall comply
with Section 2.24(c) and (iv) substantially concurrently with the incurrence of
any such Replacement Term Loans, 100% of the Net Cash Proceeds thereof shall be
applied to repay the Refinanced Term Loans (including accrued interest, fees and
premiums (if any) payable in connection therewith).

(c) The terms of any Replacement Term Loans shall be determined by the Borrower
and the applicable Lenders or Additional Lenders and set forth in a Refinancing
Amendment; provided that (i) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans plus any accrued interest, fees, costs and expenses related thereto
(including any original issue discount or upfront fees), (ii) the final maturity
date of any Replacement

 

-67-



--------------------------------------------------------------------------------

Term Loans shall not be earlier than the maturity or termination date of the
applicable Refinanced Term Loans, (iii) the Weighted Average Life to Maturity of
the Replacement Term Loans shall be no shorter than the remaining Weighted
Average Life to Maturity of the Refinanced Term Loans (without giving effect to
annual amortization on any Refinanced Term Loans not in excess of 1% of the
principal amount thereof), (iv) the Replacement Term Loans will rank pari passu
in right of payment and of security with the Term Loans and none of the obligors
or guarantors with respect thereto shall be a Person that is not a Loan Party,
(v) the interest rate margin, rate floors, fees, original issue discount and
premiums applicable to the Replacement Term Loans shall be determined by the
Borrower and the applicable Lenders or Additional Lenders, provided that the
All-in Yield on any Replacement Term Loans shall not exceed the initial All-in
Yield for the Refinanced Term Loans, and (vi) the terms of the Replacement Term
Loans (other than as set forth in clause (i) through (v) above) shall be
substantially identical to, or less favorable to the Lenders or Additional
Lenders providing such Replacement Term Loans than those applicable to such
Refinanced Term Loans, except to the extent necessary to provide for covenants
and other terms applicable to any period occurring entirely after the latest
final maturity of the Term Loans in effect immediately prior to such
refinancing.

(d) In connection with any Replacement Term Loans pursuant to this Section 2.24,
the Borrower, the Administrative Agent and each applicable Lender or Additional
Lender shall execute and deliver to the Administrative Agent a Refinancing
Amendment and such other documentation as the Administrative Agent shall
reasonably specify to evidence such Replacement Term Loans. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Amendment. Any Refinancing Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.24, including any amendments necessary to establish the applicable
Replacement Term Loans as a new Borrowing or tranche of Term Loans and such
other technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such Borrowings or tranches (including, if desirable, to
preserve the pro rata treatment of the refinanced and non-refinanced tranches),
in each case on terms consistent with this Section 2.24.

(e) This Section 2.24 shall supersede any provisions in Section 2.18 or 9.08 to
the contrary.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent and each of the Lenders that:

SECTION 3.01. Organization; Powers. Each Loan Party and each Restricted
Subsidiary (a) is duly organized or formed, validly existing and in good
standing (where relevant) under the laws of the jurisdiction of its
organization, except where the failure to be duly organized or formed or to
exist (other than in the case of the Borrower) or be in good standing could not
reasonably be expected to result in a Material Adverse Effect, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, except where the failure to have such power and
authority could not reasonably be expected to result in a Material Adverse
Effect, (c) is qualified to do business in, and is in good standing (where
relevant) in, every jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except
where the failure to so qualify or be in good standing could not reasonably be
expected to result in a Material Adverse Effect, and (d) has the requisite power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents to which it is a party.

 

-68-



--------------------------------------------------------------------------------

SECTION 3.02. Authorization. The Transactions and the execution, delivery and
performance of the Loan Documents (a) have been duly authorized by all requisite
corporate or other organizational and, if required, equityholder or member
action of each Loan Party and (b) will not (i) violate (A) any provision (x) of
any applicable law, statute, rule or regulation, or (y) of the certificate or
articles of incorporation, bylaws or other constitutive documents of any Loan
Party, (B) any applicable order of any Governmental Authority, (C) any provision
of the Senior Notes Documentation, the Senior Subordinated Notes Documentation
or the Senior Secured Notes Documentation or (D) any provision of any other
material indenture, agreement or other instrument to which any Loan Party or any
Restricted Subsidiary is a party or by which any of them or any of their
property is bound, (ii) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under or give rise to
any right to require the prepayment, repurchase or redemption of any obligation
under (x) the Senior Notes Documentation, the Senior Subordinated Notes
Documentation or the Senior Secured Notes Documentation or (y) any other such
material indenture, agreement or other instrument or (iii) result in the
creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by any Loan Party or any Restricted
Subsidiary (other than Liens created or permitted hereunder or under the
Security Documents); except with respect to clauses (b)(i) through (b)(iii)
(other than clauses (b)(i)(A)(y), (b)(i)(C) and (b)(ii)(x)), to the extent that
such violation, conflict, breach, default, or creation or imposition of Lien
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.03. Enforceability. This Agreement and each other Loan Document (when
delivered) have been duly executed and delivered by each Loan Party which is a
party thereto. This Agreement and each other Loan Document delivered on the
Closing Date constitutes, and each other Loan Document when executed and
delivered by each Loan Party which is a party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against such Loan
Party in accordance with its terms, except as may be limited by any bankruptcy,
insolvency, fraudulent transfer, reorganization, receivership, moratorium or
similar laws of general applicability relating to or limiting creditors’ rights
generally or by general equity principles.

SECTION 3.04. Governmental Approvals. Except to the extent the failure to obtain
or make the same could not reasonably be expected to result in a Material
Adverse Effect, no action, consent or approval of, registration or filing with
or any other action by any Governmental Authority is necessary or will be
required in connection with the execution, delivery and performance of the Loan
Documents by the Loan Parties, except for (a) filings and registrations
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Collateral Agent and (b) such as have been made or obtained and are
in full force and effect.

SECTION 3.05. Financial Statements. Holdings’ consolidated balance sheets and
related statements of income, stockholder’s equity and cash flows as of and for
the fiscal years ended December 31, 2011 and December 31, 2012, audited by and
accompanied by the report of Ernst & Young LLP present fairly in all material
respects the financial condition and results of operations and cash flows of
Holdings and its consolidated subsidiaries as of such dates and for such
periods. Such financial statements were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
noted therein.

 

-69-



--------------------------------------------------------------------------------

SECTION 3.06. No Material Adverse Change. Since December 31, 2012, no event,
change or condition has occurred that (individually or in the aggregate) has
had, or could reasonably be expected to have, a Material Adverse Effect.

SECTION 3.07. Title to Properties. Each Loan Party and each Restricted
Subsidiary has good and indefeasible title in fee simple to, or valid leasehold
interests in, all its material properties and assets other than (i) minor
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes, (ii) except
where the failure to have such title or other property interests described above
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (iii) all such material properties and assets are
free and clear of Liens, other than Permitted Liens.

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all subsidiaries of the Borrower, the jurisdiction of their formation or
organization, as the case may be, and the percentage ownership interest of such
subsidiary’s parent company therein, and such Schedule shall denote which
subsidiaries as of the Closing Date are not Subsidiary Guarantors.

SECTION 3.09. Litigation; Compliance with Laws.

(a) Except as set forth on Schedule 3.09, there are no actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or, to the knowledge of the Borrower, threatened in writing against any
Loan Party or any Restricted Subsidiary or any business, property or rights of
any such Person that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(b) None of the Loan Parties or any Restricted Subsidiary or any of their
respective material properties is in violation of any applicable law, rule or
regulation, or is in default with respect to any judgment, writ, injunction,
decree or order of any Governmental Authority, where any such violation or
default could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations.

(a) None of the Loan Parties or any Restricted Subsidiary is engaged
principally, or as one of its important activities, in the business of
purchasing or carrying Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Term Loan will be used (i) to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock or (ii) for a purpose in violation of
Regulation T, U or X issued by the Board.

 

-70-



--------------------------------------------------------------------------------

SECTION 3.11. Investment Company Act. None of the Loan Parties or any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.12. Taxes. Each of the Loan Parties and each Restricted Subsidiary
has, except where the failure to so file or pay could not reasonably be expected
to have a Material Adverse Effect, filed or caused to be filed all Federal,
state and other Tax returns required to have been filed by it and has paid,
caused to be paid, or made provisions for the payment of all Taxes due and
payable by it and all material assessments received by it, except such Taxes and
assessments that are not overdue by more than 45 days or the amount or validity
of which are being contested in good faith by appropriate proceedings and for
which such Loan Party or such Restricted Subsidiary, as applicable, shall have
set aside on its books adequate reserves in accordance with GAAP.

SECTION 3.13. No Material Misstatements. As of the Closing Date, to the
knowledge of the Borrower, the written information, reports, financial
statements, exhibits and schedules furnished by (as modified or supplemented by
other written information so furnished prior to the Closing Date) or on behalf
of the Borrower to the Administrative Agent or the Lenders (other than
projections, forecasts, budgets, estimates and other information of a
forward-looking nature and information of a general economic or
industry-specific nature) on or prior to the Closing Date in connection with the
transactions contemplated hereby (taken as a whole) did not and, as of the
Closing Date, does not contain any material misstatement of fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading. The
projections furnished by or on behalf of the Borrower to the Administrative
Agent and the Lenders prior to the Closing Date in connection with the
transactions contemplated hereby (as modified or supplemented by other written
information so furnished prior to the Closing Date) were prepared in good faith
on the basis of assumptions believed by the Borrower to be reasonable in light
of the conditions existing at the time of delivery of such projections, and
represented, at the time of delivery thereof, a reasonable good faith estimate
of future financial performance by the Borrower (it being understood that such
projections are not to be viewed as facts and are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Borrower, that actual results may vary from projected results and such variances
may be material and that the Borrower makes no representation as to the
attainability of such projections or as to whether such projections will be
achieved or will materialize).

SECTION 3.14. Employee Benefit Plans. No ERISA Event has occurred or could
reasonably be expected to occur, that could reasonably be expected to result in
a Material Adverse Effect. Each Pension Plan and/or Foreign Plan is in
compliance with the applicable provisions of ERISA, the Code and/or applicable
law, except for such non-compliance that could not reasonably be expected to
have a Material Adverse Effect. No Pension Event has occurred or could
reasonably be expected to occur, which could reasonably be expected to result in
a Material Adverse Effect.

 

-71-



--------------------------------------------------------------------------------

SECTION 3.15. Environmental Matters. Except as otherwise provided in
Schedule 3.15, or except with respect to any matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect,

(i) each Loan Party and each of their respective subsidiaries are in compliance
with all applicable Environmental Laws, and have obtained, and are in compliance
with, all permits required of them under applicable Environmental Laws,
(ii) there are no claims, proceedings, actions, or, to the knowledge of the
Borrower, investigations, by any Governmental Authority or other Person pending,
or to the knowledge of the Borrower, threatened against any Loan Party or any of
their respective subsidiaries under any Environmental Law, (iii) none of the
Loan Parties or any of their respective subsidiaries has agreed to assume or
accept responsibility, by contract, for any liability of any other Person under
Environmental Laws and (iv) there are no facts, circumstances or conditions
relating to the past or present business or operations of any Loan Party, any of
their respective subsidiaries, or any of their respective predecessors
(including the disposal of any Hazardous Materials), or to any past or present
assets of any Loan Party or any of their respective subsidiaries, that could
reasonably be expected to result in any Loan Party or any of their respective
subsidiaries incurring any claim or liability under any Environmental Law.

SECTION 3.16. Security Documents. All filings and other actions necessary to
perfect the Liens on the Collateral created under, and in the manner
contemplated by, this Agreement and the Security Documents have been duly made
or taken or otherwise provided for in a manner reasonably acceptable to the
Collateral Agent to the extent required by the terms of this Agreement or such
Security Documents and the Security Documents create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a valid, and together with such
filings and other actions required by this Agreement or the Security Documents,
perfected first priority Lien in the Collateral (to the extent that, with
respect to Collateral that is intellectual property, a valid, perfected Lien in
such Collateral is possible through such filings and other actions in the United
States) or, with respect to Revolving Credit Facility Collateral, a valid, and
together with such filings and other actions required by this Agreement or the
Security Documents, perfected second priority Lien in such Collateral, securing
the payment of the Secured Obligations, subject only to Permitted Liens;
provided, however, the representation and warranty set forth in this
Section 3.16 as it relates to the effects of perfection or non-perfection, the
priority or the enforceability of any pledge of or security interest in any
Equity Interests of any Foreign Subsidiary, or as to the rights and remedies of
the Collateral Agent or any Lender with respect thereto shall be made only to
the extent of comparable representations and warranties applicable to such
Equity Interests or Collateral set forth in the Security Documents pursuant to
which Liens on such Equity Interests or Collateral are purported to be granted.

SECTION 3.17. Location of Real Property and Leased Premises.

(a) Schedule 3.17(a) lists completely and correctly (in all material respects)
as of the Closing Date all real property owned in fee by the Loan Parties and
the Restricted Subsidiaries and the addresses thereof, to the extent reasonably
available. Except as otherwise provided in Schedule 3.17(a), the Borrower and
its Restricted Subsidiaries own in fee all the real property set forth on such
schedule, except to the extent the failure to have such title could not
reasonably be expected to result in a Material Adverse Effect.

(b) Schedule 3.17(b) lists completely and correctly (in all material respects)
as of the Closing Date all real property in excess of 100,000 square feet leased
by the Loan Parties and the Restricted Subsidiaries and the addresses thereof.
Except as otherwise provided on Schedule 3.17(b), the Loan Parties and the
Restricted Subsidiaries have valid leasehold interests in all the real property
set forth on such schedule, except to the extent the failure to have such valid
leasehold interest could not reasonably be expected to have a Material Adverse
Effect.

 

-72-



--------------------------------------------------------------------------------

(c) Except as set forth in said Schedule 3.17(c), as of the Closing Date, no
Mortgage encumbers real property which is located in an area that has been
identified as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968, as
amended from time to time (the “Flood Act”).

SECTION 3.18. Labor Matters. Except as set forth in Schedule 3.18 and except in
the aggregate to the extent the same has not had and could not be reasonably
expected to have a Material Adverse Effect, (a) there are no strikes, lockouts,
slowdowns or other labor disputes against any Loan Party or any Restricted
Subsidiary pending or, to the knowledge of the Borrower, threatened in writing,
and (b) the hours worked by and payments made to employees of the Loan Parties
and the Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters.

SECTION 3.19. Solvency. On the Closing Date after giving effect to the
Transactions, the Loan Parties, on a consolidated basis, are Solvent.

SECTION 3.20. Intellectual Property. Except as set forth in Schedule 3.20, the
Borrower and each of its Restricted Subsidiaries own, have a license to or
possess the right to use all intellectual property, free and clear of Liens
other than Permitted Liens, from burdensome restrictions, that is necessary for
the operation of their respective businesses as currently conducted and as
proposed to be conducted, except where the failure to obtain any such rights or
the imposition of such restrictions or Liens could not reasonably be expected to
have a Material Adverse Effect.

SECTION 3.21. Subordination of Junior Financing. The Obligations constitute
“Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.

SECTION 3.22. Anti-Terrorism; OFAC; FCPA. To the extent applicable, the Borrower
and each of its Subsidiaries and, to the knowledge of the Borrower, each of the
Borrower’s Related Parties (other than its Subsidiaries), is in compliance, in
all material respects, with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the U.S. Treasury Department
(31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) all legal requirements
relating to terrorism or money laundering, including the USA PATRIOT Act. No
part of the proceeds of any Term Loan will be used, directly or indirectly, or
made available to any Person, (x) for the purpose of financing the activities of
any Person subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department or (y) for any payment to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the Foreign Corrupt Practices Act of 1977, as
amended, or any other applicable antibribery or anticorruption law.

 

-73-



--------------------------------------------------------------------------------

ARTICLE IV

Conditions of Lending

The obligations of the Lenders to make Term Loans hereunder are subject to the
satisfaction (or waiver by the Administrative Agent on or prior to the Closing
Date and in accordance with Section 9.08 thereafter) of the following
conditions:

SECTION 4.01. All Term Loans. On the date of the making of each Term Loan,
including the making of an Incremental Term Loan (it being understood that the
conversion into a Eurodollar Term Loan or an ABR Term Loan or continuation of a
Eurodollar Term Loan does not constitute the making of a Term Loan):

(a) The Administrative Agent shall have received a notice of such Term Loan as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02).

(b) The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of the making of such Term Loan with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.

(c) At the time of and immediately after the making of such Term Loan, no
Default or Event of Default shall have occurred and be continuing.

The making of each Term Loan shall be deemed to constitute a representation and
warranty by the Borrower to the Administrative Agent, the Collateral Agent and
each of the Lenders that on the date of the making of such Term Loan as to the
matters specified in paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. Initial Term Loan. On the Closing Date:

(a) This Agreement shall have been duly executed and delivered by the Borrower.

(b) The Administrative Agent shall have received, on behalf of itself and the
Lenders, an opinion of Kirkland & Ellis LLP, special counsel for the Loan
Parties, dated as of the Closing Date and addressed to the Administrative Agent
and the Lenders, and of such other counsel to the Loan Parties satisfactory to
the Administrative Agent, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization, including all amendments thereto,
of each Loan Party, certified as of a recent date by the Secretary of State of
the state of its organization, and a certificate as to the good standing (where
relevant) of each Loan Party as of a recent date, from such Secretary of State
or similar Governmental Authority and (ii) an Officer’s Certificate of the
Secretary or Assistant Secretary of each Loan Party dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
or operating (or limited liability company) agreement of such Loan Party as in
effect on the Closing Date, (B) that attached

 

-74-



--------------------------------------------------------------------------------

thereto is a true and complete copy of resolutions duly adopted by the Governing
Board of such Loan Party authorizing the execution, delivery and performance of
the Loan Documents to which such Person is a party and, in the case of the
Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation or organization of such Loan Party have
not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i) above, and (D) as
to the incumbency and specimen signature of each officer executing any Loan
Document on behalf of such Loan Party and countersigned by another officer as to
the incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above.

(d) The Administrative Agent shall have received an Officer’s Certificate, dated
the Closing Date and signed by a Financial Officer of the Borrower, certifying
compliance with the conditions precedent set forth in Sections 4.01(b) and (c).

(e) The Administrative Agent and the Arrangers shall have received all fees and
other amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced at least three Business Days prior to the Closing Date,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document.

(f) The Borrower shall have delivered or caused to be delivered to the
Administrative Agent a solvency certificate from the Chief Financial Officer of
the Borrower setting forth the conclusions that, after giving effect to the
Transactions, the Borrower and its Subsidiaries (on a consolidated basis) are
Solvent.

(g) The Security Documents (other than any Mortgages) shall have been duly
executed by each Loan Party that is to be a party thereto and shall be in full
force and effect. All actions necessary to establish that the Collateral Agent
will have a perfected first priority Lien on the Collateral (subject to
Permitted Liens) shall have been taken.

(h) The Administrative Agent shall have received the results of (i) searches of
the Uniform Commercial Code filings (or equivalent filings) and (ii) bankruptcy,
judgment and tax lien searches, made with respect to the Loan Parties in the
states (or other jurisdictions) of formation of such Person, together with (in
the case of clause (i)) copies of the financing statements (or similar
documents) disclosed by such search.

(i) Since December 31, 2012, no event, change or effect shall have occurred
which, individually or in the aggregate, has resulted in or would reasonably be
expected to result in a Material Adverse Effect.

(j) The Administrative Agent shall have received certificates as to coverage and
such endorsements and designations as the Administrative Agent shall reasonably
require under the insurance policies required by Section 5.02.

(k) All amounts due or outstanding in respect of the Existing Term Debt shall
have been (or substantially simultaneously with the initial funding of the Term
Loans on the Closing Date shall be) paid in full, all commitments (if any)
respect thereof terminated and all guarantees (if any) thereof discharged and
released. After giving effect to the Transactions, substantially all of the
Indebtedness of the Borrower and its subsidiaries shall have been repaid other
than (i) Indebtedness under the Loan Documents, the Revolving Credit Documents,
the Senior Secured Notes, the Senior Notes and the Senior Subordinated Notes and
(ii) other Indebtedness permitted by Section 6.01(b).

 

-75-



--------------------------------------------------------------------------------

(l) The Lenders shall have received from the Loan Parties, at least three
Business Days prior to the Closing Date, to the extent requested at least ten
days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

(m) The Administrative Agent and the Lenders shall have received all of the
financial statements referred to in Section 3.05.

(n) The Borrower shall have obtained (i) a public credit rating of the Term Loan
Facility from each of S&P and Moody’s and (ii) a public corporate family rating
from Moody’s and a public corporate credit rating from S&P.

(o) The Administrative Agent shall have received a completed Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each
property covered by a Mortgage and, if any property covered by a Mortgage is
located in a flood hazard area, evidence of flood insurance reasonably
satisfactory to the Administrative Agent.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that until the Termination
Date the Borrower will, and will cause each of the Restricted Subsidiaries to:

SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties.

(a) Do or cause to be done all things reasonably necessary to preserve, renew
and keep in full force and effect its legal existence under the laws of its
jurisdiction of organization, except (i) to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect or (ii) as
otherwise expressly permitted under Section 6.04 or Section 6.05.

(b) Other than where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, (i) do or cause to be done all things reasonably
necessary to obtain, preserve, renew, extend and keep in full force and effect
the material rights, licenses, permits, franchises, authorizations, patents,
copyrights, trademarks and trade names necessary to the conduct of its business,
(ii) comply in all material respects with applicable laws, rules, regulations
and decrees and orders of any Governmental Authority (including Environmental
Laws and ERISA), whether now in effect or hereafter enacted and (iii) maintain
and preserve all property necessary to the conduct of such business and keep
such property in good repair, working order and condition (ordinary wear and
tear, casualty and condemnation excepted) and from time to time make, or cause
to be made, all needed repairs, renewals, additions, improvements and
replacements thereto necessary in the reasonable judgment of management to the
conduct of its business.

 

-76-



--------------------------------------------------------------------------------

SECTION 5.02. Insurance.

(a) Keep its material insurable properties adequately insured in all material
respects at all times by financially sound and reputable insurers to such extent
and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies in the same or similar
businesses operating in the same or similar locations.

(b) Cause all such policies covering any Collateral to be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement and, to the
extent available on commercially reasonable terms, cause each such policy to
provide that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium unless not less than 10 days’ prior written notice thereof
is given by the insurer to the Administrative Agent and the Collateral Agent
(giving the Administrative Agent and the Collateral Agent the right to cure
defaults in the payment of premiums) or (ii) for any other reason unless not
less than 30 days’ prior written notice thereof is given by the insurer to the
Administrative Agent and the Collateral Agent.

(c) If any portion of any Mortgaged Property is located in an area identified at
any time by the Federal Emergency Management Agency (or any successor agency) as
an area having special flood hazards and in which flood insurance has been made
available under the Flood Act, then the Borrower shall maintain, or cause its
applicable Restricted Subsidiary to maintain, with a financially sound and
reputable insurer, flood insurance in an amount as the Administrative Agent may
from time to time reasonably require, but in no event less that an amount
sufficient to comply with all applicable rules and regulations promulgated
pursuant to such Flood Act, and shall otherwise comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
amended from time to time.

SECTION 5.03. Taxes. Pay and discharge when due all Taxes imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become overdue by more than 45 days; provided, however, that such payment and
discharge shall not be required with respect to any such Tax (i) so long as the
validity or amount thereof is being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves in
accordance with GAAP have been established or (ii) with respect to which the
failure to pay or discharge could not reasonably be expected to have a Material
Adverse Effect.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (who will distribute to each Lender):

(a) as soon as available but in any event not later than the fifth Business Day
after the 90th day following the end of each fiscal year of the Borrower,
(i) its consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows showing the financial condition of the
Borrower and its consolidated subsidiaries as of the close of such fiscal year
and the results of its operations and the operations of such Persons during such
year, together with comparative figures for the immediately preceding fiscal
year, all in reasonable detail and prepared in accordance with GAAP, all audited
by Ernst & Young LLP or other independent public accountants of recognized
national standing and (ii) an opinion of such accountants (which opinion shall
be without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements fairly present the financial condition
and results of operations of the

 

-77-



--------------------------------------------------------------------------------

Borrower and its consolidated subsidiaries on a consolidated basis in accordance
with GAAP (it being agreed that the furnishing of the Borrower’s annual report
on Form 10-K for such year, as filed with the SEC, will satisfy the Borrower’s
obligation under this Section 5.04(a)(i));

(b) as soon as available, but in any event not later than the fifth Business Day
after the 45th day following the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of the Borrower and its consolidated subsidiaries as of the close of
such fiscal quarter and the results of its operations and the operations of such
Persons during such fiscal quarter and the then elapsed portion of the fiscal
year, and for each fiscal quarter occurring after the first anniversary of the
Closing Date, comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of its Financial Officers as fairly
presenting in all material respects the financial condition and results of
operations of the Borrower and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end audit adjustments and
the absence of footnotes (it being agreed that the furnishing of the Borrower’s
quarterly report on Form 10-Q for such quarter, as filed with the SEC will
satisfy the Borrower’s obligation under this Section 5.04(b) with respect to
such quarter);

(c) concurrently with any delivery of Section 5.04 Financials, a certificate of
a Financial Officer of the Borrower (i) certifying that to such Financial
Officer’s knowledge, no Event of Default or Default has occurred and is
continuing or, if such an Event of Default or Default has occurred and is
continuing, reasonably specifying the nature thereof, (ii) setting forth (x) to
the extent applicable, computations in reasonable detail demonstrating the Total
Net Leverage Ratio and the Senior Secured Net Leverage Ratio as of the date of
such financial statements and (y) in the case of a certificate delivered with
the financial statements required by Section 5.04(a) above (commencing with the
fiscal year ending December 31, 2013), setting forth the Borrower’s calculation
of Excess Cash Flow (each such certificate contemplated by this Section 5.04(c),
a “Compliance Certificate”);

(d) as soon as available, but in any event not later than the fifth Business Day
after the 90th day after the commencement of each fiscal year of the Borrower,
copy of the projections by the Borrower of the operating budget and cash flow
budget of the Borrower and its subsidiaries for such fiscal year, such
projections to be accompanied by an Officer’s Certificate of a Financial Officer
of the Borrower to the effect that such Financial Officer believes such
projections to have been prepared on the basis of reasonable assumptions;

(e) simultaneously with the delivery of any Section 5.04 Financials, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries from such consolidated
financial statements (but only to the extent such Unrestricted Subsidiaries
would not be considered “minor” under Rule 3-10 of Regulation S-X under the
Securities Act);

(f) simultaneously with the delivery of any Section 5.04 Financials,
management’s discussion and analysis of the important operational and financial
developments of the Borrower and its Restricted Subsidiaries during the respect
fiscal year or fiscal quarter, as the case may be; it being agreed that the
furnishing of the Borrower’s annual report on Form 10-K or quarterly report on
Form 10-Q, as filed with the SEC, will satisfy the Borrower’s obligations under
this Section 5.04(f);

 

-78-



--------------------------------------------------------------------------------

(g) after the request by any Lender (through the Administrative Agent), all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act; and

(h) promptly, from time to time, such other information regarding the
operations, business, legal or corporate affairs and financial condition of any
Loan Party or any Restricted Subsidiary, or compliance with the terms of any
Loan Document, as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.

Information required to be delivered pursuant to this Section 5.04 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on a SyndTrak, IntraLinks or similar site to which the
Lenders have been granted access or shall be available (the “Platform”) on the
public website of the SEC (i.e., http://www.sec.gov) or on the public website of
the Borrower (i.e., http://www.cdw.com). Information required to be delivered
pursuant to this Section may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent. Each Lender shall
be solely responsible for timely accessing posted documents and maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on the Platform and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive MNPI, and who may
be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent and the Lenders to
treat such Borrower Materials as not containing any MNPI (although it may be
sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information (as defined in
Section 9.16), they shall be treated as set forth in Section 9.16), (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor” and (z) the Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.” Notwithstanding the foregoing, the following
Borrower Materials shall be deemed to be marked “PUBLIC” unless the Borrower
notifies the Administrative Agent promptly prior to the distribution thereof
that any such document contains MNPI: (i) the Loan Documents (other than any
Officer’s Certificate to the extent it contains information delivered pursuant
to Section 5.04(d)), (ii) notification of changes in the terms of the Term Loan
Facility and (iii) all information delivered pursuant to Sections 5.04(a), (b),
(c), (e), (f) and (g).

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain MNPI.

 

-79-



--------------------------------------------------------------------------------

SECTION 5.05. Notices. Promptly upon any Responsible Officer of the Borrower
becoming aware thereof, furnish to the Administrative Agent notice of the
following:

(a) the occurrence of any Event of Default or Default; and

(b) the occurrence of any event that has had, or could reasonably be expected to
have, a Material Adverse Effect.

SECTION 5.06. Information Regarding Collateral. Furnish to the Administrative
Agent notice of any change on or prior to the later to occur of (a) 30 days
following the occurrence of such change and (b) the earlier of the date of the
required delivery of the Compliance Certificate following such change and the
date which is 45 days after the end of the most recently ended fiscal quarter
following such change (i) in any Loan Party’s legal name, (ii) in the
jurisdiction of organization or formation of any Loan Party or (iii) in any Loan
Party’s identity or corporate structure.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP are made. Permit any representatives designated by the
Administrative Agent or any Lender to visit and inspect during normal business
hours the corporate, financial and operating records and the properties of the
Borrower or the Restricted Subsidiaries upon reasonable advance notice, and to
make extracts from and copies of such records, and permit any such
representatives to discuss the affairs, finances and condition of such Person
with the officers thereof and independent accountants therefor; provided that
the Administrative Agent shall give the Borrower an opportunity to participate
in any discussions with its accountants; provided, further, that in the absence
of the existence of an Event of Default, (i) only the Administrative Agent on
behalf of the Lenders may exercise the rights of the Administrative Agent and
the Lenders under this Section 5.07 and (ii) the Administrative Agent shall not
exercise its rights under this Section 5.07 more often than two times during any
fiscal year and only one such time shall be at the Borrower’s expense; provided,
further, that when an Event of Default exists, the Administrative Agent or any
Lender and their respective designees may do any of the foregoing at the expense
of the Borrower at any time during normal business hours and upon reasonable
advance notice.

SECTION 5.08. Use of Proceeds. The proceeds of the Term Loans shall be used
solely to repay the Existing Term Debt in full, to pay Transaction Expenses and
for general corporate purposes (including any purposes permitted by this
Agreement).

SECTION 5.09. Further Assurances.

(a) From time to time duly authorize, execute and deliver, or cause to be duly
authorized, executed and delivered, such additional instruments, certificates,
financing statements, agreements or documents, and take all reasonable actions
(including filing UCC and other financing statements but subject to the
limitations set forth in the Security Documents), as the Administrative Agent or
the Collateral Agent may reasonably request, for the purposes of perfecting the
rights of the Administrative Agent, the Collateral Agent and the Secured Parties
with respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds or products thereof or with respect to any other
property or

 

-80-



--------------------------------------------------------------------------------

assets hereafter acquired by the Borrower or any other Loan Party which may be
deemed to be part of the Collateral) pursuant hereto or thereto. Notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
nothing in this Agreement or any other Loan Document shall require any Loan
Party to make any filings or take any actions to record or to perfect any
security interest in (i) any intellectual property other than in the United
States Copyright Office or United States Patent and Trademark Office or (ii) any
non-United States intellectual property, in each case other than any UCC
financing statements.

(b) With respect to any assets acquired by any Loan Party after the Closing Date
of the type constituting Collateral under the Guarantee and Collateral Agreement
and as to which the Collateral Agent, for the benefit of the Secured Parties,
does not have a perfected first priority (subject only to Permitted Liens)
security interest, on or prior to the later to occur of (i) 30 days following
such acquisition and (ii) the earlier of the date of the required delivery of
the Compliance Certificate following the date of such acquisition and the date
which is 45 days after the end of the most recently ended fiscal quarter (or
such longer period as to which the Administrative Agent may consent),
(x) execute and deliver to the Administrative Agent and the Collateral Agent
such amendments to the Guarantee and Collateral Agreement or such other Security
Documents as the Administrative Agent deems necessary to grant to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in such
assets and (y) take all commercially reasonable actions necessary to grant to,
or continue on behalf of, the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in such assets (subject
only to Permitted Liens), including the filing of UCC financing statements in
such jurisdictions as may be required by the Guarantee and Collateral Agreement
or as may be reasonably requested by the Administrative Agent or the Collateral
Agent.

(c) With respect to any wholly owned Restricted Subsidiary (other than a Foreign
Subsidiary or an Excluded Subsidiary or a Domestic Subsidiary that is a
disregarded entity for U.S. federal income tax purposes owned by a
non-disregarded non-U.S. entity) created or acquired after the Closing Date, on
or prior to the later to occur of (i) 30 days following the date of such
creation or acquisition and (ii) the earlier of the date of the required
delivery of the Compliance Certificate following such creation or acquisition
and the date which is 45 days after the end of the most recently ended fiscal
quarter (or such longer period as to which the Administrative Agent may
consent), (x) execute and deliver to the Administrative Agent and the Collateral
Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent deems necessary to grant to the Collateral Agent, for the
benefit of the relevant Secured Parties, a valid, perfected first priority
(subject only to Permitted Liens) security interest in the Equity Interests in
such new subsidiary that are owned by any of the Loan Parties to the extent the
same constitute Collateral under the terms of the Guarantee and Collateral
Agreement, (y) deliver to the Collateral Agent the certificates, if any,
representing any of such Equity Interests that constitute certificated
securities, together with undated stock powers, in blank, executed and delivered
by a duly authorized officer of the pledgor and (z) cause such Restricted
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement, and,
to the extent applicable, each Intellectual Property Security Agreement and
(B) to take such actions necessary to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected first priority (subject only to
Permitted Liens) security interest in any assets required to be Collateral
pursuant to the Guarantee and Collateral Agreement and each Intellectual
Property Security Agreement with respect to such Restricted Subsidiary,
including, if applicable, the recording of instruments in the United States
Patent and Trademark Office and the United States Copyright Office and the
filing of UCC financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement, any applicable Intellectual Property
Security Agreement or as may be reasonably requested by the Administrative Agent
or the Collateral Agent.

 

-81-



--------------------------------------------------------------------------------

(d) With respect to any Equity Interests in any Foreign Subsidiary that are
acquired after the Closing Date by any Loan Party (including as a result of
formation of a new Foreign Subsidiary), on or prior to the later to occur of
(i) 30 days following the date of such acquisition and (ii) the earlier of the
date of the required delivery of the Compliance Certificate following the date
of such acquisition and the date which is 45 days after the end of the most
recently ended fiscal quarter (or such longer period as to which the
Administrative Agent may consent), (x) execute and deliver to the Administrative
Agent and the Collateral Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent reasonably deems necessary in order to
grant to the Collateral Agent, for the benefit of the relevant Secured Parties,
a perfected first priority security interest (subject only to Permitted Liens)
in the Equity Interests in such Foreign Subsidiary that are owned by the Loan
Parties to the extent the same constitutes Collateral under the terms of the
Guarantee and Collateral Agreement (provided that (A) only first-tier Foreign
Subsidiaries owned directly by such Loan Party shall be pledged by such Loan
Party and (B) only 65% of the Equity Interests of such Foreign Subsidiary shall
be pledged by such Loan Party and (y) deliver to the Collateral Agent any
certificates representing any such Equity Interests that constitute certificated
securities, together with undated stock powers, in blank, executed and delivered
by a duly authorized officer of the pledgor, as the case may be, and take such
other action as may be reasonably requested by the Administrative Agent or the
Collateral Agent to perfect the security interest of the Collateral Agent
thereon (but subject to the limitations set forth in the Security Documents).

(e) If, at any time and from time to time after the Closing Date, any
wholly-owned Domestic Subsidiary that is not a disregarded entity for U.S.
federal income tax purposes owned by a non-disregarded non-U.S. entity ceases to
constitute an Immaterial Subsidiary in accordance with the definition of
“Immaterial Subsidiary”, then the Borrower shall cause such subsidiary to become
an additional Loan Party and take all the actions contemplated by
Section 5.09(c) as if such subsidiary were a newly-formed wholly-owned Domestic
Subsidiary of the Borrower.

(f) With respect to any fee interest in any real property located in the United
States with a book value in excess of $5,000,000 (as reasonably estimated by the
Borrower) acquired after the Closing Date by any Loan Party, within 90 days
following the date of such acquisition (or such longer period as to which the
Administrative Agent may consent) (i) execute and deliver Mortgages in favor of
the Collateral Agent, for the benefit of the Secured Parties, covering such real
property and complying with the provisions herein and in the Security Documents
and (ii) comply with the requirements of Section 5.10 with respect to any
Mortgages to be provided after the Closing Date pursuant to such Schedule.

(g) Furthermore, to the extent Indebtedness outstanding under the Term Loans
shall at any time be less than the amount originally set forth in any Mortgage
on any Mortgaged Property located in the State of New York or to the extent
otherwise required by law to grant, preserve, protect or perfect the Liens
created by such Mortgage and the validity or priority thereof, the Borrower
will, and will cause each of its applicable subsidiaries to, promptly take all
such further actions including the payment of any additional mortgage recording
taxes, fees, charges, costs and expenses required so to grant, preserve, protect
or perfect the Liens created by such Mortgage to the maximum amount of
Indebtedness by its terms secured thereby and the validity or priority of any
such Lien.

(h) Notwithstanding anything to the contrary in this Section 5.09 or in any
other Loan Document, as soon as reasonably practicable and, in any event, on or
before July 31, 2013 (or such later date as agreed by the Collateral Agent),
cause each Loan Party, with respect to each deposit account (other than an
Excluded Deposit Account (as defined in the Guarantee and Collateral Agreement))
(as defined in Article 9 of the New York Uniform Commercial Code) maintained by
such Loan Party or opened by such Loan Party prior to such date, to enter into a
deposit account control agreement reasonably satisfactory to the Collateral
Agent among such Loan Party, the bank (as defined in Article 9 of the New York
Uniform Commercial Code) with which such deposit account is maintained, and the
Collateral Agent, pursuant to which the Collateral Agent shall have a perfected,
first priority (subject, as to priority, only to Permitted Liens) security
interest in such deposit account (and all funds deposited

 

-82-



--------------------------------------------------------------------------------

therein or credited thereto), in each case perfected by control (as defined in
Article 9 of the New York Uniform Commercial Code). No Loan Party shall open a
deposit account (other than an Excluded Deposit Account) after the Closing Date
unless, prior to the date on which such account is opened, such Loan Party, the
bank with which such account is to be maintained and the Collateral Agent enter
into a deposit account control agreement reasonably satisfactory to the
Collateral Agent, pursuant to which the Collateral Agent shall have a perfected,
first priority (subject, as to priority, only to Permitted Liens) security
interest in such deposit account (and all funds deposited therein or credited
thereto), in each case perfected by control. No Loan Party has granted or shall
grant control of any deposit account (including any deposit account of the type
referenced in the preceding sentence) to any Person other than the Collateral
Agent to secure the Secured Obligations and the Administrative Agent (as defined
in the Revolving Credit Agreement) to secure the Secured Obligations (as defined
in the Revolving Credit Agreement). The Collateral Agent shall not give any
instructions directing the disposition of funds from time to time deposited in
or credited to any deposit account, or withhold any withdrawal rights from the
Loan Party in whose name the deposit account is maintained, unless an Event of
Default has occurred and is continuing, or after giving effect to any
withdrawal, would occur and subject to the Term/Revolving Intercreditor
Agreement.

Notwithstanding anything to the contrary in this Section 5.09 (other than
Section 5.09(h)) or any other Security Document, but subject in all respects to
Section 5.09(h), (1) the Collateral Agent shall not require the taking of a Lien
on, or require the perfection of any Lien granted in, those assets as to which
the cost of obtaining or perfecting such Lien (including any mortgage, stamp,
intangibles or other tax or expenses relating to such Lien) is excessive in
relation to the benefit to the Lenders of the security afforded thereby as
reasonably determined by the Borrower and the Administrative Agent and (2) Liens
required to be granted pursuant to this Section 5.09 shall be subject to
exceptions and limitations consistent with those set forth in the Security
Documents as in effect on the Closing Date (to the extent appropriate in the
applicable jurisdiction).

SECTION 5.10. Mortgaged Properties. The Collateral Agent shall have received not
later than 60 days after the Closing Date (unless extended by the Administrative
Agent in its sole discretion):

(i) a Mortgage encumbering each Mortgaged Property in favor of the Collateral
Agent, for the benefit of the Secured Parties, duly executed and acknowledged by
each Loan Party that is the owner of or holder of any interest in such Mortgaged
Property, and otherwise in form for recording in the recording office of each
applicable political subdivision where each such Mortgaged Property is situated,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof to create a lien
under applicable requirements of law, and such financing statements and any
other instruments necessary to grant a mortgage lien under the laws of any
applicable jurisdiction, all of which shall be in form and substance reasonably
satisfactory to the Collateral Agent;

(ii) with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary to consummate the Transactions or as shall reasonably
be deemed necessary by the Collateral Agent in order for the owner or holder of
the fee interest constituting such Mortgaged Property to grant the Lien
contemplated by the Mortgage with respect to such Mortgaged Property;

(iii) with respect to each Mortgage, a loan policy of title insurance (or marked
up title insurance commitment having the effect of a loan policy of title
insurance) insuring the Lien of such Mortgage as a valid first mortgage Lien on
the Mortgaged Property and fixtures described

 

-83-



--------------------------------------------------------------------------------

therein in the amount reasonably acceptable to the Collateral Agent, which
policy (or such marked-up commitment) (each, a “Title Policy”) shall (A) be
issued by the Title Company reasonably requested by the Collateral Agent, (B) to
the extent necessary and available, include such reinsurance arrangements (with
provisions for direct access, if necessary) as shall be reasonably acceptable to
the Collateral Agent, (C) contain a “tie-in” or “cluster” endorsement, if
available under applicable law (i.e., policies which insure against losses
regardless of location or allocated value of the insured property up to a stated
maximum coverage amount), (D) have been supplemented by such endorsements (or
where such endorsements are not available, other documentation reasonably
acceptable to the Collateral Agent) as shall be reasonably requested by the
Collateral Agent (including endorsements on matters relating to usury, first
loss, zoning, contiguity, revolving credit, doing business, non-imputation,
public road access, survey, variable rate, environmental lien, subdivision,
mortgage recording tax, separate tax lot, revolving credit, and so-called
comprehensive coverage over covenants and restrictions); provided that to the
extent that any such endorsement(s) or other documentation cannot be issued or
is not available due to the state or condition of the Mortgaged Property, and
such state or condition existed on the Closing Date (or, in the case of a
Mortgaged Property acquired after the Closing Date, on the date of the
acquisition of such Mortgaged Property) and such state or condition does not
materially and adversely affect the use or the value of such Mortgaged Property
for the business of the Borrower and its Affiliates, the Borrower shall have no
obligation to procure such endorsement or other documentation, and (E) contain
no exceptions to title other than Permitted Liens and other exceptions
reasonably acceptable to the Collateral Agent;

(iv) with respect to each Mortgaged Property, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as shall be required to induce the
Title Company to issue the title policy/ies and endorsements contemplated above;

(v) evidence reasonably acceptable to the Collateral Agent of payment by the
Borrower of all title policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the title
policies referred to above;

(vi) with respect to each Mortgaged Property, copies of all leases in which the
Borrower or any Subsidiary holds the lessor’s interest or other agreements
relating to possessory interests if any. To the extent any of the foregoing
leases affect any Mortgaged Property, such leases shall (x) be subordinate to
the Lien of the Mortgage to be recorded against such Mortgaged Property, either
expressly by its terms or pursuant to a subordination, non-disturbance and
attornment agreement in form and substance reasonably acceptable to the
Collateral Agent, with respect to which the applicable Loan Party shall have
used its commercially reasonable efforts to obtain and (y) shall otherwise be
reasonably acceptable to the Collateral Agent, provided that, if the Collateral
Agent fails to notify the Borrower of rejection of the lease within 10 Business
Days from receipt of the lease, the lease shall be deemed to have been
reasonably accepted by the Collateral Agent;

(vii) Surveys with respect to each Mortgaged Property; provided that, if the
Borrower is able to obtain a “no change” affidavit acceptable to the
Title Company to enable it to issue a Title Policy removing all exceptions which
would otherwise have been raised by the Title Company as a result of the absence
of a new Survey for such Mortgaged Property, and issuing all survey related
endorsements and coverages, then a new Survey shall not be requested;

 

-84-



--------------------------------------------------------------------------------

(viii) a completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (with respect to any
Mortgaged Property acquired after the Closing Date); and

(ix) an Opinion of Counsel relating to each Mortgaged Property described above,
which Opinion of Counsel shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

SECTION 5.11. Designation of Subsidiaries.

(a) The Borrower may designate any subsidiary (including any existing subsidiary
and any newly acquired or newly formed subsidiary) to be an Unrestricted
Subsidiary unless such subsidiary or any of its subsidiaries owns any Equity
Interests or Indebtedness of, or owns or holds any Lien on, any property of, the
Borrower or any Restricted Subsidiary (other than solely any Unrestricted
Subsidiary of the subsidiary to be so designated); provided that

(i) any Unrestricted Subsidiary must be an entity of which the majority of the
Voting Equity Interests therein are owned, directly or indirectly, by the
Borrower;

(ii) such designation complies with the covenants described in Section 6.03(c);

(iii) no Default or Event of Default shall have occurred and be continuing;

(iv) the Total Net Leverage Ratio would be less than the ratio set forth in
Section 6.01(a);

in each case on a pro forma basis taking into account such designation; and

(v) each of:

(A) the subsidiary to be so designated; and

(B) its subsidiaries,

has not at the time of designation, and does not thereafter, incur any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Borrower or any Restricted Subsidiary. Furthermore, no subsidiary may be
designated as an Unrestricted Subsidiary hereunder unless it is also designated
as an “Unrestricted Subsidiary” for purposes of the Senior Notes, the Senior
Subordinated Notes, the Senior Secured Notes and any Junior Financing.

(b) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
no Default or Event of Default shall have occurred and be continuing and the
Total Net Leverage Ratio would be less than the ratio set forth in
Section 6.01(a), on a pro forma basis taking into account such designation.

Any such designation by the Borrower shall be notified by the Borrower to the
Administrative Agent by promptly filing with the Administrative Agent a copy of
the resolution of the Governing Board of the Borrower or any committee thereof
giving effect to such designation and an Officer’s Certificate certifying that
such designation complied with the foregoing provisions.

 

-85-



--------------------------------------------------------------------------------

SECTION 5.12. Credit Ratings. The Borrower shall use commercially reasonable
efforts to ensure the continuing maintenance at all times of (a) a public credit
rating of the Term Loan Facility from each of S&P and Moody’s and (b) a public
corporate family rating from Moody’s and a public corporate credit rating from
S&P, but, in each case, not any minimum ratings.

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees that, until the Termination Date, the Borrower
will not, nor will it cause or permit any of the Restricted Subsidiaries to:

SECTION 6.01. Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

(a) Directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise (collectively,
“incur” and collectively, an “incurrence”) with respect to any Indebtedness
(including Acquired Indebtedness) and the Borrower and the Restricted Guarantors
will not issue any shares of Disqualified Stock and will not permit any
Restricted Subsidiary that is not a Guarantor to issue any shares of
Disqualified Stock or Preferred Stock; provided, however, that the Borrower and
the Restricted Guarantors may incur Indebtedness (including Acquired
Indebtedness) or issue shares of Disqualified Stock, and any Restricted
Subsidiary that is not a Guarantor may incur Indebtedness (including Acquired
Indebtedness), issue shares of Disqualified Stock and issue shares of Preferred
Stock, (A) if the Total Net Leverage Ratio at the time such additional
Indebtedness is incurred or such Disqualified Stock or Preferred Stock is issued
would have been no greater than 6.50 to 1.00, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom and after
giving pro forma effect to any acquisition permitted under this Agreement and
consummated in connection with the application of such proceeds), as if the
additional Indebtedness had been incurred, or the Disqualified Stock or
Preferred Stock had been issued, as the case may be, and the application of
proceeds therefrom had occurred at the beginning of the most recently ended four
fiscal quarters for which Section 5.04 Financials have been delivered to the
Administrative Agent and (B) no Default shall have occurred and be continuing or
would occur as a consequence thereof; provided, further, that any incurrence of
Indebtedness or issuance of Disqualified Stock or Preferred Stock by a
Restricted Subsidiary that is not a Guarantor pursuant to this paragraph (a) is
subject to the limitations of paragraph (g) below.

(b) The limitations set forth in clause (a) will not apply to the following
items:

(i) the Indebtedness under the Loan Documents (including any Incremental Term
Loans under Section 2.22 and any Replacement Term Loans under Section 2.24) of
the Borrower or any of its Restricted Subsidiaries;

(ii) the incurrence by the Borrower and any Restricted Guarantor of the Senior
Notes;

(iii) Indebtedness of the Borrower and its Restricted Subsidiaries in existence
on the Closing Date (other than Indebtedness described in clauses (b)(i), (ii),
(xv), (xx) and (xxi) of this Section 6.01) and set forth in all material
respects on Schedule 6.01 (including the Existing Intercompany Debt);

 

-86-



--------------------------------------------------------------------------------

(iv) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and Preferred Stock incurred by the Borrower or any of its Restricted
Subsidiaries, to finance the purchase, lease or improvement of property (real or
personal) or equipment that is used or useful in the business of the Borrower
and its Restricted Subsidiaries, whether through the direct purchase of assets
or the Capital Stock of any Person owning such assets in an aggregate principal
amount, together with any Refinancing Indebtedness in respect thereof and all
other Indebtedness, Disqualified Stock and/or Preferred Stock incurred and
outstanding under this clause (iv), not to exceed $50,000,000 at any time
outstanding; so long as such Indebtedness exists at the date of such purchase,
lease or improvement, or is created within 270 days thereafter;

(v) Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to bankers’ acceptances and
letters of credit issued in the ordinary course of business, including letters
of credit in respect of workers’ compensation claims, or other Indebtedness with
respect to reimbursement type obligations regarding workers’ compensation
claims, or letters of credit in the nature of a security deposit (or similar
deposit or security) given to a lessor under an operating lease of real property
under which such Person is a lessee; provided, however, that upon the drawing of
such bankers’ acceptances and letters of credit or the incurrence of such
Indebtedness, such obligations are reimbursed within 45 days following such
drawing or incurrence;

(vi) Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a subsidiary for the purpose of financing such acquisition;
provided, however, that such Indebtedness is not reflected on the balance sheet
(other than by application of Interpretation Number 45 of the Financial
Accounting Standards Board (commonly known as FIN 45) as a result of an
amendment to an obligation in existence on the Closing Date) of the Borrower or
any Restricted Subsidiary (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will not
be deemed to be reflected on such balance sheet for purposes of this
clause (vi));

(vii) Indebtedness of (A) the Borrower to any Restricted Subsidiary and (B) any
Restricted Subsidiary to the Borrower or to any other Restricted Subsidiary;
provided that any such Indebtedness owing by the Borrower or a Guarantor to a
Restricted Subsidiary that is not a Guarantor is expressly subordinated in right
of payment to the Obligations; provided, further, that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such Indebtedness (except to the Borrower or another
Restricted Subsidiary or any pledge of such Indebtedness constituting a
Permitted Lien) shall be deemed, in each case, to be an incurrence of such
Indebtedness not permitted by this clause (vii);

(viii) shares of Preferred Stock of a Restricted Subsidiary issued to the
Borrower or another Restricted Subsidiary, provided, that any subsequent
issuance or transfer of any Capital Stock or any other event which results in
any such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any
other subsequent transfer of any such shares of Preferred Stock (except to the
Borrower or a Restricted Subsidiary) shall be deemed in each case to be an
issuance of such shares of Preferred Stock not permitted by this clause (viii);

 

-87-



--------------------------------------------------------------------------------

(ix) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness permitted under this Section 6.01, exchange rate
risk or commodity pricing risk;

(x) obligations in respect of customs, stay, performance, bid, appeal and surety
bonds and completion guarantees and other obligations of a like nature provided
by the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

(xi) (A) Indebtedness or Disqualified Stock of the Borrower or any Restricted
Guarantor and Indebtedness, Disqualified Stock or Preferred Stock of any
Restricted Subsidiary that is not a Guarantor in an aggregate principal amount
or liquidation preference equal to 100% of the Net Cash Proceeds received by the
Borrower and its Restricted Subsidiaries since immediately after the Closing
Date from the issue or sale of Equity Interests of the Borrower or cash
contributed to the capital of the Borrower (in each case, other than proceeds of
Disqualified Stock or sales of Equity Interests to, or contributions received
from, the Borrower or any of its Subsidiaries) as determined in accordance with
clauses (c) and (d) of the definition of “Restricted Payment Applicable Amount”
(to the extent such Net Cash Proceeds or cash have not been applied pursuant to
such clauses to make Restricted Payments or other Investments, payments or
exchanges pursuant to of Section 6.03(b) or to make Permitted Investments (other
than Permitted Investments specified in clauses (a) and (c) of the definition
thereof); provided that any amounts incurred in excess of the aggregate amount
of such Net Cash Proceeds shall be Subordinated Indebtedness not subject to
scheduled amortization and with a final maturity not prior to the date occurring
180 days following the Term Loan Maturity Date; and (B) Indebtedness or
Disqualified Stock of the Borrower or a Guarantor and Indebtedness, Disqualified
Stock or Preferred Stock of any Restricted Subsidiary that is not a Guarantor
not otherwise permitted hereunder in an aggregate principal amount or
liquidation preference, which when aggregated with the principal amount and
liquidation preference of all other Indebtedness, Disqualified Stock and
Preferred Stock then outstanding and incurred pursuant to this clause (xi)(B),
does not at any one time outstanding exceed $150,000,000 (it being understood
that any Indebtedness, Disqualified Stock or Preferred Stock incurred pursuant
to this clause (xi)(B) shall cease to be deemed incurred or outstanding for
purposes of this clause (xi)(B) but shall be deemed incurred for the purposes of
Section 6.01(a) from and after the first date on which the Borrower or such
Restricted Subsidiary could have incurred such Indebtedness, Disqualified Stock
or Preferred Stock under Section 6.01(a) without reliance on this
clause (xi)(B));

(xii) provided that no Default shall have occurred and be continuing or would
occur as a consequence thereof, the incurrence by the Borrower or any Restricted
Subsidiary of Indebtedness, Disqualified Stock or Preferred Stock which serves
to refund or refinance any Indebtedness, Disqualified Stock or Preferred Stock
permitted under Section 6.01(a) or clauses (ii), (iii), (iv), (xi)(A), (xiii),
(xv), (xviii), (xx), (xxi) or (xxvi) of this Section 6.01(b) or any
Indebtedness, Disqualified Stock or Preferred Stock issued to so refund or
refinance such Indebtedness, Disqualified Stock or Preferred Stock, including,
in each case, additional Indebtedness, Disqualified Stock or Preferred Stock
incurred to pay premiums (including tender premiums), defeasance costs and fees
and expenses in connection therewith (collectively, the “Refinancing
Indebtedness”) prior to its respective maturity; provided, however, that such
Refinancing Indebtedness:

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded or refinanced,

 

-88-



--------------------------------------------------------------------------------

(B) to the extent such Refinancing Indebtedness refinances (1) Indebtedness
subordinated or pari passu to the Obligations, such Refinancing Indebtedness is
subordinated or pari passu to the Obligations at least to the same extent as the
Indebtedness being refinanced or refunded (except that Refinancing Indebtedness
that refinances Senior Subordinated Notes may be unsecured and unsubordinated or
may constitute Incremental Term Loans) and (2) Disqualified Stock or Preferred
Stock, such Refinancing Indebtedness must be Disqualified Stock or Preferred
Stock, respectively,

(C) shall not include:

(1) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of the Borrower;

(2) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of a Restricted Guarantor; or

(3) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary; and

(D) shall not be in a principal amount in excess of the principal amount of,
premium, if any, accrued interest on, and related fees and expenses of, the
Indebtedness being refunded, replaced or refinanced (including any premium,
expenses, costs and fees incurred in connection with such refund, replacement or
refinancing);

provided, further, that any incurrence of Indebtedness or issuance of
Disqualified Stock or Preferred Stock by any Restricted Subsidiary that is not a
Subsidiary Guarantor pursuant to this clause (xii) (solely as it relates to
Indebtedness under clause (xiii) and Section 6.01(a)) shall be subject to the
limitations set forth in Section 6.01(g) to the same extent as the Indebtedness
refinanced;

(xiii) Indebtedness, Disqualified Stock or Preferred Stock (x) of the Borrower
or a Restricted Subsidiary (other than a Foreign Subsidiary) incurred to finance
an acquisition, (y) of Persons (other than foreign Persons) that are acquired by
the Borrower or any Restricted Subsidiary or Persons merged into the Borrower or
a Restricted Subsidiary (other than a Foreign Subsidiary) in accordance with the
terms of this Agreement or (z) that is assumed by the Borrower or any Restricted
Subsidiary (other than a Foreign Subsidiary) in connection with such acquisition
so long as:

(A) no Default exists or shall result therefrom;

(B) any Indebtedness, Disqualified Stock or Preferred Stock incurred in reliance
on clause (x) above shall not be Secured Indebtedness and shall not mature (and
shall not be mandatorily redeemable in the case of Disqualified Stock of
Preferred Stock) or require any payment of principal (other than in a manner
consistent with the terms of the Senior Notes Documentation), in each case,
prior to the date which is 91 days after the Term Loan Maturity Date; and

 

-89-



--------------------------------------------------------------------------------

(C) any Indebtedness, Disqualified Stock or Preferred Stock incurred or assumed
in reliance on clause (y) or (z) above shall not have been incurred in
contemplation of such acquisition and either:

(1) the aggregate principal amount of Indebtedness, Disqualified Stock or
Preferred Stock incurred or assumed with respect to such acquisition pursuant to
this sub-clause (1) and Section 6.01(b)(xxvi) shall not exceed the greater of
(I) $75,000,000 and (II) 3.0% of Total Assets; provided that the aggregate
principal amount of such Indebtedness incurred or assumed pursuant to this
sub-clause (1) constituting Secured Indebtedness, together with all Refinancing
Indebtedness in respect thereof, shall not exceed $100,000,000; or

(2) after giving pro forma effect to such acquisition or merger, the Total Net
Leverage Ratio is less than the Total Net Leverage Ratio immediately prior to
such acquisition or merger; and

(D) after giving pro forma effect to such acquisition or merger either (1) the
Total Net Leverage Ratio is less than the Total Net Leverage Ratio test
immediately prior to such acquisition or merger or (2) the Borrower would be
permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Total Net Leverage Ratio test described in Section 6.01(a);

provided that any incurrence of Indebtedness or issuance of Disqualified Stock
or Preferred Stock by a Restricted Subsidiary that is not a Guarantor pursuant
to this clause (xiii) is subject to the limitations of paragraph (g) below;

(xiv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within two Business Days of its incurrence;

(xv) the Indebtedness under or secured by the Revolving Credit Documents of the
Borrower or any of its Restricted Subsidiaries (including letters of credit and
bankers’ acceptances thereunder) (with letters of credit and bankers’
acceptances being deemed to have a principal amount equal to the face amount
thereof);

(xvi) (A) any guarantee by the Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as such
Indebtedness or other obligations are permitted under this Agreement, or (B) any
guarantee by a Restricted Subsidiary of Indebtedness or other obligations of the
Borrower; provided that, in each case, (x) such Restricted Subsidiary shall
comply with its obligations under Section 5.09 and (y) in the case of any
guarantee of Indebtedness or other obligations of the Borrower or any Subsidiary
Guarantor by any Restricted Subsidiary that is not a Subsidiary Guarantor, such
Restricted Subsidiary becomes a Subsidiary Guarantor under this Agreement;

(xvii) [Reserved];

(xviii) Indebtedness, Disqualified Stock, or Preferred Stock of any Foreign
Subsidiary or of any foreign Persons that are acquired by the Borrower or any
Restricted Subsidiary or merged into a Restricted Subsidiary that is a Foreign
Subsidiary in accordance with the terms of this Agreement; provided, that the
aggregate amount outstanding of any such Indebtedness, Disqualified Stock, or
Preferred Stock shall not at any time exceed $35,000,000;

 

-90-



--------------------------------------------------------------------------------

(xix) Indebtedness issued by the Borrower or any of its Restricted Subsidiaries
to future, current or former officers, directors, employees and consultants
thereof or any direct or indirect parent thereof, their respective estates,
heirs, family members, spouses or former spouses, in each case to finance the
purchase or redemption of Equity Interests of the Borrower, a Restricted
Subsidiary or any of their respective direct or indirect parent companies to the
extent described in Section 6.03(b)(iv);

(xx) Indebtedness of the Borrower and any Restricted Guarantor under the Senior
Subordinated Notes;

(xxi) Indebtedness of the Borrower, and guarantees by any Restricted Subsidiary
of the Senior Secured Notes; provided that (x) 100% of the Net Cash Proceeds
from any issuance of the Senior Secured Notes after the Closing Date shall be
used to repay the outstanding principal amount of the Term Loans in the manner
provided for in Section 2.13(e) and (y) except where the Net Cash Proceeds from
the issuance of such Senior Secured Notes will repay the outstanding principal
amount of the Term Loans in full (for the avoidance of doubt, only in connection
with partial paydowns of the outstanding principal amount of the Term Loans),
the Total Interest Coverage Ratio for the most recently ended four fiscal
quarters ending immediately prior to date on which such Senior Secured Notes are
issued for which Section 5.04 Financials have been delivered to the
Administrative Agent shall be at least 1.25 to 1.0 determined on a pro forma
basis (including a pro forma application of the net proceeds therefrom), as if
such Senior Secured Notes had been issued and the application of proceeds
therefrom had occurred at the beginning of such four-quarter period;

(xxii) cash management obligations and Indebtedness in respect of netting
services, overdraft facilities, employee credit card programs, Cash Pooling
Arrangements or similar arrangements in connection with cash management and
deposit accounts; provided that, with respect to any Cash Pooling Arrangements,
the total amount of all deposits subject to any such Cash Pooling Arrangement at
all times equals or exceeds the total amount of overdrafts that may be subject
to such Cash Pooling Arrangements;

(xxiii) Indebtedness of the Borrower or any of its subsidiaries in respect of
Sale and Lease-Back Transactions;

(xxiv) Indebtedness of the Borrower or any of its subsidiaries incurred to
finance insurance premiums in the ordinary course of business;

(xxv) Indebtedness representing deferred compensation to employees of the
Borrower or any Restricted Subsidiary incurred in the ordinary course of
business; and

(xxvi) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Restricted Subsidiary incurred to finance or assumed in connection with an
acquisition in a principal amount not to exceed, in the aggregate at any one
time outstanding, the greater of (x) $75,000,000 and (y) 3.0% of Total Assets;
provided that the aggregate principal amount of such Indebtedness incurred or
assumed pursuant to this clause (xxvi) constituting Secured Indebtedness,
together with all Refinancing Indebtedness in respect thereof, shall not exceed
$75,000,000.

 

-91-



--------------------------------------------------------------------------------

(c) For purposes of determining compliance with this Section 6.01:

(i) in the event that an item of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) meets the criteria of more than one of the
categories of permitted Indebtedness, Disqualified Stock or Preferred Stock
described in Section 6.01(b) or is entitled to be incurred pursuant to
Section 6.01(a), the Borrower, in its sole discretion, may classify or
reclassify such item (other than amounts described in clause (xvii) of
clause (b) above, in the case of a reclassification as an incurrence pursuant to
Section 6.01(a)) of Indebtedness, Disqualified Stock or Preferred Stock (or any
portion thereof) and will only be required to include the amount and type of
such Indebtedness, Disqualified Stock or Preferred Stock in one of the above
permitted clauses; and

(ii) at the time of incurrence or permitted reclassification, the Borrower will
be entitled to divide and classify an item of Indebtedness in one or more types
of Indebtedness, Disqualified Stock or Preferred Stock described in
Section 6.01(a) or (b).

(d) The accrual of interest, the accretion of accreted value and the payment of
interest or dividends in the form of additional Indebtedness, Disqualified Stock
or Preferred Stock, as applicable, will not be deemed to be an incurrence of
Indebtedness, Disqualified Stock or Preferred Stock for purposes of this
Section 6.01.

(e) For purposes of determining compliance with any dollar-denominated
restriction on the incurrence of Indebtedness, the dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was incurred, in the case of term debt, or first committed, in the
case of revolving credit debt; provided that if such Indebtedness is incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced.

(f) The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

(g) Notwithstanding anything to the contrary contained in Section 6.01(a) or
(b), no Restricted Subsidiary of the Borrower that is not a Subsidiary Guarantor
shall incur any Indebtedness or issue any Disqualified Stock or Preferred Stock
in reliance on Section 6.01(a) or (b)(xiii) (the “Limited Non-Guarantor Debt
Exceptions”) if the amount of such Indebtedness, Disqualified Stock or Preferred
Stock, when aggregated with the amount of all other Indebtedness, Disqualified
Stock or Preferred Stock outstanding under such Limited Non-Guarantor Debt
Exceptions, together with any Refinancing Indebtedness in respect thereof, would
exceed $100,000,000; provided that in no event shall any Indebtedness,
Disqualified Stock or Preferred Stock of any Restricted Subsidiary that is not a
Subsidiary Guarantor (i) existing at the time it became a Restricted Subsidiary
or (ii) assumed in connection with any acquisition, merger or acquisition of
minority interests of a non-Wholly-Owned Subsidiary (and in the case of
clauses (i) and (ii), not created in contemplation of such Person becoming a
Restricted Subsidiary or such acquisition, merger or acquisition of minority
interests) be deemed to be Indebtedness outstanding under the Limited
Non-Guarantor Debt Exceptions for purposes of this Section 6.01(g).

 

-92-



--------------------------------------------------------------------------------

SECTION 6.02. Liens. Directly or indirectly, create, incur, assume or suffer to
exist any Lien (except Permitted Liens) on any asset or property of the Borrower
or any Restricted Subsidiary, or any income or profits therefrom, or assign or
convey any right to receive income therefrom.

SECTION 6.03. Restricted Payments. Directly or indirectly, make any Restricted
Payment, other than:

(a) Restricted Payments in an amount, together with the aggregate amount of all
other Restricted Payments made by the Borrower and its Restricted Subsidiaries
after the Closing Date (including Restricted Payments permitted by clauses (i),
(ii) (with respect to the payment of dividends on Refunding Capital Stock
pursuant to clause (C) thereof only), (vi)(C) and (ix) of Section 6.03(b), but
excluding all other Restricted Payments permitted by Section 6.03(b)) not to
exceed the Restricted Payment Applicable Amount; provided that (i) no Default
shall have occurred and be continuing or would occur as a consequence thereof;
and (ii) immediately after giving effect to such transaction on a pro forma
basis, the Total Net Leverage Ratio would be less than or equal to the ratio set
forth in Section 6.01(a).

(b) Section 6.03(a) will not prohibit:

(i) the payment of any dividend within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have complied with the
provisions of this Agreement;

(ii) (A) the redemption, prepayment, repurchase, retirement or other acquisition
of any (1) Equity Interests (“Treasury Capital Stock”) of the Borrower or any
Restricted Subsidiary or Subordinated Indebtedness or Senior Notes of the
Borrower or any Guarantor or (2) Equity Interests of any direct or indirect
parent company of the Borrower, in the case of each of clause (1) and (2), in
exchange for, or out of the proceeds of the substantially concurrent sale (other
than to the Borrower or a Restricted Subsidiary) of, Equity Interests of the
Borrower, or any direct or indirect parent company of the Borrower to the extent
contributed to the capital of the Borrower or any Restricted Subsidiary (in each
case, other than any Disqualified Stock) (“Refunding Capital Stock”), (B) the
declaration and payment of dividends on the Treasury Capital Stock out of the
proceeds of the substantially concurrent sale (other than to the Borrower or a
Restricted Subsidiary) of the Refunding Capital Stock, and (C) if immediately
prior to the retirement of Treasury Capital Stock, the declaration and payment
of dividends thereon was permitted under clauses (vi)(A) or (B) of this
Section 6.03(b), the declaration and payment of dividends on the Refunding
Capital Stock (other than Refunding Capital Stock the proceeds of which were
used to redeem, repurchase, retire or otherwise acquire any Equity Interests of
any direct or indirect parent company of the Borrower) in an aggregate amount
per year no greater than the aggregate amount of dividends per annum that were
declarable and payable on such Treasury Capital Stock immediately prior to such
retirement;

(iii) the redemption, repurchase or other acquisition or retirement of (A) the
Senior Subordinated Notes or Senior Notes in an amount equal to the aggregate
principal amount of prepayments of Term Loans made by the Borrower pursuant to
Section 2.12, 2.13(b) or 2.13(c) on a dollar for dollar basis or (B) the Senior
Notes or Subordinated

 

-93-



--------------------------------------------------------------------------------

Indebtedness of the Borrower or a Restricted Guarantor made by exchange for, or
out of the proceeds of the substantially concurrent sale of, new Indebtedness of
the Borrower or a Restricted Guarantor, as the case may be, which is incurred in
compliance with Section 6.01(b)(xii) so long as in the case of clause (B):

 

  (I) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on, the Indebtedness being so
redeemed, repurchased, acquired or retired for value, plus the amount of any
premium required to be paid under the terms of the instrument governing the
Indebtedness being so redeemed, repurchased, acquired or retired and any fees
and expenses incurred in connection with the issuance of such new Indebtedness;

 

  (II) solely in the case of Subordinated Indebtedness, such new Indebtedness is
subordinated to the Obligations at least to the same extent as such Subordinated
Indebtedness so prepaid, purchased, exchanged, redeemed, repurchased, acquired
or retired for value or, in the case of Senior Subordinated Notes, such new
Indebtedness constituting Refinancing Indebtedness incurred pursuant to
Section 6.01(b)(xii)(B);

 

  (III) such new Indebtedness has a final scheduled maturity date equal to or
later than the final scheduled maturity date of the Indebtedness being so
prepaid, redeemed, repurchased, acquired or retired; and

 

  (IV) such new Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the remaining Weighted Average Life to Maturity of the Indebtedness
being so prepaid, redeemed, repurchased, acquired or retired;

(iv) a Restricted Payment to pay for the repurchase, retirement, redemption or
other acquisition or retirement for value of Equity Interests (other than
Disqualified Stock) of the Borrower or any of its direct or indirect parent
companies held by any future, present or former employee, director or consultant
(or any of their successors, heirs, estates or assigns) of the Borrower, any of
its Subsidiaries or any of their respective direct or indirect parent companies
pursuant to the Krasny Plan, any management unit purchase agreement, management
equity plan or stock option plan or any other management or employee benefit
plan or agreement; provided, however, that the aggregate Restricted Payments
made under this clause (iv) do not exceed in any calendar year $25,000,000 (with
unused amounts in any calendar year being carried over to the two immediately
succeeding calendar years subject to a maximum of $50,000,000 in any calendar
year); provided, further, that such amount in any calendar year may be increased
by an amount not to exceed:

(A) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Borrower and, to the extent contributed to the capital of the
Borrower, Equity Interests of any of the direct or indirect parent companies of
the Borrower, in each case to members of management, directors or

 

-94-



--------------------------------------------------------------------------------

consultants of the Borrower, any of its subsidiaries or any of their respective
direct or indirect parent companies that occurs after the Closing Date (other
than Equity Interests the proceeds of which are used to fund the Transactions),
to the extent the cash proceeds from the sale of such Equity Interests have not
otherwise been applied to the payment of Restricted Payments by virtue of
Section 6.03(a); plus

(B) the cash proceeds of key man life insurance policies received by the
Borrower or any of its Restricted Subsidiaries after the Closing Date; minus

(C) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (A) and (B) of this clause (iv);

and provided, further, that cancellation of Indebtedness owing to the Borrower
from members of management of the Borrower, any of its subsidiaries or its
direct or indirect parent companies in connection with a repurchase of Equity
Interests of the Borrower or any of the Borrower’s direct or indirect parent
companies will not be deemed to constitute a Restricted Payment for purposes of
this Agreement;

(v) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of the Borrower of any of its Restricted Subsidiaries
issued in accordance with Section 6.01, provided, however, that for the most
recently ended four full fiscal quarters for which internal financial statements
are available immediately preceding the date of issuance of such Disqualified
Stock, after giving effect to such issuance or declaration on a pro forma basis,
the Total Net Leverage Ratio would be less than or equal to the ratio set forth
in Section 6.01(a);

(vi) (A)the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (including Disqualified Stock issued in
accordance with Section 6.01) issued by the Borrower or any of its Restricted
Subsidiaries after the Closing Date, provided that the amount of dividends paid
pursuant to this clause (A) shall not exceed the aggregate amount of cash
actually received by the Borrower or a Restricted Subsidiary from the issuance
of such Designated Preferred Stock;

(B) a Restricted Payment to a direct or indirect parent company of the Borrower,
the proceeds of which will be used to fund the payment of dividends to holders
of any class or series of Designated Preferred Stock (other than Disqualified
Stock) of such parent corporation issued after the Closing Date, provided that
the amount of Restricted Payments paid pursuant to this clause (B) shall not
exceed the aggregate amount of cash actually contributed to the capital of the
Borrower from the sale of such Designated Preferred Stock; or

(C) the declaration and payment of dividends on Refunding Capital Stock that is
Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to clause (ii) of this Section 6.03(b);

provided, however, in the case of each of clause (A), (B) and (C) of this
clause (vi), that for the most recently ended four full fiscal quarters for
which internal financial statements are available immediately preceding the date
of issuance of such Designated Preferred Stock or the declaration of such
dividends on Refunding Capital Stock that is Preferred Stock, after giving
effect to such issuance or declaration on a pro forma basis, the Total Net
Leverage Ratio would be less than or equal to the ratio set forth in
Section 6.01(a);

 

-95-



--------------------------------------------------------------------------------

(vii) after a Qualified Public Offering, Restricted Payments by the Borrower to
Holdings so that Holdings may declare and pay dividends to its equity holders or
the equity holders of any direct or indirect parent company of Holdings in an
aggregate amount not exceeding 6.0% per annum of the Net Cash Proceeds received
by the Borrower from such Qualified Public Offering; provided that the
Restricted Payment Applicable Amount shall be reduced by a corresponding amount
of any such Restricted Payments;

(viii) in connection with operation of the Krasny Plan, (i) tax withholding
payments made in cash to the IRS in connection with in-kind withholding for
payments to participants in Equity Interests of any indirect or direct parent of
the Borrower and (ii) payments made in cash to the Circle of Service Foundation,
Inc. representing the amount of the net tax benefit to the Borrower as a result
of the implementation and continuing operation of the Krasny Plan;

(ix) [Reserved];

(x) Restricted Payments that are made with Excluded Contributions;

(xi) other Restricted Payments in an aggregate amount, taken together with all
other Restricted Payments made pursuant to this clause (xi), not to exceed
$150,000,000;

(xii) distributions or payments of Receivables Fees made in the ordinary course
of business by the applicable Receivables Subsidiary;

(xiii) [Reserved];

(xiv) the repurchase, prepayment, redemption or other acquisition or retirement
for value of any Senior Notes or Senior Subordinated Notes or other Subordinated
Indebtedness upon the occurrence of a Change of Control (so long as such Change
of Control has been waived by the Required Lenders);

(xv) the declaration and payment of dividends or the payment of other
distributions by the Borrower to, or the making of loans or advances to, any of
its direct or indirect parents or the equity interest holders thereof in amounts
required for any direct or indirect parent companies or the equity interest
holders thereof to pay, in each case without duplication,

(A) franchise taxes and other fees, taxes and expenses required to maintain
their corporate existence;

(B) federal, foreign, state and local income or franchise taxes (or any
alternative tax in lieu thereof); provided that, in each fiscal year, the amount
of such payments shall be equal to the amount that the Borrower and its
Restricted Subsidiaries would be required to pay in respect of federal, foreign,
state and local income or franchise taxes if such entities were corporations
paying taxes separately from any parent entity at the highest combined
applicable federal, foreign, state, local or franchise tax rate for such fiscal
year;

 

-96-



--------------------------------------------------------------------------------

(C) customary salary, bonus and other benefits payable to officers and employees
of any direct or indirect parent company of the Borrower to the extent such
salaries, bonuses and other benefits are reasonably attributable to the
ownership or operation of the Borrower and its Restricted Subsidiaries;

(D) general corporate operating and overhead costs and expenses of any direct or
indirect parent company of the Borrower to the extent such costs and expenses
are reasonably attributable to the ownership or operation of the Borrower and
its Restricted Subsidiaries;

(E) amounts payable to the Sponsor pursuant to the Sponsor Management Agreement
as in effect on the Closing Date (including all obligations and expenses
incurred by the Sponsor in the performance of its duties under the Sponsor
Management Agreement);

(F) fees and expenses other than to Affiliates of the Borrower incurred pursuant
to (1) any equity or debt offering of such parent entity (whether or not
successful), (2) any Investment otherwise permitted under this covenant (whether
or not successful) and (3) any transaction of the type described in
Section 6.04;

(G) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Borrower or any direct or indirect
parent;

(H) amounts to finance Investments otherwise permitted to be made pursuant to
this Section 6.03; provided that (1) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (2) such
direct or indirect parent company shall, immediately following the closing
thereof, cause (x) all property acquired (whether assets or Equity Interests) to
be contributed to the capital of the Borrower or one of its Restricted
Subsidiaries or (y) the merger of the Person formed or acquired into the
Borrower or one of its Restricted Subsidiaries (to the extent not prohibited by
Section 6.04) in order to consummate such Investment, in each case, subject to
the limitations set forth in clauses (h) and (m) of, and the proviso set forth
at the end of, the definition of “Permitted Investment”; (3) such direct or
indirect parent company and its Affiliates (other than the Borrower or a
Restricted Subsidiary) receives no consideration or other payment in connection
with such transaction, (4) any property received by the Borrower shall not
increase amounts available for Restricted Payments pursuant to Section 6.03(a)
and (5) such Investment shall be deemed to be made by the Borrower or such
Restricted Subsidiary by another paragraph of this Section 6.03 (other than
pursuant to clause (x) hereof) or pursuant to the definition of “Permitted
Investments” (other than clause (i) thereof);

 

-97-



--------------------------------------------------------------------------------

(I) reasonable and customary fees payable to any directors of any direct or
indirect parent of the Borrower and reimbursement of reasonable out-of-pocket
costs of the directors of any direct or indirect parent of the Borrower in the
ordinary course of business, to the extent reasonably attributable to the
ownership or operation of the Borrower and its Restricted Subsidiaries; and

(J) reasonable and customary indemnities to directors, officers and employee of
any direct or indirect parent of the Borrower in the ordinary course of
business, to the extent reasonably attributable to the ownership or operation of
the Borrower and its Restricted Subsidiaries;

(xvi) the distribution, by dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to the Borrower or a Restricted Subsidiary by, Unrestricted
Subsidiaries;

(xvii) payments or distributions to dissenting equityholders pursuant to
applicable law, pursuant to or in connection with a consolidation, merger or
transfer of all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries, taken as a whole, that complies with Section 6.04;
provided that if as a result of such consolidation, merger or transfer of
assets, a Change of Control has occurred, such Change of Control has been
consented to or waived by the Required Lenders;

(xviii) Restricted Payments by (A) a non-Subsidiary Guarantor, (B) a Foreign
Subsidiary or (C) any other subsidiary to the Borrower or any Subsidiary
Guarantor;

(xix) payments or distributions in connection with an AHYDO “catch-up” payment
with respect to the Senior Notes;

(xx) purchases of minority interests in non-Wholly-Owned Subsidiaries by the
Borrower and the Guarantors;

(xxi) any payment of any dividend from the Borrower to Holdings in connection
with the payment of social security or other payroll taxes based on the issuance
of Equity Interests to employees or other service providers; and

(xxii) additional Restricted Payments, so long as, both immediately before and
after giving effect to the declaration and making thereof, on a pro forma basis,
the Total Net Leverage Ratio shall be less than 3.25 to 1.00;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (ii), (iii), (v), (vi), (vii) (as
determined at the time of the declaration of such dividend), (xi), (xv)(E),
(xvi) and (xxii) no Default shall have occurred and be continuing or would occur
as a consequence thereof.

(c) As of the Closing Date, all of the subsidiaries of the Borrower will be
Restricted Subsidiaries. The Borrower will not permit any Unrestricted
Subsidiary to become a Restricted Subsidiary except pursuant to Section 5.11(b).
For purposes of designating any Restricted Subsidiary as an Unrestricted
Subsidiary, all outstanding Investments by the Borrower and its Restricted
Subsidiaries (except to the extent repaid) in the subsidiary so designated will
be deemed to be Restricted Payments in an amount determined as set forth in the
last sentence of the definition of “Investments.” Such designation will be
permitted only if a Restricted Payment in such amount would be permitted at such
time, whether pursuant to Section 6.03(a) or (b)(vii), (x) or (xi), or pursuant
to the definition of “Permitted Investments,” and if such subsidiary otherwise
meets the definition of an Unrestricted Subsidiary. Unrestricted Subsidiaries
will not be subject to any of the restrictive covenants set forth in the Loan
Documents.

 

-98-



--------------------------------------------------------------------------------

SECTION 6.04. Fundamental Changes.

(a) The Borrower may not consolidate or merge with or into or wind up into
(whether or not the Borrower is the surviving corporation), and may not sell,
assign, transfer, lease, convey or otherwise dispose of all or substantially all
of the properties or assets of the Borrower and its Restricted Subsidiaries,
taken as a whole, in one or more related transactions, to any Person unless:

(i) the Borrower is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than the Borrower) or the
Person to whom such sale, assignment, transfer, lease, conveyance or other
disposition will have been made is organized or existing under the laws of the
United States, any state thereof, the District of Columbia, or any territory
thereof (such Person, the “Successor Company”);

(ii) the Successor Company, if other than the Borrower, expressly assumes all
the Obligations of the Borrower pursuant to documentation reasonably
satisfactory to the Administrative Agent;

(iii) immediately after such transaction, no Default exists;

(iv) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period, the Successor Company would be
permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Total Net Leverage test described in Section 6.01(a);

in each case made or effected substantially simultaneously with such transaction
or related financing;

(v) each Guarantor, unless it is the other party to the transactions described
above, in which case Section 6.04(c)(i)(B) shall apply, shall have confirmed
that its Obligations under the Loan Documents to which it is a party pursuant to
documentation reasonably satisfactory to the Administrative Agent; and

(vi) the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or transfer and such documentation relating to the Loan Documents, if
any, comply with this Agreement;

provided that the Borrower shall promptly notify the Administrative Agent of any
such transaction and shall take all required actions either prior to or upon the
later to occur of 30 days following such transaction (or the earlier of the date
of the required delivery of the next Compliance Certificate and the date which
is 45 days after the end of the most recently ended fiscal quarter (or such
longer period as to which the Administrative Agent may consent) in order to
preserve and protect the Liens on the Collateral securing the Secured
Obligations.

The Successor Company will succeed to, and be substituted for the Borrower under
the Loan Documents. Notwithstanding the foregoing, clause (iv) shall not apply
to the Transactions.

 

-99-



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing paragraphs (a)(iii) and (a)(iv),

(i) a Restricted Subsidiary may consolidate with or merge into or transfer all
or part of its properties and assets to the Borrower or a Restricted Guarantor;

(ii) the Borrower may merge with an Affiliate of the Borrower solely for the
purpose of reorganizing the Borrower in a State of the United States so long as
the amount of Indebtedness of the Borrower and its Restricted Subsidiaries is
not increased thereby; and

(iii) any Foreign Subsidiary may consolidate with or merge into or transfer all
or part of its properties and assets to any other Foreign Subsidiary.

(c) No Restricted Guarantor will, and the Borrower will not permit any
Restricted Guarantor to, consolidate or merge with or into or wind up into
(whether or not the Borrower or Restricted Guarantor is the surviving
corporation), or sell, assign, transfer, lease, convey or otherwise dispose of
all or substantially all of its properties or assets, in one or more related
transactions, to any Person unless:

(i) (A) such Restricted Guarantor is the surviving corporation or the Person
formed by or surviving any such consolidation or merger (if other than such
Restricted Guarantor) or to which such sale, assignment, transfer, lease,
conveyance or other disposition will have been made is organized or existing
under the laws of the jurisdiction of organization of such Restricted Guarantor,
as the case may be, or the laws of the United States, any state thereof, the
District of Columbia, or any territory thereof (such Restricted Guarantor or
Person, the “Successor Person”);

(B) the Successor Person, if other than such Restricted Guarantor, expressly
assumes all the Obligations of such Restricted Guarantor pursuant to
documentation reasonably satisfactory to the Administrative Agent;

(C) immediately after such transaction, no Default exists; and

(D) the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or transfer and such documentation relating to the Loan Documents, if
any, comply with this Agreement;

(ii) the transaction does not violate Section 6.05;

provided that the Borrower shall promptly notify the Administrative Agent of any
such transaction and shall take all required actions either prior to or upon the
later to occur of 30 days following such transaction (or the earlier of the date
of the required delivery of the next Compliance Certificate and the date which
is 45 days after the end of the most recently ended fiscal quarter (or such
longer period as to which the Administrative Agent may consent) in order to
preserve and protect the Liens on the Collateral securing the Secured
Obligations.

In the case of clause (i)(A) above, the Successor Person will succeed to, and be
substituted for, such Restricted Guarantor under the Loan Documents.
Notwithstanding the foregoing, any Restricted Guarantor (x) may merge into or
transfer all or part of its properties and assets to another Restricted
Guarantor or the Borrower or (y) dissolve, liquidate or wind up its affairs if
such dissolution, liquidation or winding up could not reasonably be expected to
have a Material Adverse Effect.

 

-100-



--------------------------------------------------------------------------------

SECTION 6.05. Dispositions. Cause, make or suffer to exist a Disposition,
except:

(a) any Disposition of Cash Equivalents or Investment Grade Securities or
obsolete or worn out equipment in the ordinary course of business or any
disposition of inventory or goods (or other assets) held for sale in the
ordinary course of business;

(b) the Disposition of all or substantially all of the assets of the Borrower
and its Restricted Subsidiaries in a manner permitted pursuant to the provisions
described above under Section 6.04 or any disposition that constitutes a Change
of Control;

(c) the making of any Restricted Payment or Permitted Investment that is
permitted to be made, and is made, under Section 6.03;

(d) any Disposition of property or assets or issuance of Equity Interests (A) by
a Restricted Subsidiary of the Borrower to the Borrower or (B) by the Borrower
or a Restricted Subsidiary of the Borrower to another Restricted Subsidiary of
the Borrower; provided that in the case of any event described in clause (B)
where the transferee or purchaser is not a Guarantor, then at the option of the
Borrower, either (1) such disposition shall constitute a Disposition for
purposes of the definition of Prepayment Asset Sale or (2) the Net Cash Proceeds
thereof, when aggregated with the amount of Permitted Investments made pursuant
to clauses (a) and (c) of the definition thereof, shall not exceed the dollar
amount set forth in the final proviso of such definition;

(e) any Permitted Asset Swap;

(f) the sale, lease, assignment, license or sub-lease of any real, intangible or
personal property in the ordinary course of business;

(g) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(h) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility;

(i) any sale or other disposition in connection with any financing transaction
with respect to property built or acquired by the Borrower or any Restricted
Subsidiary after the Closing Date, including Sale and Lease-Back Transactions
and asset securitizations permitted under this Agreement;

(j) sales of accounts receivable in connection with the collection or compromise
thereof;

(k) transfers of property subject to casualty or condemnation proceedings
(including in lieu thereof) upon the receipt of the Net Cash Proceeds therefor;
provided such transfer shall constitute a Property Loss Event;

(l) the abandonment of intellectual property rights in the ordinary course of
business, which in the reasonable good faith determination of the Borrower or a
Restricted Subsidiary are not material to the conduct of the business of the
Borrower and its Restricted Subsidiaries taken as a whole;

 

-101-



--------------------------------------------------------------------------------

(m) voluntary terminations of Hedging Obligations;

(n) Dispositions (including Sale and Lease-Back Transactions) by a Foreign
Subsidiary designed to generate foreign distributable reserves;

(o) any Disposition to the extent not involving property (when taken together
with any related Disposition or series of related Dispositions) with a fair
market value in excess of $25,000,000; and

(p) Dispositions not otherwise permitted under this Section 6.05, provided that:

(i) at least 75% of the consideration therefor received by the Borrower or such
Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents; provided that the amount of (A) any liabilities (as shown on the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet or in the
footnotes thereto) of the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the Obligations or that are
owed to the Borrower or a Restricted Subsidiary, that are assumed by the
transferee of any such assets and for which the Borrower and all of its
Restricted Subsidiaries have been validly released by all creditors in writing,
(B) any securities received by the Borrower or such Restricted Subsidiary from
such transferee that are converted by the Borrower or such Restricted Subsidiary
into cash (to the extent of the cash received) within 180 days following the
closing of such Disposition, and (C) any Designated Non-Cash Consideration
received by the Borrower or such Restricted Subsidiary in such Disposition
having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (C) that is at that time
outstanding, not to exceed the greater of $50,000,000 and 2.0% of Total Assets
at the time of the receipt of such Designated Non-Cash Consideration, with the
fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value, shall be deemed to be cash for purposes of this provision and for no
other purpose; and

(ii) any Disposition of assets or issuance or sale of Equity Interests of a
Restricted Subsidiary in any transaction or series of related transactions, when
taken together with all other dispositions made in reliance on this
paragraph (p), does not have a fair market value in excess of 10% of Total
Assets of the Borrower on the Closing Date; and

(q) Sale and Lease-Back Transactions involving (i) real property owned on the
Closing Date (other than any Mortgaged Property), (ii) property acquired not
more than 180 days prior to such Sale and Lease Back Transaction for cash in an
amount at least equal to the cost of such property and (iii) other property for
cash consideration if the sale is treated as a Prepayment Asset Sale;

provided that the consideration received by the Borrower or such Restricted
Subsidiary, as the case may be, with respect to any Disposition of any property
with a fair market value in excess of $25,000,000 must be at least equal to the
fair market value (as determined in good faith by the Borrower) of the assets
sold or otherwise disposed of. To the extent any Collateral is disposed of as
expressly permitted by this Section 6.05 to any Person other than a Loan Party,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent or the Collateral Agent, as applicable,
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.

 

-102-



--------------------------------------------------------------------------------

SECTION 6.06. Transactions with Affiliates. Except for transactions by or among
the Borrower and the Restricted Guarantors, sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, involving
aggregate payments or consideration in excess of $10,000,000 in any fiscal year
unless:

(a) such transaction is on terms that are not materially less favorable to the
Borrower or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated Person on an arm’s-length basis; and

(b) the Borrower delivers to the Administrative Agent with respect to any such
transaction or series of related transactions involving aggregate payments or
consideration in excess of $25,000,000, a resolution adopted by the majority of
the Governing Board of the Borrower approving such transaction and set forth in
an Officer’s Certificate certifying that such transaction complies with
clause (a) above.

(c) The foregoing provisions will not apply to the following:

(i) the Borrower or any Restricted Subsidiary may engage in any of the foregoing
transactions at prices and on terms and conditions not less favorable to the
Borrower or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties;

(ii) the Borrower and its Restricted Subsidiaries may pay fees, expenses and
make indemnification payments directly or indirectly to the Sponsors pursuant to
and in accordance with the Sponsor Management Agreement (as in effect on the
Closing Date);

(iii) the Transactions and the payment of the Transaction Expenses;

(iv) issuances by the Borrower and its Restricted Subsidiaries of Equity
Interests not prohibited under this Agreement;

(v) reasonable and customary fees payable to any directors of the Borrower and
its Restricted Subsidiaries (or any direct or indirect parent of the Borrower)
and reimbursement of reasonable out-of-pocket costs of the directors of the
Borrower and its subsidiaries (or any direct or indirect parent of the Borrower)
in the ordinary course of business, in the case of any direct or indirect parent
to the extent reasonably attributable to the ownership or operations of the
Borrower and its Restricted Subsidiaries);

(vi) expense reimbursement and employment, severance and compensation
arrangements entered into by the Borrower and its Restricted Subsidiaries with
their officers, employees and consultants in the ordinary course of business,
including, without limitation, the payment of stay bonuses and incentive
compensation and/or such officer’s, employee’s or consultant’s equity investment
in certain Restricted Subsidiaries;

(vii) payments by the Borrower and its Restricted Subsidiaries to each other
pursuant to tax sharing agreements or arrangements among Parent and its
subsidiaries on customary terms (including, without limitation, transfer pricing
initiatives);

 

-103-



--------------------------------------------------------------------------------

(viii) the payment of reasonable and customary indemnities to directors,
officers and employees of the Borrower and its Restricted Subsidiaries (or any
direct or indirect parent of the Borrower) in the ordinary course of business,
in the case of any direct or indirect parent to the extent attributable to the
operations of the Borrower and its Restricted Subsidiaries;

(ix) transactions pursuant to permitted agreements in existence on the Closing
Date and disclosed to the Lenders prior to the Closing Date (other than the
Sponsor Management Agreement) and any amendment thereto to the extent such an
amendment is not adverse to the interests of the Lenders in any material
respect;

(x) Restricted Payments permitted under Section 6.03;

(xi) payments by the Borrower and its Restricted Subsidiaries to the Sponsor
made for any financial advisory, financing, underwriting or placement services
or in respect of other investment banking activities, including in connection
with acquisitions or divestitures, which payments are approved by a majority of
the Governing Board of the Borrower, in good faith;

(xii) loans and other transactions among the Borrower and its subsidiaries (and
any direct and indirect parent company of the Borrower) to the extent permitted
under this Article VI; provided that any Indebtedness of any Loan Party owed to
a Restricted Subsidiary that is not a Loan Party shall be subject to
subordination provisions no less favorable to the Lenders than the subordination
provisions reasonably acceptable to the Administrative Agent;

(xiii) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement, principal investors agreement (including any registration rights
agreement or purchase agreement related thereto) to which it is a party as of
the Closing Date and any similar agreements which it may enter into thereafter;
provided, however, that the existence of, or the performance by the Borrower or
any of its Restricted Subsidiaries of obligations under any future amendment to
any such existing agreement or under any similar agreement entered into after
the Closing Date shall only be permitted by this clause (xiii) to the extent
that the terms of any such amendment or new agreement are not otherwise
disadvantageous to the Lenders when taken as a whole;

(xiv) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business which are
fair to the Borrower and its Restricted Subsidiaries, in the reasonable
determination of the Governing Board of the Borrower or the senior management
thereof, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party;

(xv) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility;

(xvi) payments or loans (or cancellation of loans) to employees or consultants
of the Borrower, any of its direct or indirect parent companies or any of its
Restricted Subsidiaries which are approved by a majority of the Governing Board
of the Borrower in good faith; and

 

-104-



--------------------------------------------------------------------------------

(xvii) transactions among Foreign Subsidiaries for tax planning and tax
efficiency purposes.

For the avoidance of doubt, the parties hereto acknowledge and agree that
nothing provided in this Agreement shall restrict the ability of Holdings to
make a one-time payment from proceeds of a Qualified Public Offering to
affiliates of the Sponsors in connection with the termination of the Sponsor
Management Agreement.

SECTION 6.07. Restrictive Agreements. Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon:

(a) the ability of the Borrower or any Restricted Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets to secure the
Obligations;

(b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any other Restricted Subsidiary or to
guarantee Indebtedness of the Borrower or any other Restricted Subsidiary; or

(c) the ability of any Restricted Subsidiary to sell, lease or transfer any of
its properties or assets to the Borrower or any of its Restricted Subsidiaries;

provided that the foregoing shall not apply to:

(i) restrictions and conditions imposed by law, by any Loan Document or which
(x) exist on the date hereof and (y) to the extent contractual obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Indebtedness so long as such renewal, extension or
refinancing does not expand the scope of such contractual obligation;

(ii) customary restrictions and conditions contained in agreements relating to
any sale of assets pending such sale, provided such restrictions and conditions
apply only to the Person or property that is to be sold;

(iii) restrictions and conditions (x) on any Foreign Subsidiary by the terms of
any Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder
or (y) by the terms of the documentation governing any Receivables Facility that
in the good faith determination of the Borrower are necessary or advisable to
effect such Receivables Facility;

(iv) restrictions or conditions imposed by any agreement relating to Secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the Person obligated under such Indebtedness and its subsidiaries
or the property or assets intended to secure such Indebtedness;

(v) contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary;

 

-105-



--------------------------------------------------------------------------------

(vi) restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness, Disqualified Stock or Preferred Stock of a
Restricted Subsidiary that is not a Loan Party, which Indebtedness, Disqualified
Stock or Preferred Stock is permitted by Section 6.01;

(vii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.03 and
applicable solely to such joint venture entered into in the ordinary course of
business;

(viii) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.01 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and/or the Collateral Agent and the Lenders with respect to the credit
facilities established hereunder and the Obligations under the Loan Documents on
a senior basis and without a requirement that such holders of such Indebtedness
be secured by such Liens equally and ratably or on a junior basis;

(ix) restrictions on cash, other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(x) Secured Indebtedness otherwise permitted to be incurred under Sections 6.01
and 6.02 that limit the right of the obligor to dispose of the assets securing
such Indebtedness;

(xi) any encumbrances or restrictions of the type referred to in clauses (a) and
(b) above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in clauses (i) through
(x) above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
reasonable, good faith judgment of the Borrower, no more restrictive with
respect to such encumbrance and other restrictions taken as a whole than those
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing; and

(d) clause (a) and clause (c) of the foregoing shall not apply to customary
provisions in leases, subleases, licenses, sublicenses and other contracts
restricting the assignment, sale or transfer thereof, in each case entered into
in the ordinary course of business or which exists on the date hereof, and no
such clause in this Section 6.07 shall prohibit or restrict such party’s right
to execute a subordination, non-disturbance and attornment agreement in a form
customary and reasonably acceptable to Borrower or such Restricted Subsidiary.

SECTION 6.08. Business of the Borrower and Its Restricted Subsidiaries. Engage
in any line of business material to the Borrower and its subsidiaries taken as a
whole other than (a) those lines of business conducted by the Borrower or any
Restricted Subsidiary on the Closing Date or (b) any Similar Business.

 

-106-



--------------------------------------------------------------------------------

SECTION 6.09. Modification of Junior Financing Documentation. Directly or
indirectly, amend, modify or change (a) the subordination provisions of any
Junior Financing Documentation (and the component definitions used therein),
including the Senior Subordinated Notes Documentation or (b) any other term or
condition of the Senior Notes Documentation, the Senior Subordinated Notes
Documentation or any Junior Financing Documentation, in the case of this
clause (b), in any manner materially adverse to the interests of the Lenders
and, in each case, without the consent of the Administrative Agent (which
consent shall not be unreasonably withheld).

SECTION 6.10. Changes in Fiscal Year. Make any change in its fiscal year;
provided, however, that the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, the Borrower and the
Administrative Agent will, and are hereby authorized by Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a) any representation or warranty made or deemed made in any Loan Document or
any representation, warranty, statement or information contained in any
certificate required to be furnished pursuant to any Loan Document, shall prove
to have been false or misleading in any material respect when so made, deemed
made or furnished;

(b) default shall be made in the payment of any principal of any Term Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for mandatory prepayment thereof or by acceleration thereof or
otherwise;

(c) default shall be made in the payment of any interest on any Term Loan or the
Administration Fees or other amount (other than an amount referred to in
clause (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
Business Days;

(d) default shall be made in the due observance or performance by the Borrower
or any Restricted Subsidiary of any covenant, condition or agreement contained
in Section 5.01(a) (with respect to the Borrower), 5.05(a) or in Article VI;

(e) default shall be made in the due observance or performance by any Loan Party
or its Restricted Subsidiaries of any covenant, condition or agreement contained
in any Loan Document (other than those specified in clause (b), (c) or
(d) above) and such default shall continue unremedied for a period of 30 days
after written notice thereof from the Administrative Agent to the Borrower;

(f) (i) the Borrower or any Restricted Subsidiary shall fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to an applicable grace period), which failure

 

-107-



--------------------------------------------------------------------------------

enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of such Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity or that is a failure to pay such Material
Indebtedness at its maturity or (ii) any other event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that clause (ii) shall not
apply to secured Material Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Material
Indebtedness if such sale or transfer is otherwise permitted hereunder;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary), or of a substantial part of the property or assets of the Borrower
or a Restricted Subsidiary (other than an Immaterial Subsidiary), under the
Bankruptcy Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) or for a substantial part of the property or assets of
the Borrower or a Restricted Subsidiary (other than an Immaterial Subsidiary) or
(iii) the winding-up or liquidation of the Borrower or any Restricted Subsidiary
(other than an Immaterial Subsidiary); and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(h) the Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking relief under the Bankruptcy Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of any proceeding
or the filing of any petition described in clause (g) above, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Restricted Subsidiary
(other than an Immaterial Subsidiary) or for a substantial part of the property
or assets of the Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary), (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) become unable, admit in writing its general
inability or fail generally to pay its debts as they become due;

(i) one or more judgments for the payment of money in an aggregate amount
exceeding $80,000,000 (to the extent not covered by insurance as to which an
insurance company has not denied coverage or by an indemnification agreement as
to which the indemnifying party has not denied liability) shall be rendered
against the Borrower and/or any Restricted Subsidiary (other than an Immaterial
Subsidiary) and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed;

(j) (i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in a Material
Adverse Effect or (ii) a Pension Event occurs with respect to a Foreign Plan
which has resulted or could reasonably be expected to result in a Material
Adverse Effect;

 

-108-



--------------------------------------------------------------------------------

(k) any material provision of any Loan Document, at any time after its execution
and delivery, shall for any reason cease to be in full force and effect (other
than in accordance with its terms or in accordance with the terms of the other
Loan Documents), or any Loan Party contests in writing the validity or
enforceability of any material provision of any Loan Document; or any Loan Party
denies in writing that it has any or further liability thereunder (other than as
a result of the discharge of such Loan Party in accordance with the terms of the
Loan Documents);

(l) other than with respect to de minimis items of Collateral not exceeding
$5,000,000 in the aggregate, any Lien purported to be created by any Security
Document shall cease to be, or shall be asserted in writing by any Loan Party
not to be, a valid, perfected first priority Lien (subject only to Permitted
Liens) having the priority contemplated thereby (except as otherwise expressly
provided in this Agreement or such Security Document) on the securities, assets
or properties purported to be covered thereby, except to the extent that any
lack of validity, perfection or priority results from any act or omission of any
Collateral Agent, the Administrative Agent, or any Lender (so long as such act
or omission does not result from the breach or non-compliance by a Loan Party
with the Loan Documents); or

(m) there shall have occurred a Change of Control;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate forthwith
the Term Loan Commitments and (ii) declare the Term Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Term Loans so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Administration Fees and all other liabilities of
the Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to the Borrower described in
paragraph (g) or (h) above, the Term Loan Commitments shall automatically
terminate and the principal of the Term Loans then outstanding, together with
accrued interest thereon and any unpaid accrued Administration Fees and all
other liabilities of the Borrower accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

ARTICLE VIII

The Administrative Agent and the Collateral Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (the Administrative Agent and the Collateral Agent are referred
to collectively as the “Agents”) its agent and authorizes the Agents to take
such actions on its behalf and to exercise such powers as are delegated to such
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. Without limiting the generality of the
foregoing, the Agents are hereby expressly authorized to execute any and all
documents (including releases and intercreditor agreements) with respect to the
Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents.

 

-109-



--------------------------------------------------------------------------------

The Person serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent (and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as such Agent
hereunder in its individual capacity), and such bank and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, the Borrower or any subsidiary or other Affiliate thereof as
if such Person were not an Agent hereunder and without any duty to account
therefor to the Lenders.

No Agent or any of their Related Parties shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder and thereunder shall be administrative in nature. Without
limiting the generality of the foregoing, no Agent shall: (i) be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing; (ii) have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent or the Collateral Agent, as applicable, is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that no Agent shall be required
to take any action that, in its opinion or the opinion of its counsel, may
expose any Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and (iii) except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by such Agent or
any of its Affiliates in any capacity. Neither Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the relevant Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 9.08) or in the
absence of its own gross negligence, bad faith or willful misconduct or material
breach of the Loan Documents (as determined by a court of competent jurisdiction
in a final and non-appealable judgment). Neither Agent shall be deemed to have
knowledge of any Default or Event of Default unless and until such Agent shall
have received written notice from the Borrower or a Lender referring to this
Agreement, describing such Default and stating that such notice is a “notice of
default”, and neither Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, (vi) the satisfaction of any condition set forth
in Article IV or elsewhere in any Loan Document, other than to confirm receipt
of items expressly required to be delivered to such Agent, or (vii) the
compliance by any Fund Affiliates with the terms of Section 9.04(m).

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Each
Agent may also rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to any making of any Term Loan or any conversion or continuation of
any Borrowing pursuant

 

-110-



--------------------------------------------------------------------------------

to Section 2.10 that by its terms shall be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received prior written
notice to the contrary from such Lender. Each Agent may consult with legal
counsel (who may be counsel for the Borrower or any Affiliate thereof),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in good faith and in accordance
with the advice of any such counsel, accountants or experts.

For purposes of determining compliance with the conditions specified in
Section 4.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, any Agent may resign at any time by notifying in writing the Lenders and
the Borrower. Upon receipt of any such notice of resignation of the
Administrative Agent or the Collateral Agent, the Required Lenders shall have
the right, with the consent of the Borrower (such consent not to be unreasonably
withheld, and provided that no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing under paragraphs (g)(i) or
(h) of Article VII), to appoint a successor (other than a Disqualified
Institution) which shall be a commercial banking institution having a combined
capital and surplus of at least $500,000,000.

If no successor agent is appointed prior to the effective date of resignation
(the “Resignation Effective Date”) of the relevant Agent specified by such Agent
in its notice, the resigning Agent may appoint, after consulting with the
Lenders and with the consent of the Borrower, a successor agent from among the
Lenders. If no successor agent has accepted appointment as the successor agent
by the date which is 60 days following the Resignation Effective Date, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of such Agent hereunder until such
time, if any, as the Required Lenders, appoint a successor agent as provided for
above (except in the case of the Collateral Agent holding collateral security on
behalf of any Secured Parties, the resigning Collateral Agent shall continue to
hold such collateral security as nominee until such time as a successor
Collateral Agent is appointed).

With effect from the Resignation Effective Date, (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of any appointment as an Agent hereunder
by a successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Security Documents, and such other instruments or notices, as may be necessary
or desirable, or as the Required Lenders may request, in order to (a) continue
the perfection of the Liens granted or purported to be granted by the Security
Documents or (b) otherwise ensure that the obligations under Section 5.09 are

 

-111-



--------------------------------------------------------------------------------

satisfied, the successor Agent shall thereupon succeed to and become vested with
all the rights, powers, discretion, privileges, and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents (if not already discharged therefrom as
provided above) other than any rights to indemnity payments owed to the retiring
or removed Administrative Agent. The fees payable by the Borrower to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After an Agent’s resignation or
removal hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.

None of Lenders or other Persons identified on the cover page or signature pages
of this Agreement as a “syndication agent,” “bookrunner,” “documentation agent”
or “arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any Agent’s Related Parties, the Arrangers or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents,
the Arrangers or any other Lender and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement or any other
Loan Document, any related agreement or any document furnished hereunder or
thereunder.

To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the IRS any other Governmental Authority asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender because the appropriate form was not
delivered or was not properly executed or because such Lender failed to notify
the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding tax ineffective or for any other
reason, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent and the
Collateral Agent (irrespective of whether the Obligations shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether such Agent shall have made any demand on the Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise;

(a) to file and prove a claim for the whole amount of the Obligations and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and each Agent or (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and each Agent
and their respective agents and counsel and all other amounts due such Lenders
and the Administrative Agent under Section 2.05 and 9.05) allowed in such
judicial proceeding; and

 

-112-



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to such Agent and, in the event such Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.05 and 9.05.

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan or
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize such Agent to vote in respect of the
claim of any such Lender in any such proceeding.

The provisions of this Article VIII are solely for the benefit of the Agents and
the Lenders, and the Borrower shall not have rights as a third-party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Unless otherwise expressly provided herein, notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax to the applicable party hereto, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, all as follows:

 

  (a) If to the Borrower, to it at:

CDW LLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

Attention: Ann E. Ziegler, Chief Financial Officer

Phone: (847) 968-0610

Fax: (847) 968-0304

Christine Leahy, General Counsel

Phone: (847) 968-0203

Fax: (847) 968-0303

 

-113-



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Madison Dearborn Partners, LLC

70 W. Madison, Suite 4600

Chicago, IL 60602

Attention: Brittany Smith

Fax: (312) 895-1345

Email: bsmith@mdcp.com

and

Providence Equity Partners

50 Kennedy Plaza, 18th Floor

Providence, RI 02903

Attention: Michael J. Dominguez

Fax: (401) 751-1790

E-mail: m.dominguez@provequity.com

and

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, IL 60654

Attention: Maureen E. Sweeney, P.C.

Fax: (312) 862-2200

Email: msweeney@kirkland.com

If to Barclays as Administrative Agent and as Collateral Agent, to:

for notices (other than Borrowing Requests and notices in respect of payments):

Barclays Bank PLC

745 7th Avenue

New York, NY 10019

Attention: Ronnie Glenn / Matthew Cybul

Tel: (212) 526-3987 / (212) 526-5851

Fax: (212) 526-5115

Email: ronnie.glenn@barclays.com; matthew.cybul@barclays.com

for Borrowing Requests and notices in respect of payments:

Barclays Bank PLC

Loan Operations

1301 Avenue of the Americas

New York, NY 10019

Attention: Agency Services – CDW; Sookie Sew

Tel: (212) 320-7205

Fax: (917) 522-0569

Email: xrausloanops5@barclayscapital.com

 

-114-



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Milbank, Tweed, Hadley & McCloy LLP

1 Chase Manhattan Plaza

New York, NY 10014

Attention: Michael J. Bellucci

Tel: (212) 530-5410

Fax: (212) 822-5410

Email: mbellucci@milbank.com

(b) If to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date three Business Days after dispatch by certified or registered
mail if mailed, in each case, delivered, sent or mailed (properly addressed) to
such party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
Notices and other communications delivered through electronic communications to
the extent provided below shall be effective as provided therein.

As agreed to among the Borrower, the Administrative Agent and the applicable
Lenders from time to time in writing, notices and other communications may also
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites); provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient, at
its e-mail address as described in clause (i) above, of notification that such
notice or communication is available and identifying the website address
therefor; provided that, in the case of clauses (i) and (ii), if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient.

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, and will
cause its subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article V, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (1) is or relates to a Borrowing Request, a notice
pursuant to Section 2.10, (2) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(3) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document or (4) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such nonexcluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, the Borrower agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

 

-115-



--------------------------------------------------------------------------------

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein or any other Loan Document, shall be
considered to have been relied upon by the Agents and the Lenders and shall
survive the making by the Lenders of the Term Loans, regardless of any
investigation made by the Agents or the Lenders or on their behalf, and
notwithstanding that any Agent or any Lender may have had notice or actual
knowledge of any Default at the time of the making of any Term Loans shall
continue in full force and effect until the Termination Date. The provisions of
Sections 2.14, 2.16, 2.20 and 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Term Loans, the expiration of the Term Loan Commitments, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent or any Lender.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.

SECTION 9.04. Successors and Assigns.

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Borrower, the Administrative Agent, the Collateral Agent or the Lenders that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

 

-116-



--------------------------------------------------------------------------------

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Term Loan Commitment and the Term Loans at the time owing to it);
provided, however, that (i) each of the Administrative Agent and the Borrower
must give its prior written consent to such assignment (which consent shall not
be unreasonably withheld or delayed); provided that no such consent shall be
required to any such assignment made to a Lender or an Affiliate or Related Fund
of a Lender (in each case, other than to Disqualified Institutions) and the
consent of the Borrower shall (x) not be required (1) during the continuance of
any Specified Default or (2) with respect to any such assignment that is being
made by Barclays (as the initial Lender hereunder) to an Eligible Assignee
previously approved by the Borrower, within the 60 day period commencing on the
Closing Date, as part of the “primary syndication” of the Term Loans, and (y) be
deemed to have been given to any assignment unless the Borrower shall have
objected thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof, (ii) (A) in the case of any
assignment, other than assignments to an existing Lender, an Affiliate of a
Lender or a Related Fund, the amount of the Term Loan Commitment or Term Loans
of the assigning Lender subject to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 (or if
less, the entire remaining amount of such Lender’s Term Loan Commitment or Term
Loans) and shall be in an amount that is an integral multiple of $1,000,000 (or
the entire remaining amount of such Lender’s Term Loan Commitment or Term
Loans), provided, however, that simultaneous assignments by or to two or more
Related Funds shall be combined for purposes of determining whether the minimum
assignment requirement is met, and (B) in the case of any assignment to any
existing Lender, an Affiliate of a Lender or a Related Fund, after giving effect
to such assignment, Term Loan Commitments or Term Loans of the assigning Lender
and its Affiliates and Related Funds shall be zero or not less than $1,000,000,
(iii) the parties to each such assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance (such Assignment and
Acceptance to be (A) electronically executed and delivered to the Administrative
Agent via an electronic settlement system then acceptable to the Administrative
Agent (or, if previously agreed with the Administrative Agent, manually), and
(B) delivered together with a processing and recordation fee of $3,500, unless
waived or reduced by the Administrative Agent in its sole discretion; provided
that only one such fee shall be payable in connection with simultaneous
assignments by or to two or more Related Funds), and (iv) the assignee, if it
shall not be a Lender immediately prior to the assignment, shall deliver to the
Administrative Agent an Administrative Questionnaire and the tax forms required
under Section 2.20(e), (f) or (g), as applicable. Upon acceptance and recording
pursuant to paragraph (e) of this Section 9.04, from and after the effective
date specified in each Assignment and Acceptance, (A) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement and (B) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment, as well as to any Administration Fees accrued
for its account and not yet paid); provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

(c) No such assignment shall be made to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this sentence. In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to

 

-117-



--------------------------------------------------------------------------------

the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs. Any assignment or transfer that does not comply with this paragraph
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (g) of
this Section 9.04.

(d) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment, and the outstanding principal amount of its Term Loans, in
each case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Acceptance, (ii) except as
set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of Holdings, the
Borrower or any subsidiary or the performance or observance by Holdings, the
Borrower or any subsidiary of any of its obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto, (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance, (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.05 or delivered
pursuant to Section 5.04 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement, (vi) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(e) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders and any changes thereto, meeting the
requirements of Treasury Regulation Section 5f.103-1(c), whether by assignment
or otherwise, and the Term Loan Commitment of, and principal amount of the Term
Loans (and related interest amount and fees with respect to such Term Loan)
owing and paid to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Collateral Agent
and the Lenders may

 

-118-



--------------------------------------------------------------------------------

treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender (but only, in the case of a Lender, with respect to any
entry relating to such Lender’s Term Loans, Term Loan Commitments and other
Obligations) at any reasonable time and from time to time upon reasonable prior
notice.

(f) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and the Borrower to such assignment (in each case to the
extent required pursuant to paragraph (b) above) and any applicable tax forms
required by Section 2.20(e), (f) or (g), as applicable, the Administrative Agent
shall (i) accept such Assignment and Acceptance, (ii) promptly record the
information contained therein in the Register. No assignment shall be effective
unless it has been recorded in the Register as provided in this paragraph (e)
and (iii) if requested by an assignee, provide to such assignee the most recent
list of Disqualified Institutions identified in writing to the Administrative
Agent and the Lenders as of such date; provided that the Administrative Agent
shall have no responsibility to monitor compliance in connection therewith.

(g) Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other Persons (other than to
Disqualified Institutions, any natural Person or Holdings or any of its
subsidiaries or Affiliates) in all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Term Loan Commitment and
the Term Loans owing to it); provided, that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other Persons shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.14, 2.16 and 2.20 to
the same extent as if they were Lenders (but, with respect to any particular
participant, to no greater extent than the Lender that sold the participation to
such participant and in the case of Section 2.20, only if such participant shall
have provided any form of information that it would have been required to
provide under such Section if it were a Lender), (iv) to the extent permitted by
applicable law, each participant also shall be entitled to the benefits of
Section 9.06 as though it were a Lender, so long as such participant agrees to
be subject to Section 2.18 as though it were a Lender and (v) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to the Term Loans and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers described in clauses (i), (ii) and (iii) of
Section 9.08(b) as it pertains to the Term Loans or Term Loan Commitments in
which such participant has an interest). Each Lender selling a participation to
a participant (i) shall keep a register, meeting the requirements of Treasury
Regulation Section 5f.103-1(c), of each such participation, specifying such
participant’s entitlement to payments of principal and interest with respect to
such participation, (ii) shall provide the Administrative Agent and the Borrower
with the applicable forms, certificates and statements described in
Section 2.20(e) or (f) hereof, as applicable, as if such participant was a
Lender hereunder and (iii) if requested by a participant, provide to such
participant the most recent list of Disqualified Institutions identified in
writing to the Administrative Agent and the Lenders as of such date; provided
that the Administrative Agent shall have no responsibility to monitor compliance
in connection therewith. Notwithstanding anything in clause (ii) of the
immediately preceding sentence to the contrary, each Lender shall have the right
to sell one or more participations to one or more lenders or other Persons that
provide financing to such Lender in the form of sales and repurchases of
participations without having to satisfy the requirements set forth therein.

 

-119-



--------------------------------------------------------------------------------

(h) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any non-public information relating to the Borrower furnished to
such Lender by or on behalf of the Borrower; provided that prior to any such
disclosure, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such non-public information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 9.16.

(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure extensions of credit to such Lender or
in support of obligations owed by such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank
having jurisdiction over such Lender; provided that (i) such assignment shall
not increase the costs or expenses or otherwise increase or change the
obligations of the Borrower hereunder and (ii) no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(j) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Term Loan that such Granting Lender would otherwise be
obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Term
Loan and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Term Loan, the Granting Lender shall be
obligated to make such Term Loan pursuant to the terms hereof. The making of a
Term Loan by an SPC hereunder shall utilize the Term Loan Commitment of the
Granting Lender to the same extent, and as if, such Term Loan were made by such
Granting Lender. Each party hereto hereby agrees that (x) neither the grant to
any SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower
hereunder, (y) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender) and (z) the Granting Lender shall for all purposes remain the
Lender of record hereunder. In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPC may (A) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Term Loans to the Granting Lender or to any financial
institutions (consented to by the Borrower and Administrative Agent) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans and (B) disclose on a confidential basis any
non-public information relating to its funding of Term Loans to any rating
agency, commercial paper dealer or provider of any surety, guarantee or credit
or liquidity enhancement to such SPC.

(k) The Borrower shall not assign or delegate any of its rights or duties
hereunder (other than in a transaction permitted by Section 6.04) without the
prior written consent of the Administrative Agent and each Lender, and any
attempted assignment without such consent shall be null and void.

(l) If the Borrower wishes to replace the Term Loans or Term Loan Commitments
hereunder with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders, instead of prepaying the Term Loans or reducing
or terminating the Term Loan Commitments to be replaced, to (i) require the
Lenders to assign such Term Loans or Term Loan Commitments to the Administrative
Agent or its designees and (ii) amend the terms thereof in accordance with
Section 9.08 (with such replacement, if applicable, being deemed to have been
made pursuant to Section 9.08(d)). Pursuant to any such assignment, all Term

 

-120-



--------------------------------------------------------------------------------

Loans and Term Loan Commitments to be replaced shall be purchased at par
(allocated among the Lenders in the same manner as would be required if such
Term Loans were being optionally prepaid or such Term Loan Commitments were
being optionally reduced or terminated by the Borrower), accompanied by payment
of any accrued interest and fees thereon and any amounts owing pursuant to
Section 2.16. By receiving such purchase price, the Lenders shall automatically
be deemed to have assigned the Term Loans or Term Loan Commitments pursuant to
the terms of an Assignment and Acceptance, and accordingly no other action by
such Lenders shall be required in connection therewith. The provisions of this
paragraph are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

(m) Notwithstanding anything in this Agreement to the contrary, any Lender may,
at any time, assign all or a portion of its Term Loans on a non-pro rata basis
to a Fund Affiliate through open market purchases, subject to the following
limitations:

(i) each Fund Affiliate shall represent and warrant as of the date of any such
assignment, that neither it nor any of its respective directors or officers has
any MNPI that has not been disclosed to the Lenders generally (other than
because such assigning Lender does not wish to receive MNPI) prior to such date
to the extent such information could reasonably be expected to have a material
effect upon, or otherwise be material, to such Lender’s decision to assign Term
Loans to such Fund Affiliate;

(ii) Non-Debt Fund Affiliates will not have the right to receive information,
reports or other materials provided solely to Lenders by the Administrative
Agent or any other Lender, except to the extent made available to the Borrower,
and will not be permitted to attend or participate in (or to receive
notifications of) meetings attended solely by the Lenders and the Administrative
Agent or access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders (it being understood and agreed that notices of Borrowings,
notices or prepayments and other administrative notices in respect of the Term
Loans of Non-Debt Fund Affiliates required to be delivered to Lenders pursuant
to Article II shall be delivered directly to such Non-Debt Fund Affiliate);

(iii) for purposes of any amendment, waiver or modification of this Agreement or
any other Loan Document (including pursuant to Section 9.08) or any plan of
reorganization pursuant to any Debtor Relief Laws, that in either case does not
require the consent of each Lender or each affected Lender or does not
disproportionately adversely affect Non-Debt Fund Affiliates in any material
respect as compared to other Lenders, Non-Debt Fund Affiliates will be deemed to
have voted in the same proportion as the Lenders that are not Non-Debt Fund
Affiliates voting on such matter; and each Non-Debt Fund Affiliate hereby
acknowledges, agrees and consents that if, for any reason, its vote to accept or
reject any plan pursuant to such Debtor Relief Laws is not deemed to have been
so voted, then such vote will be (x) deemed not to be in good faith and
(y) “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws) such that the vote is not
counted in determining whether the applicable class has accepted or rejected
such plan in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws);

(iv) the aggregate principal amount of Term Loans held at any one time by Fund
Affiliates may not exceed 20% of the aggregate outstanding principal amount of
all Term Loans; and

(v) no Default or Event of Default shall have occurred and be continuing.

 

-121-



--------------------------------------------------------------------------------

Each Fund Affiliate that is a Lender hereunder agrees to comply with the terms
of this Section 9.04(m) (notwithstanding that it may be granted access to the
Platform or any other electronic site established for the Lenders by the
Administrative Agent).

(n) Notwithstanding anything in this Agreement to the contrary, any Lender may,
at any time, assign all or a portion of its Term Loans to the Borrower on a
non-pro rata basis (provided, however, that each assignment shall be of a
uniform, and not varying, percentage of all rights and obligations under and in
respect of any applicable Term Loan and any related Term Loan Commitments)
pursuant to one or more modified Dutch auctions (provided that, (A) notice of
each such auction shall be made to all Lenders and (B) each such auction shall
be conducted pursuant to such procedures which are consistent with this
Section 9.04 and otherwise as the auction manager (which auction manager shall
be the Administrative Agent in such other capacity or any other financial
institution or advisor agreed by the Borrower and the Administrative Agent to
act as an arranger in connection with any such auction) may establish and
otherwise reasonably acceptable to the Borrower, the Administrative Agent and
such auction manager) open to all Lenders on a pro rata basis, subject to the
following limitations:

(i) the Borrower shall represent and warrant as of the date of any such
assignment, that neither it nor any of its respective directors or officers has
any MNPI that has not been disclosed to the Lenders generally (other than
because such Lenders do not wish to receive MNPI) prior to such date to the
extent such information could reasonably be expected to have a material effect
upon, or otherwise be material, to such Lender’s decision to assign Term Loans
to the Borrower;

(ii) immediately upon the effectiveness of such assignment of Term Loans from a
Lender to the Borrower, such Term Loans and all rights and obligations as a
Lender related thereto shall, for all purposes under this Agreement, the other
Loan Documents and otherwise, be deemed to be irrevocably prepaid, terminated,
extinguished, cancelled and of no further force and effect and the Borrower
shall neither obtain nor have any rights as a Lender hereunder or under the
other Loan Documents by virtue of such assignment;

(iii) the Borrower shall not use the proceeds of any loans under the Revolving
Credit Facility to fund any such assignment; and

(iv) no Default or Event of Default shall have occurred and be continuing.

SECTION 9.05. Expenses; Indemnity.

(a) The Borrower agrees to pay (i) all reasonable out-of-pocket expenses (but
limited, as to legal fees and expenses, to those of Milbank, Tweed, Hadley &
McCloy LLP, counsel for the Agents and Arrangers taken as a whole, and, if
reasonably necessary, of one local counsel in each material jurisdiction (and,
in the case of an actual or perceived conflict of interest where any of the
Agents or Arrangers affected by such conflict retains its own counsel, of
another firm of counsel for such affected party and any similarly situated
parties taken as a whole)) incurred by the Agents and Arrangers, in connection
with the syndication of the Term Loan Facility and the preparation, negotiation
and administration of this Agreement and the other Loan Documents or in
connection with any amendments, supplements, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) and (ii) all documented out-of-pocket
expenses (but limited, as to legal fees and expenses, to one counsel for all
such Persons taken as a whole, and, if reasonably necessary, of one local
counsel in each material jurisdiction (and, in the case of an actual or

 

-122-



--------------------------------------------------------------------------------

perceived conflict of interest where any of the Agents, the Arrangers or the
Lenders affected by such conflict retains its own counsel, of another firm of
counsel for such affected party and any similarly situated parties taken as a
whole)) incurred by the Agents, the Arrangers or any Lender in connection with
the enforcement or protection of its rights or remedies in connection with this
Agreement and the other Loan Documents or in connection with the Term Loans made
hereunder.

(b) The Borrower agrees to indemnify each Arranger, the Administrative Agent,
the Collateral Agent, each Lender and each of the foregoing Persons’ Affiliates
and their respective Related Parties and their respective successors and assigns
(each such Person being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, any and all costs, expenses (including reasonable
fees, out-of-pocket disbursements and other charges of one counsel to the
Indemnitees, taken as a whole, and one local counsel to the Indemnitees taken as
a whole in each material jurisdiction; provided that if (i) one or more
Indemnitees shall have reasonably concluded that there may be legal defenses
available to it that are different from or in addition to those available to one
or more other Indemnitees or (ii) the representation of the Indemnitees (or any
portion thereof) by the same counsel would be inappropriate due to actual or
potential differing interests between them, then such expenses shall include the
reasonable fees, out-of-pocket disbursements and other charges of one separate
counsel to such Indemnitees, taken as a whole, in each relevant jurisdiction),
and liabilities of such Indemnitee arising out of or in connection with (w) the
execution and/or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby (including the
syndication of the Term Loan Facility), (x) the use of the proceeds of the Term
Loans, (y) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party or by the Borrower, any other Loan Party or any of their respective
Affiliates or equityholders), or (z) any actual or alleged presence or Release
of Hazardous Materials on any property currently or formerly owned or operated
by Holdings, the Borrower or any of their respective subsidiaries, or any
liability under Environmental Laws related in any way to Holdings, the Borrower
or their respective subsidiaries; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such costs, expenses or
liabilities (x) resulted from the gross negligence, bad faith, fraud or willful
misconduct of such Indemnitee (or its Affiliates and the respective directors,
officers, employees and agents of such Indemnitee and such Indemnitee’s
Affiliates) (each, a “related party” of such Indemnitee) or material breach of
its (or any of its related parties’) obligations hereunder or under any of the
other Loan Documents or in connection with any transaction contemplated hereby
or thereby (in each case as determined by a court of competent jurisdiction in a
final and non-appealable judgment) or (y) relate to the presence or Release of
Hazardous Materials that first occur at any property owned by Holdings or the
Borrower after such property is transferred to any Indemnitee, any of its
related parties or any of their respective successors or assigns by foreclosure,
deed-in-lieu of foreclosure or similar transfer. The Borrower shall have no
obligation to reimburse any Indemnitee for fees and expenses unless such
Indemnitee provides the Borrower with an undertaking in which such Indemnitee
agrees to refund and return any and all amounts paid by the Borrower to such
Indemnitee to the extent any of the foregoing items in clauses (x) and
(y) occurs. Notwithstanding the foregoing, this Section 9.05 shall not apply to
Tax matters, which shall be governed exclusively by Section 2.20.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Arrangers, the Administrative Agent or any other Indemnitee related
thereto under paragraph (a) or (b) of this Section 9.05 (and without limiting
its obligation to do so), each Lender severally agrees to pay to the Arrangers,
such Indemnitee and the Administrative Agent, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Arrangers, the Agents or such
Indemnitee in its capacity as such. For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon its share of the sum of outstanding Term
Loans and unused Term Loan Commitments at the time.

 

-123-



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim from (i) the use by others of
information or other materials obtained through electronic, telecommunications
or other information transmission systems, except to the extent such damages
have resulted from the willful misconduct, bad faith, fraud or gross negligence
of such party of any of its Affiliates or the respective directors, officers,
employees and agents of such party and such party’s Affiliates and (ii) on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Term Loan or the use of the proceeds thereof.

(e) The provisions of this Section 9.05 shall survive the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Term Loans, the expiration of the Term Loan Commitments,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent or any Lender. All amounts due under
this Section 9.05 shall be payable within 30 days after receipt of an invoice
relating thereto setting forth such amounts in reasonable detail.

SECTION 9.06. Right of Setoff; Payments Set Aside.

(a) If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, except to the extent
prohibited by law, without prior notice to the Borrower or any other Loan Party,
any such notice being waived by the Borrower (on its own behalf and on behalf of
each Loan Party and its subsidiaries) to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender to or for the credit or the
account of the Borrower against any of and all the obligations of the Borrower
now or hereafter existing under this Agreement and other Loan Documents held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or such other Loan Document and although such
obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of
Section 2.21(b) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (ii) the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application.

(b) To the extent that any payment by or on behalf of the Borrower is made to
any Agent or any Lender, or any Agent or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its

 

-124-



--------------------------------------------------------------------------------

discretion) to be repaid to a trustee, receiver or any other party, then (i) to
the extent of such recovery the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred, and (ii) each
Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share of any amount so recovered from or repaid by any Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, the Collateral Agent or any
Lender in exercising any power or right hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Collateral Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by the
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by clause (b) below, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.

(b) Subject to Sections 2.22, 2.23 and 2.24 and clause (d) below, and except for
those actions expressly permitted to be taken by the Agents, neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Required Lenders and the Loan Parties that are party
thereto and are affected by such waiver, amendment or modification and
acknowledged by the Administrative Agent; provided, however, that no such
agreement shall (i) reduce the principal amount of, or extend or waive any
scheduled amortization payment or the final scheduled maturity of or date for
the payment of any interest on, any Term Loan, forgive any such payment or any
part thereof, or decrease the rate of interest on any Term Loan, without the
prior written consent of each Lender directly and adversely affected thereby (it
being understood that any change to the component definitions of “Total Net
Leverage Ratio” or “Senior Secured Net Leverage Ratio” affecting the
determination of interest (including, without limitation, pursuant to the
definition of “Applicable Percentage”) and the waiver of any Default, Event of
Default or default interest shall only require the consent of the Borrower and
the Required Lenders), (ii) increase or extend the Term Loan Commitment without
the prior written consent of such Lender, (iii) amend or modify the provisions
of Section 2.17, the provisions of Section 2.18, the provisions of
Section 9.04(j) (it being understood that any change to Section 6.04 shall only
require approval of the Required Lenders) or the provisions of this
Section (except as set forth below) or release all or substantially all of the
value of the guarantees provided by the Guarantors or all or substantially all
of the Collateral (except as permitted under Section 6.04 and the Guarantee and
Collateral Agreement), without the prior written consent of each Lender,
(iv) waive or amend this Section 9.08(b), or (v) amend or modify the provisions
of Section 9.04 or the definition or “Eligible Assignee” in any manner that
limits or

 

-125-



--------------------------------------------------------------------------------

restricts the ability of any Lender to assign its interests hereunder without
the prior written consent of such Lender, (vi) reduce the percentage contained
in the definition of the term “Required Lenders” without the prior written
consent of each Lender (it being understood that with the consent of the
Required Lenders, additional term loans pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the Term Loan Commitments and Term Loans on the date hereof and this
Section 9.08 may be amended to reflect such term loans); provided, further, that
(w) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or the Collateral Agent, hereunder or under
any other Loan Document without the prior written consent of the Administrative
Agent, or the Collateral Agent, as the case may be, and (x) Section 9.04(i) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Term Loans are being funded by an SPC
at the time of such amendment, waiver or other modification.

(c) Notwithstanding the foregoing, in addition to any term loans and related
Incremental Amendments effectuated without the consent of Lenders in accordance
with Section 2.22 and any term loans and related Refinancing Amendments
effectuated without the consent of Lenders in accordance with Section 2.24, this
Agreement (including this Section 9.08 and Section 2.17) may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit the term loans from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the accrued interest and Administration Fees in respect
thereof, (ii) to include appropriately the Lenders holding such term loan
facilities in any determination of the Required Lenders and other definitions
related to such new term loan facilities and (iii) to provide customary class
protection for any additional term loan facilities.

(d) Notwithstanding anything to the contrary in Section 9.08(b), the
Administrative Agent and the Borrower may amend any Loan Document (1) to correct
administrative errors or omissions, or to effect administrative changes that are
not adverse to any Lender, (2) to make modifications contemplated by
Section 2.22, Section 2.23 or Section 2.24 pursuant to an Incremental Amendment,
an Extension Amendment or a Refinancing Amendment, respectively, (3) to correct,
amend, cure any ambiguity, inconsistency, defect or correct any typographical
error or other manifest error in this Agreement or any other Loan Document,
(4) to comply with applicable local law or advice of local counsel in respect of
a Security Document or (5) to cause a Security Document to be consistent with
this Agreement and other Loan Documents. Notwithstanding anything to the
contrary contained herein, such amendments shall become effective without any
further consent of any other party to such Loan Document

(e) Each waiver, amendment, modification, supplement or consent made or given
pursuant to this Section 9.08 shall be effective only in the specific instance
and for the specific purpose for which given, and such waiver, amendment,
modification or supplement shall apply equally to each of the Lenders and shall
be binding on the Loan Parties, the Lenders, the Agents and all future holders
of the Term Loans and Term Loan Commitments.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Term Loan, together
with all fees, charges and other amounts which are treated as interest on such
Term Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Term Loan in accordance
with applicable law, the rate of interest payable in respect of such Term Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the

 

-126-



--------------------------------------------------------------------------------

Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Term Loan but were not payable as a result of
the operation of this Section 9.09 shall be cumulated and the interest and
Charges payable to such Lender in respect of other Term Loans or periods shall
be increased (but not above the Maximum Rate therefor) until such cumulated
amount shall have been received by such Lender.

SECTION 9.10. Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Except to the extent otherwise specified therein, any other
previous agreement among the parties with respect to the subject matter hereof
is superseded by this Agreement and the other Loan Documents. Nothing in this
Agreement or in the other Loan Documents, expressed or implied, is intended to
confer upon any Person (other than the parties hereto and thereto, their
respective successors and assigns permitted hereunder and, to the extent
expressly contemplated hereby, the Indemnitees, the Arrangers, the Related
Parties of each of the Administrative Agent, the Collateral Agent and the
Lenders) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO IT THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

-127-



--------------------------------------------------------------------------------

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process.

(a) The Borrower hereby irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or tort or otherwise, against any
Agent, any Lender or any of their respective Related Parties in any way relating
to this Agreement or any other Loan Document (except as otherwise expressly
stated therein) or the transactions relating hereto or thereto, in any forum
other than any New York State court or Federal court of the United States of
America sitting in the borough of Manhattan in New York City, and any appellate
court from any thereof, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against the Borrower, Holdings or their respective properties in the
courts of any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(d) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in dollars, into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. on the Business Day preceding that on which final judgment is given,
for the purchase of dollars for delivery two Business Days thereafter. The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than dollars, be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase dollars with the Judgment Currency. If the amount of
dollars so purchased is less than the sum originally due to the Administrative
Agent in dollars, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.

 

-128-



--------------------------------------------------------------------------------

SECTION 9.16. Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Arrangers and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ Related Parties (other than Excluded Parties (as
defined below)) (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential) in connection with the
transactions contemplated or permitted hereby, (b) to the extent requested by
any Governmental Authority having jurisdiction over such Person (including any
Governmental Authority regulating any Lender or its Affiliates), (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process (provided, that the Administrative Agent, the Collateral Agent,
such Arranger or such Lender that discloses any Information pursuant to this
clause (c) shall provide the Borrower with prompt notice of such disclosure to
the extent permitted by applicable law), (d) to the extent reasonably necessary
in connection with the exercise of any remedies hereunder or under the other
Loan Documents or any suit, action or proceeding relating to the enforcement of
its rights hereunder or thereunder, (e) subject to an agreement containing
provisions at least as restrictive as those of this Section 9.16 (or as
otherwise may be acceptable to the Borrower), to (i) any actual or prospective
assignee of or participant in any of its rights or obligations under this
Agreement and the other Loan Documents or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower, any subsidiary or any Affiliate thereof or any of their respective
obligations, (f) with the written consent of the Borrower, (g) to any rating
agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to the Loan Parties received by it from such
Person), (h) to the extent such Information becomes (x) publicly available other
than as a result of a breach of this Section 9.16, or (y) available to the
Agent, any Lender or any of their Affiliates on a non-confidential basis from a
source other than the Borrower, (i) on a confidential basis to the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the facilities or (j) to market data collectors,
similar service providers to the lending industry and service providers to the
Agents in connection with the administration and management of the Loan
Documents; provided that, no such disclosure shall be made by the Administrative
Agent, the Collateral Agent, any Arranger or any Lender to any of its affiliates
that are engaged as principals primarily in private equity or venture capital
(the “Excluded Parties”). For the purposes of this Section 9.16, “Information”
shall mean all information received from the Borrower or Holdings and related to
the Borrower or its business, other than any such information that is publicly
available to the Administrative Agent, the Collateral Agent, any Arranger or any
Lender, other than by reason of disclosure by Administrative Agent, the
Collateral Agent, any Arranger or any Lender in breach of this Section 9.16.

SECTION 9.17. Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

-129-



--------------------------------------------------------------------------------

SECTION 9.18. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agents and Arrangers are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Agents and Arrangers on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each Agent and
each Arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither any Agent nor any Arranger
has any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Agents and Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither any Agent nor any Arranger has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Agents and Arrangers with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

SECTION 9.19. Release of Collateral. The Lenders irrevocably authorize the
Agents (and the Agents agree):

(a) to release any Lien on any property granted to or held by the Collateral
Agent or the Administrative Agent under any Loan Document (w) upon the
Termination Date (and, concurrently therewith, to release all the Loan Parties
from their obligations under the Loan Documents (other than those that
specifically survive the Termination Date)), (x) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document to any Person other than a Loan Party, (y) subject to
Section 9.08, if approved, authorized or ratified in writing by the Required
Lenders, or (z) owned by a Subsidiary Guarantor upon release of such Guarantor
from its obligations under its Guaranty pursuant to clause (c) below;

(b) at the request of the Borrower, to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by clauses (f), (h) and
(t) of the definition of Permitted Liens; and

(c) to release any Subsidiary Guarantor from its obligations under any Loan
Document to which it is a party if such Person ceases to be a subsidiary as a
result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of the Senior Notes, any Junior Financing and any Refinancing
Indebtedness in respect thereof unless and until such Guarantor is (or is being
simultaneously) released from its guarantee with respect to the Senior Notes,
such Junior Financing and any Refinancing Indebtedness in respect thereof.

Upon request by any Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release its interest in particular types or
items of property, or to release any Subsidiary Guarantor from its obligations
under the Loan Documents pursuant to this Section 9.19. In each case as
specified in this Section 9.19, the relevant Agent will, at the Borrower’s
expense, execute

 

-130-



--------------------------------------------------------------------------------

and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Loan Documents, or to release
such Loan Party from its obligations under the Loan Documents, in each case, in
accordance with the terms of the Loan Documents and this Section 9.19.

SECTION 9.20. USA PATRIOT Act Notice. Each Lender and each Agent (for itself and
not on behalf of any Lender) hereby notifies the Loan Parties that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of the Loan Parties and other information that will allow
such Lender or such Agent, as applicable, to identify the Loan Parties in
accordance with the USA PATRIOT Act.

SECTION 9.21. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or any Hedging Obligation (including the exercise of any right of
setoff, rights on account of any banker’s lien or similar claim or other rights
of self-help), or institute any actions or proceedings, or otherwise commence
any remedial procedures, with respect to any Collateral or any other property of
any such Loan Party, without the prior written consent of the Administrative
Agent. The provision of this Section 9.21 are for the sole benefit of the
Lenders and shall not afford any right to, or constitute a defense available to,
any Loan Party.

[Signatures follow.]

 

-131-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CDW LLC By: /s/ Robert J. Welyki Name: Robert J. Welyki

Title: Vice President, Treasurer and Assistant

Secretary

Term Loan Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent, as

Collateral Agent and as a Lender

By: /s/ Ritam Bhalla

Name: Ritam Bhalla

Title: Director

Term Loan Agreement



--------------------------------------------------------------------------------

Schedule 1.01(a)

To Term Loan Agreement

Subsidiary Guarantors

 

Legal Name

   Type of
Entity    Registered
Organization
(Yes/No)    State
Organizational
Number      Federal
Taxpayer
Identification
Number      Jurisdiction
of
Organization

CDW Direct,

LLC

   limited


liability

company

   Yes      00907413         36-4530079       Illinois

CDW

Government

LLC

   limited


liability

company

   Yes      02909235         36-4230110       Illinois

CDW

Technologies, Inc.

   corporation    Yes      B055883         39-1768725       Wisconsin

CDW

Logistics, Inc.

   corporation    Yes      62789581         38-3679518       Illinois

 

1.01 (a) - 1



--------------------------------------------------------------------------------

Schedule 1.01(b)

To Term Loan Agreement

Disqualified Institutions1

ABT Electronics

Acer

Best Buy

Buy.com, Inc.

Champion Solutions Group

CircuitCity.com

Cisco Systems, Inc.

CompuCom Systems, Inc.

Compugen

CompUSA.com

Dell Inc.

Dimension Data

EMC Corporation

En Pointe Technologies, Inc.

Forsythe Technology, Inc.

Hewlett-Packard Company

Ingram Micro

Integrated Solutions Systems

International Business Machines Corporation

Insight Enterprises, Inc.

Lenovo

Logicalis

Mainline Information Systems

McAfee, Inc.

Microsoft Corporation

MSI Systems Integrators

Newegg Inc.

NETech

Office Depot, Inc.

OfficeMax

PC Connection, Inc.

PC Mall, Inc.

Pomeroy IT Solutions, Inc.

Presidio

Rackspace

Sayers

Softchoice Corporation

Software House International, Inc.

Staples, Inc.

Synnex Corporation

Systemax Inc.

Tech Data Corporation

Tech Depot

TigerDirect, Inc.

Unicom/GTSI

VMware, Inc.

World Wide Technology, Inc.

Zones, Inc.

 

1 

As of the Closing Date, subject to updating in accordance with the Term Loan
Agreement.

 

1.01 (b) - 1



--------------------------------------------------------------------------------

Schedule 1.01(c)

To Term Loan Agreement

Immaterial Subsidiaries

None.

 

1.01 (c) - 1



--------------------------------------------------------------------------------

Schedule 1.01(d)

To Term Loan Agreement

Existing Investments

None.

 

1.01 (d) - 1



--------------------------------------------------------------------------------

Schedule 1.01(e)

To Term Loan Agreement

Existing RP Available Amount

$250,000,000

 

1.01 (e) - 1



--------------------------------------------------------------------------------

Schedule 3.08

To Term Loan Agreement

Subsidiaries

 

Subsidiary

   Jurisdiction
of
Organization    Direct Parent Company    Parent
Company
Percentage of
Ownership   Subsidiary
Guarantor

CDW Direct, LLC

   Illinois    CDW LLC    100%   Yes

CDW Government LLC

   Illinois    CDW LLC    100%   Yes

CDW Technologies, Inc.

   Wisconsin    CDW LLC    100%   Yes

CDW Logistics, Inc.

   Illinois    CDW LLC    100%   Yes

CDW Canada Inc.

   New


Brunswick

   CDW LLC    100%   No

 

3.08 - 1



--------------------------------------------------------------------------------

Schedule 3.09

To Term Loan Agreement

Litigation

None.

 

3.09 - 1



--------------------------------------------------------------------------------

Schedule 3.15

To Term Loan Agreement

Environmental Matters

None.

 

3.15 - 1



--------------------------------------------------------------------------------

Schedule 3.17(a)

To Term Loan Agreements

Owned Real Property

 

Loan Party or

Restricted Subsidiary

  

Address

   County    State

CDW LLC

  

200 North Milwaukee

Avenue (includes Day

Care/Fitness Facility at

165 Lakeview Parkway

Vernon Hills, IL 60061

   Lake    Illinois

CDW Logistics, Inc.

  

3201 East Alexander Road

North Las Vegas, NV

89030

   Clark    Nevada

 

3.17(a) - 1



--------------------------------------------------------------------------------

Schedule 3.17(b)

To Term Loan Agreement

Leased Real Property

 

Loan Party or

Restricted Subsidiary

  

Address

   County      State  

CDW LLC

  

120 South Riverside Plaza

Chicago, IL 60606

     Cook         Illinois   

CDW LLC

  

26125 North Riverwoods

Boulevard

Mettawa, IL 60045

     Lake         Illinois   

 

3.17(b) - 1



--------------------------------------------------------------------------------

Schedule 3.18

To Term Loan Agreement

Labor Matters

None.

 

3.18 - 1



--------------------------------------------------------------------------------

Schedule 3.20

To Term Loan Agreement

Intellectual Property Exceptions

None.

 

3.20-1



--------------------------------------------------------------------------------

Schedule 6.01

To Term Loan Agreement

Existing Indebtedness

1. Existing Long-Term Debt (2)

 

Issuer / Borrower

  

Description

   Principal Amount      Maturity  

CDW LLC

   Revolving Loan Credit (1)    $ 0.00         6/24/16   

CDW LLC

   Term Loan - Extended    $ 890,755,338.46         7/15/17   

CDW LLC

   Term Loan – Non-extended    $ 408,744,661.54         10/10/14   

CDW LLC and CDW Finance Corporation

  

12.535% Senior

Subordinated Notes

   $ 571,500,000.00         10/12/17   

CDW LLC and CDW Finance Corporation

   8.0% Senior Secured Notes    $ 500,000,000.00         12/15/18   

CDW LLC and CDW Finance Corporation

   8.5% Senior Notes    $ 1,305,000,000.00         4/1/19   

Notes:

(1) 

As of April 29, 2013, unless otherwise noted.

(2) 

The Revolving Loan Credit is a $900.0 million senior secured asset-based
revolving credit facility with a $400.0 million floorplan sub-facility (the
Revolving Credit Agreement). The facility is available for borrowings, issuance
of letters of credit and floorplan financing for certain vendor products. As of
April 25, 2013, there were no outstanding borrowings under the Revolving Loan
Credit.

2. Existing Letters of Credit

Applicant: CDW Government LLC

Issuer: JPMorgan Chase Bank, N.A.

Letter of Credit Number: TPTS-733254

Credit Amount: $500,000.00

Beneficiary: Safeco Insurance Company of America

Expiration Date: 05/30/13

Purpose: Collateral support for Payment and Performance Bonds

Issuing Bank Contact: Mabelyn Retana

Standby LC Unit-Operations Manager

10420 Highland Manor Drive

Tampa, FL 33610

t: 813-432-6331

e: mabelyn.y.retana@jpmchase.com

Applicant: CDW Corporation

Issuer: JPMorgan Chase Bank, N.A.

Letter of Credit Number: TPTS-762011

Credit Amount: $150,000.00

Beneficiary: The Travelers Indemnity Company

Expiration: 10/01/13

Purpose: Collateral support for CDW workers compensation program

Issuing Bank Contact: Mabelyn Retana

Standby LC Unit-Operations Manager

10420 Highland Manor Drive

 

6.01-1



--------------------------------------------------------------------------------

Tampa, FL 33610

t: 813-432-6331

e: mabelyn.y.retana@jpmchase.com

Applicant: CDW LLC

Issuer: JPMorgan Chase Bank, N.A.

Letter of Credit Number: TPTS-393842

Credit Amount: $1,050,000.00

Beneficiary: The Travelers Indemnity Company

Expiration: 11/01/13

Purpose: Collateral support for CDW workers compensation program

Issuing Bank Contact: Mabelyn Retana

Standby LC Unit-Operations Manager

10420 Highland Manor Drive

Tampa, FL 33610

t: 813-432-6331

e: mabelyn.y.retana@jpmchase.com

 

3. Existing Intercompany Debt

None.

 

6.01-2



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

1. All exceptions and other matters set forth in Chicago Title Insurance Company
Owner’s Title Insurance Policy No. 1409 000725041 VH, dated August 9, 2006 in
favor of CDW Corporation, an Illinois corporation. (applies to Vernon Hills, IL
owned real property)

2. All exceptions and other matters set forth in Chicago Title Insurance Company
Owner’s Title Insurance Policy No. 06902969 AO, dated December 22, 2006 in favor
of CDW Logistics, Inc., an Illinois corporation. (applies to North Las Vegas, NV
owned real property)

3. The following financing statements:

CDW CORPORATION CDW CORPORATION

 

JURISDICTION

  

FILING

TYPE AND
SEARCHED

THRU

  

FILE
NUMBER

& DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, DE   

UCC

4/9/13

  

2007 3849600

10/12/07

  

CDW Corporation

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

Lehman Commercial Paper Inc., as Collateral Agent

745 Seventh Avenue, 5th Floor

New York, NY 10019

  

All assets.

LAPSED

Needed to be continued in 2012

   ASSIGN   

2009 1034211

4/1/09

     

Morgan Stanley

1 Pierrepont Plaza, 7th Floor

Brooklyn, NY 11201

   Assignment to #2007 3849600, changing Secured Party info.    AMEND   

2009 1149324

4/9/09

      Morgan Stanley & Co. Incorporated, as Collateral Agent    Amendment to
#2007 3849600, changing Secured Party name.

UCC-UCC AMEND- Amendment ASSIGN- Assignment CONT- Continuation TERM- Termination
FTL-Federal Tax Lien STL- State Tax Lien LOCAL JUDG- Local

Judgment FED JUDG- Federal Judgment

 

6.02-1



--------------------------------------------------------------------------------

JURISDICTION

  

FILING

TYPE AND
SEARCHED

THRU

  

FILE NUMBER

& DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, DE   

UCC

4/9/13

  

2007 3849618

10/12/07

  

VH Holdings, Inc.

Three First National Plaza,

Suite 3800

Chicago, IL 60602

  

Lehman Commercial Paper Inc., as Collateral Agent

745 Seventh Avenue, 5th Floor

New York, NY 10019

  

All assets.

LAPSED

Needed to be continued in 2012

   ASSIGN   

2009 1034302

4/1/09

     

Morgan Stanley

1 Pierrepont Plaza, 7th Floor

Brooklyn, NY 11201

   Assignment to #2007 3849618, changing Secured Party info.    AMEND   

2009 1149357

4/9/09

     

Morgan Stanley & Co.

Incorporated, as Collateral Agent

   Amendment to #2007 3849618, changing Secured Party name.    AMEND   

2010 4415844

12/14/10

  

CDW Corporation

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

      Amendment to #2007 3849618, changing Debtor info. Secretary of State, DE
  

UCC

4/9/13

  

2008 0105559

1/9/08

  

CDW Corporation

200 North Milwaukee Ave.

Vernon Hills, IL 60061

  

De Lage Landen Financial Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

  

Equipment.

LAPSED

Needed to be continued by Jan 2013

Secretary of State, DE   

UCC

4/9/13

  

2008 0105609

1/9/08

  

CDW Corporation

200 North Milwaukee Ave.

Vernon Hills, IL 60061

  

De Lage Landen Financial Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

  

Equipment.

LAPSED

Needed to be continued by Jan 2013

Secretary of State, DE   

UCC

4/9/13

  

2008 0105641

1/9/08

  

CDW Corporation

200 North Milwaukee Ave.

Vernon Hills, IL 60061

  

De Lage Landen Financial Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

  

Equipment.

LAPSED

Needed to be continued by Jan 2013

Secretary of State, DE   

UCC

4/9/13

  

2008 0105690

1/9/08

  

CDW Corporation

200 North Milwaukee Ave.

Vernon Hills, IL 60061

  

De Lage Landen Financial Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

  

Equipment.

LAPSED

Needed to be continued by Jan 2013

 

UCC-UCC AMEND- Amendment ASSIGN- Assignment CONT- Continuation TERM- Termination
FTL-Federal Tax Lien STL- State Tax Lien LOCAL JUDG- Local

Judgment FED JUDG- Federal Judgment

6.02-2



--------------------------------------------------------------------------------

JURISDICTION

  

FILING

TYPE AND
SEARCHED

THRU

  

FILE NUMBER

& DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, DE   

UCC

4/9/13

  

2011 2441932

6/24/11

  

CDW Corporation

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

JPMorgan Chase Bank, N.A., as Administrative Agent

4 New York Plaza, Floor 4

New York, NY 10004

   All assets. Secretary of State, DE   

UCC

4/9/13

  

2012 1338351

4/6/12

  

CDW Corporation

3201 E Alexander Rd

North Las Vegas, NV 89030

  

Wells Fargo Bank, N.A.

300 Tri-State International Ste 400

Lincolnshire, IL 60069

   Equipment. Secretary of State, DE   

UCC

4/9/13

  

2012 4367183

11/13/12

  

CDW Corporation

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

Morgan Stanley & Co. Incorporated, as Collateral Agent

1585 Broadway

New York, NY 10036

   All assets. Secretary of State, DE   

FTL

4/9/13

      CDW Corporation       CLEAR. Secretary of State, IL   

UCC

4/11/13

  

14876510

12/24/09

  

CDW Corporation

200 N. Milwaukee Ave

Vernon Hills, IL 60061

  

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

   Leased equipment. Secretary of State, IL   

UCC

4/11/13

  

14895264

12/31/09

  

CDW Corporation

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

Morgan Stanley & Co. Incorporated, as Collateral Agent

1 Pierrepont Plaza, 7th Floor

Brooklyn, NY 11201

   All assets. Secretary of State, IL   

UCC

4/11/13

  

14895272

12/31/09

  

CDWC LLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

Morgan Stanley & Co. Incorporated, as Collateral Agent

1 Pierrepont Plaza, 7th Floor

Brooklyn, NY 11201

   All assets.    AMEND   

9021837

1/8/10

   CDW LLC      

Amendment to #14895272, changing

Debtor name.

 

UCC-UCC AMEND- Amendment ASSIGN- Assignment CONT- Continuation TERM- Termination
FTL-Federal Tax Lien STL- State Tax Lien LOCAL JUDG- Local

Judgment FED JUDG- Federal Judgment

6.02-3



--------------------------------------------------------------------------------

JURISDICTION

  

FILING

TYPE AND
SEARCHED

THRU

  

FILE NUMBER

& DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL   

UCC

4/11/13

  

14967141

1/27/10

  

CDW Corporation

3201 E Alexander Rd

N Las Vegas, NV 89030

  

Wells Fargo Bank, N.A.

300 Tri-State International Ste 400

Lincolnshire, IL 60069

   Equipment. Secretary of State, IL   

UCC

4/11/13

  

14978410

1/29/10

  

CDW Corporation

200 N. Milwaukee Ave

Vernon Hills, IL 60061

  

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

   Leased equipment. Secretary of State, IL   

UCC

4/11/13

  

15024356

2/18/10

  

CDW LLC

200 N. Milwaukee Ave

Vernon Hills, IL 60061

  

De Lage Landen Financial Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

   Equipment. Secretary of State, IL   

UCC

4/11/13

  

15024801

2/18/10

  

CDW LLC

200 N. Milwaukee Ave

Vernon Hills, IL 60061

  

De Lage Landen Financial Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

   Equipment. Secretary of State, IL   

UCC

4/11/13

  

15025026

2/18/10

  

CDW LLC

200 N. Milwaukee Ave

Vernon Hills, IL 60061

  

De Lage Landen Financial Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

   Equipment. Secretary of State, IL   

UCC

4/11/13

  

15025050

2/18/10

  

CDW LLC

200 N. Milwaukee Ave

Vernon Hills, IL 60061

  

De Lage Landen Financial Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

   Equipment. Secretary of State, IL   

UCC

4/11/13

  

16388254

6/27/11

  

CDW LLC

200 N. Milwaukee Ave

Vernon Hills, IL 60061

  

JPMorgan Chase Bank, N.A., as Administrative Agent

4 New York Plaza, Floor 4

New York, NY 10004

   All assets. Secretary of State, IL   

UCC

4/11/13

  

16715875

10/26/11

  

CDW LLC

200 N. Milwaukee Ave

Vernon Hills, IL 60061

  

United Rentals Northwest, Inc.

225 South Fairbank Street

Addison, IL 60101

   Equipment. Secretary of State, IL   

FTL

4/11/13

      CDW Corporation       CLEAR.

 

UCC-UCC AMEND- Amendment ASSIGN- Assignment CONT- Continuation TERM- Termination
FTL-Federal Tax Lien STL- State Tax Lien LOCAL JUDG- Local

Judgment FED JUDG- Federal Judgment

6.02-4



--------------------------------------------------------------------------------

JURISDICTION

  

FILING

TYPE AND
SEARCHED

THRU

  

FILE NUMBER

& DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Lake County, IL   

UCC

4/12/13

  

6281072

12/13/07

  

CDW Corporation

200 North Milwaukee Avenue

Vernon Hills, IL 60061

  

Lehman Commercial Paper Inc., as Collateral Agent

745 Seventh Avenue, 5th Floor

New York, NY 10019

  

All assets and property described in Schedule A.

LAPSED

Needed to be continued by Dec 2012

   ASSIGN   

6459134

4/9/09

     

Morgan Stanly & Co. Incorporated, as collateral agent

1 Pierrepont Plaza

7th Floor

Attn: Meredith Kaye

Brooklyn, NY 11201

   Assignment of #6281072, changing Secured Party information. U.S. Northern
District Court, IL   

LIT

4/18/13

  

1:11-cv-09086

12/22/11

   CDW Corporation    Carey M. Stein    Demand $75,000—Employment
Discrimination. Open case.

 

UCC-UCC AMEND- Amendment ASSIGN- Assignment CONT- Continuation TERM- Termination
FTL-Federal Tax Lien STL- State Tax Lien LOCAL JUDG- Local

Judgment FED JUDG- Federal Judgment

6.02-5



--------------------------------------------------------------------------------

CDW DIRECT, LLC

 

JURISDICTION

  

FILING

TYPE AND
SEARCHED
THRU

  

FILE NUMBER

& DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL   

UCC

4/11/13

  

9354107

12/15/04

  

CDW Direct, LLC

200 N Milwaukee Avenue

Vernon Hills, IL 60061

  

Citibank, N.A.

388 Greenwich Street

New York, NY 10013

   Accounts receivable.    TERM   

01638449

10/10/07

         Termination of #9354107, by CDW Direct, LLC    TERM   

1643609

11/30/07

         Termination of #9354107, by CDW Direct, LLC    CONT   

08992507

6/26/09

         Continuation of #9354107, by Citibank, N.A. Secretary of State, IL   

UCC

4/11/13

  

16388262

6/27/11

  

CDW Direct, LLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

JPMorgan Chase Bank, N.A.,

as Administrative Agent

4 New York Plaza, Floor 4

New York, NY 10004

   All assets. Secretary of State, IL   

UCC

4/11/13

  

17543652

8/27/12

  

CDW Direct, LLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

SP III 909 Lake Carolyn Parkway, L.P.

515 S. Flower Street, Suite 3100

Los Angeles, CA 90071

   Debtor’s specific property, furniture, all trade, fixtures, inventory,
equipment, accounts receivables and contract rights, related to 909 Lake Carolyn
Parkway, Irving, Texas Secretary of State, IL   

UCC

4/11/13

  

17754688

11/13/12

  

CDW Direct, LLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

  

Morgan Stanley & Co. LLC,

as Collateral Agent

1585 Broadway

New York, NY 10036

   All assets.

 

UCC-UCC AMEND- Amendment ASSIGN- Assignment CONT- Continuation TERM- Termination
FTL-Federal Tax Lien STL- State Tax Lien LOCAL JUDG- Local

Judgment FED JUDG- Federal Judgment

6.02-6



--------------------------------------------------------------------------------

CDW GOVERNMENT LLC

 

JURISDICTION

  

FILING

TYPE AND
SEARCHED
THRU

  

FILE NUMBER

& DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL   

UCC

4/11/13

  

10961343

5/15/06

  

CDW Government, Inc.

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

Key Government Finance, Inc.

1000 South McCaslin Blvd.

Superior, CO 80027

 

Key Government Finance, Inc.

UCC Dept GVS

Superior, CO 80027

   Leased collateral. See for details.    CONT   

9100791

3/24/11

         Continuation of #10961343. Secretary of State, IL   

UCC

4/11/13

  

12277253

7/6/06

  

CDW Government, Inc.

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

Key Government Finance, Inc.

1000 S McCaslin Blvd.

GVS UCC Dept

Superior, CO 80027

   Leased collateral. See for details.    CONT   

09176262

4/25/12

        

Continuation of #12277253.

Verify continuation date

Secretary of State, IL   

UCC

4/11/13

  

12383282

8/9/07

  

CDW Government, Inc.

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

Key Government Finance, Inc.

1000 S McCaslin Blvd.

GVS UCC Dept

Superior, CO 80027

   Leased collateral. See for details.    CONT   

09179920

5/15/12

         Continuation of #12383282. Secretary of State, IL   

UCC

4/11/13

  

12831323

1/2/08

  

CDW Government, Inc.

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

Key Government Finance Inc.

1000 So. McCaslin Blvd.

Superior, CO 80027

   Equipment.

 

UCC-UCC AMEND- Amendment ASSIGN- Assignment CONT- Continuation TERM- Termination
FTL-Federal Tax Lien STL- State Tax Lien LOCAL JUDG- Local

Judgment FED JUDG- Federal Judgment

6.02-7



--------------------------------------------------------------------------------

JURISDICTION

  

FILING

TYPE AND
SEARCHED
THRU

  

FILE NUMBER

& DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

   AMEND   

09000811

8/25/09

         Amendment to #12831323, restating collateral.    CONT   

09203195

10/2/12

         Continuation of #12831323. Secretary of State, IL   

UCC

4/11/13

  

14269339

5/6/09

  

CDW Government, Inc.

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

Key Government Finance Inc.

1000 So. McCaslin Blvd.

Superior, CO 80027

   Equipment. Secretary of State, IL   

UCC

4/11/13

  

14270892

5/6/09

  

CDW Government, Inc.

200 N. Milwaukee Ave

Vernon Hills, IL 60061

  

Key Government Finance Inc.

1000 So. McCaslin Blvd.

Superior, CO 80027

   Leased equipment and software. Secretary of State, IL   

UCC

4/11/13

  

14278273

5/8/09

  

CDW Government, Inc.

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

Key Government Finance Inc.

1000 So. McCaslin Blvd.

Superior, CO 80027

   Leased equipment and software. Secretary of State, IL   

UCC

4/11/13

  

14316876

5/22/09

  

CDW Government, Inc.

13461 Sunrise Valley Drive Suite

Herndon, VA 20171

  

De Lage Landen Financial Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

   Right, title and interest in Schedule No. 1 of Contract dated 4/7/09.   
AMEND   

08989216

6/3/09

  

CDW Government, Inc.

13461 Sunrise Valley Drive Suite

Herndon, VA 20171

      Amendment to #14316876, changing Debtor info.    AMEND   

9005364

9/28/09

  

CDW Government, Inc.

13461 Sunrise Valley Drive Suite

Herndon, VA 20171

      Amendment to #14316876, changing Debtor info. Secretary of State, IL   

UCC

4/11/13

  

14625356

9/21/09

  

CDW Government, Inc.

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

Banc of America Leasing & Capital, LLC

555 California Street, 4th Floor

San Francisco, CA 94104

   Equipment, software and cash.

 

UCC-UCC AMEND- Amendment ASSIGN- Assignment CONT- Continuation TERM- Termination
FTL-Federal Tax Lien STL- State Tax Lien LOCAL JUDG- Local

Judgment FED JUDG- Federal Judgment

6.02-8



--------------------------------------------------------------------------------

JURISDICTION

  

FILING

TYPE AND
SEARCHED
THRU

  

FILE NUMBER

& DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL   

UCC

4/11/13

  

14645403

9/28/09

  

CDW Government, Inc.

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

Banc of America Leasing & Capital, LLC

555 California Street, 4th Floor

San Francisco, CA 94104

   Equipment, software and cash. Secretary of State, IL   

UCC

4/11/13

  

14724958

10/27/09

  

CDW Government, Inc.

13461 Sunrise Valley Drive Suite 350

Herndon, VA 20171

  

De Lage Landen Financial Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

   Right, title and interest in Schedule No. 1 of Contract dated 9/23/09.
Secretary of State, IL   

UCC

4/11/13

  

14729909

10/29/09

  

CDW Government, Inc.

13461 Sunrise Valley Drive Suite 350

Herndon, VA 20171

  

De Lage Landen Financial Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

   Right, title and interest in Schedule No. 1 of Contract dated 9/23/09.
Secretary of State, IL   

UCC

4/11/13

  

14895256

12/31/09

  

CDW Government, Inc.

200 N. Milwaukee Ave

Vernon Hills, IL 60061

  

Morgan Stanley & Co. Incorporated, as Collateral Agent

1 Pierrepont Plaza, 7th Floor

Brooklyn, NY 11201

   All assets.    AMEND   

9025399

1/28/10

         Amendment to #14895256, partial release of collateral.    AMEND   

9026891

2/4/10

         Amendment to #14895256, partial release of collateral.    AMEND   

9091237

1/31/11

         Amendment to #14895256, deletion of partial collateral.    AMEND   

9097698

3/7/11

         Amendment to #14895256, deletion of partial collateral.    AMEND   

9097699

3/7/11

         Amendment to #14895256, deletion of partial collateral.    AMEND   

9117469

6/24/11

         Amendment to #14895256, deletion of partial collateral.    AMEND   

9124070

8/2/11

         Amendment to #14895256, deletion of partial collateral.

 

UCC-UCC AMEND- Amendment ASSIGN- Assignment CONT- Continuation TERM- Termination
FTL-Federal Tax Lien STL- State Tax Lien LOCAL JUDG- Local

Judgment FED JUDG- Federal Judgment

6.02-9



--------------------------------------------------------------------------------

JURISDICTION

  

FILING

TYPE AND
SEARCHED
THRU

  

FILE NUMBER

& DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

   AMEND   

9126366

8/12/11

         Amendment to #14895256, deletion of partial collateral.    AMEND   

9129814

8/31/11

         Amendment to #14895256, deletion of partial collateral.    AMEND   

9156052

1/17/12

         Amendment to #14895256, deletion of partial collateral.    AMEND   

9170342

3/26/12

         Amendment to #14895256, deletion of partial collateral.    AMEND   

9170343

3/26/12

         Amendment to #14895256, deletion of partial collateral.    AMEND   

9173988

4/12/12

         Amendment to #14895256, deletion of partial collateral.    AMEND   

9180848

5/21/12

         Amendment to #14895256, deletion of partial collateral.    AMEND   

9191784

7/25/12

      Morgan Stanley & Co. LLC, as Collateral Agent    Amendment to #14895256,
changing Secured Party name.    AMEND   

9192566

7/31/12

         Amendment to #14895256, deletion of partial collateral.    AMEND   

9201065

9/20/12

         Amendment to #14895256, deletion of partial collateral.    AMEND   

9205686

10/17/12

         Amendment to #14895256, deletion of partial collateral.    AMEND   

9227554

2/25/13

         Amendment to #14895256, deletion of partial collateral.    AMEND   

9227557

2/25/13

         Amendment to #14895256, deletion of partial collateral.    AMEND   

9229681

3/6/13

         Amendment to #14895256, deletion of partial collateral. Secretary of
State, IL   

UCC

4/11/13

  

14895280

12/31/09

  

CDWG LLC

200 N. Milwaukee Ave

Vernon Hills, IL 60061

  

Morgan Stanley & Co. Incorporated, as Collateral Agent

1 Pierrepont Plaza, 7th Floor

Brooklyn, NY 11201

   All assets.

 

UCC-UCC AMEND- Amendment ASSIGN- Assignment CONT- Continuation TERM- Termination
FTL-Federal Tax Lien STL- State Tax Lien LOCAL JUDG- Local

Judgment FED JUDG- Federal Judgment

6.02-10



--------------------------------------------------------------------------------

JURISDICTION

  

FILING

TYPE AND
SEARCHED
THRU

  

FILE NUMBER

& DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

   AMEND   

9021838

1/8/10

   CDW Government LLC       Amendment to #14895280, changing Debtor name.   
AMEND   

9026889

2/4/10

         Amendment to #14895280, deletion of partial collateral.    AMEND   

9091235

1/31/11

         Amendment to #14895280, deletion of partial collateral.    AMEND   

9097700

3/7/11

         Amendment to #14895280, deletion of partial collateral.    AMEND   

9097701

3/7/11

         Amendment to #14895280, deletion of partial collateral.    AMEND   

9117468

6/24/11

         Amendment to #14895280, deletion of partial collateral.    AMEND   

9124072

8/2/11

         Amendment to #14895280, deletion of partial collateral.    AMEND   

9126365

8/12/11

         Amendment to #14895280, deletion of partial collateral.    AMEND   

9129815

8/31/11

         Amendment to #14895280, deletion of partial collateral.    AMEND   

9156053

1/17/12

         Amendment to #14895280, deletion of partial collateral.    AMEND   

9170339

3/26/12

         Amendment to #14895280, deletion of partial collateral.    AMEND   

9170341

3/26/12

         Amendment to #14895280, deletion of partial collateral.    AMEND   

9173987

4/12/12

         Amendment to #14895280, deletion of partial collateral.    AMEND   

9180849

5/21/12

         Amendment to #14895280, deletion of partial collateral.    AMEND   

9191785

7/25/12

      Morgan Stanley & Co. LLC, as Collateral Agent    Amendment to #14895280,
changing Secured Party name.    AMEND   

9192564

7/31/12

         Amendment to #14895280, deletion of partial collateral.

 

UCC-UCC AMEND- Amendment ASSIGN- Assignment CONT- Continuation TERM- Termination
FTL-Federal Tax Lien STL- State Tax Lien LOCAL JUDG- Local

Judgment FED JUDG- Federal Judgment

6.02-11



--------------------------------------------------------------------------------

JURISDICTION

  

FILING

TYPE AND
SEARCHED
THRU

  

FILE NUMBER

& DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

   AMEND   

9201064

9/20/12

         Amendment to #14895280, deletion of partial collateral.    AMEND   

9205687

10/17/12

         Amendment to #14895280, deletion of partial collateral.    AMEND   

9227553

2/25/13

         Amendment to #14895280, deletion of partial collateral.    AMEND   

9227552

2/25/13

         Amendment to #14895280, deletion of partial collateral.    AMEND   

9229680

3/6/13

         Amendment to #14895280, deletion of partial collateral. Secretary of
State, IL   

UCC

4/11/13

  

14894578

12/31/09

  

CDWG LLC

200 N. Milwaukee Ave

Vernon Hills, IL 60061

  

JPMorgan Chase Bank, N.A., as Administrative Agent

4 New York Plaza, Floor 4

New York, NY 10004

   All assets.    AMEND   

9021338

1/6/10

   CDW Government LLC       Amendment to #14894578, changing Debtor name.   
AMEND   

9024882

1/25/10

         Amendment to #14894578, deletion of partial collateral.    AMEND   

9091375

2/1/11

         Amendment to #14894578, deletion of partial collateral.    AMEND   

9097502

3/4/11

         Amendment to #14894578, deletion of partial collateral.    AMEND   

9097499

3/4/11

         Amendment to #14894578, deletion of partial collateral.    TERM   

1775817

6/27/11

         Termination of #14894578, by JPMorgan Chase Bank, N.A., as
Administrative Agent. Secretary of State, IL   

UCC

4/11/13

  

15051205

3/1/10

  

CDW Government LLC

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

Banc of America Leasing & Capital, LLC

555 California Street, 4th Floor

San Francisco, CA 94104

   US Department of State contract S-AQMMA-10-L-0229 dated December 20, 2009 and
Department of Interior order number 08033C1001 dated December 22, 2009

 

UCC-UCC AMEND- Amendment ASSIGN- Assignment CONT- Continuation TERM- Termination
FTL-Federal Tax Lien STL- State Tax Lien LOCAL JUDG- Local

Judgment FED JUDG- Federal Judgment

6.02-12



--------------------------------------------------------------------------------

JURISDICTION

  

FILING

TYPE AND
SEARCHED
THRU

  

FILE NUMBER

& DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL   

UCC

4/11/13

  

15052236

3/1/10

  

CDW Government Inc.

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

Banc of America Leasing & Capital, LLC

555 California Street, 4th Floor

San Francisco, CA 94104

   US Department of State contract S-AQMMA-10-L-0229 dated December 20, 2009 and
Department of Interior order number 08033C1001 dated December 22, 2009 Secretary
of State, IL   

UCC

4/11/13

  

15307587

5/26/10

  

CDW Government Inc.

203 N. Milwaukee Ave

Vernon Hills, IL 60061

  

MB Financial Bank, N.A.

6111 N. River Road

Rosemont, IL 60018

 

FSM Leasing, Inc.

2915 Hunter Mill Road,

Suite 6

Oakton, VA 22124

   Equipment and software described in attachment. Secretary of State, IL   

UCC

4/11/13

  

15685506

10/18/10

  

CDW Government, Inc.

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

Key Government Finance Inc.

1000 So. McCaslin Blvd.

Superior, CO 80027

   Leased equipment and software. Secretary of State, IL   

UCC

4/11/13

  

15685867

10/18/10

  

CDW Government Inc.

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

Key Government Finance Inc.

1000 So. McCaslin Blvd.

Superior, CO 80027

   Leased equipment and software. Secretary of State, IL   

UCC

4/11/13

  

15739649

11/4/10

  

CDW Government, Inc.

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

Key Government Finance, Inc.

1000 So. McCaslin Blvd.

Superior, CO 80027

   Leased equipment and software. Secretary of State, IL   

UCC

4/11/13

  

15976616

1/31/11

  

CDW Government LLC

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

TD Equipment Finance, Inc.

1006 Astoria Boulevard

Cherry Hill, NJ 08034

   Leased collateral. See for details. Secretary of State, IL   

UCC

4/11/13

  

16062766

3/4/11

  

CDW Government LLC

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

TD Equipment Finance, Inc.

1006 Astoria Boulevard

Cherry Hill, NJ 08034

   Leased collateral. See for details.

 

UCC-UCC AMEND- Amendment ASSIGN- Assignment CONT- Continuation TERM- Termination
FTL-Federal Tax Lien STL- State Tax Lien LOCAL JUDG- Local

Judgment FED JUDG- Federal Judgment

6.02-13



--------------------------------------------------------------------------------

JURISDICTION

  

FILING

TYPE AND
SEARCHED
THRU

  

FILE NUMBER

& DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL   

UCC

4/11/13

  

16167290

4/8/11

  

CDW Government LLC

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

TD Equipment Finance, Inc.

1006 Astoria Boulevard

Cherry Hill, NJ 08034

   Leased collateral. See for details. Secretary of State, IL   

UCC

4/11/13

  

16388270

6/27/11

  

CDW Government LLC

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

JPMorgan Chase Bank, N.A., as Administrative Agent

4 New York Plaza, Floor 4

New York, NY 10004

   All assets.    AMEND   

9118415

6/30/11

         Amendment to #16388270, deletion of partial collateral.    AMEND   

9124129

8/2/11

         Amendment to #16388270, deletion of partial collateral.    AMEND   

9126735

8/16/11

         Amendment to #16388270, deletion of partial collateral.    AMEND   

9131984

9/13/11

         Amendment to #16388270, deletion of partial collateral.    AMEND   

9156423

1/18/12

         Amendment to #16388270, deletion of partial collateral.    AMEND   

9172588

4/5/12

         Amendment to #16388270, deletion of partial collateral.    AMEND   

9172589

4/5/12

         Amendment to #16388270, deletion of partial collateral.    AMEND   

9175097

4/19/12

         Amendment to #16388270, deletion of partial collateral.    AMEND   

9181617

5/24/12

         Amendment to #16388270, deletion of partial collateral.    AMEND   

9190970

7/20/12

         Amendment to #16388270, deletion of partial collateral.

 

UCC-UCC AMEND- Amendment ASSIGN- Assignment CONT- Continuation TERM- Termination
FTL-Federal Tax Lien STL- State Tax Lien LOCAL JUDG- Local

Judgment FED JUDG- Federal Judgment

6.02-14



--------------------------------------------------------------------------------

JURISDICTION

  

FILING

TYPE AND
SEARCHED
THRU

  

FILE NUMBER

& DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

   AMEND   

9208823

11/7/12

         Amendment to #16388270, deletion of partial collateral. Secretary of
State, IL   

UCC

4/11/13

  

16440027

7/15/11

  

CDW Government LLC

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

EPlus Government, Inc.

13595 Dulles Technology Drive

Herndon, VA 20171

   All Debtor’s rights title and interest to the Collateral, Inventory pursuant
to Master Purchase Agreement, Schedule No. 1, dated May 27, 2011    ASSIGN   

09135028

9/28/11

     

MB Financial Bank, N.A.

6111 N. River Road

Rosemont, IL 60018

   Assignment of #16440027, changing Secured party name and info. Secretary of
State, IL   

UCC

4/11/13

  

16509221

8/9/11

  

CDW Government, LLC

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

EPlus Government, Inc.

13595 Dulles Technology Drive

Herndon, VA 20171

   All Debtor’s rights title and interest to the Collateral, Inventory pursuant
to Master Purchase Agreement, Schedule No. 2, dated June 23, 2011    ASSIGN   

09158470

1/27/12

     

MB Financial Bank, N.A.

6111 N. River Road 9th Floor

Rosemont, IL 60018

   Assignment of #16509221, changing Secured party name and info. Secretary of
State, IL   

UCC

4/11/13

  

16523429

8/15/11

  

CDW Government LLC

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

Key Government Finance, Inc.

1000 So. McCaslin Blvd.

Superior, CO 80027

   Contract dated July 28, 201 with Federal Retirement and Thrift Investment
Board dated July 28, 2011 Secretary of State, IL   

UCC

4/11/13

  

16979678

1/27/12

  

CDW Government LLC

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

EPlus Government, Inc.

13595 Dulles Technology Drive

Herndon, VA 20171

   All Debtor’s rights title and interest to the Collateral, Inventory pursuant
to Master Purchase Agreement, Schedule No. 4, dated September 15, 2011 Secretary
of State, IL   

UCC

4/11/13

  

16980536

1/27/12

  

CDW Government LLC

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

EPlus Government, Inc.

13595 Dulles Technology Drive

Herndon, VA 20171

   All Debtor’s rights title and interest to the Collateral, Inventory pursuant
to Master Purchase Agreement, Schedule No. 3, dated July 18, 2011

 

UCC-UCC AMEND- Amendment ASSIGN- Assignment CONT- Continuation TERM- Termination
FTL-Federal Tax Lien STL- State Tax Lien LOCAL JUDG- Local

Judgment FED JUDG- Federal Judgment

6.02-15



--------------------------------------------------------------------------------

JURISDICTION

  

FILLING

TYPE AND

SEARCHED

THRU

  

FILE NUMBER

& DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL   

UCC

4/11/13

  

17116916

3/19/12

  

CDW Government LLC

200 N. Milwaukee Ave

Vernon Hills, IL 60061

  

De Lage Landen Financial

Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

  

All Debtor’s rights title and interest to

the Collateral, Inventory pursuant to Master

Purchase Agreement, Schedule No. 3,

dated October 28, 2011

Secretary of State, IL   

UCC

4/11/13

  

17199420

4/13/12

  

CDW Government LLC

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

EPlus Government, Inc.

13595 Dulles Technology

Drive

Herndon, VA 20171

  

All Debtor’s rights title and interest to the

Collateral, Inventory pursuant to Master

Purchase Agreement, Schedule No. 6,

dated December 22, 2011

Secretary of State, IL   

UCC

4/11/13

  

17248294

5/1/12

  

CDW Government LLC

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

TD Equipment Finance, Inc.

1006 Astoria Boulevard

Cherry Hill, NJ 08034

   Leased collateral. See for details. Secretary of State, IL   

UCC

4/11/13

  

17706055

10/25/12

  

CDW Government LLC

230 N. Milwaukee Ave

Vernon Hills, IL 60061

  

Banc of America Leasing &

Capital, LLC

555 California Street, 4th

Floor

San Francisco, CA 94104

  

Equipment, software and cash pursuant to

Federal Retirement Thrift Investment

Board under delvivery order TIB-2012-

P-0055 dated June 26, 2012.

Secretary of State, IL   

UCC

4/11/13

  

17707361

10/25/12

  

CDW Government LLC

200 N. Milwaukee Ave

Vernon Hills, IL 60061

  

De Lage Landen Financial

Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

  

Right, title and interest in Schedule No. 4

of Contract dated July 24, 2012..

Secretary of State, IL   

UCC

4/11/13

  

18084309

3/19/13

  

CDW Government LLC

200 N. Milwaukee Ave

Vernon Hills, IL 60061

  

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

   Leased collateral. See for details. Secretary of State, IL   

FTL

4/11/13

      CDW Government, Inc.       CLEAR. Lake County, IL   

STL

4/12/13

      CDW Government, Inc.       CLEAR.

 

UCC-UCC AMEND- Amendment ASSIGN- Assignment CONT- Continuation TERM- Termination
FTL-Federal Tax Lien STL- State Tax Lien LOCAL JUDG- Local

Judgment FED JUDG- Federal Judgment

6.02-16



--------------------------------------------------------------------------------

CDW LLC

 

JURISDICTION

   FILING
TYPE AND
SEARCHED
THRU    FILE NUMBER
& DATE   

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL    UCC


4/11/13

   14876510


12/24/09

  

CDW Corporation

200 North Milwaukee Avenue

Vernon Hills, IL 60061

  

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

   Leased equipment. Secretary of State, IL    UCC


4/11/13

   14895264


12/31/09

  

CDW LLC

200 North Milwaukee Avenue

Vernon Hills, IL 60061

  

Morgan Stanley & Co.

Incorporated, as collateral

agent

1 Pierrepont Plaza

7th Floor

Brooklyn, NY 11201

   All assets. Secretary of State, IL    UCC


4/11/13

   14895272


12/31/09

  

CDWC LLC

200 North Milwaukee Avenue

Vernon Hills, IL 60061

  

Morgan Stanley & Co.

Incorporated, as collateral

agent

1 Pierrepont Plaza

7th Floor

Brooklyn, NY 11201

   All assets.    AMEND    9021837


1/8/10

  

CDW LLC

200 North Milwaukee Avenue

Vernon Hills, IL 60061

     

Amendment to #148945272,

changing Debtor name.

Secretary of State, IL    UCC


4/11/13

   14967141


1/27/10

  

CDW Corporation

3201 E. Alexander Road

N. Las Vegas, NV 89030

  

Wells Fargo Bank, N.A.

300 Tri-State International

Suite 400

Lincolnshire, IL 60069

  

Specific equipment more fully described

per financing statement.

Secretary of State, IL    UCC


4/11/13

   14978410


1/29/10

  

CDW Corporation

200 North Milwaukee Avenue

Vernon Hills, IL 60061

  

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

   Leased equipment. Secretary of State, IL    UCC


4/11/13

   15024356


2/18/10

  

CDW LLC

200 North Milwaukee Avenue

Vernon Hills, IL 60061

  

De Lage Landen Financial

Services, Inc.

111 Old Eagle School Road

Wayne, PA 19087

  

Specific equipment more fully described

per financing statement.

 

UCC-UCC AMEND- Amendment ASSIGN- Assignment CONT- Continuation TERM- Termination
FTL-Federal Tax Lien STL- State Tax Lien LOCAL JUDG- Local

Judgment FED JUDG- Federal Judgment

6.02-17



--------------------------------------------------------------------------------

JURISDICTION

  

FILING

TYPE AND
SEARCHED
THRU

  

FILE
NUMBER

& DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL
DESCRIPTION

Secretary of State, IL   

UCC

4/11/13

  

15024801

2/18/10

  

CDW LLC

200 North Milwaukee Avenue

Vernon Hills, IL 60061

  

De Lage Landen Financial Services, Inc.

111 Old Eagle School Road

Wayne, PA 19087

  

Specific equipment more fully described

per financing statement.

Secretary of State, IL   

UCC

4/11/13

  

15025026

2/18/10

  

CDW LLC

200 North Milwaukee Avenue

Vernon Hills, IL 60061

  

De Lage Landen Financial

Services, Inc.

111 Old Eagle School Road

Wayne, PA 19087

   Specific equipment more fully described per financing statement. Secretary of
State, IL   

UCC

4/11/13

  

15025050

2/18/10

  

CDW LLC

200 North Milwaukee Avenue

Vernon Hills, IL 60061

  

De Lage Landen Financial

Services, Inc.

111 Old Eagle School Road

Wayne, PA 19087

   Specific equipment more fully described per financing statement. Secretary of
State, IL   

UCC

4/11/13

  

16388254

6/27/11

  

CDW LLC

200 North Milwaukee Avenue

Vernon Hills, IL 60061

  

JPMorgan Chase Bank, N.A.,

as Administrative Agent

4 New York Plaza, Floor 4

New York, NY 10004

   All assets. Secretary of State, IL   

UCC

4/11/13

  

16715875

10/26/11

  

CDW LLC

200 North Milwaukee Avenue

Vernon Hills, IL 60061

  

United Rentals Northwest, Inc.

225 South Fairbanks Street

Addison, IL 60101

   Specific equipment more fully described per financing statement. Secretary of
State, IL   

FTL

4/11/13

      CDW LLC       CLEAR. Lake County, IL   

UCC

4/12/13

  

6558307

12/31/08

  

CDW LLC

200 North Milwaukee Avenue

Vernon Hills, IL 60061

  

Morgan Stanley & Co.

Incorporated, as collateral

agent

1 Pierrepont Plaza

7th Floor

Brooklyn, NY 11201

   All assets and property described in Schedule A.

 

UCC-UCC AMEND- Amendment ASSIGN- Assignment CONT- Continuation TERM- Termination
FTL-Federal Tax Lien STL- State Tax Lien LOCAL JUDG- Local

Judgment FED JUDG- Federal Judgment

6.02-18



--------------------------------------------------------------------------------

JURISDICTION

  

FILING

TYPE AND

SEARCHED

THRU

  

FILE NUMBER

& DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Lake County, IL   

UCC

4/12/13

  

6558308

12/31/08

  

CDWC LLC

200 North Milwaukee Avenue

Vernon Hills, IL 60061

  

Morgan Stanley & Co. Incorporated, as collateral agent

1 Pierrepont Plaza

7th Floor

Brooklyn, NY 11201

   All assets and property described in Schedule A.    AMEND   

3560871

1/8/10

  

CDW LLC

200 North Milwaukee Avenue

Vernon Hills, IL 60061

      Amendment to #6558308, changing Debtor name. Lake County, IL   

UCC

4/12/13

  

6744968

6/29/11

  

CDW LLC

200 North Milwaukee Avenue

Vernon Hills, IL 60061

  

JPMorgan Chase Bank, N.A., as Administrative Agent and Second Lien Beneficiary

4 New York Plaza, Floor 4

New York, NY 10004

   All assets and property described in Exhibit A.

U.S. Northern District

Court, IL

  

LIT

4/15/13

  

1:12-cv-07037

9/4/12

   CDW, LLC, et al [Defendants]    Gary Braun [Plaintiff]    Nature of Suit: 445
Civil Rights: Americans with Disabilities— Employment Case Status: Pending;
see docket and complaint for additional information.

 

UCC-UCC AMEND- Amendment ASSIGN- Assignment CONT- Continuation TERM- Termination
FTL-Federal Tax Lien STL- State Tax Lien LOCAL JUDG- Local

Judgment FED JUDG- Federal Judgment

6.02-19



--------------------------------------------------------------------------------

CDW LOGISTICS, INC.

 

JURISDICTION

   FILING
TYPE AND
SEARCHED
THRU   

FILE NUMBER

& DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL    UCC


4/11/13

  

9711511

4/8/05

  

CDW Logistics, Inc.

200 North Milwaukee Avenue

Vernon Hills, IL 60061

  

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

   Specific inventory and equipment more fully described per financing
statement.    AMEND   

8787976

11/28/05

         Amendment to #9711511, restating collateral more fully described per
attachment A.    AMEND   

8869329

4/30/07

         Amendment to #9711511, restating collateral more fully described per
attachment A (Amendment #2).    AMEND   

8892782

10/12/07

         Amendment to #9711511, restating collateral: All goods, specific
inventory and equipment; more fully described per amendment.    CONT   

9010280

10/28/09

         Continuation of #9711511.    AMEND   

9061683

8/18/10

         Amendment to #9711511, restating collateral: All goods, specific
inventory and equipment; more fully described per amendment. Secretary of State,
IL    UCC


4/11/13

  

13475288

7/24/08

  

CDW Logistics, Inc.

200 North Milwaukee Avenue

Vernon Hills, IL 60061

  

Crown Credit Company

40 S. Washington Street

New Bremen, OH 45869

   Leased equipment. Secretary of State, IL    UCC


4/11/13

  

15376791

6/22/10

  

CDW Logistics, Inc.

801 Adlai Stevenson Dr.

Springfield, IL 62703

  

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

   Leased equipment. Secretary of State, IL    UCC


4/11/13

  

15420154

4/8/10

  

CDW Logistics, Inc.

801 Adlai Stevenson Dr.

Springfield, IL 62703

  

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

   Leased equipment.

 

UCC-UCC AMEND- Amendment ASSIGN- Assignment CONT- Continuation TERM- Termination
FTL-Federal Tax Lien STL- State Tax Lien LOCAL JUDG- Local

Judgment FED JUDG- Federal Judgment

6.02-20



--------------------------------------------------------------------------------

JURISDICTION

   FILING
TYPE AND
SEARCHED
THRU   

FILE NUMBER

& DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL    UCC


4/11/13

  

16030252

2/22/11

  

CDW Logistics, Inc.

200 North Milwaukee Avenue

Vernon Hills, IL 60061

  

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

   Leased equipment. Secretary of State, IL    UCC


4/11/13

  

16388289

6/27/11

  

CDW Logistics, Inc.

200 North Milwaukee Avenue

Vernon Hills, IL 60061

  

JPMorgan Chase Bank, N.A., as Administrative Agent

4 New York Plaza, Floor 4

New York, NY 10004

   All assets. Secretary of State, IL    UCC


4/11/13

  

16848883

12/13/11

  

CDW Logistics, Inc.

200 North Milwaukee Avenue

Vernon Hills, IL 60061

  

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

   Leased equipment. Secretary of State, IL    UCC


4/11/13

  

16874973

12/21/11

  

CDW Logistics, Inc.

200 North Milwaukee Avenue

Vernon Hills, IL 60061

  

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

   Leased equipment. Secretary of State, IL    UCC


4/11/13

  

17156055

3/30/12

  

CDW Logistics, Inc.

200 North Milwaukee Avenue

Vernon Hills, IL 60061

  

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

   Leased equipment. Secretary of State, IL    UCC


4/11/13

  

17171720

4/5/12

  

CDW Logistics, Inc.

3201 E. Alexander Road

N. Las Vegas, NV 89030

  

Wells Fargo Bank, N.A.

300 Tri-State International

Suite 400

Lincolnshire, IL 60069

   Specific equipment more fully described per financing statement. Secretary of
State, IL    UCC


4/11/13

  

17198998

4/13/12

  

CDW Logistics, Inc.

3201 E. Alexander Road

N. Las Vegas, NV 89030

  

Oak Tree Resources

PO Box 15270

Irvine, CA 92623

   Leased equipment. Secretary of State, IL    UCC


4/11/13

  

17439480

7/12/12

  

CDW Logistics, Inc.

3201 E. Alexander Road

N. Las Vegas, NV 89030

  

Wells Fargo Bank, N.A.

300 Tri-State International

Suite 400

Lincolnshire, IL 60069

   Specific equipment more fully described per financing statement. Secretary of
State, IL    UCC


4/11/13

  

17539159

8/23/12

  

CDW Logistics, Inc.

3201 E. Alexander Road

N. Las Vegas, NV 89030

  

Wells Fargo Bank, N.A.

300 Tri-State International

Suite 400

Lincolnshire, IL 60069

   Specific equipment more fully described per financing statement.

 

UCC-UCC AMEND- Amendment ASSIGN- Assignment CONT- Continuation TERM- Termination
FTL-Federal Tax Lien STL- State Tax Lien LOCAL JUDG- Local

Judgment FED JUDG- Federal Judgment

6.02-21



--------------------------------------------------------------------------------

JURISDICTION

   FILING
TYPE AND
SEARCHED
THRU   

FILE NUMBER

& DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Secretary of State, IL    UCC


4/11/13

  

17754661

11/13/12

  

CDW Logistics, Inc.

200 North Milwaukee Avenue

Vernon Hills, IL 60061

  

Morgan Stanley & Co. LLC, as collateral agent

1585 Broadway

New York, NY 10036

   All assets. Lake County Circuit Court, IL    LIT


4/12/13

  

12L 360

5/9/12

   CDW Logistics, Inc. [Defendant]    Tyrone Taylor [Plaintiff]   

Nature of Suit: Illinois Human Rights—Race Discrimination

Case Status: Pending; see docket and complaint for additional information.

 

UCC-UCC AMEND- Amendment ASSIGN- Assignment CONT- Continuation TERM- Termination
FTL-Federal Tax Lien STL- State Tax Lien LOCAL JUDG- Local

Judgment FED JUDG- Federal Judgment

6.02-22



--------------------------------------------------------------------------------

CDW TECHNOLOGIES, INC.

 

JURISDICTION

  

FILING

TYPE AND
SEARCHED

THRU

  

FILE NUMBER

& DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

Department of Financial Institutions, WI   

UCC

4/16/13

  

060002502514

2/16/06

  

Berbee Information Networks Corporation

5520 Research Park Dr.

Madison, WI 53711

  

IBM Credit LLC

North Castle Drive

Armonk, NY 10504

   All inventory and equipment bearing the trademark or trade name of IBM,
Levovo (United States) Inc. or InfoPrint Systems Company provided such equipment
ahs been financed by Secured Party    AMEND   

070012371014

9/5/07

         Amendment to #060002502514, restating collateral. See for details.   
AMEND   

070012577628

9/10/07

         Amendment to #060002502514, restating collateral. See for details.   
AMEND   

070014192118

10/12/07

         Amendment to #060002502514, restating collateral. See for details.   
AMEND   

100007317321

6/14/10

  

CDW Technologies, Inc.

5520 Research Park Dr.

Madison, WI 53711

      Amendment to #060002502514, changing Debtor Name.    AMEND   

100009962430

8/18/10

         Amendment to #060002502514, restating collateral. See for details.   
CONT   

100011225213

9/21/10

         Continuation of #060002502514. Department of Financial Institutions, WI
  

UCC

4/16/13

  

070010497930

7/25/07

  

Berbee Information Networks Corporation

5520 Research Park Dr.

Madison, WI 53711

  

GE Commercial Distribution Finance Corporation

P.O. Box 723476

Atlanta, GA 31139

   Inventory and Equipment.    AMEND   

070014178425

10/12/07

         Amendment to #070010497930, restating collateral description. See for
details.    AMEND   

080008242823

6/10/08

  

Berbee Information Networks Corporation

5525 Nobel Drive

Fitchburg, WI 53711

      Amendment to #070010497930, changing Debtor address. -    AMEND   

090004241011

4/7/09

         Amendment to #070010497930, restating collateral description. See for
details.

 

UCC-UCC AMEND- Amendment ASSIGN- Assignment CONT- Continuation TERM- Termination
FTL-Federal Tax Lien STL- State Tax Lien LOCAL JUDG- Local

Judgment FED JUDG- Federal Judgment

6.02-23



--------------------------------------------------------------------------------

JURISDICTION

  

FILLING

TYPE AND

SEARCHED

THRU

  

FILE NUMBER

& DATE

  

DEBTOR

  

SECURED PARTY

  

COLLATERAL DESCRIPTION

   AMEND   

100007189833

6/10/10

  

CDW Technologies, Inc.

5525 Nobel Drive

Fitchburg, WI 53711

     

Amendment to #070010497930,

changing Debtor info.

   TERM   

110013057016

10/25/11

        

Termination of #070010497930, by GE

Commercial Distribution Finance

Corporation.

   CONT   

120002549222

2/27/12

         Continuation of #070010497930.

Department of Financial Institutions, WI

  

UCC

4/16/13

  

110007951527

6/27/11

  

CDW Technologies, Inc.

200 North Milwaukee Avenue

Vernon Hills, IL 60061

  

JPMorgan Chase Bank, N.A., as Administrative Agent

4 New York Plaza, Floor 4

New York, NY 10004

   All assets.

Department of Financial Institutions, WI

  

UCC

4/16/13

  

120014827628

11/19/12

  

CDW Technologies, Inc.

200 North Milwaukee Avenue

Vernon Hills, IL 60061

  

Morgan Stanley & Co. LLC, as collateral agent

1585 Broadway

New York, NY 10036

   All assets.

 

UCC-UCC AMEND- Amendment ASSIGN- Assignment CONT- Continuation TERM- Termination
FTL-Federal Tax Lien STL- State Tax Lien LOCAL JUDG- Local

Judgment FED JUDG- Federal Judgment

6.02-24



--------------------------------------------------------------------------------

EXHIBIT A

to the Term Loan Agreement

FORM OF

ASSIGNMENT AND ACCEPTANCE

This Assignment and Assumption (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

 

1.   Assignor:    2.   Assignee:                                 [and is an
Affiliate/Approved Fund of [identify Lender]] [and is a Fund Affiliate] [and is
the Borrower] 3.   Borrower:    CDW LLC, an Illinois limited liability company
4.   Administrative Agent:    BARCLAYS BANK PLC, as the administrative agent
under the Credit Agreement 5.   Credit Agreement:    Credit Agreement dated as
of April 29, 2013 among the Borrower, the Lenders party thereto, Barclays Bank
PLC, as the Administrative Agent, and the other parties thereto.

 

A-1



--------------------------------------------------------------------------------

6.Assigned Interest:

 

Facility Assignment   

Aggregate

Amount of

Commitment/Loans

for all Lenders*

   Amount of
Commitment/Loans
Assigned*    Percentage
Assigned of Commitment/Loans

Term Loan Facility

   $    $    %

 

7. Trade Date:                             

 

8. Effective Date:             , 20            

[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:     Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:     Title:

 

A-2



--------------------------------------------------------------------------------

[Consented to, Accepted and]1 Acknowledged]:

BARCLAYS BANK PLC,

as Administrative Agent

 

By:       Name:   Title:

 

[CDW LLC By:       Name   Title:]2

 

 

1 

To be added only to the extent required under Section 9.04(b). Note that the
Administrative Agent must acknowledge the Assignment in each case.

2  To be added to the extent required under Section 9.04(b).

 

A-3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby, and (iv) it is [not] a “Defaulting Lender,” as such term is
defined in the Credit Agreement; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is an Eligible
Assignee and meets all requirements to be an assignee under Section 9.04(b) of
the Credit Agreement (subject to such consents, if any, as may be required under
Section 9.04(b) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (v) it has delivered a true and complete Administrative
Questionnaire, (vi) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee, (vii) it is not a
“Defaulting Lender,” as such term is defined in the Credit Agreement, and
(viii) it is [not] a Fund Affiliate; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment

 

A-4



--------------------------------------------------------------------------------

and Acceptance may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment and Acceptance by telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Acceptance. This Assignment and Acceptance shall be governed by, and construed
in accordance with, the law of the State of New York.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

to the Term Loan Agreement

FORM OF

NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[                    ] or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the aggregate
unpaid principal amount of each Term Loan made by the Lender to the Borrower
under that certain Term Loan Agreement dated as of April 29, 2013 (as may be
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time in accordance with its terms, the
“Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders party thereto and Barclays Bank PLC, as the
Administrative Agent and as the Collateral Agent. The Borrower promises to pay
interest on the aggregate unpaid principal amount of each Term Loan made by the
Lender to the Borrower under the Agreement from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in dollars in
immediately available funds in accordance with Section 2.19 of the Agreement. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand in accordance with the Agreement, from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Agreement.

This promissory note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Term Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[Remainder of this page intentionally left blank.]

 

B-1



--------------------------------------------------------------------------------

CDW LLC By:       Name:   Title:

 

B-2



--------------------------------------------------------------------------------

TERM LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Amount of

Loan Made

   End of Interest
Period    Amount of Principal
or Interest Paid This
Date    Outstanding Principal
Balance This Date    Notation Made By               

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

              

 

  

 

  

 

  

 

  

 

  

 

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

to the Term Loan Agreement

FORM OF

BORROWING REQUEST

Date:             ,             

To: Barclays Bank PLC,

as Administrative Agent

1301 Sixth Avenue

New York, NY 10019

Attention: Sookie Siew

Facsimile: +1 (212) 320-7205

Telephone: +1 (917) 522-0569

Email: sookie.siew@barclays.com, Xrausloanops5@barclays.com

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement dated as of April 29, 2013
(as may be amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time in accordance with its terms,
the “Agreement”; the terms defined therein being used herein as therein
defined), among CDW LLC, an Illinois limited liability company (the “Borrower”),
the Lenders party thereto, Barclays Bank PLC, as the Administrative Agent and
the Collateral Agent, and the other parties thereto.

The Borrower hereby requests a Borrowing, as follows:

 

  1. In the aggregate amount of $                    .

 

  2. On             , 20            (a Business Day).

 

  3. Comprised of a [ABR] [Eurodollar] Borrowing.

 

  [4.

With an Interest Period of             months.]3

 

  [4][5]. The Borrower’s account to which funds are to be disbursed is:

Account Number:                 

Location:                              

This Borrowing Request and the Borrowing requested herein comply with the
Agreement, including Sections 2.03, 4.01 and, with respect to the Borrowing on
the Closing Date, 4.02 of the Agreement.

[Remainder of this page intentionally left blank.]

 

 

3  Insert if a Eurodollar Borrowing.

 

C-1



--------------------------------------------------------------------------------

CDW LLC By:       Name:   Title:

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

to the Term Loan Agreement

FORM OF

CONVERSION/CONTINUATION REQUEST

Date:             ,             

To: Barclays Bank PLC,

as Administrative Agent

1301 Sixth Avenue

New York, NY 10019

Attention: Sookie Siew

Facsimile: +1 (212) 320-7205

Telephone: +1 (917) 522-0569

Email: sookie.siew@barclays.com, Xrausloanops5@barclays.com

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement, dated as of April 29,
2013 (as may be amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time in accordance with its terms,
the “Agreement”; the terms defined therein being used herein as therein
defined), among CDW LLC, an Illinois limited liability company (the “Borrower”),
the Lenders party thereto, Barclays Bank PLC, as the Administrative Agent and as
the Collateral Agent, and the other parties thereto.

This Interest Conversion/Continuation Request is delivered to you pursuant to
Section 2.10 of the Agreement and relates to the following:

1. A [conversion] [continuation] of a Borrowing.

2. In the aggregate principal amount of $            ,

3. which Borrowing is being maintained as a [ABR Borrowing] [Eurodollar
Borrowing with an Interest Period ending on             , 20        ].

4. (select relevant election below)

If such Borrowing is a Eurodollar Borrowing, such Borrowing shall be continued
as a Eurodollar Borrowing having an Interest Period of [    ] months.

If such Borrowing is a Eurodollar Borrowing, such Borrowing shall be converted
to an ABR Borrowing.

If such Borrowing is an ABR Borrowing, such Borrowing shall be converted to a
Eurodollar Borrowing having an Interest Period of [            ] months.

5. Such election to be effective on             , 20            (a Business
Day).

 

D-1



--------------------------------------------------------------------------------

This Conversion/Continuation Request and the election made herein comply with
the Agreement, including Section 2.10 of the Agreement.

[Remainder of this page intentionally left blank.]

 

D-2



--------------------------------------------------------------------------------

CDW LLC By:       Name:   Title:

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

to the Term Loan Agreement

FORM OF

PREPAYMENT NOTICE

Date:             ,             

To: Barclays Bank PLC,

as Administrative Agent

1301 Sixth Avenue

New York, NY 10019

Attention: Sookie Siew

Facsimile: +1 (212) 320-7205

Telephone: +1 (917) 522-0569

Email: sookie.siew@barclays.com, Xrausloanops5@barclays.com

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement, dated as of April 29,
2013 (as may be amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time in accordance with its terms,
the “Agreement”; the terms defined therein being used herein as therein
defined), among CDW, an Illinois limited liability company (the “Borrower”), the
Lenders party thereto, Barclays Bank PLC, as the Administrative Agent and as the
Collateral Agent, and the other parties thereto.

This Prepayment Notice is delivered to you pursuant to Section 2.12 or 2.13(f)
of the Agreement. The Borrower hereby gives notice of a prepayment of Term Loans
as follows:

1. (select Type(s) of Loans)

ABR Loans in the aggregate principal amount of $            .

Eurodollar Loans with an Interest Period ending             , 20            in
the aggregate principal amount of $            .

2. On             , 20            (a Business Day).

[3. The Borrower hereby notifies the Administrative Agent and the Lenders that
the prepayment contemplated hereby is a Waivable Mandatory Prepayment and that
the Borrower hereby gives each Lender the option to waive its pro rata share of
[            ]% of the aggregate principal amount of such Waivable Mandatory
Prepayment in accordance with Section 2.13(f) of the Agreement.]

This Prepayment Notice and prepayment contemplated hereby comply with the
Agreement, including Section 2.12 or 2.13(f), as applicable, of the Agreement.

[Remainder of this page intentionally left blank.]

 

E-1



--------------------------------------------------------------------------------

CDW LLC By:       Name:   Title:

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

to the Term Loan Agreement

FORM OF

NON-BANK CERTIFICATE

Reference is made to the Term Loan Agreement dated as of April 29, 2013 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CDW LLC, an Illinois limited
liability company (the “Borrower”), the lenders party thereto (the “Lenders”),
Barclays Bank PLC, as the Administrative Agent and as the Collateral Agent, and
the other parties thereto. Capitalized terms not defined herein are used as
defined in the Credit Agreement. [                        ] (the “Foreign
Lender”) is providing this certificate pursuant to Section 2.20(e) of the Credit
Agreement. The Foreign Lender hereby represents and warrants to the Borrower
that:

The Foreign Lender is the sole record and beneficial owner of the Term Loans or
the obligations evidenced by note(s) in respect of which it is providing this
certificate.

The Foreign Lender is not a “bank” for purposes of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Foreign Lender further represents and warrants that:

(a) The Foreign Lender is not a “10 percent shareholder” of the Borrower for
purposes of Section 881(c)(3)(B) of the Code.

(b) The Foreign Lender is not a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code.

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

    [NAME OF FOREIGN LENDER]     By:           Name:       Title:

Date:             , 20        

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

to the Term Loan Agreement

FORM OF

GUARANTEE AND COLLATERAL AGREEMENT

[Circulated under separate cover.]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT G

to the Term Loan Agreement

 

 

 

FORM OF

SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

dated as of

April 29, 2013

(amending and restating the Guarantee and Collateral Agreement dated as of
October 12, 2007

and amended and restated as of December 17, 2010),

among

CDW CORPORATION,

CDW LLC,

the Subsidiaries of CDW LLC

from time to time party hereto

and

BARCLAYS BANK PLC,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     5   

SECTION 1.01.

  Credit Agreement      5   

SECTION 1.02.

  Other Defined Terms      6   

ARTICLE II GUARANTEE

     13   

SECTION 2.01.

  Guarantee      13   

SECTION 2.02.

  Guarantee of Payment      13   

SECTION 2.03.

  No Limitations, Etc.      13   

SECTION 2.04.

  Reinstatement      14   

SECTION 2.05.

  Agreement To Pay; Subrogation      14   

SECTION 2.06.

  Information      15   

SECTION 2.07.

  Instrument for the Payment of Money      15   

ARTICLE III SECURITY INTERESTS IN PERSONAL PROPERTY

     15   

SECTION 3.01.

  Security Interest      15   

SECTION 3.02.

  Representations and Warranties      18   

SECTION 3.03.

  Covenants      20   

SECTION 3.04.

  Other Actions      22   

SECTION 3.05.

  Voting Rights; Dividends and Interest, Etc.      23   

SECTION 3.06.

  Additional Covenants Regarding Patent, Trademark and Copyright Collateral     
23   

SECTION 3.07.

  Collateral Access Agreements      24   

SECTION 3.08.

  Deposit Account Control Agreements      24   

ARTICLE IV REMEDIES

     25   

SECTION 4.01.

  Pledged Collateral      25   

SECTION 4.02.

  Uniform Commercial Code and Other Remedies      26   

SECTION 4.03.

  Application of Proceeds      27   

SECTION 4.04.

  Grant of License to Use Intellectual Property      28   

SECTION 4.05.

  Securities Act, Etc.      28   

ARTICLE V INDEMNITY, SUBROGATION AND SUBORDINATION

     29   

SECTION 5.01.

  Indemnity and Subrogation      29   

SECTION 5.02.

  Contribution and Subrogation      29   

SECTION 5.03.

  Subordination      29   

ARTICLE VI INTENTIONALLY DELETED

     29   

ARTICLE VII MISCELLANEOUS

     29   

SECTION 7.01.

  Notices      30   

SECTION 7.02.

  Survival of Agreement      30   

 

G-2



--------------------------------------------------------------------------------

SECTION 7.03.

  Binding Effect; Several Agreement      30   

SECTION 7.04.

  Successors and Assigns      30   

SECTION 7.05.

  Collateral Agent’s Expenses; Indemnity      30   

SECTION 7.06.

  Collateral Agent Appointed Attorney-in-Fact      31   

SECTION 7.07.

  Applicable Law      32   

SECTION 7.08.

  Waivers; Amendment      32   

SECTION 7.09.

  WAIVER OF JURY TRIAL      32   

SECTION 7.10.

  Severability      33   

SECTION 7.11.

  Counterparts      33   

SECTION 7.12.

  Headings      33   

SECTION 7.13.

  Jurisdiction; Consent to Service of Process      33   

SECTION 7.14.

  Termination or Release      34   

SECTION 7.15.

  Additional Subsidiaries      35   

SECTION 7.16.

  Security Interest and Obligations Absolute      35   

SECTION 7.17.

  Term/Note Intercreditor Agreement      35   

SECTION 7.18.

  Amendment and Restatement      35   

SECTION 7.19.

  Resignation and Appointment of Successor Collateral Agent; Certain Perfection
Matters      36    Schedules     

Schedule I

  Subsidiary Guarantors   

Schedule II

  Equity Interests; Pledged Debt Securities   

Schedule III

  U.S. Copyrights Owned by Grantor; Patents Owned by Grantors; Trademarks/Trade
Names Owned by Grantors   

Schedule IV

  UCC Filing Offices   

Schedule V

  UCC Information   

Schedule VI

  Locations of Collateral   

Schedule VII

  Deposit Accounts   

Schedule VIII

  Letter of Credit Rights and Chattel Paper    Exhibits     

Exhibit A

  Form of Supplement   

 

G-3



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of
April 29, 2013 (this “Agreement”), among CDW CORPORATION (formerly known as VH
Holdings, Inc.), a Delaware corporation (“Holdings”), CDW LLC, an Illinois
limited liability company (successor by merger to CDW Corporation, successor by
merger to VH MergerSub, Inc.) (the “Borrower”), the subsidiaries of the Borrower
from time to time party hereto, MORGAN STANLEY & CO. LLC (formerly known as
Morgan Stanley & Co. Incorporated and successor to Lehman Commercial Paper
Inc.), as collateral agent (in such capacity, the “Existing Collateral Agent”)
and BARCLAYS BANK PLC (as successor to the Existing Collateral Agent upon the
occurrence of the Resignation Effective Time as set forth herein), as collateral
agent (in such capacity, the “Collateral Agent”).

PRELIMINARY STATEMENT

WHEREAS, the Borrower entered into that certain Term Loan Agreement, dated as of
October 12, 2007, as amended and restated as of March 12, 2008, as amended by
Amendment No. 1, dated as of November 4, 2009, Amendment No. 2, dated as of
December 2, 2010, and Amendment No. 3, dated as of March 11, 2011, and as
further amended, supplemented or otherwise modified and as in effect on the date
hereof immediately prior to the effectiveness of the Credit Agreement (as
defined below) and the consummation of the Transactions described (and as such
term is defined) therein (the “Existing Credit Agreement”), among the Borrower,
the lenders from time to time party thereto, Morgan Stanley Senior Funding, Inc.
(as successor to Lehman Commercial Paper Inc.), as administrative agent, Morgan
Stanley & Co. LLC (formerly known as Morgan Stanley & Co. Incorporated and as
successor Lehman Commercial Paper Inc.), as collateral agent, J.P. Morgan
Securities Inc., as joint lead arranger and joint bookrunner, Morgan Stanley
Senior Funding, Inc., as joint bookrunner and co-syndication agent, Deutsche
Bank Securities Inc., as joint bookrunner and co-syndication agent and JPMorgan
Chase Bank, N.A., as co-syndication agent;

WHEREAS, in connection with the Existing Credit Agreement, the Borrower,
Holdings, the Subsidiary Guarantors party thereto and the Existing Collateral
Agent are parties to the Guarantee and Collateral Agreement, dated as of
October 12, 2007 and amended and restated on December 17, 2010 and as further
amended, supplemented or otherwise modified and as in effect on the date hereof
immediately prior to the consummation of the Refinancing referred to below (the
“Existing Guarantee and Collateral Agreement”);

WHEREAS, the Borrower, CDW Finance Corporation, a Delaware corporation (“CDW
Finance” and, together with the Borrower, the “Issuers”), the guarantors party
thereto and U.S. Bank National Association, as trustee (the “Note Trustee”) are
party to an Indenture dated as of December 17, 2010 (as modified and
supplemented and in effect from time to time, the “Senior Secured Note
Indenture”) pursuant to which the Issuers have issued $500,000,000 of 8.0%
Senior Secured Notes due 2018 (together with any Additional Notes and Exchange
Notes referred to (and as defined) therein, the “Senior Secured Notes” and,
collectively with the Senior Secured Note Indenture and any other documents
executed pursuant to the Senior Secured Note Indenture, the “Senior Secured Note
Documents”);

WHEREAS, the Borrower, CDW Finance, Holdings, the Subsidiary Guarantors party
thereto, the Note Trustee, the Collateral Agent (as successor to the Existing
Collateral Agent) and Morgan Stanley & Co. LLC (formerly known as Morgan
Stanley & Co. Incorporated), as “Collateral Agent” thereunder, are party to an
intercreditor agreement, dated as of December 17, 2010 and as amended and
restated on the date hereof (and as further amended, supplemented, amended and
restated or otherwise modified from time to time, the “Term/Note Intercreditor
Agreement”), which governs the respective rights and remedies of the Secured
Parties with respect to the Collateral subject to this Agreement;

 

G-4



--------------------------------------------------------------------------------

WHEREAS, the Borrower has entered into that certain Term Loan Agreement, dated
as of the date hereof (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), by and among
Barclays Bank PLC as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent, and the lenders from time to time party thereto
(the “Lenders”), pursuant to which the Lenders have agreed, on the terms and
subject to the conditions set forth therein, to extend Term Loans (as defined
therein) to the Borrower on the Closing Date (as defined therein), the proceeds
of which shall be used by the Borrower to repay (and refinance) in full the
Obligations outstanding under (and as defined in) the Existing Credit Agreement
on the Closing Date (the “Refinancing”);

WHEREAS, the extension to the Borrower of the Term Loans under (and as defined
in) the Credit Agreement is conditioned upon, among other things, the execution
and delivery of this Agreement by the Borrower and each Guarantor, and each
Guarantor, as an affiliate of the Borrower, will derive substantial benefits
from the Refinancing, and accordingly is willing to amend and restate the
Existing Guarantee and Collateral Agreement by entering into this Agreement;

WHEREAS, immediately upon the consummation of the Refinancing, the Grantors and
the Existing Collateral Agent, comprising all of the parties to the Existing
Guarantee and Collateral Agreement, desire to amend and restate the Existing
Guarantee and Collateral Agreement pursuant to and in accordance with the terms
and provisions of this Agreement; and

WHEREAS, (i) the Existing Collateral Agent and the Grantors desire for the
Existing Collateral Agent to resign, effective as of the Resignation Effective
Time (as defined below), as Existing Collateral Agent under this Agreement and
as the “Loan Agreement Collateral Agent” under (and as defined in) the Term/Note
Intercreditor Agreement, and to transfer all of its duties, rights, title and
interests in such capacities hereunder and thereunder to the Collateral Agent,
and (ii) the Grantors, the Collateral Agent and the Secured Parties desire for
the Collateral Agent to accept, assume and succeed to all such duties, rights,
title and interests of the Existing Collateral Agent hereunder and thereunder,
all as more fully set forth in Section 7.19.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for good and valuable consideration, the receipt and sufficiency of
which the parties hereby acknowledge, parties hereto agrees that the Existing
Guarantee and Collateral Agreement is hereby amended and restated to read as
follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement.

a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings set forth in the Credit Agreement as in effect on the date
hereof. All capitalized terms defined in the New York UCC (as such term is
defined herein) and not defined in this Agreement have the meanings specified
therein. All references to the Uniform Commercial Code shall mean the New York
UCC unless the context requires otherwise.

(b) The rules of construction specified in Sections 1.02 and 1.05 of the Credit
Agreement also apply to this Agreement.

 

G-5



--------------------------------------------------------------------------------

(c) As used herein, “date of this Agreement” and “date hereof” shall mean
April 29, 2013.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” shall mean any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Administrative Agent” shall have the meaning assigned to such term in the
preliminary statement.

“After-Acquired Intellectual Property” shall have the meaning assigned to such
term in Section 3.06(d).

“Agreement” shall have the meaning assigned to such term in the preamble.

“Amendment and Restatement” shall have the meaning assigned to such term in
Section 7.18.

“Bankruptcy Default” shall mean an Event of Default of the type described in
(i) Sections 7.01(g) and (h) of the Credit Agreement, (ii) Section 6.01(7) of
the Senior Secured Note Indenture and (iii) any comparable provision of any
Other Pari Passu Lien Obligations Agreement.

“Borrower” shall have the meaning assigned to such term in the preamble.

“Claiming Guarantor” shall have the meaning assigned to such term in
Section 5.02.

“Collateral” shall have the meaning assigned to such term in Section 3.01.

“Collateral Access Agreement” shall mean any landlord waiver or other agreement,
in form and substance reasonably satisfactory to the Collateral Agent, between
the Collateral Agent and any third party (including any bailee, consignee,
customs broker or other similar Person) in possession of any Collateral or any
landlord of any Grantor for any real property where any Collateral is located,
as such landlord waiver or other agreement may be amended, restated or otherwise
modified from time to time.

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

“Contributing Guarantor” shall have the meaning assigned to such term in
Section 5.02.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third person (other than an agreement with any
Person who is an affiliate or a subsidiary of any Grantor) under any Copyright
now or hereafter owned by any Grantor or that such Grantor otherwise has the
right to license, or granting any right to any Grantor under any copyright now
or hereafter owned by any third party, and all rights of such Grantor under any
such agreement.

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States, whether as author, assignee, transferee or otherwise,
(b) all registrations and applications for registration of any such copyright in
the United States, including registrations, recordings, supplemental
registrations, renewals, extensions and pending applications for registration in
the United States Copyright Office (or any successor office), including those
copyrights listed on Schedule III, and (c) all causes of action arising prior
to, on or after the date hereof for infringement of any Copyright or unfair
competition regarding the same and all other rights whatsoever accruing
thereunder or pertaining thereto.

 

G-6



--------------------------------------------------------------------------------

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement.

“Default” shall have the meaning assigned to such term in (i) the Credit
Agreement, (ii) the Senior Secured Note Indenture and (iii) if applicable, each
Other Pari Passu Lien Obligations Agreement.

“Deposit Account Control Agreement” shall mean an agreement, in form and
substance reasonably satisfactory to the Collateral Agent, among any Grantor, a
banking institution holding such Grantor’s funds, and the Collateral Agent with
respect to collection and control of all deposits and balances held in a deposit
account maintained by any Grantor with such banking institution.

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Grantor now owns or hereafter acquires.

“Event of Default” shall have the meaning assigned to such term in (i) the
Credit Agreement, (ii) the Senior Secured Note Indenture and (iii) if
applicable, each Other Pari Passu Lien Obligations Agreement.

“Excluded Collateral” shall mean:

(a) all vehicles the perfection of a security interest in which is excluded from
the New York UCC in the relevant jurisdiction;

(b) any General Intangible or other rights arising under contracts, Instruments,
licenses, license agreements (including Licenses) or other documents, to the
extent (and only to the extent) that the grant of a security interest would
(i) constitute a violation of a restriction in favor of a third party on such
grant, unless and until any required consents shall have been obtained,
(ii) give any other party the right to terminate its obligations thereunder or
(iii) violate any law, provided, however, that (1) any portion of any such
General Intangible or other right shall cease to constitute Excluded Collateral
pursuant to this clause (b) at the time and to the extent that the grant of a
security interest therein does not result in any of the consequences specified
above and (2) the limitation set forth in this clause (b) above shall not
affect, limit, restrict or impair the grant by a Grantor of a security interest
pursuant to this Agreement in any such General Intangible or other right, to the
extent that an otherwise applicable prohibition or restriction on such grant is
rendered ineffective by any applicable law, including the New York UCC;

(c) [Intentionally Omitted];

(d) Investment Property consisting of voting Equity Interests of any Foreign
Subsidiary in excess of 65% of the Equity Interests representing the total
combined voting power of all classes of Equity Interests of such Foreign
Subsidiary entitled to vote;

(e) as to which the Collateral Agent and the Borrower reasonably determine that
the costs of obtaining a security interest in any specifically identified assets
or category of assets (or perfecting the same) are excessive in relation to the
benefit to the Secured Parties of the security afforded thereby;

 

G-7



--------------------------------------------------------------------------------

(f) Equipment owned by any Grantor on the date hereof or hereafter acquired that
is subject to a Lien securing a purchase money obligation or Capitalized Lease
Obligation permitted to be incurred pursuant to the Credit Agreement, the Senior
Secured Note Indenture and each Other Pari Passu Lien Obligations Agreement, for
so long as the contract or other agreement in which such Lien is granted (or the
documentation providing for such purchase money obligation or Capitalized Lease
Obligation) validly prohibits the creation of any other Lien on such Equipment;

(g) any interest in joint ventures and non-wholly owned subsidiaries which
cannot be pledged without the consent of one or more third parties;

(h) applications filed in the United States Patent and Trademark Office to
register trademarks or service marks on the basis of any Grantor’s “intent to
use” such trademarks or service marks unless and until the filing of a
“Statement of Use” or “Amendment to Allege Use” has been filed and accepted,
whereupon such applications shall be automatically subject to the Lien granted
herein and deemed included in the Collateral;

(i) all assets subject to a certificate of title statute, Farm Products and
As-Extracted Collateral;

(j) any property to the extent that such grant of a security interest is
prohibited by any requirement of law of a Governmental Authority, requires a
consent not obtained of any Governmental Authority pursuant to such requirement
of law or is prohibited by, or constitutes a breach or default under or results
in the termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property or, in the case of any Investment Property or any Pledged
Security, any applicable shareholder or similar agreement, except to the extent
that such requirement of law or the term in such contract, license, agreement,
instrument or other document or shareholder or similar agreement providing for
such prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law, including the New York UCC;

(k) [Intentionally Omitted];

(l) any assets to the extent a security interest in such assets would result in
adverse tax consequences as reasonably determined by the Borrower;

(m) Equity Interests in Unrestricted Subsidiaries, Immaterial Subsidiaries and
captive insurance companies; and

(n) any direct Proceeds, substitutions or replacements of any of the foregoing,
but only to the extent such Proceeds, substitutions or replacements would
otherwise constitute Excluded Collateral.

Furthermore, no term used in the definition of Collateral (or any component
definition thereof) shall be deemed to include any Excluded Collateral.

 

G-8



--------------------------------------------------------------------------------

“Excluded Deposit Accounts” shall mean, collectively, (i) payroll and payroll
taxes accounts, workers’ compensation accounts and other employee wage and
benefit payment accounts and petty cash accounts, (ii) trust accounts and
(iii) deposit accounts other than Collection Accounts and Collateral Deposit
Accounts (as each such term is defined in the Revolving Credit Agreement), so
long as the aggregate amount on deposit in all such deposit accounts does not
exceed $2,500,000 in the aggregate at any time.

“Excluded Note Collateral” shall have the meaning assigned to such term in
Section 3.01(b).

“Existing Guarantee and Collateral Agreement” shall have the meaning assigned to
such term in the preliminary statement.

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 4.05.

“First Lien Security Documents” shall have the meaning assigned to such term in
the Term/Note Intercreditor Agreement.

“Fraudulent Conveyance” shall have the meaning assigned to such term in
Section 2.01.

“Grantors” shall mean the Borrower and the Guarantors.

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Holdings” shall have the meaning assigned to such term in the preamble.

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by such
Grantor, including all of the following that are owned or hereafter acquired by
such Grantor (i) Patents, Copyrights, Licenses and Trademarks, (ii) all
inventions, processes, production methods, trade secrets, confidential or
proprietary technical and business information, know how and databases and all
other proprietary information, (iii) Domain Names, (iv) all improvements with
respect to any of the foregoing, and (v) all causes of action, claims, and
warranties now or hereafter owned or a acquired by any Grantor with respect of
any of the foregoing.

“Investment Property” shall mean (a) all “investment property” as such term is
defined in the New York UCC (other than Excluded Collateral) and (b) whether or
not constituting “investment property” as so defined, all Pledged Debt
Securities and Pledged Stock.

“Issuers” shall have the meaning assigned to such term in the preamble.

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party.

“Loan Documents” shall have the meaning assigned to such term in the Credit
Agreement.

“Loan Obligations” shall mean the unpaid principal of and interest on the Loans
and all other obligations and liabilities of the Borrower or any other Loan
Party to the Administrative Agent, the Collateral Agent or any Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, any other Loan Document and whether on account of
principal, interest, fees, indemnities, costs, expenses (including all fees,
charges and disbursements of counsel to the Administrative Agent, the Collateral
Agent or any Lender that are required to be paid pursuant to the Credit
Agreement or any other

 

G-9



--------------------------------------------------------------------------------

Loan Document and including interest accruing after the maturity of the Loans
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to a
Loan Party, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) or otherwise.

“Loan Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent, (d) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (e) the
permitted successors and assigns of each of the foregoing.

“Loans” shall mean all Term Loans under, and as defined in, the Credit
Agreement.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Note Trustee” shall have the meaning assigned to such term in the preliminary
statement.

“Note Obligations” shall mean the principal of and interest on the Senior
Secured Notes and all other amounts from time to time owing by the Issuers or
any other Grantor to the Note Trustee or to any Senior Secured Note Holder
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Senior Secured Note Indenture, any other Senior Secured Note Document
and whether on account of principal, interest, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the Note
Trustee or any Senior Secured Note Holder that are required to be paid pursuant
to the Senior Secured Note Indenture or any other Senior Secured Note Document
and including interest accruing after the maturity of the Senior Secured Notes
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to a
Grantor, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) or otherwise.

“Note Secured Parties” shall mean (a) the Note Trustee, (b) the Senior Secured
Note Holders, (c) any Other Pari Passu Obligations Agent, holders of Other Pari
Passu Obligations, (e) the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Senior Secured Note Document or Other Pari
Passu Lien Obligations Agreement, and (f) the permitted successors and assigns
of each of the foregoing.

“Obligations” shall mean the Loan Obligations, the Note Obligations and the
Other Pari Passu Lien Obligations.

“Other Pari Passu Lien Obligations” shall mean indebtedness or other obligations
of Issuers or the Guarantors issued following the date of this Agreement to the
extent (a) such indebtedness is not prohibited by the terms of the Loan
Documents, the Senior Secured Note Documents and each then extant Other Pari
Passu Lien Obligations Agreement from being secured by Liens on the Collateral
ranking pari passu with the Liens securing the Obligations, (b) the Grantors
have granted Liens, consistent with clause (a), on the Collateral to secure the
obligations in respect of such indebtedness, (c) such indebtedness or other
obligations constitute “Additional First Lien Obligations” as defined in the
Senior Secured Note Indenture on the date hereof, and (d) the Other Pari Passu
Lien Obligations Agent, for the holders of such indebtedness has entered into a
joinder agreement hereto on behalf of the holders under such agreement
acknowledging that such holders shall be bound by the terms hereof applicable to
Note Secured Parties.

 

G-10



--------------------------------------------------------------------------------

“Other Pari Passu Lien Obligations Agent” shall mean the Person appointed to act
as trustee, agent or representative for the holders of Other Pari Passu Lien
Obligations pursuant to any Other Pari Passu Lien Obligations Agreement.

“Other Pari Passu Lien Obligations Agreement” shall mean any indenture, credit
agreement or other agreement under which any Other Pari Passu Lien Obligations
are incurred.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third person (other than an agreement with any Person who is an
affiliate or a subsidiary of any Grantor) any right to make, use or sell any
invention on which a Patent, now or hereafter owned by any Grantor or that any
Grantor otherwise has the right to license, is in existence, or granting to any
Grantor any right to make, use or sell any invention on which a patent, now or
hereafter owned by any third person, is in existence, and all rights of any
Grantor under any such agreement.

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States, all registrations and
recordings thereof, and all applications for letters patent of the United
States, including registrations, recordings and pending applications in the
United States Patent and Trademark Office (or any successor), including those
listed on Schedule III, (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein and (c) all income, royalties, damages
and payments now or hereafter due and/or payable with respect thereto, all
damages and payments for past or present future infringements thereof and rights
to sue therefor, and all rights corresponding thereto throughout the world.

“Permitted Liens” shall have the meaning assigned to such term in the Credit
Agreement to the extent such Permitted Liens are not prohibited to be incurred
pursuant to the Senior Secured Note Indenture or any Other Pari Passu Lien
Obligations Agreement.

“Pledged Collateral” shall mean (a) the Pledged Stock, (b) the Pledged Debt
Securities, (c) subject to Section 3.05, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (a) and (b) above, (d) subject to Section 3.05, all
rights of such Grantor with respect to the securities and other property
referred to in clauses (a), (b) and (c) above and (e) all Proceeds of any of the
foregoing.

“Pledged Debt Securities” shall mean (a) the debt securities and promissory
notes held by any Grantor on the date hereof (including all such debt securities
and promissory notes listed opposite the name of such Grantor on Schedule II),
(b) any debt securities or promissory notes in the future issued to such Grantor
and (c) any other instruments evidencing the debt securities described above, if
any.

“Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged Stock” shall mean (a) (i) the Equity Interests owned by any Grantor on
the date hereof (including all such Equity Interests listed on Schedule II) and
(ii) thereafter, any other Equity Interest obtained in the future by such
Grantor, in the case of each of clauses (i) and (ii), to the extent that the
same do not constitute Excluded Collateral and (b) the certificates, if any,
representing all such Equity Interests.

 

G-11



--------------------------------------------------------------------------------

“Receivables” shall mean the Accounts, Chattel Paper, Documents, Investment
Property, Instruments and any other rights or claims to receive money which are
General Intangibles or which are otherwise included as Collateral.

“Resignation Effective Time” shall have the meaning assigned thereto in
Section 7.19(a).

“SEC” shall mean the United States Securities and Exchange Commission and any
successor thereto.

“Secured Parties” shall mean the Loan Secured Parties and the Note Secured
Parties.

“Security Interest” shall mean the pledge and security interest confirmed and
granted pursuant to Section 3.01.

“Senior Secured Note Holders” shall mean Holders (as such term is defined in the
Senior Secured Note Indenture).

“Senior Secured Notes” shall have the meaning assigned to such term in the
preliminary statement.

“Senior Secured Note Documents” shall have the meaning assigned to such term in
the preliminary statement.

“Senior Secured Note Indenture” shall have the meaning assigned to such term in
the preliminary statement.

“Subsidiary Guarantor” shall mean any of the following: (a) the Subsidiaries
identified on Schedule I hereto as Subsidiary Guarantors and (b) each other
subsidiary that becomes a party to this Agreement as a Subsidiary Guarantor
after the Closing Date, excluding (i) any Excluded Subsidiary and (ii) any
Foreign Subsidiary.

“Termination Date” shall mean the date upon which all of the Loans, Senior
Secured Notes, together with all interest, fees and other non-contingent
Obligations shall have been paid in full in cash.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third person (other than an agreement with any Person
who is an affiliate or a subsidiary of any Grantor) any right to use any
trademark now or hereafter owned by any Grantor or that any Grantor otherwise
has the right to license, or granting to any Grantor any right to use any
trademark now or hereafter owned by any third person, and all rights of any
Grantor under any such agreement.

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office (or
any successor office), and all extensions or renewals thereof, including those
registrations and applications listed on Schedule III, (b) all goodwill
associated therewith or symbolized thereby, (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill and (d) all causes of
action arising prior to or after the date hereof for infringement of any
trademark or unfair competition regarding the same.

 

G-12



--------------------------------------------------------------------------------

“Transaction Documents” shall mean the Credit Agreement, the other Loan
Documents, the Senior Secured Note Indenture and the other Senior Secured Note
Documents.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor hereby absolutely, irrevocably and
unconditionally guarantees to the Loan Secured Parties, jointly with the other
Guarantors and severally, as a primary obligor and not merely as a surety, the
due and punctual payment and performance of the Loan Obligations. Each Guarantor
further agrees that the Loan Obligations may be extended or renewed, in whole or
in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee notwithstanding any extension or renewal of any Loan
Obligation. Each Guarantor waives (to the extent permitted by applicable law)
presentment to, demand of payment from and protest to the Borrower or any other
Grantor of any Loan Obligation, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment. Each Guarantor hereby further
jointly and severally agrees that if the Borrower shall fail to pay in full when
due (whether at stated maturity, by acceleration or otherwise) any of the Loan
Obligations, such Guarantor will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Loan Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

Notwithstanding any provision of this Agreement to the contrary, it is intended
that this Agreement, and any Liens granted hereunder by each Guarantor to secure
the obligations and liabilities arising pursuant to this Agreement, not
constitute a “Fraudulent Conveyance” (as defined below). Consequently, each
Guarantor agrees that if this Agreement, or any Liens securing the obligations
and liabilities arising pursuant to this Agreement, would, but for the
application of this sentence and taking into account the provisions of
Section 5.02, constitute a Fraudulent Conveyance, this Agreement and each such
Lien shall be valid and enforceable only to the maximum extent that would not
cause this Agreement or such Lien to constitute a Fraudulent Conveyance, and
this Agreement shall automatically be deemed to have been amended accordingly at
all relevant times. For purposes hereof, “Fraudulent Conveyance” means a
fraudulent conveyance or fraudulent transfer under Section 548 of the Bankruptcy
Code or a fraudulent conveyance or fraudulent transfer under the provisions of
any applicable fraudulent conveyance or fraudulent transfer law or similar law
of any state, nation or other governmental unit, as in effect from time to time.

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and payable and
not of collection, and waives any right (except such as shall be required by
applicable law and cannot be waived) to require that any resort be had by the
Collateral Agent or any other Loan Secured Party to any security held for the
payment of the Loan Obligations or to any balance of any Deposit Account or
credit on the books of the Collateral Agent or any other Secured Party in favor
of the Borrower or any other person.

SECTION 2.03. No Limitations, Etc.

(a) Except for termination of a Guarantor’s obligations hereunder as expressly
provided in Section 7.14, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release,

 

G-13



--------------------------------------------------------------------------------

surrender, alteration or compromise, and shall not be subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Loan Obligations or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall not be discharged or impaired or otherwise affected by
(i) the failure of the Collateral Agent or any other Loan Secured Party to
assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise, (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document (other than pursuant to the terms of a waiver, amendment,
modification or release of this Agreement in accordance with the terms hereof)
or any other agreement, including with respect to the release of any other
Guarantor under this Agreement and so long as any such amendment, modification
or waiver of any Loan Document is made in accordance with Section 9.08 of the
Credit Agreement, (iii) the release of, or any impairment of or failure to
perfect any Lien on or security interest in, any security held by the Collateral
Agent or any other Loan Secured Party for the Loan Obligations, (iv) any
default, failure or delay, willful or otherwise, in the performance of the Loan
Obligations, or (v) any other act or omission that may or might in any manner or
to any extent vary the risk of any Guarantor or otherwise operate as a discharge
of any Guarantor as a matter of law or equity (other than the occurrence of the
Termination Date). Each Guarantor expressly authorizes the Collateral Agent, in
accordance with the Credit Agreement and applicable law, to take and hold
security for the payment and performance of the Loan Obligations, to exchange,
waive or release any or all such security (with or without consideration), to
enforce or apply such security and direct the order and manner of any sale
thereof in its sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Loan Obligations, all without
affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense (other than payment or performance of the Loan Obligations (other than
contingent obligations), in full) based on or arising out of any defense of the
Borrower or any other Grantor or the unenforceability of the Loan Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of the Borrower or any other Grantor, other than the occurrence of the
Termination Date. The Collateral Agent and the other Loan Secured Parties may,
in accordance with the Credit Agreement and applicable law, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Loan Obligations, make any
other accommodation with the Borrower or any other Grantor or exercise any other
right or remedy available to them against the Borrower or any other Grantor,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Termination Date has occurred. To the fullest
extent permitted by applicable law, each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against the Borrower or
any other Grantor, as the case may be, or any security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or shall be automatically reinstated, as the case
may be, if at any time and for any reason payment, or any part thereof, of any
Loan Obligation is rescinded or must otherwise be restored by the Collateral
Agent or any other Loan Secured Party whether upon the bankruptcy or
reorganization of the Borrower, any other Grantor, or otherwise, notwithstanding
the occurrence of the Termination Date.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other Loan
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Grantor to pay any Loan Obligation
when and as the same shall become due and payable, whether at

 

G-14



--------------------------------------------------------------------------------

maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby jointly and severally promises to and will promptly pay, or
cause to be paid, to the Collateral Agent for distribution to the Loan Secured
Parties in cash the amount of such unpaid Loan Obligation (other than payment of
any contingent obligations). Upon payment by any Guarantor of any sums to the
Collateral Agent as provided above, all rights of such Guarantor against the
Borrower or any other Guarantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article V.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself reasonably informed of the Borrower’s and each other
Grantor’s financial condition and assets and of all other circumstances bearing
upon the risk of nonpayment of the Loan Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that neither the Collateral Agent nor any other Loan Secured Party will have any
duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.

SECTION 2.07. Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article 2 constitutes an instrument for
the payment of money, and consents and agrees that any Loan Secured Party, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring motion-action under New
York CPLR Section 3213.

ARTICLE III

Security Interests in Personal Property

SECTION 3.01. Security Interest.

(a) Each Grantor hereby (x) confirms its pledge and grant to the Existing
Collateral Agent (and its successors and permitted assigns, including the
Collateral Agent), for the ratable benefit of the Note Secured Parties, as
security for the payment or performance, as the case may be, in full when due
(whether at stated maturity, by acceleration or otherwise) of the Note
Obligations (other than contingent obligations), of a security interest in the
Collateral (as defined in the Existing Guarantee and Collateral Agreement)
pursuant to the Existing Guarantee and Collateral Agreement, and (y) pledges and
grants to the Collateral Agent (and its successors and permitted assigns), for
the ratable benefit of the Secured Parties, as security for the payment or
performance, as the case may be, in full when due (whether at stated maturity,
by acceleration or otherwise) of the Obligations (other than contingent
obligations), a security interest in all right, title or interest in or to any
and all of the following assets and properties in each case whether tangible or
intangible, wherever located, and now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (but excluding any Excluded Collateral,
collectively, the “Collateral”):

(i) all Accounts;

(ii) the Cash Collateral Account (as defined in the Revolving Credit Agreement)
and all cash, securities, Instruments and other property deposited or required
to be deposited therein;

(iii) all Chattel Paper;

(iv) all Documents;

 

G-15



--------------------------------------------------------------------------------

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Goods;

(viii) all Instruments, including all Pledged Securities;

(ix) all Inventory or documents of title, customs receipts, insurance
certificates, shipping documents and other written materials related to the
purchase or import of any Inventory;

(x) all Investment Property;

(xi) all Intellectual Property;

(xii) all Pledged Collateral;

(xiii) all Records and all books and records pertaining to the Collateral;

(xiv) all letters of credit under which such Grantor is the beneficiary and
Letter of Credit Rights;

(xv) all Supporting Obligations;

(xvi) all cash and cash equivalents;

(xvii) all Deposit Accounts and Securities Accounts, including all cash,
marketable securities, securities entitlements, financial assets and other funds
held in or on deposit in any of the foregoing;

(xviii) all other personal property whatsoever of such Grantor; and

(xix) to the extent not otherwise included, all Proceeds, all accessions to and
substitutions and replacements for and products of any and all of the foregoing
and all offsprings, rents profits and products of any of the foregoing and all
collateral security and guarantees given by any person with respect to any of
the foregoing.

(b) Notwithstanding anything to the contrary in this Agreement or any other
Senior Secured Note Document, the Equity Interests and other securities of any
direct or indirect subsidiary of Holdings that are owned by any Grantor will
constitute Collateral securing Note Obligations for the benefit of Senior
Secured Note Holders only to the extent that such Equity Interests and other
securities can secure the Senior Secured Notes and/or the guarantees in respect
thereof without Rule 3-10 or Rule 3-16 of Regulation S-X under the Securities
Act (or any other law, rule or regulation) requiring separate financial
statements of such subsidiary to be filed with the SEC (or any other
governmental agency). In the event that Rule 3-10 or Rule 3-16 of Regulation S-X
under the Securities Act requires or is amended, modified or interpreted by the
SEC to require (or is replaced with another rule or regulation, or any other
law, rule or regulation is adopted, which would require) the filing with the SEC
(or any other governmental agency) of separate financial statements of any
subsidiary of Holdings due to the fact that such subsidiary’s Equity Interests
and other securities secure the Senior Secured Notes and/or the related
guarantees, then the Equity Interests and other securities of such subsidiary
shall automatically be deemed

 

G-16



--------------------------------------------------------------------------------

not to be part of the Collateral securing the Note Obligations in favor of the
Note Secured Parties (but only to the extent necessary to not be subject to such
requirement) (any such Equity Interests or other securities, “Excluded Note
Collateral”). In such event, the Security Documents may be amended or modified,
without the consent of the Note Trustee, the Collateral Agent, any Senior
Secured Note Holder or any holder of Other Pari Passu Lien Obligations, to the
extent necessary to release the first-priority security interests in the shares
of Equity Interests and other securities that are so deemed to no longer
constitute part of the Collateral securing the Note Obligations in favor of the
Note Secured Parties. For the avoidance of doubt, any such Equity Interests
shall remain Collateral securing the Loan Obligations for the benefit of the
Loan Secured Parties in accordance with the terms of the Credit Agreement and
this Agreement.

In the event that Rule 3-10 or Rule 3-16 of Regulation S-X under the Securities
Act is amended, modified or interpreted by the SEC to permit (or is replaced
with another rule or regulation, or any other law, rule or regulation is
adopted, which would permit) such subsidiary’s Equity Interests and other
securities to secure the Senior Secured Notes and/or the related guarantees in
excess of the amount then pledged without the filing with the SEC (or any other
governmental agency) of separate financial statements of such subsidiary, then
the Equity Interests and other securities of such subsidiary shall automatically
be deemed to be a part of the Collateral securing the Note Obligations in favor
of the Note Secured Parties (but only to the extent necessary to not be subject
to any such financial statement requirement). In such event, the Security
Documents may be amended or modified, without the consent of the Note Trustee,
the Collateral Agent, any Senior Secured Note Holder or any holder of Other Pari
Passu Lien Obligations, to the extent necessary to subject to the Liens under
the Security Documents such additional Equity Interests and other securities.

This Section 3.01(b) shall apply mutatis mutandis to Other Pari Passu Lien
Obligations.

(c) Each Grantor hereby authorizes the Collateral Agent at any time and from
time to time to file in any relevant jurisdiction any financing statements
(including fixture filings) with respect to the Collateral or any part thereof
and amendments thereto that (i) indicate the Collateral as “all assets” of such
Grantor or words of similar effect, and (ii) contain the information required by
Article 9 of the Uniform Commercial Code of each applicable jurisdiction for the
filing of any financing statement or amendment, including (x) whether such
Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor and (y) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Collateral relates. Each Grantor agrees to provide such
information to the Collateral Agent promptly upon written request. The
Collateral Agent agrees, upon request by the Borrower and at the Borrower’s
expense, to promptly furnish copies of such filings to the Borrower.

(d) The Collateral Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) such documents as may be necessary for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
each Grantor, without the signature of any Grantor, and naming any Grantor or
the Grantors as debtors and the Collateral Agent as secured party. The
Collateral Agent agrees, upon request by the Borrower and at the Borrower’s
expense, to promptly furnish copies of such filings to the Borrower.

(e) The Security Interest is granted as security only and, except as otherwise
required by applicable law, shall not subject the Collateral Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Collateral. Nothing contained
in this Agreement shall be construed to make the Collateral Agent or any other
Secured Party liable as a member of any limited liability company or as a
partner of any partnership,

 

G-17



--------------------------------------------------------------------------------

neither the Collateral Agent nor any other Secured Party by virtue of this
Agreement or otherwise (except as referred to in the following sentence) shall
have any of the duties, obligations or liabilities of a member of any limited
liability company or as a partner in any partnership. The parties hereto
expressly agree that, unless the Collateral Agent shall become the owner of
Pledged Collateral consisting of a limited liability company interest or a
partnership interest pursuant hereto, this Agreement shall not be construed as
creating a partnership or joint venture among the Collateral Agent, any other
Secured Party, any Grantor and/or any other Person.

SECTION 3.02. Representations and Warranties. Each Grantor represents and
warrants to the Collateral Agent and the Secured Parties that:

(a) In executing and delivering this Agreement, each Grantor has (i) adequate
means to obtain from the Issuers on a continuing basis information concerning
the Issuers; (ii) full and complete access to the Transaction Documents and any
other documents executed in connection with the Transaction Documents; and
(iii) not relied and will not rely upon any representations or warranties of any
Secured Party not embodied herein or any acts heretofore or hereafter taken by
any Secured Party (including but not limited to any review by any Secured Party
of the affairs of the Borrower).

(b) Each Grantor has sole beneficial ownership of the Collateral (other than
with respect to Intellectual Property Licenses) and good and valid rights in and
title to the Collateral with respect to which it has purported to grant a
Security Interest hereunder, has full power and authority to grant to the
Collateral Agent (for the ratable benefit of the Secured Parties to the extent
herein provided), the Security Interest in such Collateral pursuant hereto and
to execute, deliver and perform its obligations in accordance with the terms of
this Agreement, and no Lien exists upon the Collateral (and no right or option
to acquire the same exists in favor of any other Person) other than (i) the
security interest created or provided for herein, which security interest
constitutes a valid first and prior perfected Lien on the Collateral and
(ii) Liens expressly permitted by the Credit Agreement and the Senior Secured
Note Indenture.

(c) (i) Uniform Commercial Code financing statements (including fixture filings,
as applicable) or other appropriate filings, recordings or registrations
containing a description of the Collateral have been prepared by the Collateral
Agent based upon the information provided to the Collateral Agent and the
Secured Parties by the Grantors for filing in each governmental, municipal or
other office specified on Schedule IV hereof (or specified by notice from the
Borrower to the Collateral Agent after the date hereof in the case of filings,
recordings or registrations required by Section 5.09 of the Credit Agreement or
after the date hereof in the case of filings, recordings or registrations
required by any comparable provision of the Senior Secured Note Indenture or any
Other Pari Passu Lien Obligations Agreement), which are all the filings,
recordings and registrations (other than filings required to be made in the
United States Patent and Trademark Office and the United States Copyright Office
in order to perfect the Security Interest in the Collateral consisting of United
States Patents, Trademarks and Copyrights) that are necessary as of the date
hereof (or after the date hereof, in the case of filings, recordings or
registrations required by Section 5.09 of the Credit Agreement or after the date
hereof in the case of filings, recordings or registrations required by any
comparable provision of the Senior Secured Note Indenture or any Other Pari
Passu Lien Obligations Agreement) to publish notice of and protect the validity
of and to establish a legal, valid and perfected security interest in favor of
the

 

G-18



--------------------------------------------------------------------------------

Collateral Agent (for the ratable benefit of the Secured Parties to the extent
provided herein) in respect of all Collateral in which the Security Interest may
be perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements; and
(ii) notwithstanding the foregoing, each Grantor represents and warrants that a
fully executed agreement in the form hereof or, alternatively, each applicable
short form Intellectual Property Security Agreement, and containing a
description of all Collateral consisting of Intellectual Property that is
material to the conduct of such Grantor’s business with respect to United States
Patents and United States federally registered Trademarks (and Trademarks for
which United States federal registration applications are pending) and United
States federally registered Copyrights has been or will be delivered to the
Collateral Agent for recording by the United States Patent and Trademark Office
and the United States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C.
§ 1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable to
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Collateral Agent) in respect of all such Collateral in
which a security interest may be perfected by filing, recording or registration
in the United States, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than filings
described in Section 3.02(c)(i), and other than such actions as are necessary to
perfect the Security Interest with respect to any Collateral consisting of
United States Patents, United States federally registered Trademarks and United
States federally registered Copyrights (and applications therefor) that are
material to the conduct of such Grantor’s business and that are acquired or
developed after the date hereof).

(d) The Security Interest constitutes (i) a legal and valid security interest in
(x) all Collateral securing the payment and performance of the Loan Obligations
and (y) all Collateral other than the Excluded Note Collateral securing the
payment and performance of the Note Obligations, (ii) subject to the filings
described in Section 3.02(c), a perfected security interest in all Collateral in
which a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any state
thereof) pursuant to the Uniform Commercial Code and (iii) subject to the
filings described in Section 3.02(c), a security interest that shall be
perfected in all Collateral in which a security interest may be perfected upon
the receipt and recording of this Agreement (or the applicable short form
security agreement) with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, within the 3-month period
(commencing as of the date hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. §
1060 or the 1-month period (commencing as of the date hereof) pursuant to 17
U.S.C. § 205. The Security Interest is and shall be prior to any other Lien on
any of the Collateral, other than Permitted Liens.

(e) Schedule II correctly sets forth as of the date hereof the percentage of the
issued and outstanding shares or units of each class of the Equity Interests of
the issuer thereof represented by the Pledged Stock and includes all Equity
Interests, debt securities and promissory notes required to be pledged
hereunder.

(f) The Pledged Stock and Pledged Debt Securities have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock issued by a corporation, are fully paid and nonassessable and (ii) in the
case of Pledged Debt Securities, are legal, valid and binding obligations of the
issuers thereof, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other loss affecting creditors’ rights generally and general
principles of equity or at law.

(g) Schedule V correctly sets forth as of the date hereof (i) the exact legal
name of each Grantor, as such name appears in its respective certificate or
articles of incorporation or formation, (ii) the jurisdiction of organization of
each Grantor, (iii) the mailing address of each Grantor, (iv) the organizational
identification number, if any, issued by the jurisdiction of

 

G-19



--------------------------------------------------------------------------------

organization of each Grantor, (v) the identity or type of organization of each
Grantor and (vi) the Federal Taxpayer Identification Number, if any, of each
Grantor. The Borrower agrees to update the information required pursuant to the
preceding sentence as provided in Section 5.06 of the Credit Agreement and any
comparable provision of the Senior Secured Note Indenture or any Other Pari
Passu Lien Obligations Agreement.

(h) No Grantor has (a) within the period of four months prior to the date
hereof, changed its location (as defined in Section 9-307 of the New York UCC),
(b) except as specified in Schedule V, heretofore changed its name, or
(c) become a “new debtor” (as defined in Section 9-102(a)(56) of the New York
UCC) with respect to a currently effective security agreement previously entered
into by any other Person.

(i) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, no representation, warranty or covenant is made with respect to the
creation or perfection of a security interest in (i) Collateral consisting of
Intellectual Property that is not material to the conduct of the Grantor’s
business, and (ii) Collateral to the extent such creation or perfection would
require (A) any filing other than a filing in the United States or America, any
state thereof and the District of Columbia or (B) other action under the laws of
any jurisdiction other than the United States of America, any state thereof and
the District of Columbia.

(j) Each Grantor represents and warrants that the Trademarks, Patents and
Copyrights listed on Schedule III include all United States federal
registrations and pending applications for Trademarks, Patents and Copyrights,
all as in effect as of the date hereof, that such Grantor owns and that are
material to the conduct of its business as of the date hereof.

(k) As of the date hereof, all of Grantors’ locations where Collateral
constituting Inventory is located (other than (i) Collateral in transit or out
for repair or maintenance or (ii) locations where the value of Inventory located
at any such location does not exceed $2,000,000 and the aggregate value of
Inventory located at all such locations does not exceed $10,000,000) are listed
on Schedule VI. All of said locations are owned by the Grantors except for
locations (i) which are leased by the Grantors as lessees and designated in Part
B(ii) of Schedule VI and (ii) at which Inventory is held in a public warehouse
or is otherwise held by a bailee or on consignment as designated in Part B(iii)
of Schedule VI.

(l) All of such Grantor’s Deposit Accounts are listed on Schedule VII.

(m) Schedule VIII lists all Letter-of-Credit Rights and Chattel Paper of such
Grantor having an individual fair market value in excess of $250,000.

(n) With respect to Accounts and Chattel Paper, the information with respect to
the Accounts and Chattel Paper (including without limitation the names of
obligors, amounts owing and due dates) is and will be correctly stated in all
material respects in all records of the Grantors relating thereto and in all
invoices with respect thereto furnished to the Collateral Agent by the Grantors
from time to time.

SECTION 3.03. Covenants.

(a) Subject to Section 3.02(i), each Grantor shall, at its own expense, take all
commercially reasonable actions necessary to defend title to the Collateral
against all persons and to defend the Security Interest of the Collateral Agent
in the Collateral and the priority thereof against any Lien which does not
constitute a Permitted Lien.

 

G-20



--------------------------------------------------------------------------------

(b) Subject to Section 3.02(i), each Grantor agrees, upon written request by the
Collateral Agent and at its own expense, to execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as the Collateral Agent may from time to time reasonably deem
necessary to obtain, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any fees and Taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and the filing of any financing or
continuation statements (including fixture filings) or other documents in
connection herewith or therewith.

(c) At its option, but only following 5 Business Days’ written notice to each
Grantor of its intent to do so unless an Event of Default shall have occurred
and be continuing, the Collateral Agent may discharge past due Taxes,
assessments, charges, fees or Liens at any time levied or placed on the
Collateral which do not constitute a Permitted Lien, and may pay for the
maintenance and preservation of the Collateral to the extent any Grantor fails
to do so as required by the Credit Agreement and the Senior Secured Note
Indenture, and each Grantor agrees to reimburse the Collateral Agent within 30
days after written demand for any reasonable out-of-pocket payment made or any
reasonable out-of-pocket expense incurred by the Collateral Agent pursuant to
the foregoing authorization; provided, however, that nothing in this paragraph
shall be interpreted as excusing any Grantor from the performance of, or
imposing any obligation on the Collateral Agent or any Secured Party to cure or
perform, any covenants or other promises of any Grantor with respect to Taxes,
assessments, charges, fees or Liens and maintenance as set forth herein or in
the other Transaction Documents.

(d) Each Grantor shall remain liable to observe and perform all conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Collateral, all in accordance with the terms and
conditions thereof.

(e) In the case of each Grantor, such Grantor shall, promptly upon obtaining
knowledge thereof, give notice to the Collateral Agent of any Commercial Tort
Claim of such Grantor in which the damages being sought exceeds $1,000,000 and
shall grant to the Collateral Agent, for the ratable benefit of the Secured
Parties, a first priority security interest in such Commercial Tort Claim. After
such grant, such commercial tort claim shall be deemed to constitute Collateral
for purposes of this Agreement.

(f) Subject to the following sentence, the Grantors will not (i) maintain any
Inventory (other than such Collateral in transit) at any location other than
those locations listed on Schedule VI (except for locations where the fair
market value of Inventory at any such location does not exceed $2,000,000 and
the aggregate fair market value of Inventory at all such locations does not
exceed $10,000,000), (ii) otherwise change, or add to, such locations, or
(iii) change their respective principal places of business or chief executive
offices from the location identified on Schedule VI. Each Grantor will give the
Collateral Agent at least ten (10) days prior written notice (or such shorter
notice to which the Collateral Agent has consented in writing) of any new
principal place of business or chief executive office or any new location for
any of its Inventory, except for locations where the market value of Inventory
stored or warehoused at any such new location does not exceed $2,000,000 and the
aggregate market value of Inventory, stored or warehoused at all such new
locations (together with all other locations not listed on Schedule VI) does not
exceed $10,000,000 (such locations, “Excluded Locations”). With respect to any
such new location (excluding Excluded Locations), such Grantor will execute such
documents and take such actions as the Collateral Agent reasonably deems
necessary to perfect and protect the Liens granted under the Collateral
Documents and, if requested by the Collateral Agent, will use commercially
reasonable efforts to obtain a Collateral Access Agreement for each such
location.

 

G-21



--------------------------------------------------------------------------------

(g) Receivables.

(i) The Grantors will deliver to the Collateral Agent promptly upon its request
after the occurrence and during the continuation of an Event of Default
duplicate invoices with respect to each Account bearing such language of
assignment as the Collateral Agent shall specify.

(ii) Upon the request of the Collateral Agent, the Grantors shall take all steps
reasonably necessary to grant the Collateral Agent “control” (within the meaning
of set forth in Section 9-105 of the Uniform Commercial Code) of all electronic
chattel paper in accordance with the Uniform Commercial Code. Unless an Event of
Default has occurred and is continuing, the requirement in the preceding
sentence shall not apply to electronic chattel paper to the extent that all
amounts payable evidenced by such electronic chattel paper in which the
Collateral Agent has not been vested “control” does not exceed $1,000,000 in the
aggregate for all Grantors.

SECTION 3.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest in the Collateral, each Grantor agrees, in each case at
such Grantor’s own expense, to take the following actions with respect to the
following Collateral:

(a) Instruments. Upon the occurrence and during the continuation of an Event of
Default, if any Grantor shall at any time hold or acquire any Instruments in
excess of $1,000,000 individually, such Grantor shall promptly endorse, assign
and deliver the same to the Collateral Agent, accompanied by such undated
instruments of endorsement, transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably specify.

(b) Investment Property. Subject to the terms hereof, if any Grantor shall at
any time hold or acquire any Certificated Securities, to the extent the same do
not constitute Excluded Collateral, such Grantor shall promptly endorse, assign
and deliver the same to the Collateral Agent, accompanied by such undated
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time reasonably specify. Each delivery of Pledged
Securities shall be accompanied by a schedule describing the securities, which
schedule shall be attached hereto as Schedule II and made a part hereof and
supplement any prior schedule so delivered; provided that failure to attach any
such schedule hereto shall not affect the validity of such pledge of such
Pledged Securities and shall not in and of itself result in any Default or Event
of Default. Each certificate representing an interest in any limited liability
company or limited partnership controlled by any Grantor and pledged under
Section 3.01 shall be physically delivered to the Collateral Agent in accordance
with the terms of the Credit Agreement and endorsed to the Collateral Agent or
endorsed in blank.

(c) Security Interests in Property of Account Debtors. If at any time any
Grantor shall take a security interest in any property of an Account Debtor or
any other Person the value of which equals or exceeds $250,000 to secure payment
of an Account, such Grantor shall promptly assign such security interest to the
Collateral Agent for the benefit of the Secured Parties. Such assignment need
not be filed of public record unless necessary to continue the perfected status
of the security interest against creditors of and transferees from the Account
Debtor or other Person granting the security interest.

(d) Letter-of-Credit Rights. If any Grantor is or becomes the beneficiary of a
letter of credit having an individual face amount in an amount in excess of
$250,000, the applicable Grantor shall promptly, and in any event within ten
(10) Business Days after becoming a beneficiary, notify the Collateral Agent
thereof and, if requested to do so by the Collateral Agent, use commercially
reasonable

 

G-22



--------------------------------------------------------------------------------

efforts to cause the issuer and/or confirmation bank to (i) consent to the
assignment of any Letter-of-Credit Rights to the Collateral Agent and (ii) agree
to direct all payments thereunder to a Deposit Account of the Collateral Agent
or subject to a Deposit Account Control Agreement, all in form and substance
reasonably satisfactory to the Collateral Agent. Unless requested by the
Collateral Agent following the occurrence and during the continuation of an
Event of Default, the actions in the preceding sentence shall not be required to
the extent that the amount of any such letter of credit, together with the
aggregate amount of all other letters of credit for which the actions described
above in clause (i) and (ii) have not been taken, does not exceed $1,000,000 in
the aggregate for all Grantors.

SECTION 3.05. Voting Rights; Dividends and Interest, Etc. Unless and until an
Event of Default shall have occurred and be continuing and, except in the case
of a Bankruptcy Default, the Collateral Agent shall have given the Grantors
prior written notice of its intent to exercise its rights under this Agreement:

(a) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of the Pledged Collateral or
any part thereof for any purpose consistent with the terms of this Agreement and
the other Transaction Documents and applicable law and no notice of any such
voting or exercise of any consensual rights and powers need be given to the
Collateral Agent.

(b) The Collateral Agent shall promptly execute and deliver to each Grantor, or
cause to be executed and delivered to each Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (a) above.

(c) Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Collateral to the extent and only to the extent that such dividends,
interest, principal and other distributions are not prohibited by, and otherwise
paid or distributed in accordance with, the terms and conditions of the
Transaction Documents and applicable law; provided that any noncash dividends,
interest, principal or other distributions that would constitute Pledged
Collateral shall be and become part of the Pledged Collateral, and, if received
by any Grantor, shall be held in trust for the benefit of the Collateral Agent
and the Secured Parties and shall be delivered to the Collateral Agent in the
same form as so received (with any necessary endorsement reasonably requested by
the Collateral Agent) on or prior to the later to occur of (i) 30 days following
the receipt thereof and (ii) the earlier of the date of the required delivery of
the Compliance Certificate following the receipt of such items and the date
which is 45 days after the end of the most recently ended fiscal quarter (or
such longer period as to which the Collateral Agent may consent).

SECTION 3.06. Additional Covenants Regarding Patent, Trademark and Copyright
Collateral.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, each Grantor agrees that it will not do any act, or omit to do any act,
whereby any Patent that is material to the conduct of such Grantor’s business
may become invalidated or dedicated to the public, other than the expiration of
such Patent at the end of its natural term, subject to such Grantor’s reasonable
business judgment.

 

G-23



--------------------------------------------------------------------------------

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, each Grantor (either itself or through its licensees or its
sublicensees) will, for each registered Trademark that is material to the
conduct of such Grantor’s business, use commercially reasonable efforts to
maintain such Trademark registration in full force free from any legally binding
determination of abandonment or invalidity of such Trademark registration due to
nonuse, subject to such Grantor’s reasonable business judgment.

(c) Except to the extent failure to act could not reasonably be expected to have
a Material Adverse Effect, and subject to each Grantor’s reasonable business
judgment, each Grantor will take all reasonable and necessary steps that are
consistent with the practice in any proceeding before the United States Patent
and Trademark Office, and the United States Copyright Office, to maintain and
pursue each material application relating to the Patents, Trademarks and/or
Copyrights (and to obtain the relevant grant or registration) and to maintain
each issued Patent and each registration of the Trademarks and Copyrights that
is material to the conduct of any Grantor’s business, including timely filings
of applications for renewal, affidavits of use, affidavits of incontestability
and payment of maintenance fees, and, if consistent with good business judgment,
to initiate opposition, interference and cancellation proceedings against third
parties.

(d) Each Grantor agrees that, should it obtain an ownership interest in any
Intellectual Property (other than any Excluded Collateral) after the date
hereof, to the extent that such Intellectual Property would be a part of the
Collateral under the terms of this Agreement had it been owned by such Grantor
as of the date hereof, (“After-Acquired Intellectual Property”), (i) the
provisions of this Agreement shall automatically apply thereto, and (ii) any
such After-Acquired Intellectual Property and, in the case of Trademarks, the
goodwill symbolized thereby shall automatically become part of the Collateral,
subject to the terms and conditions of this Agreement. Within 90 days after the
end of each calendar year (or such longer period as to which the Collateral
Agent may consent), the relevant Grantor shall sign and deliver to the
Collateral Agent an appropriate Intellectual Property Security Agreement with
respect to all applicable United States federally registered (or application for
United States federally registered) After-Acquired Intellectual Property owned
by it as of the last day of applicable fiscal quarter, to the extent that such
Intellectual Property becomes part of the Collateral and to the extent that it
is not covered by any previous Intellectual Property Security Agreement so
signed and delivered by it.

SECTION 3.07. Collateral Access Agreements.

If requested by the Collateral Agent, each Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement, from the lessor of
each leased property, mortgagee of owned property or bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Inventory are stored or located (except for such locations where the value
of Inventory stored or located at any such location does not exceed $2,000,000
so long as the aggregate value of Inventory does not exceed $10,000,000 for all
such locations).

SECTION 3.08. Deposit Account Control Agreements.

Each Grantor will provide to the Collateral Agent within 60 days of the
Collateral Agent’s request (or such longer period as to which the Collateral
Agent may consent), a Deposit Account Control Agreement duly executed on behalf
of each financial institution holding a deposit account (other than an Excluded
Deposit Account) of such Grantor as set forth in this Agreement.

 

G-24



--------------------------------------------------------------------------------

ARTICLE IV

Remedies

SECTION 4.01. Pledged Collateral.

(a) Upon the occurrence and during the continuance of an Event of Default and
with prior written notice to the Borrower, the Collateral Agent, on behalf of
the Secured Parties, shall have the right (in its sole and absolute discretion)
to hold the Pledged Securities in its own name as pledgee, the name of its
nominee (as pledgee or as sub-agent) or the name of the applicable Grantor,
endorsed or assigned in blank or in favor of the Collateral Agent. Subject to
the Term/Revolving Intercreditor Agreement and Section 4.06 with respect to the
ABL Priority Collateral (as therein defined), upon the occurrence and during the
continuance of an Event of Default and with prior written notice to the relevant
Grantor, the Collateral Agent shall at all times have the right to exchange the
certificates representing any Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (c) of
Section 3.05 shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of Section 3.05 shall be held
in trust for the benefit of the Collateral Agent, shall be segregated from other
property or funds of such Grantor and shall be promptly delivered to the
Collateral Agent upon written demand in the same form as so received (with any
necessary endorsement or instrument of assignment). Any and all money and other
property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of
Section 4.03. After all Events of Default have been cured or waived, the
Collateral Agent shall promptly repay to each applicable Grantor (without
interest) all dividends, interest, principal or other distributions that such
Grantor would otherwise be permitted to retain pursuant to the terms of
paragraph (c) of Section 3.05 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a) of Section 3.05, and the
obligations of the Collateral Agent under paragraph (b) of Section 3.05, shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to exercise
such voting and consensual rights and powers; provided, however, that unless
otherwise directed by the Required Lenders and Required Noteholders, the
Collateral Agent shall have the right from time to time following and during the
continuance of an Event of Default and the provision of the notice referred to
above to permit the Grantors to exercise such rights. To the extent the notice
referred to in the first sentence of this paragraph (c) has been given, after
all Events of Default have been cured or waived, each Grantor shall have the
exclusive right to exercise the voting and/or consensual rights and powers that
such Grantor would otherwise be entitled to exercise pursuant to the terms of
paragraph (a) of Section 3.05, and the Collateral Agent shall again have the
obligations under paragraph (b) of Section 3.05.

(d) Notwithstanding anything to the contrary contained in this Section 4.01, if
a Bankruptcy Default shall have occurred and be continuing, the Collateral Agent
shall not be required to give any notice referred to in Section 3.05 or this
Section 4.01 in order to exercise any of its rights described in said Sections,
and the suspension of the rights of each of the Grantors under said Sections
shall be automatic upon the occurrence of such Bankruptcy Default.

 

G-25



--------------------------------------------------------------------------------

SECTION 4.02. Uniform Commercial Code and Other Remedies. Upon the occurrence
and during the continuance of an Event of Default, each Grantor agrees to
deliver each item of Collateral to the Collateral Agent on written demand, and
it is agreed that the Collateral Agent shall have the right to take any of or
all the following actions at the same or different times: (a) with respect to
any Collateral consisting of Intellectual Property, on written demand, to cause
the Security Interest to become an assignment, transfer and conveyance of any of
or all such Collateral (provided that such assignment, transfer or conveyance of
any Collateral consisting of Trademarks includes an assignment, transfer or
conveyance of the goodwill associated with such Trademarks) by the applicable
Grantor to the Collateral Agent, or to license or sublicense, whether general,
special or otherwise, and whether on an exclusive or nonexclusive basis, any
such Collateral throughout the world on such terms and conditions and in such
manner as the Collateral Agent shall determine (other than in violation of any
then-existing licensing arrangements), (b) with or without legal process and
with or without prior notice or demand for performance, to take possession of
the Collateral without breach of the peace, and subject to the terms of any
related lease agreement, to enter any premises where the Collateral may be
located for the purpose of taking possession of or removing the Collateral, and
(c) generally, to exercise any and all rights afforded to a secured party under
the Uniform Commercial Code, whether or not the Uniform Commercial Code is in
effect in the applicable jurisdiction, or other applicable law. Without limiting
the generality of the foregoing, each Grantor agrees that the Collateral Agent
shall have the right, subject to the mandatory requirements of applicable law,
to sell or otherwise dispose of all or any part of the Collateral at a public or
private sale or at any broker’s board or on any securities exchange upon such
commercially reasonable terms and conditions as it may deem necessary, for cash,
upon credit or for future delivery as the Collateral Agent shall deem
appropriate. The Collateral Agent shall be authorized at any such sale (if it
deems it necessary to do so) to restrict the prospective bidders or purchasers
to persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Collateral Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold. Each such purchaser at any such sale shall hold
the property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

The Collateral Agent shall give each applicable Grantor 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the

 

G-26



--------------------------------------------------------------------------------

Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by applicable law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by applicable law), the Collateral or any
part thereof offered for sale and may make payment on account thereof by using
any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations (other than contingent
obligations) paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Collateral Agent may proceed by a suit or suits at
law or in equity to foreclose this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.

Until the Termination Date, each Grantor irrevocably makes, constitutes and
appoints the Collateral Agent (and all officers, employees or agents designated
in writing by the Collateral Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) for the purpose, upon the occurrence and during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. Upon the occurrence and during the continuance
of an Event of Default, in the event that any Grantor at any time or times shall
fail to obtain or maintain any of the policies of insurance required under the
Credit Agreement or the Senior Secured Note Indenture or to pay any premium in
whole or part relating thereto, the Collateral Agent may upon prior written
notice to such Grantor, without waiving or releasing any obligation or liability
of any Grantor hereunder or any Default or Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent deems
necessary. All sums disbursed by the Collateral Agent in connection with this
paragraph, including attorneys’ fees, court costs, expenses and other charges
relating thereto, shall be payable, upon written demand as provided in
Section 9.05 of the Credit Agreement or any comparable provision of the Senior
Secured Note Indenture or any Other Pari Passu Lien Obligations Agreement, by
the Grantors to the Collateral Agent and shall be additional Obligations secured
hereby.

SECTION 4.03. Application of Proceeds. If an Event of Default shall have
occurred and be continuing the Collateral Agent shall apply the proceeds of any
collection, sale, foreclosure or other realization upon any Collateral in
accordance with the Term/Note Intercreditor Agreement or, (i) if the Loan
Obligations have been paid in full (other than contingent obligations) but only
one class of Note Obligations or Other Pari Passu Lien Obligations remains
outstanding, in accordance with the Senior Secured Notes Indenture or applicable
Other Pari Passu Lien Obligations Agreement, as applicable, or (ii) if the Note
Obligations and Other Pari Passu Lien Obligations have been paid in full (other
than contingent obligations) but the Loan Obligations remain outstanding, in
accordance with the Section 2.17 of the Credit Agreement. Upon any sale of
Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

 

G-27



--------------------------------------------------------------------------------

SECTION 4.04. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise its rights and remedies in this
Article IV at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent (until the termination of this Agreement and subject to Section 7.14) an
irrevocable nonexclusive license (exercisable without payment of royalty or
other compensation to the Grantors), subject in all respects to any Licenses to
use, license or sublicense any of the Collateral consisting of know how,
Patents, Copyrights and Trademarks, now owned or hereafter acquired by such
Grantor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof. The use of such license by the Collateral Agent may be exercised, at
the option of the Collateral Agent, only upon the occurrence and during the
continuation of an Event of Default; provided, however, that any license or
sublicense entered into by the Collateral Agent with a third party in accordance
with this Section 4.04 shall be binding upon each Grantor notwithstanding any
subsequent cure of an Event of Default, except to the extent that such license
or sublicense would invalidate or render unenforceable any such Grantor’s
Intellectual Property.

SECTION 4.05. Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act or any similar
statute hereafter enacted analogous in purpose or effect (the Securities Act and
any such similar statute as from time to time in effect being called the
“Federal Securities Laws”) with respect to any disposition of the Pledged
Collateral permitted hereunder. Each Grantor understands that compliance with
the Federal Securities Laws might very strictly limit the course of conduct of
the Collateral Agent if the Collateral Agent were to attempt to dispose of all
or any part of the Pledged Collateral, and might also limit the extent to which
or the manner in which any subsequent transferee of any Pledged Collateral could
dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Pledged Collateral under applicable “blue sky” or other state
securities laws or similar laws analogous in purpose or effect. Each Grantor
recognizes that to the extent such restrictions and limitations apply to any
proposed sale of Pledged Collateral, the Collateral Agent may, with respect to
any sale of such Pledged Collateral, limit the purchasers to those who will
agree, among other things, to acquire such Pledged Collateral for their own
account, for investment, and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that to the extent such
restrictions and limitations apply to any proposed sale of Pledged Collateral,
the Collateral Agent, in its sole and absolute discretion (a) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws and (b) may approach and negotiate with a limited
number of potential purchasers (including a single potential purchaser) to
effect such sale. Each Grantor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a limited number of purchasers (or a single purchaser)
were approached. The provisions of this Section 4.05 will apply notwithstanding
the existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

 

G-28



--------------------------------------------------------------------------------

ARTICLE V

Indemnity, Subrogation and Subordination

SECTION 5.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 5.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part a claim of any Secured Party, the
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

SECTION 5.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 5.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Loan Obligation, or
assets of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Loan Obligation owed to any Loan Secured Party, and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the Borrower as provided in Section 5.01, the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to (i) the amount of such
payment or (ii) the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 7.16, the date of the supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 5.02 shall be subrogated to the
rights of such Claiming Guarantor under Section 5.01 to the extent of such
payment.

SECTION 5.03. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors under Sections 5.01 and 5.02 and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the Loan Obligations until the
Termination Date; provided, that if any amount shall be paid to such Guarantors
on account of such subrogation rights at any time prior to the Termination Date,
such amount shall be held in trust for the benefit of the Loan Secured Parties
and shall promptly be paid to the Collateral Agent to be credited and applied
against the Loan Obligations, whether matured or unmatured, in accordance with
Section 2.17 of the Credit Agreement. No failure on the part of the Borrower or
any Guarantor to make the payments required by Sections 5.01 and 5.02 (or any
other payments required under applicable law or otherwise) shall in any respect
limit the obligations and liabilities of any Guarantor with respect to its
obligations hereunder, and each Guarantor shall remain liable for the full
amount of its obligations hereunder.

ARTICLE VI

Intentionally Deleted.

ARTICLE VII

Miscellaneous

 

G-29



--------------------------------------------------------------------------------

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement or after the Loan Obligations have been
paid in full, in accordance with the Term/Note Intercreditor Agreement or, if
only one class of Note Obligations or Other Pari Passu Lien Obligations remains
outstanding, in accordance with the Senior Secured Notes Indenture or applicable
Other Pari Passu Lien Obligations Agreement, as applicable. All communications
and notices hereunder to any Subsidiary Guarantor shall be given to it in care
of the Borrower as provided in Section 9.01 of the Credit Agreement.

SECTION 7.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors herein or in any other Transaction Document
shall be considered to have been relied upon by the Lenders, the Senior Secured
Noteholders and the holders of Other Pari Passu Lien Obligations and shall
survive the making by the Lenders of any Loans and the extension of credit or
purchase by the Senior Secured Note Holders and holders of Other Pari Passu Lien
Obligations, regardless of any investigation made by any Lender, any such Senior
Secured Note Holder or any such holder of Other Pari Passu Lien Obligations on
their behalf and notwithstanding that the Collateral Agent, any Lender or any
such Senior Secured Note Holder may have had notice or actual knowledge of any
Default at the time of the making of such Loans or such extension or purchase,
as applicable, and shall continue in full force and effect until the Termination
Date.

SECTION 7.03. Binding Effect; Several Agreement. This Agreement shall become
effective when it shall have been executed by the Grantors and the Collateral
Agent and when the Collateral Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto. This Agreement shall be construed as a separate agreement with respect
to each Grantor and may be amended, modified, supplemented, waived or released
with respect to any Grantor without the approval of any other Grantor and
without affecting the obligations of any other Grantor hereunder.

SECTION 7.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 7.05. Collateral Agent’s Expenses; Indemnity.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder as
provided in Section 9.05 of the Credit Agreement and any comparable provision of
the Senior Secured Note Indenture and any Other Pari Passu Lien Obligations
Agreement, as applicable.

(b) Without limitation of its indemnification obligations under the other
Transaction Documents, each Grantor agrees to indemnify the Collateral Agent and
the other Indemnitees as provided in Section 9.05 of the Credit Agreement and
any comparable provision of the Senior Secured Note Indenture and any Other Pari
Passu Lien Obligations Agreement, as applicable.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.05 shall survive the Termination Date.

 

G-30



--------------------------------------------------------------------------------

SECTION 7.06. Collateral Agent Appointed Attorney-in-Fact.

(a) Until the Termination Date, each Grantor hereby appoints the Collateral
Agent as the attorney-in-fact of such Grantor for the purpose of, upon the
occurrence and during the continuance of an Event of Default, carrying out the
provisions of this Agreement and taking any action and executing any instrument
that the Collateral Agent may deem necessary to accomplish the purposes hereof,
which appointment is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, the Collateral Agent shall have the right, upon
the occurrence and during the continuance of an Event of Default, with full
power of substitution either in the Collateral Agent’s name or in the name of
such Grantor (i) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof, (ii) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral, (iii) to sign the name of any Grantor on any invoice or bill of
lading relating to any of the Collateral, (iv) to send verifications of Accounts
to any Account Debtor, (v) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral, (vi) to settle, compromise, compound,
adjust or defend any actions, suits or proceedings relating to all or any of the
Collateral, (vii) to notify, or to require any Grantor to notify, Account
Debtors to make payment directly to the Collateral Agent, (viii) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral (provided that any sale, assignment or
transfer of Collateral consisting of Trademarks includes a sale, assignment or
transfer of the goodwill associated with such Trademarks), (ix) to apply the
proceeds of any Obligations as provided in Article IV, (x) to exercise all of
such Grantor’s rights and remedies with respect to the collection of the
Receivables and any other Collateral, (xi) to prepare, file and sign such
Grantor’s name on a proof of claim in bankruptcy or similar document against any
Account Debtor of such Grantor, (xii) to prepare, file and sign such Grantor’s
name on any notice of Lien, assignment or satisfaction of Lien or similar
document in connection with the Receivables, (xiii) to change the address for
delivery of mail addressed to such Grantor to such Address as the Collateral
Agent may designate and to receive, open and dispose of all mail addressed to
such Grantor and (ix) to do all other acts and things necessary to carry out the
purposes of this Agreement in accordance with its terms, as fully and completely
as though the Collateral Agent were the absolute owner of the Collateral for all
purposes; provided, however, that nothing herein contained shall be construed as
requiring or obligating the Collateral Agent to make any commitment or to make
any inquiry as to the nature or sufficiency of any payment received by the
Collateral Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The Collateral
Agent and the Secured Parties shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein, and
neither they nor their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence, willful misconduct, fraud or bad faith. The
foregoing powers of attorney being coupled with an interest, are irrevocable
until the Security Interest shall have terminated in accordance with the terms
hereof.

(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Collateral Agent, for the benefit of the Collateral
Agent and the other Secured Parties, under this Section 7.06 are solely to
protect the Collateral Agent’s interests in the Collateral and shall not impose
any duty upon the Collateral Agent or any other Secured Party to exercise any
such powers.

(c) Following the occurrence and continuance of an Event of Default, the
Collateral Agent may, in the Collateral Agent’s own name or in the name of a
nominee of the Collateral Agent, communicate (by mail, telephone, facsimile or
otherwise) with the Account Debtors of such Grantors, parties to contracts with
the Grantors and obligors in respect of Instruments of the Grantors to verify
with such Persons, to the Collateral Agent’s reasonable satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables.

 

G-31



--------------------------------------------------------------------------------

SECTION 7.07 Applicable Law. THIS AGREEMENT (OTHER THAN AS EXPRESSLY SET FORTH
IN OTHER TRANSACTION DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.08. Waivers; Amendment.

(a) No failure or delay by the Collateral Agent or any other Secured Party in
exercising any right or power hereunder or under any other Transaction Document
shall operate as a waiver hereof or thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Collateral Agent and the other Secured Parties hereunder and under the other
Transaction Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of this Agreement or any
other Transaction Document or consent to any departure by any Secured Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 7.08, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, neither the extension of the
Term Loan Maturity Date nor the purchase of the Senior Secured Notes shall be
construed as a waiver of any Default, regardless of whether the Collateral Agent
or any other Secured Party may have had notice or knowledge of such Default at
the time. Except as otherwise provided herein, no notice or demand on any
Grantor in any case shall entitle any Grantor to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantors that are party thereto and are affected
by such waiver, amendment or modification, subject to Section 9.08 of the Credit
Agreement and any comparable provision of the Senior Secured Note Indenture and
any Other Pari Passu Lien Obligations Agreement, as applicable. Notwithstanding
the foregoing, (i) any Other Pari Passu Lien Obligations Agent, on behalf of
itself and holders of Other Pari Passu Lien Obligations, may become party to
this Agreement, without any further action by any other party hereto, upon
execution and delivery by the Borrower and such Other Pari Passu Lien
Obligations Agent of a properly completed joinder agreement hereto (which shall
be in form and substance reasonably satisfactory to the Collateral Agent) and
(ii) technical modifications may be made to this Agreement to facilitate the
inclusion of Other Pari Passu Lien Obligations without any further action by any
other party hereto to the extent such Other Pari Passu Lien Obligations are
permitted to be incurred under the Loan Documents and the Senior Secured Note
Documents.

SECTION 7.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO (AND EACH OTHER SECURED
PARTY BY ITS ACCEPTANCE OF THE BENEFITS HEREOF) HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, AS APPLICABLE, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.09.

 

G-32



--------------------------------------------------------------------------------

SECTION 7.10. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Transaction Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.11. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.03.
Delivery of an executed signature page to this Agreement by facsimile, PDF or
other electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Agreement.

SECTION 7.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.13. Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto and the Secured Parties, by their acceptance of
the benefits of this Agreement, hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or Federal court of the United States of America, sitting in New
York City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Transaction Documents,
or for recognition or enforcement of any judgment, and each of the parties
hereto and the Secured Parties, by their acceptance of the benefits of this
Agreement hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto and the Secured Parties, by their acceptance of the benefits
of this Agreement agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any Secured Party may otherwise have to bring any action
or proceeding relating to this Agreement or the other Transaction Documents
against any Grantor or its properties in the courts of any jurisdiction.

(b) Each of the parties hereto and the Secured Parties, by their acceptance of
the benefits of this Agreement hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Transaction
Documents in any New York State or Federal court. Each of the parties hereto and
the Secured Parties, by their acceptance of the benefits of this Agreement
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party hereto and the Secured Parties, by their acceptance of the
benefits of this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 7.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

G-33



--------------------------------------------------------------------------------

SECTION 7.14. Termination or Release.

(a) This Agreement, the Guarantees made herein, the Security Interest, the
pledge of the Pledged Collateral and all other security interests granted hereby
(including, without limitation, the licenses granted by the Grantors and the
Collateral Agent pursuant to Section 4.04) shall automatically terminate on the
Termination Date. The Security Interest in the Collateral securing the
applicable Note Obligations shall also be released on the terms set forth in the
Senior Secured Note Indenture or the applicable Other Pari Passu Lien
Obligations Agreement, as applicable.

(b) Any Guarantor shall automatically be released from its obligations hereunder
and the Security Interests created hereunder in the Collateral of such Guarantor
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement and the Senior Secured Note Indenture as a
result of which such Guarantor ceases to be a Guarantor under Section 2.01 and a
guarantor of the Note Obligations.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement, the Senior Secured Note Indenture and each
Other Pari Passu Lien Obligations Agreement to any person that is not a Grantor,
or, upon the effectiveness of any written consent to the release of the Security
Interest granted hereby in any Collateral pursuant to Section 4.08 of the
Term/Note Intercreditor Agreement or, (i) if the Loan Obligations have been paid
in full (other than contingent obligations) but only one class of Note
Obligations or Other Pari Passu Lien Obligations remains outstanding, in
accordance with the Senior Secured Notes Indenture or applicable Other Pari
Passu Lien Obligations Agreement, as applicable, or (ii) if the Note Obligations
and the Other Pari Passu Lien Obligations have been paid in full (other than
contingent obligations) but the Loan Obligations remain outstanding, in
accordance with the Section 9.08 of the Credit Agreement, the Security Interest
in such Collateral shall be automatically released, and the licenses granted by
the Grantors and the Collateral Agent pursuant to Section 4.04 shall be
automatically terminated.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) above, the Collateral Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all Uniform Commercial Code termination
statements and similar documents that such Grantor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 7.14 shall be without recourse to or representation or
warranty by the Collateral Agent (other than any representation and warranty
that the Collateral Agent has the authority to execute and deliver such
documents) or any Secured Party. Without limiting the provisions of
Section 7.05, the Borrower shall reimburse the Collateral Agent upon written
demand for all reasonable out-of-pocket costs and expenses, including the fees,
charges and expenses of counsel, incurred by it in connection with any action
contemplated by this Section 7.14 as provided in Section 9.05 of the Credit
Agreement and any comparable provision of the Senior Secured Note Indenture and
any Other Pari Passu Lien Obligations Agreement, as applicable.

(e) At any time that the respective Grantor desires that the Collateral Agent
take any action described in preceding paragraph (d) above, it shall, upon the
reasonable request of the Collateral Agent, deliver to the Collateral Agent an
officer’s certificate certifying that the release of the respective Collateral
is permitted pursuant to paragraph (a), (b) or (c). The Collateral Agent shall
have no liability whatsoever to any Secured Party as the result of any release
of Collateral by it as permitted (or which the Collateral Agent in good faith
believes to be permitted) by this Section 7.14.

 

G-34



--------------------------------------------------------------------------------

SECTION 7.15. Additional Subsidiaries. Pursuant to Section 5.09 of the Credit
Agreement and any comparable provision of the Senior Secured Note Indenture and
any Other Pari Passu Lien Obligations Agreement, as applicable, each wholly
owned Restricted Subsidiary (other than a Foreign Subsidiary, an Excluded
Subsidiary, or a Domestic Subsidiary that is a disregarded entity for United
States federal income tax purposes owned by a non-disregarded non-United States
entity) that was not in existence or not a subsidiary on the date hereof is
required to enter into this Agreement as a Subsidiary Guarantor and a Grantor
upon becoming such a subsidiary. Upon execution and delivery by the Collateral
Agent and such subsidiary of a supplement in the form of Exhibit A hereto, such
subsidiary shall become a Subsidiary Guarantor and a Grantor hereunder with the
same force and effect as if originally named as a Subsidiary Guarantor and a
Grantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Grantor hereunder. The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.

SECTION 7.16. Security Interest and Obligations Absolute. Subject to
Section 7.14 hereof, all rights of the Collateral Agent hereunder, the Security
Interest, the grant of a security interest in the Pledged Collateral and all
obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, the Senior Secured Note Indenture, any other Transaction Document,
any agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Credit Agreement, the Senior Secured Note Indenture, any other Transaction
Document, or any other agreement or instrument (so long as the same are made in
accordance with the terms of Section 9.08 of the Credit Agreement and any
comparable provision of the Senior Secured Note Indenture and any Other Pari
Passu Lien Obligations Agreement, as applicable), (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Obligations or this Agreement other than payment of
the Obligations (other than contingent obligations), in full.

SECTION 7.17. Term/Note Intercreditor Agreement . The provisions of this
Agreement shall be subject to the provisions of the Term/Note Intercreditor
Agreement. In the event of any conflict between this Agreement and the Term/Note
Intercreditor Agreement, the provisions of the Term/Note Intercreditor Agreement
shall control and govern.

SECTION 7.18. Amendment and Restatement. As of the date hereof, with effect
immediately upon the consummation of the Refinancing, this Agreement shall
amend, and restate as amended, the Existing Guarantee and Collateral Agreement,
but shall not constitute a novation thereof or in any way impair or otherwise
affect the rights or obligations of the parties thereunder (including with
respect to representations and warranties made thereunder) except as such rights
or obligations are amended or modified hereby (the “Amendment and Restatement”).
The Existing Guarantee and Collateral Agreement as amended and restated hereby
shall be deemed to be a continuing agreement among the parties, and all
documents, instruments and agreements delivered pursuant to or in connection
with the Existing Guarantee and Collateral Agreement not amended and restated in
connection with the entry of the parties into this Agreement shall remain in
full force and effect, each in accordance with its terms, as of the date of
delivery or such other date as contemplated by such document, instrument or
agreement to the same extent as if the modifications to the Existing Guarantee
and Collateral Agreement contained herein were set forth in an amendment to the
Existing Guarantee and Collateral Agreement in a customary form, unless such
document, instrument or agreement has otherwise been terminated or has expired
in accordance with or pursuant to the terms of the Credit Agreement, the
Existing Credit

 

G-35



--------------------------------------------------------------------------------

Agreement, this Agreement, the Existing Guarantee and Collateral Agreement, the
Senior Secured Note Documents, any Other Pari Passu Lien Obligations Agreements,
the Term/Note Intercreditor Agreement or such document, instrument or agreement
or as otherwise agreed by the required parties hereto or thereto, as the case
may be.

SECTION 7.19. Resignation and Appointment of Successor Collateral Agent; Certain
Perfection Matters.

(a) Upon the consummation of the Refinancing, immediately after giving effect to
the Amendment and Restatement (the “Resignation Effective Time”), (i) the
Existing Collateral Agent hereby simultaneously (x) resigns as Existing
Collateral Agent hereunder and as “Loan Agreement Collateral Agent” under (and
as defined in) the Term/Note Intercreditor Agreement, and is hereby discharged
from and shall have no further obligations hereunder or thereunder in such
capacity, and (y) transfers to the Collateral Agent (together with any
successors thereto), all of the Existing Collateral Agent’s rights, title,
interests, duties and obligations in its capacity as “Collateral Agent” under
this Agreement and as “Loan Agreement Collateral Agent” under the Term/Note
Intercreditor Agreement, including with respect to each of the Liens and
security interests granted or pledged to or in favor of the Existing Collateral
Agent under this Agreement and the other First Lien Security Documents,
(ii) Barclays Bank PLC hereby agrees to act as the Collateral Agent hereunder
and as the “Loan Agreement Collateral Agent” under (and as defined in) the
Term/Note Intercreditor Agreement and the other First Lien Security Documents,
and to be bound by the terms hereof and thereof, and in such capacity accepts
the transfer of all such rights, title, interests, duties and obligations;
provided that the Collateral Agent shall bear no responsibility for any actions
taken or omitted to be taken by the Existing Collateral Agent while it served in
such capacities hereunder or thereunder or as the “Collateral Agent” under (and
as defined in) the Existing Guarantee and Collateral Agreement or any other
First Lien Security Document, and (iii) the parties to this Agreement hereby
consent to the Collateral Agent succeeding the Existing Collateral Agent
hereunder and under the other First Lien Security Documents and the Term/Note
Intercreditor Agreement, effective as of the Resignation Effective Time.

(b) The parties hereto hereby confirm that (i) the Collateral Agent succeeds the
Existing Collateral Agent as party to this Agreement, the other First Lien
Security Documents and the Term/Note Intercreditor Agreement and is vested with
all of the rights, powers, privileges, obligations and duties of the Existing
Collateral Agent under each of the foregoing, and (ii) the Existing Collateral
Agent is discharged from all of its duties and obligations as the Existing
Collateral Agent under this Agreement and as the “Loan Agreement Collateral
Agent” under (and as defined in) the Term/Note Intercreditor Agreement and each
other First Lien Security Documents, in each case, as of the Resignation
Effective Time.

(c) Notwithstanding anything to the contrary herein or in the Existing Credit
Agreement or the Loan Documents (as defined in the Existing Credit Agreement),
the Grantors and the Collateral Agent hereby confirm and agree that, as of and
after the Resignation Effective Time, all of the provisions of Article VIII and
Section 9.05 of the Existing Credit Agreement and Section 7.05 of the Existing
Guarantee and Collateral Agreement shall continue in effect for the benefit of
the Existing Collateral Agent, its sub-agents, agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them under the Existing Guarantee and Collateral Agreement or any other First
Lien Security Document or while the Existing Collateral Agent was acting as
Existing Collateral Agent hereunder or as “Loan Collateral Agent” under (and as
defined in) the Term/Note Intercreditor Agreement, and inure to the benefit of
the Existing Collateral Agent, its sub-agents, agents and their respective
Related Parties.

 

G-36



--------------------------------------------------------------------------------

(d) Each of the Existing Collateral Agent and the Grantors hereby authorize the
Collateral Agent to file any releases, assignments, notices or amendments with
respect to the Uniform Commercial Code financing statements, mortgages, and
other filings or recordations in respect of the Collateral as the Existing
Collateral Agent or the Collateral Agent deems necessary or desirable to
evidence the Collateral Agent’s succession as the “Collateral Agent” under this
Agreement and the other First Lien Security Documents and each party hereto
hereby agrees to execute and deliver any documentation reasonably necessary to
evidence such succession; provided that the Existing Collateral Agent shall bear
no responsibility for any actions taken or omitted to be taken by itself or the
Collateral Agent under this clause (d).

(e) On and at all times after the Resignation Effective Time during which the
Existing Collateral Agent holds or has, or a agent or sub-agent holds or has on
its behalf, physical possession of or “control” (as defined in the UCC) over any
Collateral, the Existing Collateral Agent shall be deemed to hold, possess or
control such Collateral as sub-agent and bailee for the Collateral Agent for the
further benefit of the Secured Parties solely for the purpose of maintaining the
perfection of the Security Interests until such time as such possession or
control has been transferred to the Collateral Agent. In addition, any reference
to the Existing Collateral Agent on any publicly filed document, to the extent
such filing relates to the Liens and security interests in the Collateral and
until such filing is modified to reflect the interests of the Collateral Agent,
shall, with respect to such Liens and security interests, constitute a reference
to the Existing Collateral Agent as sub-agent of the Collateral Agent (provided,
that the parties hereto agree that the Existing Collateral Agent’s role as such
sub-agent shall impose no duties, obligations, or liabilities on the Existing
Collateral Agent, including, without limitation, any duty to take any type of
direction regarding any action to be taken against such Collateral, whether such
direction comes from the Collateral Agent, the Required Lenders, any or all of
the Secured Parties, any or all of the Grantors or otherwise). The Existing
Collateral Agent shall have no liability for any action taken or omitted to be
taken in the capacity as sub-agent or bailee under this clause (e) in the
absence of gross negligence or willful misconduct and shall enjoy the full
benefit of the protective provisions of Article VIII and Section 9.05 of the
Credit Agreement and Section 7.05 while serving in such capacity to the same
extent as if it were the “Collateral Agent” hereunder. The Collateral Agent
agrees to take possession of any Collateral delivered to the Collateral Agent
following the Resignation Effective Time upon tender thereof by the Existing
Collateral Agent.

(f) As of the Resignation Effective Time, all references in the First Lien
Security Documents to “Morgan Stanley & Co. Incorporated”, “Morgan Stanley & Co.
LLC” or any other name or abbreviation of the Existing Collateral Agent shall be
deemed, where appropriate, to be references to the Collateral Agent.
Notwithstanding anything herein to the contrary, each Grantor hereby agrees that
all Liens granted by any Grantor shall in all respects be continuing and in
effect and are hereby ratified and reaffirmed by each Grantor.

[Remainder of page intentionally left blank.]

 

G-37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CDW CORPORATION By:       Name:   Title: CDW LLC By:       Name:   Title:

 

G-38



--------------------------------------------------------------------------------

CDW DIRECT, LLC By:       Name:   Title: CDW GOVERNMENT, LLC By:       Name:  
Title:

 

CDW LOGISTICS, INC. By:       Name:   Title: CDW TECHNOLOGIES, INC. By:      
Name:   Title:

 

G-39



--------------------------------------------------------------------------------

MORGAN STANLEY & CO. LLC,

as Existing Collateral Agent

By:       Name:   Title:

BARCLAYS BANK PLC,

as Collateral Agent

By:       Name:   Title:

 

G-40



--------------------------------------------------------------------------------

Schedule I

to Second Amended and Restated Guarantee and Collateral Agreement

SUBSIDIARY GUARANTORS

 

G-41



--------------------------------------------------------------------------------

Schedule II

to Second Amended and Restated Guarantee and Collateral Agreement

EQUITY INTERESTS

PLEDGED DEBT SECURITIES

 

G-42



--------------------------------------------------------------------------------

Schedule III

to Second Amended and Restated Guarantee and Collateral Agreement

U.S. COPYRIGHTS OWNED BY GRANTOR

U.S. Copyright Registrations

Pending U.S. Copyright Applications for Registration

 

G-43



--------------------------------------------------------------------------------

PATENTS OWNED BY GRANTORS

U.S. Patents

U.S. Patent Applications

 

G-44



--------------------------------------------------------------------------------

TRADEMARK/TRADE NAMES OWNED BY GRANTORS

U.S. Trademark Registrations

U.S. Trademark Applications

 

G-45



--------------------------------------------------------------------------------

Schedule IV

to Second Amended and Restated Guarantee and Collateral Agreement

UCC FILING OFFICES

 

G-46



--------------------------------------------------------------------------------

Schedule V

to Second Amended and Restated Guarantee and Collateral Agreement

UCC INFORMATION

 

G-47



--------------------------------------------------------------------------------

Schedule VI

to Second Amended and Restated Guarantee and Collateral Agreement

LOCATIONS OF COLLATERAL

 

G-48



--------------------------------------------------------------------------------

Schedule VII

to Second Amended and Restated Guarantee and Collateral Agreement

DEPOSIT ACCOUNTS

 

G-49



--------------------------------------------------------------------------------

Schedule VIII

to Second Amended and Restated Guarantee and Collateral Agreement

LETTER OF CREDIT RIGHTS AND CHATTEL PAPER

 

G-50



--------------------------------------------------------------------------------

Exhibit A

to Second Amended and Restated Guarantee and Collateral Agreement

SUPPLEMENT NO. [•] (this “Supplement”) dated as of [•], to the Second Amended
and Restated Guarantee and Collateral Agreement dated as of April 29, 2013 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”) among CDW Corporation, a
Delaware corporation (“Holdings”), CDW LLC, an Illinois limited liability
company (the “Borrower”), each subsidiary of the Borrower from time to time
party thereto (each such subsidiary individually a “Subsidiary Guarantor” and
collectively, the “Subsidiary Guarantors”; the Subsidiary Guarantors, the
Borrower and Holdings are referred to collectively herein as the “Grantors”) and
Barclays Bank PLC (as successor to Morgan Stanley & Co. LLC (formerly known as
Morgan Stanley & Co. Incorporated), as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined therein).

A. Reference is made to (i) the Credit Agreement dated as of April 29, 2013 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the lenders from time
to time party thereto (the “Lenders”), and Barclays Bank PLC, as administrative
agent (in such capacity, the “Administrative Agent”) and Collateral Agent for
the Lenders, and (ii) the Indenture dated as of December 17, 2010 (as modified
and supplemented and in effect from time to time, the “Senior Secured Note
Indenture”) between the Borrower, CDW Finance Corporation, a Delaware
corporation (“CDW Finance” and together with the Borrower, the “Issuers”), U.S.
Bank National Association, a national banking association, as trustee (the “Note
Trustee”), pursuant to which the Issuers have issued $500,000,000 of 8.0% Senior
Secured Notes due 2018 (the “Senior Secured Notes”);

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Guarantee and
Collateral Agreement, as applicable.

C. The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Term Loans and to induce the initial
purchasers of the Senior Secured Notes to purchase the Senior Secured Notes.
Section 7.15 of the Guarantee and Collateral Agreement provides that certain
additional Restricted Subsidiaries of the Borrower may become Subsidiary
Guarantors and Grantors under the Guarantee and Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement and the Senior Secured
Note Indenture to become a Subsidiary Guarantor and a Grantor under the
Guarantee and Collateral Agreement as consideration for, among other things,
Term Loans previously made.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.15 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee and Collateral Agreement applicable to it as a
Grantor and Subsidiary Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor and Subsidiary
Guarantor thereunder are true and correct in all material respects on and as of
the date hereof (for this purpose, as though references therein to the “date
hereof” were to the date of this Supplement). In furtherance of the foregoing,
the New Subsidiary, as security for the payment in full of

 

G-51



--------------------------------------------------------------------------------

the Obligations (as defined in the Guarantee and Collateral Agreement), does
hereby create and grant to the Collateral Agent, its successors and permitted
assigns, for the ratable benefit of the Secured Parties, their successors and
permitted assigns, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Guarantee and Collateral Agreement). Each reference to a “Grantor” or a
“Subsidiary Guarantor” in the Guarantee and Collateral Agreement shall be deemed
to include the New Subsidiary. The Guarantee and Collateral Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Subsidiary and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile, PDF or other electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants to the Collateral
Agent and the Secured Parties that as of the date hereof (a) Schedule I attached
hereto correctly sets forth (i) any and all Equity Interests and Pledged Debt
Securities now owned by the New Subsidiary, (ii) any and all Intellectual
Property now owned by the New Subsidiary, (iii) the locations of Collateral
owned by the New Subsidiary, (iv) the Deposit Accounts maintained by the New
Subsidiary and (iv) Letter of Credit Rights and Chattel Paper of the New
Subsidiary and (b) set forth under its signature hereto, is the exact legal name
(as such name appears on its certificate or articles of incorporation or
formation) of the New Subsidiary and its jurisdiction of organization.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAWS PRINCIPLES THEREOF).

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee and Collateral Agreement) be in writing and
given as provided in Section 9.01 of the Credit Agreement or Section 14.02 of
the Senior Secured Note Indenture. All communications and notices hereunder to
the New Subsidiary shall be given to it in care of the Borrower as provided in
Section 9.01 of the Credit Agreement.

 

G-52



--------------------------------------------------------------------------------

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement as provided
in Section 9.05 of the Credit Agreement and Section 7.07 of the Senior Secured
Note Indenture.

[Remainder of page intentionally left blank.]

 

G-53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

 

[NAME OF NEW SUBSIDIARY]

By:       Name:   Title:   Address:   Legal Name:   Jurisdiction of Formation:

BARCLAYS BANK PLC, as Collateral Agent

By:       Name:   Title:

 

G-54



--------------------------------------------------------------------------------

Schedule I

to Supplement

to Second Amended and Restated Guarantee and Collateral Agreement

Collateral of the New Subsidiary

EQUITY INTERESTS

 

Issuer

   Number of
Certificate    Registered
Owner    Number and
Class of
Equity Interest    Percentage
of Equity
Interests

PLEDGED DEBT SECURITIES

 

Issuer

   Principal Amount    Date of Note    Maturity Date

PLEDGED DEBT SECURITIES

[Follow format of Schedules III through VIII to the

Guarantee and Collateral Agreement.]

 

G-55